               EXHIBIT 2

                         Part 7




Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 1 of 226
        LexisNexis~

UserName:T8PVSDU
Date and Time: Monday, October 22,201812:00:00 PM EDT
Job Number: 75985635


Documents (50)

 1. Snyder's-Lance to Present at the SMO Capital Markets 11th Annual Farm to Market Conference
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                        Narrowed by
            News                                Timeline: Apr 21,2012 to Dec 31, 2018

 2. New Diamond of California® Shake & Spoon(TM) Makes It Easy to Add Nuts to Everything; First-of-its-Kind
    Nut Shaker Unveiled with Non-GMO Verification Across all Diamond Products
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                        Narrowed by
            News                                Timeline: Apr 21, 2012 to Dec 31, 2018

 3. Q1 2016 Snyder'sLance Inc Earnings Call - Final
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                        Narrowed by
            News                                Timeline: Apr 21,2012 to Dec 31,2018

 4. *Snyders-Lance 1Q Loss/Shr 32c >LNCE
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                        Narrowed by
             News                               Timeline: Apr 21, 2012 to Dec 31, 2018

 5. Snyder's-Lance, Inc. Reports Results for First Quarter of Fiscal 2016
   Client/Matter: 23756-1001
   Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
   Search Type: Terms and Connectors


              LexisNexis' I About LexisNexis I privacy PolkY I Terms & Conditions I CoQYdght © 2018 LexisNexis
     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 2 of 226
 Narrowed by:
           Content Type                      Narrowed by
           News                              Timeline: Apr 21,2012 to Dec 31, 2018

6. Snyder's-Lance, Inc. Reports Results for First Quarter of Fiscal 2016
 Client/MaUer: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

7. Snyder's-Lance introduces new snacks in US
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31, 2018

8. Press Release: Snyder's-Lance Announces Results from Annual Meeting of Stockholders
 Client/MaUer: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31, 2018

9. Press Release: Snyder's-Lance Declares Regular Quarterly Dividend
 Client/MaUer: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31, 2018

10. Snyder's-Lance Announces Results from Annual Meeting of Stockholders
 Client/MaUer: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

11. Snyder's-Lance Declares Regular Quarterly Dividend
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 3 of 226
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31, 2018

12. Snyder's of Hanover® and Lance® to help improve gluten-free living with Celiac Disease Foundation
   donation and tasty snacks;Educational messaging to appear on all gluten-free snacks during Celiac
   Awareness Month
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

13. Increased Awareness About Food Intolerance Products Predicted to Augment Gluten-free Food Market in
   US Until 2020, Says Technavio
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

14. Increased Awareness About Food Intolerance Products Predicted to Augment the Gluten-free Food Market
   in the US Until 2020, Says Technavio
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

15. Press Release: What's the Big Deal about April 26? Pretzels, Baby!
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

16. What's the Big Deal about April26? Pretzels, Baby!;Snyder's of Hanover®, Baseball Players and Fans
   Celebrate National Pretzel Day with Thousands of Free Pretzels in Eight Cities Across the U.S.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:



    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 4 of 226
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

17. StarKist tuna suit: Where's your $50 voucher?
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

18. Press Release: Snyder's-Lance, Inc. to Release First Quarter 2016 Results on Tuesday, May 10, Before
   Market Opens. Will Host Conference Call and Webcast at 9:00 am Eastern on Tuesday, May 10
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

19. Snyder's-Lance, Inc. to Release First Quarter 2016 Results on Tuesday, May 10, Before Market Opens. Will
   Host Conference Call and Webcast at 9:00 am Eastern on Tuesday, May 10
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

20. Austin Health Expert and Entrepreneur Anne Reynolds Roberts Takes on Junk Food in Vending Machines.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

21. Snyder's-Lance introduces new snacks in US
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzel crisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

22. Snyder's- Lance to Offer 100% Cage-Free Eggs by 2025
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp



    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 5 of 226
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                      Narrowed by
           News                              Timeline: Apr 21,2012 to Dec 31,2018

23. WWE WrestleMania 32 Recap and Thoughts
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                              Timeline: Apr 21,2012 to Dec 31, 2018

24. Press Release: VMG and TerraVia Partner on New Venture Targeting Investment Opportunities that
   Leverage TerraVia's Breakthrough Algae Platform
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                              Timeline: Apr 21,2012 to Dec 31,2018

25. VMG and TerraVia Partner on New Venture Targeting Investment Opportunities that Leverage TerraVia's
   Breakthrough Algae Platform
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31, 2018

26. Snyder's-Lance Announces Timeline to Source 100 Percent Cage-Free Eggs
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

27. SZYM: Hot Stocks
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

28. Press Release: Snyder's-Lance Announces Timeline to Source 100 Percent Cage-Free Eggs



   Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 6 of 226
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21, 2012 to Dec 31, 2018

29. Snyder's-Lance Announces Timeline to Source 100 Percent Cage-Free Eggs
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21,2012 to Dec 31,2018

30. Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
   look at dozens of supermarket categories;2016 STATE OF THE INDUSTRY ALMANAC;Cover story
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21,2012 to Dec 31,2018

31. Snyder's-Lance in NPD drive across eight US snacks brands.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21, 2012 to Dec 31, 2018

32. Snyder's-Lance in NPD drive across eight US snacks brands
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21,2012 to Dec 31,2018

33. Press Release: Snyder's-Lance Introduces a Variety of Innovative New Snacks Across Several Brands
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21,2012 to Dec 31,2018


        . ' LexisNexis' I About   LexisNe>i~ I Privacy Policy I Terms & Conditions I Q.QQYJight @ 2018 LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 7 of 226
34. Snyder's-Lance Introduces a Variety of Innovative New Snacks Across Several Brands;Lineup satisfies
   consumers' craving for better-for-you, bold-flavored and indulgent snacks
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                      Narrowed by
           News                              Timeline: Apr 21,2012 to Dec 31,2018

35. Huge uptick in volume and transaction size, with healthy food and ingredients among most active categories
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

36. 'Year of the mega deal': Healthy food, ingredients among most active categories for M&A in 2015
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31, 2018

37. Clearlake Capital acquires That's How We Roll
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

38. Clearlake Capital Acquires That's How We Roll, LLC, Maker of Premium Branded Snack Offerings Mrs.
   Thinsters and Dippin' Chips;lnvestment Made Through Clearlake's Better For You Holdings Platform, in
   Conjunction with That's How We Roll Founder Aldo Zuppichini
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

39. Clearlake Capital Acquires That's How We Roll, Maker of Premium Branded Snack Offerings Thinsters,
   Dippin' Chips
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp



    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 8 of 226
 Search Type: Terms and Connectors
 Narrowed by:
          Content Type                          Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

40. Clearlake Capital Acquires US Snack Maker That's How We Roll
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

41. Clearlake Capital Acquires US Snack Maker That's How We Roll
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

42. Clearlake Capital Acquires US Snack Maker That's How We Roll
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21 , 2012 to Dec 31, 2018

43. Clearlake Capital buys That's How We Roll
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21 , 2012 to Dec 31, 2018

44. Solazyme Boosts Algae Platform
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

45. Solazyme Bolsters Algae Platform
 Client/Matter: 23756-1001


            LexisN(>xis' I Abol!tL~isN~&~ l.ErivacjI Policy: I Terms & Conditions I Copy:right © 2D'18 LexisNexis
   Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 9 of 226
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                      Narrowed by
           News                              Timeline: Apr 21, 2012 to Dec 31, 2018

46. Press Release: Solazyme Focuses Its Breakthrough Algae Platform to Redefine the Future of Food
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

47. Solazyme Focuses Its Breakthrough Algae Platform to Redefine the Future of Food;Company Will Be
   Changing Name to TerraVia(TM) to Reflect Focus on Food, Nutrition and Specialty Ingredients
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

48. Aging beef an age-old process;Dry aging can drastically improve the flavor of beef
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

49. BRIEF: Snyder's-Lance takes over Diamond Foods
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

50. *Snyders-Lance 40 EPS 10c >LNCE
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21 , 2012 to Dec 31, 2018




   Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 10 of 226
 Snyder's-Lance to Present at the BMO Capital Markets 11th Annual Farm to
                            Market Conference
                                                           PR Newswire
                                             May 12,2016 Thursday 4:05 PM EST


Copyright 2016 PR Newswire Association LLC All Rights Reserved

Length: 310 words
Dateline: CHARLOTTE, N.C., May 12, 2016

Body


Snyder's-Lance, Inc. (Nasdaq-GS: LNCE), today announced Rick Puckett, Executive Vice President and Chief
Financial Officer, will present at the BMO Capital Markets 11th Annual Farm to Market Conference on Wednesday,
May 18, 2016, at 2:10 p.m. Eastern Time.

The presentation will be audio webcast live on the investor relations section of Snyder's-Lance's website at
ir.snyderslance.com where the slide presentation will also be available for download. The replay will be available
on the Company's website for approximately 180 days.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®, Snack Factory® Pretzel
Crisps®, Pop Secret®, Emerald®, Diamond of California®, Late July®, Krunchers!®, Tom's®, Archway®, Jays®,
Stella D'oro®, Eatsmart Snacks(TM), O-Ke-Doke®, and other brand names along with a number of third party
brands. Products are distributed nationally through grocery and mass merchandisers, convenience stores, club
stores, food service outlets and other channels. For more information, visit the Company's corporate web
site:http://www.snyderslance.com. LNCE-E

Logo - http://photos.prnewswire.com/prnh/20150410/197788LOGO

To view the original version on PR Newswire, visit:http://www.prnewswire.com/news-releases/snyders-Iance-to-
present-at-the-bmo-capital-markets-11th-annual-farm-to-market-conference-300267903.html

SOURCE Snyder's-Lance, Inc.


CONTACT: Investor Kevin Powers, Senior Director, Investor Relations, or Kpowers@snyderslance.com, (704) 557-
8279


Load-Date: May 14, 2016


  End of Docnment




      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 11 of 226
 New Diamond of California® Shake & Spoon(TM) Makes It Easy to Add Nuts
    to Everything; First-of-its-Kind Nut Shaker Unveiled with Non-GMO
                Verification Across all Diamond Products
                                                    Business Wire
                                      May 11, 2016 Wednesday 1:00 PM GMT


Copyright 2016 Business Wire, Inc.

Distribution: Food Writers; Business Editors
Length: 522 words
Dateline: STOCKTON, Calif.




Sprinkling nuts on everything just got easier. Diamond of California® today announced a first-of-its-kind canister
that makes adding chopped and finely diced walnuts, sliced almonds and chopped pecans fun and easy. Pop the
top on the new Shake & Spoon(TM) to add crunch and flavor to anything from oatmeal and ice cream to salads,
yogurt, baked goods and more.

The new line features a dual flip-top lid for either shaking or spooning, and comes full of Diamond of California
premium raw, unsalted nuts. Shake & Spoon is available in four varieties: 6-ounce Finely Diced Walnuts, 6-ounce
Chopped Walnuts, 5-ounce Chopped Pecans and 5-ounce Sliced Almonds.

"We have heard loud and clear from consumers that they're looking for convenience, and Shake & Spoon makes it
not only easy to add nuts, but also to store in the kitchen cabinet - right alongside salt and pepper," said Rod Troni,
Chief Marketing Officer of Snyder's-Lance, Inc. "We expect it to be a must-have for nut lovers."

A long tradition in family kitchens, Diamond of California's fresh, high-quality culinary nuts have been on store
shelves for more than a century. The brand has recently secured Non-GMO Project Verification across all varieties
and product lines, including Shake & Spoon.

Diamond's full Shake & Spoon line is hitting store shelves now ($5.49-$5.99 for 5 or 6 oz.).

About Diamond of California

For more than 100 years, Diamond of California has sold the highest quality nuts that add great flavor and texture to
every dish. Diamond offers 10 raw, shelled nut varieties including walnuts, almonds, pecans, hazelnuts and more,
plus new Shake & Spoon in four varieties. Diamond is close to the heartland of California, where many of its
orchards lie. For more information, visit www.diamondnuts.com.DiamondofCalifornia.basedinStockton.Calif.• is
owned by Snyder's-Lance, Inc.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, N.C., manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio,
California, Oregon, Iowa, Wisconsin, and the United Kingdom. Products are sold under the Snyder's of Hanover®,
Lance®, Kettle Brand®, Kettle®, Cape Cod®, Snack Factory® Pretzel Crisps®, Pop Secret®, Emerald®, Diamond


       Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 12 of 226
  New Diamond of California® Shake & Spoon(TM) Makes It Easy to Add Nuts to Everything; First-of-its-Kind Nut
                           Shaker Unveiled with Non-GMO Verification Across all. ...

of California®, Late July®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart Snacks(TM), O-Ke-
Doke®, and other brand names along with a number of third-party brands. Products are distributed nationally
through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. For more information, visit the Company's corporate web site: www.snyderslance.com . LNCE-G

View source version on businesswire.com: http://www.businesswire.com/news/home/20160511005380/en/


CONTACT: Maxwell PR
Sara Stewart, 503-231-3086
sara@maxwellpr.com
http://www.businesswire.com



Load-Date: May 12, 2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 13 of 226
                            Q1 2016 Snyder'sLance Inc Earnings Call - Final
                                             FD (Fair Disclosure) Wire
                                              May 10, 2016 Tuesday


Copyright 2016 CO-Roll Call, Inc.
All Rights Reserved



Copyright 2016 CCBN, Inc.

Length: 10856 words

Body


Corporate Participants

* Kevin Powers

Snyder's-Lance, Inc. - Senior Director, IR

* Carl Lee

Snyder's-Lance, Inc. - President, CEO, and Director

* Rick Puckett

Snyder's-Lance, Inc. - EVP, CFO, and Chief Administrative Officer

Conference Call Participants

* Bill Chappell

SunTrust Robinson Humphrey - Analyst

* Brett Hundley

BB&T Capital Markets - Analyst

* Amit Sharma

BMO Capital Markets - Analyst

* Akshay Jagdale

Jefferies LLC - Analyst

* Michael Gallo

CL King & Associates - Analyst

* Mario Contreras

Deutsche Bank - Analyst


       Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 14 of 226
                                   Q1 2016 Snyder'sLance Inc Earnings Call - Final

* Matt Errico

DA Davidson & Co. - Analyst

Presentation

OPERATOR: Good day, ladies and gentlemen, and welcome to the Snyder's-Lance first-quarter 2016 financial
results conference call. At this time all participants are in a listen-only mode. Later we will conduct a question-and-
answer session, and instructions will be given at that time. (Operator Instructions). As a reminder, this conference
call is being recorded.

I would now like to introduce your host for today's conference, Mr. Kevin Powers, Senior Director, Investor
Relations. Sir, you may begin.

KEVIN POWERS, SENIOR DIRECTOR, IR, SNYDER'S-LANCE, INC.: Thank you, operator. And good morning,
everyone. With me today are Carl E. Lee, Junior, President and Chief Executive Officer; as well as Rick Puckett,
Executive Vice President and Chief Financial Officer of Snyder's-Lance Inc.

During today's call we will discuss our 2016 first-quarter results, as well as our outlook for the balance of 2016. As a
reminder, we are webcasting the conference call, including the supporting slide presentation, under the investor
relations section of our corporate website at snyderslance.com.

Before we begin, I would like to point out that during today's presentation management may make forward-looking
statements about our Company's performance. Please refer to the Safe Harbor language included in each of our
presentations.

I will now turn the call over to Carl Lee, President and Chief Executive Officer, to begin management's comments.
Carl?

CARL LEE, PRESIDENT, CEO, AND DIRECTOR, SNYDER'S-LANCE, INC.: Thanks, Kevin. Good morning,
everyone. We appreciate you joining us today. I will begin my comments with an overview of the quarter, and then
review our acquisition of Diamond Foods, plus we will provide an update on our integration plan and goals. Rick will
then take you through the quarter in more detail and discuss our 2016 outlook.

As a courtesy, I want you to know we are going to take more time than normal to cover our management
comments, so we provide as much information as possible. Let's get started.

If you will, follow me to slide 5, and we will talk about our first-quarter performance. We delivered solid results in the
first quarter, marking a good start to the year. While sales were softer than anticipated, we diligently managed
expenses, driving operating margin expansion in order to deliver strong bottom-line results.

Net revenue increased 15% with the one-month contribution of Diamond Foods. Excluding Diamond, net revenues
increased slightly by 0.7% with 1.2% volume growth. Lance, Cape Cod, and Late July posted solid revenue growth.
However, overall sales declined slightly due to food industry headwinds.

Operating margins expanded 260 basis points. Our margin improvement in the quarter was driven by our SG&A
reductions and manufacturing efficiencies, as the Company remained committed to expanding our margins and our
Drive for 10 initiative delivered solid results in the quarter. We expect the benefits to continue as we move
throughout the year.

Moving forward, considering the addition of Diamond, we are now focused on a comprehensive, integrated, long-
term plan to expand margins. This will be driven by synergy achievement and a consolidated, Company-wide focus
to reduce costs, improve productivity, and drive accelerated sales growth. Our outlook in 2016 reflects margin
expansion over last year, and we expect those trends to continue as we move into 2017 and beyond.




      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 15 of 226
                                  01 2016 Snyder'sLance Inc Earnings Call - Final

If you will, follow me to slide 6 and we will talk about our legacy Snyder's-Lance portfolio and brand performance.
Looking at brand performance in the quarter, we outperformed the category in four out of five of our legacy core
brands. Snyder's of Hanover -- as we discussed, the pretzel category has been facing some headwinds, and this
has impacted our performance. In the quarter, we held market share almost flat for Snyder's of Hanover as a result
of ACV expansion, improved display coverage, and innovation on pretzel pieces. Market share trends have been
improving over the recent periods. Our innovation plans are underway to drive brand and category growth, and I will
talk about those in a second.

The new Snyder's of Hanover advertising campaign has been on the air for over five weeks, and immediate
response by consumers has been overwhelming. The ad was intended to have an edge to ensure we attract new
consumers and break through the advertising clutter to reach our loyal customer base.

Lance sandwich crackers continues to benefit from our brand renovation process we completed last year. We have
successfully leveraged this effort in the past to drive brand and category growth. Lance's improved product
formulation, packaging design, innovative new products like our gluten-free sandwich crackers, are driving base
business growth. In addition, performance was driven by good DSD execution, promotions, and strong retail
velocities. We are seeing good growth across all channels in core and developing markets.

Cape Cod -- we saw solid growth in the quarter for Cape, driven by DSD execution, priCing, strong retail velocities,
and new products. Our renovation process, completed in 2014, continues to drive growth. And the brand is
performing well as we manage trade spend. Profitability is improving as part of our operating margin expansion
plan.

Pretzel Crisps grew share in the quarter due to the retail distribution gains and priCing. Innovation continues to
expand this very important category in the deli.

Late July continues to perform well across the better-for-you category. Innovation, new distribution gains, stronger
retail execution via DSD, drove brands and category growth. This goes to show the power of our DSD sales team
and their ability to execute. We have ample opportunity to leverage our strong consumer loyalty with this growing
brand and very favorable positioning in organics and non-GMO.

Follow me to slide 7, and we will talk more about the Snyder's of Hanover brand renovation. Leveraging our recent
success with renovating brands, we are now turning our focus to the pretzel category. Our Snyder's of Hanover
brand continues to be challenged by overall category weakness, and we are focused on the strategic investments
to re-accelerate growth. As part of this initiative, we are leveraging recent innovation, providing promotional support,
and have launched an integrated marketing and advertising campaign.

We hope by now you have had a chance to see our new Pretzels Baby advertisements. The early results were
encouraging as we are generating a very positive social media response from new and loyal consumers. I'm
pleased with the early results, and we will look to carry this investment into the second quarter and build momentum
through the remainder of 2016.

Now, one important thing to note is that we are planning to spend more on marketing in 02 this year than originally
expected, based on the early success of our activities, and certainly more than last year. Rick will get into this in a
few moments and give you more details.

Follow me to slide 8, and we will about the Diamond brand overview and our strategy. With our recently acquired
Diamond Foods brands, our strategy will continue to develop during the integration and we will build on the
successful foundation created by the Diamond team. We have built a strong sales and marketing team, leveraging
both Snyder's-Lance and Diamond organizations. We have ensured continuity with key members of Diamond to
make sure we are positioned for success.

Our position in Kettle Chips is significantly enhanced with the addition of the Kettle brand and Kettle Chips in the
UK, on top of our strong Cape Cod brand. We now have leading brands in the premium chip category, which are



      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 16 of 226
                                  01 2016 Snyder'sLance Inc Earnings Call- Final

very much on trend with consumers. Our near-term approach with Kettle will continue to leverage the better-for-you
positioning with a focus on flavors and cooking oil innovation.

Emerald adds a strong brand in the snack nut category, adding another key segment of the snack food industry. We
see a significant amount of opportunities to build the Emerald brand as we continue the momentum from recent
renovation and focus on distribution gains and retail execution.

We added a leading popcorn brand with the addition of Pop Secret, and our near-term focus is to maintain share in
a competitive microwave popcorn category that has been under pressure. We see opportunities to improve
performance, and our relationship with Disney is a good example of the strong Pop Secret brand equity among
consumers.

Longer-term, we have plans to leverage our learnings from past renovations in the sandwich cracker and Kettle
Chip categories in order to re-energize the microwave popcorn category. Research indicates the consumer
occasion remains very strong as an at-home sharing event. We just need to ensure we maintain the frequency.

Now let's turn to slide 9, and we will just focus on the snacking world in general. And then following on to slide 10,
we will talk about snacking growth.

As we look ahead to 2016 and beyond, the addition of Diamond Foods gives us a balanced portfolio that is well-
positioned to succeed in a growing area of the grocery industry. When we look at the trends over the past five
years, the average number of snacks consumed daily is up nearly 20%. And 41 % of consumers say that they snack
over three times a day. That is up 10 points just since 2011.

It's certainly a good time to be in snacking, but the industry is quickly evolving as consumers have more and more
options to choose from. This presents both challenges and opportunities which we have been taking into account.

Let's talk about our market share position on slide 11. From a portfolio standpoint, we are operating from a position
of strength. We have a unique and differentiated collection of brands. And looking at slide 11, you will see we have
a strong market share position across our entire portfolio. We have the number-one pretzel, the number-one
sandwich cracker, and the number-one position in Kettle Chips, and all of our categories are in a leadership
position. As we continue positioning our brands to succeed in an increasingly competitive marketplace this year, we
will focus on balancing our portfolio with a growing number of better-for-you options.

Let's talk about our product innovation for 2016. Follow me to slide 12. As you look at this slide, you see a snapshot
of our 2016 innovation. This year we will be introducing new offerings that broaden our portfolio and improve our
competitive positioning. We are very focused on gaining space and retail activation for our new items. This diverse
offering allows us to focus on both channel and store locations to build retail distribution.

Slide 13 -- in addition, as snacking trends to move towards better-for-you options, we are well-positioned in the area
to capitalize on recent trends. We have a strong offering of products that are enhanced by the acquisition of
Diamond Foods. Diamond's portfolio of better-for-you brands fit perfectly into our strategy to expand and broaden
our better-for-you positioning.

You'll see at the bottom of slide 13 how our mix has continued to shift, and today it's about 32% of sales. We expect
that to grow as we continue to invest and combine best practices from both companies to deliver an enhanced
selection. This is a 7-point shift over the last two years, driven organically first, and with the Diamond acquisition
second. That's a successful achievement.

Now, as we talk about our M&A capabilities, and moving on to slide 15, we will talk about our successful history of
M&A and also integration and synergy capture. As we discussed previously, the transaction of Diamond is also very
compelling from a financial standpoint, as we expect to unlock significant cost savings and cost synergies over the
next two years. And we have a successful history of M&A projects and achieving our synergy targets.




      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 17 of 226
                                   01 2016 Snyder'sLance Inc Earnings Call - Final

For Snyder's-Lance, DSD integration was unprecedented in the industry. We came in on-time and on-budget,
delivering synergies, and exceeded our original expectations. We integrated Snack Factory and Late July on
schedule, delivering the results that we had signed up for. We also carved out our private branded business in 2014
over a six-month period, with no interruptions to our branded business.

The other key point on this page is that we manage our portfolio carefully, ensuring we have the right collection of
brands. We have added new brands and divested businesses in the past, and continue to focus on portfolio
optimization.

Slide 16 -- confidence in our ability to deliver our Diamond Food goals. Based on our successful track record of
integrating businesses, we are confident in our ability to deliver our synergy goals with Diamond Foods. Having
owned the business now for two months, we are more confident with our expectations of realizing $75 million in
synergies. The initial synergies have already begun, and will build over the next 24 months. We expect to realize
savings in the selling and administration, shipping and distribution, and manufacturing and procurement.

As we noted, we plan to invest $10 million of the synergies back into brand building, once we achieve our
expectations and achieve our savings. Our goal is to realize 50% of the cost synergy targets in the first 12 months
following the close of the transaction. Just to be clear, so the first year's savings will roll into 01 2017. As noted, we
will be able to achieve our full $75 million in synergies over the next 24 months, and basically finish up by 01 2018.

Following me to slide 17, we launched our new combined team on day one, as we closed the transaction, bringing
in the talented leaders from Diamond into our organization. Those efforts have already begun to yield very tangible
results. We're very proud of all of our team members, who have tackled the integration process while ensuring we
deliver exceptional customer service.

In addition, we have enhanced our capabilities by leveraging the best of both organizations. We've stepped up our
skills and tools to grow our business. Our team is on track to obtain the synergies we planned with the same rigor
that we have used in our past M&A projects. Once again, noting the time of the synergies that's illustrated on the
bottom of slide 17 is important.

Now moving to a question we often get around revenue synergies, and we will turn to slide 18. In addition to the
targeted cost-saving synergies, we expect to see meaningful revenue synergies, given our broader distribution
footprint and complementary channel strengths. We expect our revenue synergies to be in four areas. First,
geographically, we are expanding core brands to new markets. Also by channels, leveraging our new portfolio to
expand our distribution with key [rate sellers]; as well as categories, using the new product pipeline of both
companies to further expand distribution.

And finally, e-commerce, where we extend our scale and presence in this growing channel. We have already had
our first win in this regard. As is [strengthened by our diverse] portfolio of better-for-you options has secured
incremental placements with a national retailer. Plus we are working on other initiatives with our customers. I hope
you can appreciate the sensitive nature of these efforts, considering our competitive industry, and understand that
we cannot share more at this time. We will share more information, once the initiatives are fully activated.

Now I would like to turn the call over to Rick, who will provide more details on the quarter, and walk you through our
2016 financial outlook. Rick?

RICK PUCKETT, EVP, CFO, AND CHIEF ADMINISTRATIVE OFFICER, SNYDER'S-LANCE, INC.: Thanks, Carl.
And good morning, everyone. Before I review our first-quarter results and discuss our outlook for fiscal 2016, I
thought I would take a moment to illustrate how we will categorize revenue with the addition of the Diamond brand
within our sales mix.

Looking at page 21, Kettle, Pop Secret, and Emerald are all included in our branded product grouping along with
Snyder's-Lance legacy brands. We will call out Diamond of California brand separately as culinary, given the nature
of this brand and its sensitivity to commodity fluctuations. Our core brands will increase to include the Diamond
brands.

      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 18 of 226
                                  01 2016 Snyder'sLance Inc Earnings Call- Final

Partner brands will continue to be grouped as before. These are brands that we distribute in our DSD system for
other brand owners. We continue to value these partnerships, as they drive good returns for us and our partners.

The other product grouping will continue to be contract manufacturing primarily, related to the brands that reduce
for other brand owners. We believe that this will assist everyone in understanding the mix of our revenue and the
growth in margin potential for each. As an example, partner brands will have a margin profile that is similar to other
distribution companies which have low single-digit operating margins, while contract and culinary will be closer to
mid- to high-single-digit operating margin profiles.

Turn now to slide 22. With the Diamond acquisition, there are some specific financial implications that we need to
highlight. First, the Diamond of California culinary brand is more sensitive to commodities than our broader portfolio.
Fluctuations in pricing, as we are seeing this year, can have a material impact on the results. Additionally, the
acquisition introduces a new exposure to foreign currencies that we have not had before.

Further, the purchase accounting associated with the acquisition is driving an annual $0.11 to $0.13 per share
negative impact on our earnings. This flows through the P&L in the form of incremental depreciation and
amortization. 90% of that is amortization. In addition, given that a portion of Kettle sales were distributed by the
Snyder's-Lance distribution system as a partner brand, there is approximately $30 million of intercompany revenue
that has been eliminated on an annual basis.

And finally, as a portion of the acquisition was funded with Snyder's-Lance shares, our share count has increased
to approximately 97 million to 98 million diluted shares outstanding. Given that we have two months of lower diluted
shares in 01, the full-year 2016 should be in the range of 93 million to 94 million shares.

Let's look at the quarter. Turning to slide 23, net revenue increased by $61 million or 15% for the quarter. Excluding
the Diamond contribution, as Carl mentioned before, net revenue was up 1.2% in organic volume. However, our
planned pricing investments more than offset that volume growth, resulting in a 0.7% dollar decline. Branded
volume was actually up 0.8%, also more than offset by the planned promotional investments, resulting in a 1.9%
dollar decline, excluding Diamond. Partner brands were slightly negative as well, driven by the additional trade and
the lower volumes in our partner brands.

The other category was actually up year-over-year, driven by stronger contract manufacturing sales.

Let's look at slide 24. Gross margin, while down modestly due to trade spend, reflects improvements in
manufacturing performance during the quarter as we drove better efficiencies in [scrap] performance in our larger
facilities. Good SG&A cost controls and lower benefits and medical expenses helped secure improved operating
margin of 260 basis points. We will be investing additional advertising and promotional dollars in 02, which will be
actually in the $0.11 to $0.12 range higher than 01. This represents the additional investment into Snyder's of
Hanover that Carl mentioned earlier, as well as a full quarter of Diamond.

Let's look at slide 25. We grew adjusted EBITDA by 45% in 01, driven by lower expenses and the Diamond
contribution. We also drove EPS increases over prior-year of 47%, from $0.17 to $0.25 per share, excluding special
items. Please note the share count changed to 80.8 million shares in 01 of 2016 versus 71 million in 2015.

On slide 26, what I have shown here is simply a summary of the quarter. Although I've spoken to almost everything
on the page, I thought I would point out again the progress that we have been making in the SG&A expense, as
well as the margin enhancement on operating margins.

Let's turn to slide 27 for a moment. The balance sheet reflects the addition of Diamond Foods at the end of 01.
There are significant changes to line items that may need additional inputs, which I'm happy to do so, outside this
call. In addition, we refinanced all of the Diamond debt and introduced new debt as a result of the acquisition. Our
debt leverage was 4.4 at the end of 01.

We are comfortable with that as it relates to our covenants. We expect that we will continue to see improvements
throughout the year as we drive synergies and cash flow from our top-line activities and cost reduction programs.


      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 19 of 226
                                  01 2016 Snyder'sLance Inc Earnings Call - Final

Exiting 2017, we expect to be at a leverage that is less than 3. We've also provided you with a look at the maturity
schedule of our debt, after acquisition. We feel confident that we have good structure in place, and we have been
pleased with the participation from our banking partners. With the closing of the deal, we immediately refinanced
that assumed Diamond debt at investment-grade rates. We also were able to lower our legacy Snyder's-Lance
interest costs as well.

Our trailing 12-month cash flow was $115 million compared to $49 million in 2015, driven by lower capital
expenditure as well as better operating cash flow.

Now let's turn to the guidance on page 28. We are updating our full-year 2016 outlook to reflect the acquisition of
the Diamond Foods and our progress during 01. In addition to our historical practice of providing revenue and EPS
forecast, we will also be providing ranges for adjusted EBITDA to help analysts and investors understand the
impact of the purchase accounting adjustments on our earnings, which in total is $0.10 to $0.12 per share negative
impact just on 2016; and then on an annual basis, $0.11 to $0.13.

Additionally, we will highlight some key modeling assumptions and discuss some specific impacts of the acquisition.
For fiscal 2016 we estimate revenue in the range of $2.29 billion to $2.33 billion or a growth of 39% to 41 % over
fiscal 2015. Our revenue outlook reflects several assumptions including a flat to 2% growth in the Snyder's-Lance
portfolio, led by the branded portfolio with modest declines in partner brands and other revenue. Note that due to
the acquisition of Diamond, who will be eliminating approximately $30 million of intercompany revenue, annualized.
This was associated with the Kettle distribution as a partner brand within the Snyder's-Lance DSD system prior to
the acquisition.

Our top-line outlook also reflects a significant negative impact to the net price realization at Diamond of California
due to the commodity changes, and a $7 million to $10 million negative impact from foreign currency. Net of these
impacts and reflecting the 10-month contribution, we are estimating $630 million to $650 million of sales for the
Diamond brand in our fiscal 2016 revenue guidance.

We are estimating 2016 adjusted EBITDA of $310 million to $325 million for fiscal 2016. We are also estimating
2016 EPS, excluding special items, of $1.20 to $1.30. This outlook excludes costs associated with the acquisition
and the integration of Diamond Foods. However, this outlook does include a $0.10 to $0.11 per share negative
impact in 2016 from the purchase accounting, as previously noted. The EPS outlook reflects earnings accretion
from the Diamond Foods acquisition in 2016.

We estimate capital expenditures of $80 million to $85 million, which is the combined Snyder's-Lance and Diamond
contribution. In addition to this outlook, we would like to provide some additional information to aid with forecasting
the combined Company.

First, we expect fiscal 2016 gross margins to be in the range of 36% to 37%. It's important to note that Diamond
historically accounted for its shipping and distribution costs, which is approximately 6% of revenue, in the cost of
goods sold. Snyder's-Lance uses the more common practice of accounting for these costs as an SG&A expense.
Please keep that in mind as you adjust your models.

We are estimating a fully diluted share count of 93 million to 94 million, as noted previously for 2016; a tax rate in
the 34% to 35% range; and net interest expense of approximately $33 million to $35 million.

We would also like to discuss the cadence of earnings and seasonality. Historically, Snyder's-Lance has posted
seasonal strength during the second and third quarters. This changed to some degree with the addition of Snyder's
of Hanover and the Snack Factory acquisition, as there was more holiday activity than before, pushing more
earnings into 04.

With the addition of Diamond seasonality, the timing of synergies, and our stepped-up advertising and trade
promotion in the second quarter related to the Snyder's of Hanover that Carl previously talked about, we anticipate
that the fourth quarter will be our strongest quarter in terms of revenue and EPS. Our second quarter will be a lower



      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 20 of 226
                                  Q1 2016 Snyder'sLance Inc Earnings Call- Final

quarter relatively in terms of net revenue and EPS, consistent with what we just reported in the first quarter. Just to
quantify for Q2, our incremental brand investment is about $0.08 to $0.09, not including Diamond.

Finally, our leverage at the end of Q1 was 4.4. Given our forecast for 2016 and cash flow generation, we would
anticipate our leverage ratio declining to approximately 3 times or below by the end of fiscal 2017.

Now I would like to turn the call back over to Carl for some final remarks.

CARL LEE: Thank you, Rick. As you can tell from our comments, we are focused on the integration and execution
of our base business. We are more convinced than ever that bringing these three companies together is a good
thing for our shareholders. Our team has worked hard to maintain continuity for our consumers and our customers.

We now look forward to taking your questions. Liliana, if you would, please open up the call for Q&A.

Questions and Answers

OPERATOR: (Operator Instructions). Bill Chappell, SunTrust.

BILL CHAPPELL, ANALYST, SUNTRUST ROBINSON HUMPHREY: Carl, two things -- one, can you maybe give
us a little more color on why the revenue was below your expectations in the quarter? Was it more pressure than
you had seen in the past from certain retailers, or just overall category softness? And then, in the same vein, when
you look at the pretzel category, what gives you confidence that just stepping up marketing and advertising can
really reaccelerate growth? Because it seems like the category has been kind of sluggish for a while, and
consumers are moving to other better-for-you type products, including your own.

CARL LEE: First of all, if we talk about just overall headwinds in the industry, a lot of what we are referring to is
what you have been hearing from your other food companies that have secured their earnings, and other retailers.
What we are seeing is just the general trends in food consumption is a little bit low right now. And so we are seeing
that across the snacking industry. We are seeing it across basically the entire food industry. So nothing in particular
to call out in regards to our category. I think it's just consumption in general is what we have to take a note of.

And then to your question on pretzels, we've got a lot of confidence in Snyder's of Hanover. It's been a brand that
has grown tremendously over the years. It will continue to grow quite well. The category itself is under pressure
right now. And you kind of alluded to it. What we have got to do is make sure that the category stays very relevant
and stays top-of-mind for consumers. The category has good consumption rates and good overall performance.
What we've got to do is just make sure we maintain our frequency.

And so there's other brands in the category down much more than we are. And what we've got to do is just make
sure that we promote the category as the category leader, and we also promote our brand. We are seeing some
progress over the last couple of IRI reads. I do have confidence that we will continue to show some improvement.
And like I said earlier, our advertising campaign is off to a very good start.

So we've got some work to do. We've got a little bit of heavy lifting. We are going to spend diligently to make sure
we support it. And we are going to be very careful and cautious on the way we do it. But we all know that from time
to time, a brand or category is going to have a little bit of extra pressure. And that's basically where we are right
now with pretzels in general, and, as a result, our category.

BILL CHAPPELL: Okay. And then just switching to the revenue synergies, which you do get plenty of questions on,
is there -- I didn't quite understand. Is the recent win in this year's guidance? Do you expect more near-term wins? I
thought the thought was it was more late this year/early next year before you saw any real revenue synergies.

CARL LEE: We have got a win already recorded, and basically it just takes us time to activate that and bring it
online. So as you know very well, you will get authorization from a retailer maybe today, and it takes maybe four
months before it finally rolls into their planograms. So we've got some early authorizations, which I'm really excited
about because the team has worked really hard to get those going.


      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 21 of 226
                                  01 2016 Snyder'sLance Inc Earnings Call - Final

And so a little bit of the win I'm talking about is in our late-year guidance. And then we hope to achieve some more
and get those secured. And we will build those in over time, but do it cautiously and carefully. But we will have to
make sure they are fully activated before we can really talk to you about it in detail.

BILL CHAPPELL: Okay, I'll turn it over. Thanks.

OPERATOR: Brett Hundley, BB&T Capital Markets.

BRETT HUNDLEY, ANALYST, BB&T CAPITAL MARKETS: Let me thank you for all the color and clarity this
morning. My first question -- I want to follow up on Bill. Pretzels are an important category for you guys. It's a big
product. I think it has historically been a pretty profitable one. And I think you mentioned it in your prepared
remarks, Carl; but we really liken pretzels to sandwich crackers. That was a category that had been challenged for
a while. It was low growth/no growth. A lot of innovation hadn't taken place.

And you guys, as a leader, really stepped up, innovated in a number of different regards. And it seems like that
brand and that category overall is growing much better today, and is much more profitable today.

And so, A, would you agree with me in that vein? And, B, are they very similar? Is the restructuring or is the support
that you are applying to pretzels right now similar to what you did on the cracker side? And can we see potentially a
rebound in the same time frame? Are there any learnings, in other words, that we can draw between the two?

CARL LEE: I think that there is a lot of parallels that we can draw. I think, first and foremost, as the leader in
sandwich crackers and the leader in pretzels, we really have an obligation, not only for our brand but for our
retailers and the entire category. And so we take a long-term view of that. And we are willing to invest. We are
willing to do the heavy lifting. We are willing to go through an extended packaging change, like we did on sandwich
crackers, to make sure that we provide sustainable growth for the future.

And to your point, this is not the first time we have done it. It originally started back in 2013, and completed in 2014
with Cape Cod, looking at all the consumer attributes as to why they participate with our brand and what drives
loyalty. And it worked very well there. We applied the same model to sandwich crackers. We will apply the same
model now to pretzels.

We have a lot of confidence with having it rebound very quickly. And as we referred to, you've just got to be top-of-
mind with consumers in all the categories, because snacking is growing but the options are also growing. And so
you've just got to be top-of-mind with your consumers. And we expected to achieve the same results with Snyder's
that we've achieved on previous brands. It's just a good core competency that I am very proud of our marketing and
sales and manufacturing team for having developed, and now it's part of our arsenal to continue to build our brands
as we go forward.

BRETT HUNDLEY: Thank you, Carl. And then just on the Diamond piece, it's been a long time since we've heard
from that company. Diamond revenue performance in the quarter, in 01, was slightly better than what we were
looking for. However, it's slightly lower than we are looking for, going forward, even after adjusting for the removal
of the intercompany revenue that you talked about.

And I was just wondering if you could give us a little bit more color on trends there. It would be helpful to understand
what nut pricing at the trade level maybe looked like in 01, what snack performance is looking like. Is there snack
performance that is now within your branded group -- is it kind of similar to what you are seeing with legacy Lance?
Just any color you can provide on that, quickly, and then I just have one quick follow-up.

RICK PUCKETT: Maybe I can set this up with a little walk with our assumptions. As we mentioned, $630 million to
$650 million is our guidance. The impact year-over-year on walnut pricing is about $50 million to $60 million
negative. In addition, there's about $8 million to $10 million of FX impact on a negative basis. We've reported --
$640 million is kind of the midpoint there. So you annualize that with the adjustments I just mentioned to you, what
you get then is a number that is about 1% higher than last year's reported numbers for Diamond Foods, especially
after you take out the eliminations of $30 million.


      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 22 of 226
                                   01 2016 Snyder'sLance Inc Earnings Call- Final

So with that I'll let Carl comment on the brands themselves and how they are faring.

CARL LEE: Thank you, Rick. I hope that answers your question, building the bridge back to where the revenue is
that, taking into account some significant changes in pricing on walnuts, and currency and other items. So we will
be glad to help everyone with that bridge a little more if they have questions.

But turning to the brands, we clearly continue to see strength in the Kettle franchise in general. The positioning
there as a natural, better-for-you chip really does work real well. So we will continue to see growth there. We are
seeing some improvements in the UK, as that business continues to rebound a little bit. We will continue to watch
that market carefully.

So we are bullish on Kettle. We just want to be very cautious and very careful as we go forward, and make sure that
we support that brand in a profitable way, and support the category while we are at it.

Pop Secret -- there's no surprise the overall category there is under some pressure. We've got some good plans
with Disney that the Diamond team put in place last fall that we are leveraging, and looking forward to that. We're
also beginning, with the Diamond team and marketing team that came over, who bring some great expertise with
them, looking at how maybe we combine their expertise and their knowledge with our renovation process to
continue to help the overall category in microwave popcorn, and certainly continue to grab some share there with
that brand. The brand has performed well historically. It just needs a little time and attention now.

And then Emerald -- personally, I'm very excited about Emerald. The innovation and the quality of that brand is just
exceptional. The innovation team at Diamond did a phenomenal job, as our team does with Snyder's and Cape and
all of our other brands, really bringing some news to that category. What we've got to do now is just focus on our
distribution and our retail execution, and continue to get more placements for Diamond and for Emerald.

That just gives you a little bit of walkthrough on the brands. There's a little bit of work to do there. But I'm confident
that, over time, we will do it, and we will achieve the numbers that Rick talked about.

BRETT HUNDLEY: I appreciate that, guys. And then I'll yield the floor. I just wanted to ask you about something
you mentioned in your prepared remarks, Carl, on a long-term margin plan. It sounds new to me, but you guys have
announced a couple different things from a cost control standpoint. So I just wanted to get further color on the long-
term margin plan. And potentially if you guys can discuss two, three, four years out, where you might hope to have
gross margins or, dare I say, where you might want to have operating margins at some point. Any color you can put
around that, I would appreciate it. And I'll yield the floor. Thank you.

CARL LEE: It's an important question. I'm glad you brought it up, because we want to make sure we cover this, and
begin to provide some information around it. Obviously, what you are alluding to is we had our Drive for 10 initiative
with Snyder's-Lance, a very important initiative that we continue to execute function by function, plant by plant, day
in and day out. Okay?

We also have, on top of that, our synergy savings for Diamond and the integration of the company. And so both
those programs are going to continue to run down their dedicated path of execution, there's no doubt about that.

But we really need to begin to evolve because we're going to have to execute both of those. But what we are talking
about really is a longer-term plan to really make sure we are managing costs and we are improving margins. So
we're going to have to begin to change the cadence a little bit, or the terminology from just Drive from 10, or
synergies, to just really overall margin expansion.

And you will hear us, long-term, talk about the term, margin expansion. That wraps up the previous projects that
we've got to deliver. It will also keep us very focused on our overall margins and improvement of our performance
long-term. And so you will just hear us really focus on margin expansion as our key theme going forward, to make
sure we execute and continue to drive our returns.

BRETT HUNDLEY: Thank you much.


      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 23 of 226
                                  01 2016 Snyder'sLance Inc Earnings Call- Final

OPERATOR: Amit Sharma, BMO Capital Markets.

AMIT SHARMA, ANALYST, BMO CAPITAL MARKETS: Rick, a couple of modeling questions for you first. So you
are saying the $30 million inter-party comes out of Diamond sales, not your partner brand sales? Is that how we
should think about it?

RICK PUCKETT: That's the way we've done it, yes.

AMIT SHARMA: Okay. And the gross margin shift that you talked about, with how Diamond has historically reported
shipping -- and Carl, are you going to shift that into how you do it? Or will that continue to remain?

RICK PUCKETT: No, we will shift it to our methodology, and we have in 01 already.

AMIT SHARMA: Got it, okay. And then a couple of questions for you, Carl -- we understand what you are saying
about the [category] consumption growth and near-term challenges. But 0% to 2% within your legacy business --
structurally, how should we think about that?

Is this something that you expect to accelerate, maybe not this year or next year, with all the incremental
investment and the Snyder's of Hanover innovation pipeline? When we think about your portfolio structurally, we
think about higher growth potential on top line, and 0% to 2% that you are laying out for us, even including the
Diamond branded business. Can you talk about that a little bit?

CARL LEE: I think, first of all, we are cautiously optimistic just about our revenue line in general. What we want to
do is take into account everything that we have on our plates today, and what we're seeing with some of the
category trends and what we are seeing with basically retailer trends. So we just want to be careful and guarded in
making sure that we plan and deliver for the 2016.

I think longer-term, though -- you have seen the shift that we have been able to do with our better-for-you portfolio.
And that was driven organically, first of all; and then, second, through Diamond. Our brands and our categories are
very much on trend. We like premium, differentiated, midsized categories that we think is really what's going to
provide value in snacking in general as we go forward.

So, while we need to be a little bit careful and optimistic at the same time with 2016, we still are positioned
extremely well within the snacking area; and not only with our categories, but with our potential expansion from a
distribution standpoint, the new items standpoint, the geography that we talked about earlier. There's multiple ways
for us to continue to expand and continue to grow our top line, and do it in a very profitable way.

AMIT SHARMA: So 0% to 2% is for 2016, but structurally you feel like over the longer-term, you should be able to
grow your vendor portfolio much higher than that. Is that fair?

CARL LEE: Yes.

AMIT SHARMA: Okay. And then -- I'm sorry?

CARL LEE: That's very fair.

AMIT SHARMA: Okay, cool. Thanks. The other one was on operating margins, and not necessarily looking at it
from the cost side. But I wanted to approach it from a leverage point of view. As the sales growth picks up and as
you invest more money behind these, can you just layout for us what's the operating leverage in the model,
especially given your distribution? How should we think about the operating leverage opportunities that are
available as sales growth picks up in 2017 or 2018?

RICK PUCKETT: I would say a couple things to that. One is, as Carl mentioned before, we spent a lot of time
combining the selling function for both companies. And we believe we have strengthened the entire salesforce as a
result of that. Absolutely, leveraging that part, particularly on the direct distribution side, will have very good
leverage opportunities for us, and operating margin.

      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 24 of 226
                                     01 2016 Snyder'sLance Inc Earnings Call- Final

  In addition, the Diamond brands really are not going to push a lot of leverage benefit in the DSD system; although
  there will be, certainly, some incremental revenue synergies and some other things across channels. I would not
  expect a big number coming from improvement in operating income from that leverage.

  But certainly, in our plants, as we think about producing things in plants that are not fully utilized today, whether it
  be Kettle Chips on the West Coast, whether it be Cape Cod on the West Coast, or Kettle on the East Coast -- those
  are all very good, positive things for operating margin and are, in fact, included in our synergy estimates.

  So those kinds of things will leverage the Diamond brands, and our ability to increase revenue will totally be
  beneficial there. So not only that, but on the distribution and logistics side, there is quite a few expectations there as
  it relates to synergies, driven by the incremental volume that Diamond brands can bring in.

  AMIT SHARMA: And just last one from me, Rick -- so you said DSD margins may not benefit that much. Is that
  because you are assuming that Kettle will keep its existing outside distribution, and will not switch that over to
  Lance? Is that what you are referring or signaling?

  RICK PUCKETT: Yes. I think the incremental revenue synergies that we can get on the Kettle brand, as an
  example, will be driven largely by DSD. But we will still maintain distribution lanes that we already have on Kettle in
  other channels.

  AMIT SHARMA: Okay, I'll follow up (inaudible). Thank you.

  OPERATOR: Akshay Jagdale, Jefferies.

  AKSHAY JAGDALE, ANALYST, JEFFERIES LLC: First off, I really applaud you for the increased disclosure. So my
  first question is related to that. Can you, Carl and the team, just talk a little bit about the changes you have made to
  get to this stage, in terms of the increased disclosure? And more importantly, has there been a change internally in
  terms of how you are setting expectations, basically, in terms of your guidance process?

  So can you just give us some sense of the process changes that have been made, maybe some tools that have
  been added? Because certainly the outcome, at least on today's earnings call, is a significant increase in the
  disclosure, which is appreciated. So maybe you can give us some color on that.

  CARL LEE: We will. I think that, without going into a lot of details, because I just want to be careful, I think the best
  proof is what you are seeing today. I think that -- as we are trying to make sure that we are responding to questions
  that we have been getting, and comments we have been getting, I think you are clearly seeing a signal that we are
  providing more information; we are going a little deeper in our categories; we are going a little deeper in our brands.
• And obviously, we are providing a lot more guidance.

  We have tightened up significantly the way we do our forecasting and our planning, with some great resources and
  some talented teams dedicated to that. So we stepped up our efforts there. I think we have also stepped up our
  efforts just in continuously planning to make sure we are careful, as well, because you just can't predict everything
  that's going to happen today in categories and retailers.

  And then, finally, we have been much more careful with the forecasting and planning, rolling that into the
  communications that we are going to continue to share with the Street. So we're trying to be very prudent here, and
  make sure that we are very careful.

   Rick, do you want to add anything?

   RICK PUCKETT: Just a couple of things. Our business has become more complex. Right? There's quite a few
   more moving parts than were there before. So the disclosures that we've shared with you today are important, we
   believe, elements in really understanding our business going forward.




        Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 25 of 226
                                   Q1 2016 Snyder'sLance Inc Earnings Call- Final

And to Carl's point, we are taking a more prudent external financial communications perspective as it relates to
guidance, as it relates to just making sure that everyone understands the impact of things like purchase price
accounting. That's why we are sharing an EBITDA forecast for you that we've never done before.

We understand the concerns over our debt leverage, so we are sharing more information on that than we've ever
shared before. Even though our effective interest rate is about 2.5% in Q1, that is all information, I think, that's very
important to understanding the business.

So as Carl said, we've listened to the comments from all of you guys, and we've tried to incorporate that in our
communication.

AKSHAY JAGDALE: That's helpful. And can you -- just going to one of the earlier questions, and looking at the
slide where you break down your revenues by the various pieces -- I wanted to focus on more broader, long-term
growth. Can you remind me again what you think, with the current portfolio, your long-term revenue algorithm can
be?

And, more importantly, maybe just talk to the core brands and what they can grow at. Because you have 70% of
your revenues now coming from branded. I estimate 55% of your sales are from core brands which are in, as you
call it, healthy snacking, which is growing, at least in the measured channels, close to double digits.

So you have these core brands that you are supporting. I think it's the right call to support those brands. But what
kind of growth should we expect long-term from those core brands? I think at one point you had guided to, a couple
years ago, I think, 4% or 5% growth in that core branded sales. But just help us understand, long-term, what the
growth algorithm is for the branded business, and mainly the core branded business.

CARL LEE: Thanks for the question. I think that -- let's answer it a couple ways. Number one, thanks for just
recognizing how we've had to evolve as a Company. We've had to make sure that we build our portfolio over time.
We have to deal with some transitions, like we did with private brands. There's a lot of moving parts here to really
build a quality snack food company focused on the positioning that we want to have with our core brands. And so it
just takes some time to get there. We are making very good progress.

I think that we have been prudent about our forecast this year on revenue, to take into account everything that we
are up right now. But before this year, we were guiding towards 3% to 5% long-term revenue growth. That's still the
goal. And we think that that's what we will continue to shoot for. And we have the momentum and the brands to do
it.

We have opportunities, as we talked about earlier, with revenue synergies. We have good, strong brands in good
categories that will continue to grow. We feel comfortable, longer-term, that we will return to the targets we had set
previously; and that 3% to 5% overall corporate growth, led by our core brands, is where we want to be.

AKSHAY JAGDALE: And to add to that, with this acquisition, obviously you have now established yourself, if you
hadn't before, as clearly the number-two snacking company, maybe the number-one healthy snacking company.
But shouldn't we consider you the most natural buyer or consolidator of assets in this pretty fragmented snacking
segment in the US?

CARL LEE: I think that's a correct statement on your part. I think that that's one that we have been honoring up until
now; very carefully selecting just a few brands to acquire that we think will really build platforms, versus just add
brands to our portfolio. Diamond clearly creates a lot of platform opportunities in addition to the brands we have
picked up. And through our partner brand distribution, we have some inside looks at how other brands are
performing, and maybe their potential.

So we are going to continue to partner with everyone in the category, and partner with our retailers. And we are
going to continue to look for ways to expand organically first, and then add through M&A projects second.




      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 26 of 226
                                 01 2016 Snyder'sLance Inc Earnings Call- Final

RICK PUCKETT: I would add to that that we now have a new platform, if you will, that we did not have before, to
even look in the European market place for that kind of growth. And as you may remember, Diamond actually
announced the acquisition of part of Metcalfe Skinny Pop in the UK, in January.

This is a great foundation as we think about building out a snack business in the European marketplace, and also
having a foundation for even more international growth because of the significantly talented group of people that
are in the UK. And it's a great platform that we've not had before that we can now use to continue to grow our top
line in a good way.

AKSHAY JAGDALE: Okay, and just one last one -- on the core Diamond business that you are acquiring, I think
you mentioned if you adjust for FX and other issues, that their core revenue is growing 1%. Did I hear that
correctly? And does that include or exclude this price reduction on the culinary side?

What I'm really trying to get at is there's this concern that the brands you are buying aren't performing as well,
because from the time that acquisition was announced, there's some distractions on the execution side of that
branded portfolio.

So can you just give us a sense as to the core brands -- so Kettle, Emerald and Pop Secret? What is their growth
profile, organic growth profile right now this quarter? Or any recent trends would be greatly appreciated. Thanks,
and I'll pass it on.

RICK PUCKETT: So what I went through with the prepared remarks is a sort of a reconciliation, or in the OA or a
question a few minutes ago, of the revenue in Diamond Foods relative to last year. And if you put everything on the
equal basis, same walnut pricing, same FX and so on, you get about a 1% increase year-over-year is our
expectation relative to the Diamond brands.

Now, to your point, that varies across each brand. But Carl mentioned a few minutes ago that the UK on the Kettle
side is starting to show some good progress relative to what they had experienced over the last 12 to 18 months.
So they built a strong team over there, particularly strengthening the selling organization there as well. And,
therefore, we expect some good growth from the UK this year that might not have been there last year.

So that's one of the difference makers. They are facing the same headwinds in the US that we are facing. Those
brands are -- the same customer constraints and some other things that we are facing. So we factored that into our
thoughts and our estimates.

CARL LEE: And just to add to Rick's comments, I think the growth rate you mentioned really is after the reset on the
culinary nuts, taking into account the price drop. And then reflecting that lower commodity cost all the way through
to the retail shelf, that's going to have to be taken into account. I mentioned earlier I'm excited about Pop Secret,
really like center-of-the-store snacking. And I think with our skill sets, we're going to be able to take that as an
opportunity to build that brand, and maybe look at others. But that that one is going to be under some pressure for a
while. And we will make sure we work on that one.

Emerald -- I mentioned the upside that we see there. And then Kettle continues to perform well. So we've got a little
bit of work on our hands, as we do with some of our own brands. And we will make sure we get that done. But we
see some good long-term potential in these brands.

AKSHAY JAGDALE: Yes. But just to be specific, I'm just trying to get a sense of current trends in Kettle, Pop Secret
and Emerald. So maybe you can talk about like, is the -- those brands in the US, are they growing 3% to 5%? Are
they flat? Just on an organic basis, what are the current trends? We obviously track them in Nielsen IRI, and the
Kettle brand is doing pretty well. But can you give us some sense as to how those brands, maybe in the US, are
doing, in aggregate?

CARL LEE: I think a lot of it is going to be what you just referred to. And that is what is going on with the Nielsen
numbers or the IRI numbers. We are seeing some stable growth on Kettle. I think we're obviously seeing that Pop
Secret is currently down, but there's an opportunity to turn it around.


     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 27 of 226
                                  01 2016 Snyder'sLance Inc Earnings Call - Final

And Emerald, as we continue to overlap some previous distribution, that we continue to exit -- to improve the
portfolio there -- it will be down for the short term. But longer-term, we will be fine. And DoC, or Diamond of
California, we all know what's going on there.

AKSHAY JAG DALE: Okay, thank you.

OPERATOR: Michael Gallo, CL King.

MICHAEL GALLO, ANALYST, CL KING & ASSOCIATES: I just wanted to ask a bigger-picture question with regard
to Snyder's of Hanover. It seems the category has gotten a lot more crowded, a lot more just snack choices; and a
lot of small, new brands, some of which you have as well, that have, seemingly, pretty good distribution. It seems to
be a crowding-out factor. So I was wondering if you think, longer-term, you might have to put more promotional
support behind the Snyder's of Hanover brand, and how you help Snyder's cut through what seems to be a very
noisy category relative to what it used to be. Thanks.

CARL LEE: Thanks for the comments. I think, going back to what we talked about earlier, with just our renovation
process, that's what is going to be critical for that brand in the category. What we're seeing just overall is the
frequency of the purchases across the entire category just needs a little bit of help and support, something similar to
what we saw with sandwich crackers when we were making some adjustments there, and working our way through
the renovation process. So it really dates back to being the very first better-for-you snack. And being a baked snack
versus a fried is still very good positioning with the consumers to continue to grow as a category.

There has been a little bit of additional players in there, albeit very small and very early. But we really see just the
category still having potential. And we welcome the innovation that others bring, because the more attention the
category gets, the better off we are all going to be. And as the category leader, having others come alongside of us,
and invest in innovation or invest in marketing, just helps the category, and we will benefit from that as well.

So what we are seeing, I think, is indeed just temporary. And the advertising program we've got is responding even
better than what I had originally expected. It's got a little bit more of an edge to it, but that was by design. So we
really attract some new consumers, and that is what we have got to do is just continue working on purchase
frequency. But all the other fundamentals of the category, and especially our brand, are in very good shape.

MICHAEL GALLO: Okay, great. And then a follow-up for Rick -- the purchase accounting charges: are those all
going to be, or almost all, on the gross margin line, and will you break those out quarterly?

RICK PUCKETT: Actually, 90% of that, Michael, is actually amortization rather than depreciation. So it's probably
going to fall back into the SG&A more so than the gross margin line.

MICHAEL GALLO: Okay. And you will break that out quarterly, so we can see what it was?

RICK PUCKETI: We hadn't planned on it. We'll give that some thought.

MICHAEL GALLO: Okay, thank you.

OPERATOR: Mario Contreras, Deutsche Bank.

MARIO CONTRERAS, ANALYST, DEUTSCHE BANK: I wanted to ask -- what are the expectations around
Diamond cost synergy achievement for this year? I know you mentioned half coming through by 102017. But I
wanted to understand what was factored into 2016 guidance, and then what's the phasing of those cost synergies
over the course of this year?

RICK PUCKETT: So what we have said is that we would expect to achieve half the synergies in the first 12 months.
Having closed at the end of February of this first quarter, that takes you on a calendar basis into 2017 before we
achieve that 50%. And that's actually a realization to the P&L that we are talking about in that first 12 months.




      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 28 of 226
                                   01 2016 Snyder'sLance Inc Earnings Call - Final

So the cadence of that is as you might expect. It comes from activities. And the activity cannot be put into place or
into motion until such time as you close the deal, which, again, is March 1 time frame.

So the cadence is definitely we have achieved some already in 01, in the first month, because those are largely
SG&A kinds of savings. Although not material, they are significant in that it starts the process. So therefore, as you
go through the rest of the year -- and this is, again, one of the reasons why our 04 number will be a bit higher -- is
that we will start to show significant synergy savings in 04 -- a little bit in 03, a little less in 02. And then going into
01 through 04 of 2017, you will get full amount.

MARIO CONTRERAS: Okay, thanks for that. And then one other question: you mentioned some negative impact
on Diamond sales contribution from the lower commodity cost. But it's the impact on EBITDA? Are prices falling
more than your input costs?

RICK PUCKETT: We have been able to -- we have learned a lot as we have introduced ourselves to the walnut
business. And we've learned a lot in a very short time frame. And we've had the support the previous people that
were in Diamond managing that, and we still do, going forward. So we are really happy that we haven't disrupted
any of that knowledge, as well as activity in the marketplace.

So we are responding as we would normally respond to price declines in the commodity piece of that; looking at
competitors, as well as our own mix to, be sure that we are responding in the right way, as quickly as possible. So
we believe that certainly our guidance does not anticipate any significant declines or impacts to our EBIT margins.

MARIO CONTRERAS: Okay. And then just one last one for me -- can you quantify the EPS contribution for
Diamond in 2016 as part of the update to your guidance?

RICK PUCKETT: We don't break that out. But we have stated, and still believe, that it's going to be accretive for
2016, in spite of the purchase price accounting, even netting that out with the synergies. It will still be accretive with
the addition of the brands and the contribution that they make.

MARIO CONTRERAS: Okay, thank you very much.

OPERATOR: (Operator Instructions). Eric Gottlieb, DA Davidson.

MATT ERRICO, ANALYST, DA DAVIDSON & CO.: It's Matt Errico filling in for Eric. Could we talk about -- I'm not
sure if you guys said already what the percentage of COGS is for walnuts.

RICK PUCKETT: No, we would not go to that level in our shared comments.

MATT ERRICO: Okay, great. And then how does the current sales for Diamond match previous internal projections
that you guys had?

CARL LEE: I think we would say that, like our own legacy Snyder's-Lance sales, they have been pressured by the
conditions that are in the marketplace. So even though slightly lower, they are not materially out of line.

MATT ERRICO: Okay, great. Thanks, I'll pass it on.

OPERATOR: I am showing no further questions at this time.

I'd now like to turn the call back over to Carl Lee for any closing remarks.

CARL LEE: Thank you, Liliana; appreciate your help, as well, as you have helped us with this conference call. I just
want to thank everybody who has been on the call this morning. And we thank you for the questions that have been
asked, and for the support that we are getting from our analysts as you have made sure that we are providing some
information that is very important for you in the modeling and the things you are doing.




      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 29 of 226
                                 01 2016 Snyder'sLance Inc Earnings Call - Final

So thanks to everybody on the call. Thanks for the ongoing support of our investors. We are very enthusiastic and
excited about the long-term potential of our Company. We need to be prudent in the short-term to make sure that
we are communicating properly, externally. But we are still very optimistic long-term about the future of our
organization.

It is really an honor and a blessing for me to serve the great people that are part of this Company, day in and day
out. I'm very, very proud of our Snyders-Lance associates who have worked here for a long time, and have done
an incredible job building our brands and serving our customers and our consumers.

I'm also excited about the Diamond team that has joined us, and the talent and expertise that they bring in. And
when you combine those two teams, we really have a much stronger, much more capable, much more energized
and focused organization. And probably the thing that I'm most proud of is, having a chance to serve this Company,
is that our team has really come together.

This really is the new Snyder's-Lance team. And we have been able to unite the organization very quickly. And we
have been able to bring a more talented team together, and we are all very focused, as one, against delivering our
potential and living up to the opportunity that we have been blessed to have.

So again, thank you very much. And I want to just communicate the enthusiasm we have for the long-term as we
carefully manage the short-term, and wish everybody a good afternoon and a good day. Thank you very much.

OPERATOR: Ladies and gentlemen, thank you for your participation in today's conference. This does conclude
today's program. You may now disconnect. Everyone have a great day.

[Thomson Financial reserves the right to make changes to documents, content, or other information on this web site
without obligation to notify any person of such changes.

In the conference calls upon which Event Transcripts are based, companies may make projections or other forward-
looking statements regarding a variety of items. Such forward-looking statements are based upon current
expectations and involve risks and uncertainties. Actual results may differ materially from those stated in any
forward-looking statement based on a number of important factors and risks, which are more specifically identified
in the companies' most recent SEC filings. Although the companies may indicate and believe that the assumptions
underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate or
incorrect and, therefore, there can be no assurance that the results contemplated in the forward-looking statements
will be realized.

THE INFORMATION CONTAINED IN EVENT TRANSCRIPTS IS A TEXTUAL REPRESENTATION OF THE
APPLICABLE COMPANY'S CONFERENCE CALL AND WHILE EFFORTS ARE MADE TO PROVIDE AN
ACCURATE TRANSCRIPTION, THERE MAY BE MATERIAL ERRORS, OMISSIONS, OR INACCURACIES IN
THE REPORTING OF THE SUBSTANCE OF THE CONFERENCE CALLS. IN NO WAY DOES THOMSON
FINANCIAL OR THE APPLICABLE COMPANY OR THE APPLICABLE COMPANY ASSUME ANY
RESPONSIBILITY FOR ANY INVESTMENT OR OTHER DECISIONS MADE BASED UPON THE INFORMATION
PROVIDED ON THIS WEB SITE OR IN ANY EVENT TRANSCRIPT. USERS ARE ADVISED TO REVIEW THE
APPLICABLE COMPANY'S CONFERENCE CALL ITSELF AND THE APPLICABLE COMPANY'S SEC FILINGS
BEFORE MAKING ANY INVESTMENT OR OTHER DECISIONS.]


Load-Date: May 12, 2016


  End of nOCllment




     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 30 of 226
                               *Snyders-Lance 1Q Loss/Shr 32c >LNCE
                                                  Dow Jones Institutional News
                                              May 10, 2016 Tuesday 10:00 AM GMT


Copyright 2016 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2016, Dow Jones & Company, Inc.



    ,   DOW JONES NE


Length: 4861 words




10 May 201606:00 ET *Snyders-Lance 1Q Loss $25.4M >LNCE

10 May 201606:00 ET *Snyders-Lance 1Q Rev $462.8M >LNCE

10 May 201606:00 ET Press Release: Snyder's-Lance, Inc. Reports Results for First Quarter of Fiscal 2016

Snyder's-Lance, Inc. Reports Results for First Quarter of Fiscal 2016

PR Newswire

CHARLOTTE, N.C., May 10,2016

CHARLOTTE, N.C., May 10, 2016 IPRNewswirel --
    -- Net revenue increased 15% to $463 million

        Net revenue declined 0.7% excluding Diamond Foods acquisition

        Diluted earnings per share, excluding special items*, increased 47% to
        $0.25

        Net loss per share of $0.32 including special items

        Adjusted EBITDA* increased 45% to $55.7 million

        Updates 2016 full year outlook to reflect the acquisition of Diamond
        Foods


* Descriptions of adjusted EBITDA and diluted earnings per share excluding special items are provided in "Use and
Definition of Non-GAAP Measures," and reconciliations are provided in the tables at the end of this release.




        Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 31 of 226
                                     *Snyders-Lance 1Q Loss/Shr 32c >LNCE

Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) today reported financial results for the first quarter of fiscal 2016 ended
April 2, 2016. The first quarter financial results include one month of the consolidation of Diamond Foods Inc.,
following the acquisition which closed on February 29,2016.

"This morning we announced solid first quarter results to begin the year, " said Carl E. Lee, Jr., President and Chief
Executive Officer. "While our top-line remains pressured by the same challenges facing the food industry, our team
diligently managed costs and drove operational efficiencies to deliver strong earnings growth for our legacy
business. Our performance in the quarter was led by Lance(R), Cape Cod(R), and Late July(R) which all
experienced revenue growth and market share gains. Lance(R) sandwich crackers continues to benefit from our
brand renovation process completed last year to drive brand and category growth. Lance's improved product
formulation, packaging design, and innovative new products like our Gluten Free sandwich crackers drove base
business growth. After successfully renovating Cape Cod(R) and Lance(R) sandwich crackers to fuel top-line and
bottom-line growth, we are leveraging our marketing, manufacturing and sales expertise to renovate and energize
the pretzel category and our Snyder's of Hanover(R) brand. In addition to growing retail distribution and display
support for Snyder's of Hanover(R), we recently launched our Pretzels 8aby(R) integrated marketing and
advertising campaign. The early results are encouraging as we are generating positive social media response from
both new and loyal consumers. We are confident that we will continue to build momentum as we move throughout
the year, and I'm very proud of the team for their commitment and execution."

Mr. Lee continued, "During the first quarter, we closed the Diamond Foods acquisition. We quickly began to
execute our integration plan, and we are already benefitting from the combination of these two great companies.
The powerful combination gives Snyder's-Lance an enhanced portfolio of brands across key snack food categories
with a deeper, stronger combined team ready to unlock new distribution opportunities. We are now better positioned
in the growing snack food industry, and we expect to realize significant cost and revenue synergies that will deliver
earnings accretion and support further investment behind our brands. I'm very excited about the opportunities that
lie ahead, and our ability to create even greater value for our shareholders as we execute our strategic plan."

First Quarter 2016 Financial Summary

The first quarter of fiscal 2016 financial results include the financial results of Diamond Foods beginning on
February 29, 2016. All financial comparisons to the prior year are compared against the legacy Snyder's-Lance
results, where the prior year does not include any impact from the Diamond Foods acquisition.
      Net revenue for the first quarter of 2016 was $462.8 million, an increase
      of 15.0% compared to the first quarter of 2015 net revenue of $402.3
      million. Excluding the contribution from Diamond Foods, net revenue for
      the first quarter of 2016 declined 0.7% compared to the first quarter of
      2015 with volume growth of 1.2% offset by planned promotional activities.

      Adjusted EBITDA for the first quarter of 2016 was $55.7 million as
      compared to adjusted EBITDA of $38.4 million for the first quarter of
      2015.

      Net income excluding special items for the first quarter of 2016 was
      $19.9 million, or $0.25 per diluted share on 80.8 million weighted
      average diluted shares outstanding. Net income excluding special items
      was $12.0 million for the first quarter of 2015, or $0.17 per diluted
      share on 71.0 million weighted average diluted shares outstanding.

      Including special items, the net loss for the first quarter of 2016 was
      $25.4 million, or $0.32 per share on 80.0 million weighted average shares
      outstanding. Net income including special items for the first quarter of
      2015 was $10.6 million, or $0.15 per diluted share on 71.0 million
      weighted average diluted shares outstanding.

      Special items for the first quarter of 2016 included after-tax expenses
      of $45.3 million primarily associated with the acquisition of Diamond
      Foods. Special items for the first quarter of 2015 included after-tax


      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 32 of 226
                                    *Snyders-Lance 1Q Loss/Shr 32c >LNCE

      expenses of $1.3 million primarilY associated with severance charges and
      professional fees.


Fiscal 2016 Outlook

The Company has updated its fiscal 2016 outlook to reflect the recent acquisition of Diamond Foods and the
Company's expectations for the remainder of the year. As a result, the Company now expects earnings per diluted
share to be in the range of $1.20 to $1.30. The Company's fiscal 2016 outlook excludes special items and charges
associated with the acquisition of Diamond Foods, and includes an estimated negative impact of $0.10 to $0.12 per
diluted share, from purchase accounting adjustments.

The Company's 2016 full-year outlook also includes the following assumptions:
      Net revenue of $2.29 billion to $2.33 billion, an increase of
      approximately 39% to 41%;

             Excluding the contribution from Diamond Foods net revenue growth
             is expected to be approximately flat to up 2%;

             Net revenue contribution from Diamond Foods for the 10 months
             beginning February 29, 2016, of approximately $630 to $650 million,
             net of the impact of intercompany eliminations and reflecting the
             negative impact of net price realization from lower commodity
             costs and unfavorable foreign currency;

      Adjusted EBITDA of $310 million to $325 million; and

      Capital expenditures of $80 to $85 million


The Company's 2016 full-year outlook is also based on the following assumptions, reflecting the acquisition of
Diamond Foods:
      Net interest expense of $33 to $35 million;

      Effective tax rate of 34% to 35%; and

      Weighted average diluted share count of approximately 93 to 94 million
      shares.


Conference Call

Management will host a conference call to discuss first quarter 2016 results at 9:00 a.m. Eastern Time on May 10,
2016. The conference call and accompanying slide presentation will be webcast live through the Investor Relations
section of Snyder's-Lance website, www.snyderslance.com. To participate in the conference call, the dial-in
number is (844) 830-1960 for U.S. callers or (315) 625-6883 for international callers. The conference 10 is
89240748. A continuous telephone replay of the call will be available between 12:00pm on May 10 and midnight on
May 17. The replay telephone number is (855) 859-2056 for U.S. callers or (404) 537-3406 for international callers.
The replay access code is 89240748. Investors may also access a web-based replay of the conference call at
www.snyderslance.com .

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover(R), Lance(R), Kettle Brand(R), KETTLE(R) Chips, Cape Cod(R), Snack Factory(R)
Pretzel Crisps(R), Pop Secret(R), Emerald(R), Diamond of California(R), Late July(R), Krunchers!(R), Tom's(R),
Archway(R), Jays(R), Stella D'oro(R), Eatsmart Snacks(TM), O-Ke-Doke(R), and other brand names along with a
number of third party brands. Products are distributed nationally through grocery and mass merchandisers,

     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 33 of 226
                                        *Snyders-Lance 1Q Loss/Shr 32c >LNCE

convenience stores, club stores, food service outlets and other channels. For more information, visit the Company's
corporate web site: www.snyderslance.com. LNCE-E

Use and Definition of Non-GAAP Measures

Snyder's-Lance's management uses adjusted EBITDA and earnings per share excluding special items to measure
our operating performance and to facilitate a comparison of the Company's operating performance on a consistent
basis from period to period and to provide measures that, when viewed in combination with its results prepared in
accordance with GAAP, allow for a more complete understanding of factors and trends affecting the Company's
business than GAAP measures alone. The non-GAAP measures and related comparisons should be considered in
addition to, not as a substitute for, our GAAP disclosure, as well as other measures of financial performance
reported in accordance with GAAP, and may not be comparable to similarly titled measures used by other
companies. Our management believes the presentation of adjusted EBITDA, net income and diluted earnings per
share, excluding special items, is useful for providing increased transparency and assisting investors in
understanding our ongoing operating performance.

10 May 201606:00 ET Press Release: Snyder's-Lance, Inc. Reports -2-

Adjusted EBITDA is defined as net income before interest, income tax expense, depreciation, amortization, merger
and acquisition related expenses, and other non-cash or non-operating items as well as any other unusual items
that impact the comparability of our financial information.

Diluted earnings per share, excluding special items, is defined as net income (loss) per diluted share excluding
merger and acquisition expenses, and other unusual or non-operating items that impact the comparability of our
financial information.

Cautionary Information about Forward Looking Statements

This press release contains statements which may be forward looking within the meaning of applicable securities
laws. The statements include projections regarding future revenues, earnings and other results which are based
upon the Company's current expectations and assumptions, which are subject to a number of risks and
uncertainties. Factors that could cause actual results to differ include general economic conditions or an economic
turndown; volatility in the price, quality or availability of inputs, including walnuts and other raw materials,
packaging, energy and labor; price competition and industry consolidation; changes in our top retail customer
relationships; inability to maintain profitability in the face of a consolidating retail environment; failure to successfully
integrate acquisitions or execute divestitures; loss of key personnel; failure to execute and accomplish our strategy;
concerns with the safety and quality of certain food products or ingredients; adulterated, misbranded or mislabeled
products or product recalls; disruption of our supply chain; failure to maintain satisfactory labor relations; risks
related to our foreign operations, including foreign currency risks; inadequacies in, or security breaches of, our
information technology systems; improper use of social media; changes in consumer preferences and tastes or
inability to innovate or market our products effectively; reliance on distribution through a significant number of
independent business owners; protection of our trademarks and other intellectual property rights; impairment in the
carrying value of goodwill or other intangible assets; new regulations or legislation; interest rate volatility, political
and economic conditions of the countries in which we conduct business, and the interests of a few individuals who
control a significant portion of our outstanding shares of common stock may conflict with those of other
stockholders, which have been discussed in greater detail in our most recent Form 10-K and other reports filed with
the Securities and Exchange Commission.

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
 Condensed Consolidated Statements of Income (Unaudited)
 For the Quarters Ended April 2, 2016 and April 4, 2015

                                                       Quarter Ended
                                                       April 2,   April 4,
(in thousands, except per share data)                   2016         2015



      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 34 of 226
                                    *Snyders-Lance 1Q Loss/Shr 32c >LNCE

Net revenue                                      $462,765      $402,341
Cost of sales                                    320,611       262,979
Gross margin                                     142,154       139,362

Selling, general and administrative              124,189       121,924
Transaction-related expenses                     49,306
Impairment charges                               374
Gain on sale of route businesses, net            (536)          (793)
Other income, net                                (297 )         (736)
(Loss)/income before interest and income
 taxes                                           (30,882)      18,967


Loss on early extinguishment of debt             4,749
Interest expense, net                            4,729         2,467
(Loss)/income before income taxes                (40,360)      16,500

Income tax (benefit)/expense                     (14,966)      5,918
Net (loss)/income                                (25,394)      10,582
Net income/(loss) attributable to
 noncontrolling interests                        37             (54)
Net (loss)/income attributable to
 Snyder's-Lance, Inc.                            $ (25,431)     $10,636


Basic (loss)/earnings per share                  $(0.32)        $0.15
Weighted average basic shares outstanding        79,953         70,259


Diluted (loss)/earnings per share                $ (0.32)       $0.15
Weighted average diluted shares outstanding      79,953         71,002


Cash dividends declared per share                $0.16          $0.16


SNYDER'S-LANCE, INC. AND SUBSIDIARIES
 Condensed Consolidated Balance Sheets (Unaudited)
 As of April 2, 2016 and January 2, 2016

                                              April 2,        January 2,
(in thousands, except share data)              2016             2016
ASSETS

Current assets:
Cash and cash equivalents                     $40,209         $39,105
Restricted cash                               714             966
Accounts receivable, net of allowances of
 $1,117 and $917, respectively                215,715         131,339
Inventories, net                              256,742         110,994
Prepaid income taxes and income taxes
 receivable                                   4,015           2,321
Assets held for sale                          17,025          15,678
Prepaid expenses and other current assets     34,786          21,210
Total current assets                          569,206         321,613

Noncurrent assets:
Fixed assets, net                             533,563         401,465
Goodwill                                      1,409,951       539,119
Other intangible assets, net                  1,429,299       528,658
Other noncurrent assets                       23,536          19,849
Total assets                                  $3,965,555      $1,810,704


LIABILITIES AND STOCKHOLDERS' EQUITY

Current liabilities:



     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 35 of 226
                                    *Snyders-Lance 1Q LosS/Shr 32c >LNCE

Current portion of long-term debt            $49,000        $8,541
Accounts payable                             94,768         54,207
Payable to growers                           38,265
Accrued compensation                         40,111         26,196
Accrued casualty insurance claims            4,798          4,262
Accrued marketing, selling and promotional
 costs                                       45,881         18,806
Other payables and accrued liabilities       66,743         32,248
Total current liabilities                    339,566        144,260

Noncurrent liabilities:
Long-term debt, net                          1,354,950      372,301
Deferred income taxes                        332,565        157,591
Accrued casualty insurance claims            13,804         11,931
Other noncurrent liabilities                 36,092         17,034
Total liabilities                            2,076,977      703,117

Commitments and contingencies

Stockholders' equity:
Common stock, $0.83 1/3 par value.
 110,000,000 shares authorized; 95,676,031
 and 70,968,054 shares outstanding,
 respectively                                79,727         59,138
Preferred stock, $1.00 par value.
Authorized 5,000,000 shares; no shares
outstanding
Additional paid-in capital                   1,583,052      791,428
Retained earnings                            201,528        238,314
Accumulated other comprehensive
 income/(loss)                               4,897          (630)
Total Snyder's-Lance, Inc. stockholders'
 equity                                      1,869,204      1,088,250
Noncontrolling interests                     19,374         19,337
Total stockholders' equity                   1,888,578      1,107,587
Total liabilities and stockholders' equity   $3,965,555     $1,810,704

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
 Condensed Consolidated Statements of Cash Flows (Unaudited)
 For the Quarters Ended April 2, 2016 and April 4, 2015

                                              Quarter Ended
                                              April 2,          April 4,
(in thousands)                                 2016              2015
Operating activities:
Net (loss)/income                             $      (25,394)   $       10,582
Adjustments to reconcile net (loss)/income
to cash from operating activities:
Depreciation and amortization                 20,558            17,413
Stock-based compensation expense              14,270            1,350
(Gain)/loss on sale of fixed assets, net      (25)              12
Gain on sale of route businesses, net         (536)             (793)
Gain on sale of investments, net                                (436)
Gain on write-off of debt premium             (1,341)
Impairment charges                            374
Deferred income taxes                         (15,734)          524
Provision for doubtful accounts               252               236
Changes in operating assets and
 liabilities, excluding business
 acquisitions and foreign currency
 translation adjustments                      24,284                (28,903)
Net cash provided by/(used in) operating


     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 36 of 226
                                  *Snyders-Lance 1Q Loss/Shr 32c >LNCE

 activities                                     16,708            (15)

Investing activities:
Purchases of fixed assets                       (11,976)          (13,495)
Purchases of route businesses                   (11,909)          (6,731)
Proceeds from sale of fixed assets              153               302
Proceeds from sale of route businesses          11,785            7,870
Proceeds from sale of investments                                 436
Business acquisition, net of cash acquired      (1,013,559)
Changes in restricted cash                      252
Net cash used in investing activities           (1,025,254)       (11,618)

Financing activities:
Dividends paid to stockholders                  (11,355)          (11,264)
Debt issuance costs                             (6,048)
Issuances of common stock                       2,775             2,589
Excess tax benefits from stock-based
compensation                                    176
Share repurchases, including shares
 surrendered for tax withholding                (5,995)           (801)


10 May 2016 06:00 ET Press Release: Snyder's-Lance, Inc. Reports -3-
Repayments of long-term debt                    (100,000)         (1,875)
Proceeds from issuance of long-term debt        1,130,000
Net cash provided by/(used in) financing
 activities                                     1,009,553         (11,351)

Effect of exchange rate changes on cash         97

Increase in cash and cash equivalents           1,104             (22,984)
Cash and cash equivalents at beginning of
 period                                         39,105            35,373
Cash and cash equivalents at end of period      $   40,209        $   12,389

Supplemental information:
Cash paid for income taxes, net of refunds
 of $217 and $425, respectively                 $     1,444       $      10,412
Cash paid for interest                          $     4,614       $      1,246

Non-cash financing activities:
Common stock and stock-based compensation
 issued for business acquisitions               $     800,987     $


Non-cash investing activities:
Future cash payments associated with the
 acquisition of Diamond                         $     13,688      $


SNYDER'S-LANCE, INC. AND SUBSIDIARIES
 Reconciliation of Non-GAAP Measures (Unaudited)
 For the Quarter Ended April 2, 2016

                                                                         Loss on
(in thousands,                  Transaction-               Inventory     debt                 Excluding
except per share     As          related                   step-up       prepayment   Other    Special
data)                Reported    expenses (1)              (2)           (3)          (4)      Items
Quarter Ended
April 2, 2016
------------------
Net Revenue          $462,765                                                                 $   462,765
Cost of sales        320,611    35                         15,919                     349     304,308
Gross margin         142,154    (35)                       (15,919)                   (349)   158,457


     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 37 of 226
                                       *Snyders-Lance 1Q Loss/Shr 32c >LNCE

   Gross margin %      30.7%                                                                 34.2%


SG&A                   124,189                                                      44       124,145
Transaction related
 expenses              49,306        49,306
Operating
  (loss)/income        (31,341)      (49,341)              (15,919)                 (393)    34,312
   Operating
     (loss)/income %   (6.8) %                                                               7.4%

Impairment charges     374                                                          374
Gain on the sale of
 route businesses,
 net                   (536)                                                                 (536)
Other income, net      (297)                                                                 (297)
Loss on early
 extinguishment of
 debt                  4,749                                           4,749
Interest expense,
 net                   4,729                                                                 4,729
(Loss)/earnings
 before income
 taxes                 (40,360)      (49,341)              (15,919)    (4,749)      (767)    30,416
Income tax
  (benefit)/expense    (14,966)      (17,733)              (5,721)     (1,706)      (276)    10,470
    Tax rate %         37.1%                                                                 34.4%


Net (loss)/income      (25,394)      (31,608)              (10,198)    (3,042)      (491 )   19,945
Net income
 attributable to
 NCI                   37                                                                    37

Net (loss)/income
 attributable to
 Snyder's-Lance        $ (25, 431)   (31,608)              (10,198)    (3,042)      (491 )   $      19,908


Basic/diluted
 shares                79, 953                                                               80,803
Basic/diluted
 earnings per
 share                 $ (0.32)                                                              $      0.25

Adjusted EBITDA Calculation (Non-GAAP)

                                                                       Loss on
                                                           Inventory   debt
                       As            Transaction-related   step-up     prepayment   Other
                       Reported      expenses (1)          (2 )        (3)          (4)      Adjusted
EBIT                   (30,882)      (49,341)              (15,919)                 (767)    35,145
Depreciation           16,233                                                                16,233
Amortization           4,325                                                                 4,325
EBITDA                 $ (10, 324)   (49,341)              (15,919)                 (767)    $   55,703
EBITDA %               (2.2) %                                                               12.0%

(1) Transaction-related expenses included $13.0 million of severance and retention benefits and
$13.3 million of accelerated stock-based compensation which was recognized due primarily to
change in control provisions and severance agreements with the Diamond executive team. The
remaining costs were primarily professional fees and legal costs associated with completion of
the acquisition and subsequent integration of Diamond. (2) The inventory step-up represents the
additional cost of sales recognized in Ql 2016 as a result of stepping up Diamond's inventory to
fair value at the acquisition date. (3) The loss on extinguishment of debt was a result of the
early repayment of our private placement loan due to the financing obtained for the acquisition


     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 38 of 226
                                        *Snyders-Lance 1Q Loss/Shr 32c >LNCE

of Diamond. (4) Other items primarily include a $0.4 million impairment of fixed assets and the
write off of the associated spare parts.

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
 Reconciliation of Non-GAAP Measures (Unaudited)
 For the Quarter Ended April 4, 2015

(in thousands,                                                  Excluding
except per share       As         Severance    Legal            Special
data)                  Reported   charges      Fees     Other   Items
Quarter Ended
April 4, 2015
------------------
Net Revenue            $402,341                                 $   402,341
Cost of sales          262,979    150                           262,829
Gross margin           139,362    (150)                         139,512
   Gross margin %      34.6%                                    34.7%

SG&A                   121,924    627          897      153     120,247
Operating
  (loss)/income        17,438     (777)        (897)    (153)   19,265
   Operating
     (loss)/income %   4.3%                                     4.8%

Gain on the sale of
 route businesses,
 net                   (793)                                    (793)
Other income, net      (736)                            217     (953)
Interest expense,
 net                   2,467                                    2,467
(Loss)/earnings
 before income
 taxes                 16,500     (777)        ( 897)   (370)   18,544
Income tax
  (benefit)/expense    5,918      (266)        (315)    (142)   6,641
    Tax rate %         35.9%                                    35.8%


Net (loss)/income      10,582     (511)        (582)    (228)   11,903
Net income
 attributable to
 NCI                   (54)                                     (54)

Net (loss)/income
 attributable to
 Snyder's-Lance        $10,636    (511)        (582)    (228)   $      11,957


Diluted shares         71,002                                   71,002
Diluted earnings
 per share             $0.15                                    $      0.17

Adjusted EBITDA Calculation (Non-GAAP)

                       As         Severance    Legal
                       Reported   charges      Fees     Other   Adjusted
EBIT                   18,967     (777)        ( 897)   (370)   21,011
Depreciation           14,725                                   14,725
Amortization           2,688                                    2,688
EBITDA                 $36,380    (777 )        (897)   (370)   $    38,424
EBITDA %               9.0%                                     9.6%

Logo - http://photos.prnewswire.com/prnh/20150410/197788LOGO


     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 39 of 226
                                    *Snyders-Lance 1Q Loss/Shr 32c >LNCE

To view the original version on PR Newswire, visit: http://www.prnewswire.com/news-releases/snyders-Iance-inc-
reports-resu Its-for-fi rst-q uarter-of-fiscal-20 16-300265659. htm I

SOURCE Snyder's-Lance, Inc.

/Web site: http://www.snyderslance.com

10 May 201606:02 ET *Snyders-Lance Updates 2016 Full Year Outlook to Reflect Acquisition of Diamond Foods
>LNCE

10 May 201606:02 ET *Snyders-Lance Sees FY16 Adj EPS $1.20-Adj EPS $1.30 >LNCE

Corrections & Amplifications

This item was corrected 6:06 a.m. ET to clarify FY16 projections denote adjusted EPS, not EPS.

10 May 201606:04 ET *Correct: Snyders-Lance Sees FY16 Adj EPS $1.20-Adj EPS $1.30 >LNCE

10 May 201606:04 ET *Snyders-Lance Sees FY16 Rev $2.298-$2.338 >LNCE

10 May 2016 06:05 ET *Snyders-Lance Sees FY16 Capital Expenditures of $80M-$85M >LNCE

10 May 2016 06:07 ET *Snyders-Lance 1Q Adj EPS 25c >LNCE

(MORE TO FOLLOW) Dow Jones Newswires (212-416-2800)

May 10, 2016 06:07 ET (10:07 GMT)



Notes

PU8L1SHER: Dow Jones & Company, Inc.



Load-Date: May 11, 2016


  End of DocumNlt




     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 40 of 226
       Snyder's-Lance, Inc. Reports Results for First Quarter of Fiscal 2016
                                                      Financial Buzz
                                             May 10, 2016 Tuesday 6:44 PM EST


Copyright 2016 Newstex LLC All Rights Reserved

Length: 2076 words

Body


May 10, 2016( Financial Buzz: http://www.financialbuzz.com Delivered by Newstex) CHARLOTTE, N.C., May 10,
2016 IPRNewswirel --Net revenue increased 15% to $463 million Net revenue declined 0.7% excluding Diamond
Foods acquisition Diluted earnings per share, excluding special items*, increased 47% to $0.25 Net loss per share
of $0.32 including special items Adjusted EBITDA* increased 45% to $55.7 million Updates 2016 full year outlook to
reflect the acquisition of Diamond Foods* Descriptions of adjusted EBITDA and diluted earnings per share
excluding special items are provided in "Use and Definition of Non-GAAP Measures," and reconciliations are
provided in the tables at the end of this release. Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) today reported financial
results for the first quarter of fiscal 2016 ended April 2, 2016. The first quarter financial results include one month of
the consolidation of Diamond Foods Inc., following the acquisition which closed on February 29, 2016. "This
morning we announced solid first quarter results to begin the year," said Carl E. Lee, Jr., President and Chief
Executive Officer. "While our top-line remains pressured by the same challenges facing the food industry, our team
diligently managed costs and drove operational efficiencies to deliver strong earnings growth for our legacy
business.

Our performance in the quarter was led by Lance®, Cape Cod®, and Late July® which all experienced revenue
growth and market share gains. Lance® sandwich crackers continues to benefit from our brand renovation process
completed last year to drive brand and category growth. Lance's improved product formulation, packaging design,
and innovative new products like our Gluten Free sandwich crackers drove base business growth. After
successfully renovating Cape Cod® and Lance® sandwich crackers to fuel top-line and bottom-line growth, we are
leveraging our marketing, manufacturing and sales expertise to renovate and energize the pretzel category and our
Snyder's of Hanover® brand. In addition to growing retail distribution and display support for Snyder's of Hanover®,
we recently launched our Pretzels Baby® integrated marketing and advertising campaign. The early results are
encouraging as we are generating positive social media response from both new and loyal consumers. We are
confident that we will continue to build momentum as we move throughout the year, and I'm very proud of the team
for their commitment and execution." Mr. Lee continued, "During the first quarter, we closed the Diamond Foods
acquisition. We quickly began to execute our integration plan, and we are already benefitting from the combination
of these two great companies. The powerful combination gives Snyder's-Lance an enhanced portfolio of brands
across key snack food categories with a deeper, stronger combined team ready to unlock new distribution
opportunities. We are now better positioned in the growing snack food industry, and we expect to realize significant
cost and revenue synergies that will deliver earnings accretion and support further investment behind our brands.
I'm very excited about the opportunities that lie ahead, and our ability to create even greater value for our
shareholders as we execute our strategic plan." First Quarter 2016 Financial Summary The first quarter of fiscal
2016 financial results include the financial results of Diamond Foods beginning on February 29, 2016. All financial
comparisons to the prior year are compared against the legacy Snyder's-Lance results, where the prior year does
not include any impact from the Diamond Foods acquisition.Net revenue for the first quarter of 2016 was $462.8
million, an increase of 15.0% compared to the first quarter of 2015 net revenue of $402.3 million. Excluding the
contribution from Diamond Foods, net revenue for the first quarter of 2016 declined 0.7% compared to the first
quarter of 2015 with volume growth of 1.2% offset by planned promotional activities. Adjusted EBITDA for the first
quarter of 2016 was $55.7 million as compared to adjusted EBITDA of $38.4 million for the first quarter of 2015. Net


      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 41 of 226
                        Snyder's-Lance, Inc. Reports Results for First Quarter of Fiscal 2016

income excluding special items for the first quarter of 2016 was $19.9 million, or $0.25 per diluted share on 80.8
million weighted average diluted shares outstanding. Net income excluding special items was $12.0 million for the
first quarter of 2015, or $0.17 per diluted share on 71.0 million weighted average diluted shares outstanding.
Including special items, the net loss for the first quarter of 2016 was $25.4 million, or $0.32 per share on 80.0 million
weighted average shares outstanding. Net income including special items for the first quarter of 2015 was $10.6
million, or $0.15 per diluted share on 71.0 million weighted average diluted shares outstanding. Special items for
the first quarter of 2016 included after-tax expenses of $45.3 million primarily associated with the acquisition of
Diamond Foods. Special items for the first quarter of 2015 included after-tax expenses of $1.3 million primarily
associated with severance charges and professional fees. Fiscal 2016 Outlook The Company has updated its fiscal
2016 outlook to reflect the recent acquisition of Diamond Foods and the Company's expectations for the remainder
of the year. As a result, the Company now expects earnings per diluted share to be in the range of $1.20 to $1.30.
The Company's fiscal 2016 outlook excludes special items and charges associated with the acquisition of Diamond
Foods, and includes an estimated negative impact of $0.10 to $0.12 per diluted share, from purchase accounting
adjustments. The Company's 2016 full-year outlook also includes the following assumptions:Net revenue of $2.29
billion to $2.33 billion, an increase of approximately 39% to 41 %; Excluding the contribution from Diamond Foods
net revenue growth is expected to be approximately flat to up 2%; Net revenue contribution from Diamond Foods
for the 10 months beginning February 29, 2016, of approximately $630 to $650 million, net of the impact of
intercompany eliminations and reflecting the negative impact of net price realization from lower commodity costs
and unfavorable foreign currency;Adjusted EBITDA of $310 million to $325 million; and Capital expenditures of $80
to $85 miliionThe Company's 2016 full-year outlook is also based on the following assumptions, reflecting the
acquisition of Diamond Foods:Net interest expense of $33 to $35 million; Effective tax rate of 34% to 35%; and
Weighted average diluted share count of approximately 93 to 94 million shares. Conference Call Management will
host a conference call to discuss first quarter 2016 results at 9:00 a.m. Eastern Time on May 10, 2016. The
conference call and accompanying slide presentation will be webcast live through the Investor Relations section of
Snyder's-Lance website, www.snyderslance.com[1]. To participate in the conference call, the dial-in number is
(844) 830-1960 for U.S. callers or (315) 625-6883 for international callers. The conference 10 is 89240748. A
continuous telephone replay of the call will be available between 12:00pm on May 10 and midnight on May 17. The
replay telephone number is (855) 859-2056 for U.S. callers or (404) 537-3406 for international callers. The replay
access code is 89240748. Investors may also access a web-based replay of the conference call at
www.snyderslance.com[2].AboutSnyder·s-Lance.lnc.Snyder·s-Lance.lnc..headquarteredinCharlotte.NC.
manufactures and markets snack foods throughout the United States and internationally. Snyder's-Lance's products
include pretzels, sandwich crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers,
popcorn, nuts and other snacks. Products are sold under the Snyder's of Hanover®, Lance®, Kettle Brand®,
KETTLE® Chips, Cape Cod®, Snack Factory® Pretzel Crisps®, Pop Secret®, Emerald®, Diamond of California®,
Late July®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart Snacks TM, O-Ke-Doke®, and other
brand names along with a number of third party brands. Products are distributed nationally through grocery and
mass merchandisers, convenience stores, club stores, food service outlets and other channels. For more
information, visit the Company's corporate web site:              www.snyderslance.com[3]. LNCE-EUse and Definition
of Non-GAAP Measures Snyder's-Lance's management uses adjusted EBITDA and earnings per share excluding
special items to measure our operating performance and to facilitate a comparison of the Company's operating
performance on a consistent basis from period to period and to provide measures that, when viewed in combination
with its results prepared in accordance with GAAP, allow for a more complete understanding of factors and trends
affecting the Company's business than GAAP measures alone. The non-GAAP measures and related comparisons
 should be considered in addition to, not as a substitute for, our GAAP disclosure, as well as other measures of
financial performance reported in accordance with GAAP, and may not be comparable to similarly titled measures
 used by other companies. Our management believes the presentation of adjusted EBITDA, net income and diluted
 earnings per share, excluding special items, is useful for providing increased transparency and assisting investors
 in understanding our ongoing operating performance. Adjusted EBITDA is defined as net income before interest,
 income tax expense, depreciation, amortization, merger and acquisition related expenses, and other non-cash or
 non-operating items as well as any other unusual items that impact the comparability of our financial information.
 Diluted earnings per share, excluding special items, is defined as net income (loss) per diluted share excluding
 merger and acquisition expenses, and other unusual or non-operating items that impact the comparability of our
 financial information. Cautionary Information about Forward Looking Statements This press release contains

      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 42 of 226
                        Snyder's-Lance, Inc. Reports Results for First Quarter of Fiscal 2016

statements which may be forward looking within the meaning of applicable securities laws. The statements include
projections regarding future revenues, earnings and other results which are based upon the Company's current
expectations and assumptions, which are subject to a number of risks and uncertainties. Factors that could cause
actual results to differ include general economic conditions or an economic turndown; volatility in the price, quality
or availability of inputs, including walnuts and other raw materials, packaging, energy and labor; price competition
and industry consolidation; changes in our top retail customer relationships; inability to maintain profitability in the
face of a consolidating retail environment; failure to successfully integrate acquisitions or execute divestitures; loss
of key personnel; failure to execute and accomplish our strategy; concerns with the safety and quality of certain
food products or ingredients; adulterated, misbranded or mislabeled products or product recalls; disruption of our
supply chain; failure to maintain satisfactory labor relations; risks related to our foreign operations, including foreign
currency risks; inadequacies in, or security breaches of, our information technology systems; improper use of social
media; changes in consumer preferences and tastes or inability to innovate or market our products effectively;
reliance on distribution through a significant number of independent business owners; protection of our trademarks
and other intellectual property rights; impairment in the carrying value of goodwill or other intangible assets; new
regulations or legislation; interest rate volatility, political and economic conditions of the countries in which we
conduct business, and the interests of a few individuals who control a significant portion of our outstanding shares
of common stock may conflict with those of other stockholders, which have been discussed in greater detail in our
most recent Form 10-K and other reports filed with the Securities and Exchange Commission. Rating43views
Ocommentsrecommend to friends                http://www.financialbuzz.com/articles/contributor/3 74Related Posts Leave
a Reply Required fields are marked *Close[4]Enter the site [ 1]:                http://www.snyderslance.com [ 2]:
http://www.snyderslance.com [ 3]:                                  http://www.snyderslance.com/ [ 4]:
http://www.financialbuzz.com/snyder-s-Ia nce-i nc-reports-resu Its-far-first-q uarter-of-fiscal-20 16-449952#


Load-Date: May 11, 2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 43 of 226
       Snyder's-Lance, Inc. Reports Results for First Quarter of Fiscal 2016
                                                           PR Newswire
                                             May 10, 2016 Tuesday 6:00 AM EST


Copyright 2016 PR Newswire Association LLC All Rights Reserved

Length: 3541 words
Dateline: CHARLOTTE, N.C., May 10, 2016

Body


Net revenue increased 15% to $463 millionNet revenue declined 0.7% excluding Diamond Foods acquisitionDiluted
earnings per share, excluding special items*, increased 47% to $0.25Net loss per share of $0.32 including special
itemsAdjusted EBITDA* increased 45% to $55.7 millionUpdates 2016 full year outlook to reflect the acquisition of
Diamond Foods

* Descriptions of adjusted EBITDA and diluted earnings per share excluding special items are provided in "Use and
Definition of Non-GAAP Measures," and reconciliations are provided in the tables at the end of this release.

Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) today reported financial results for the first quarter of fiscal 2016 ended
April 2, 2016. The first quarter financial results include one month of the consolidation of Diamond Foods Inc.,
following the acquisition which closed on February 29,2016.

"This morning we announced solid first quarter results to begin the year," said Carl E. Lee, Jr., President and Chief
Executive Officer. "While our top-line remains pressured by the same challenges facing the food industry, our team
diligently managed costs and drove operational efficiencies to deliver strong earnings growth for our legacy
business. Our performance in the quarter was led by Lance®, Cape Cod®, and Late July® which all experienced
revenue growth and market share gains. Lance® sandwich crackers continues to benefit from our brand renovation
process completed last year to drive brand and category growth. Lance's improved product formulation, packaging
design, and innovative new products like our Gluten Free sandwich crackers drove base business growth. After
successfully renovating Cape Cod® and Lance® sandwich crackers to fuel top-line and bottom-line growth, we are
leveraging our marketing, manufacturing and sales expertise to renovate and energize the pretzel category and our
Snyder's of Hanover® brand. In addition to growing retail distribution and display support for Snyder's of
Hanover®, we recently launched our Pretzels Baby® integrated marketing and advertising campaign. The early
results are encouraging as we are generating positive social media response from both new and loyal consumers.
We are confident that we will continue to build momentum as we move throughout the year, and I'm very proud of
the team for their commitment and execution."

Mr. Lee continued, "During the first quarter, we closed the Diamond Foods acquisition. We quickly began to
execute our integration plan, and we are already benefitting from the combination of these two great companies.
The powerful combination gives Snyder's-Lance an enhanced portfolio of brands across key snack food categories
with a deeper, stronger combined team ready to unlock new distribution opportunities. We are now better
positioned in the growing snack food industry, and we expect to realize significant cost and revenue synergies that
will deliver earnings accretion and support further investment behind our brands. I'm very excited about the
opportunities that lie ahead, and our ability to create even greater value for our shareholders as we execute our
strategic plan."

First Quarter 2016 Financial Summary



       Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 44 of 226
                        Snyder's-Lance, Inc. Reports Results for First Quarter of Fiscal 2016

The first quarter of fiscal 2016 financial results include the financial results of Diamond Foods beginning on
February 29, 2016. All financial comparisons to the prior year are compared against the legacy Snyder's-Lance
results, where the prior year does not include any impact from the Diamond Foods acquisition.

Net revenue for the first quarter of 2016 was $462.8 million, an increase of 15.0% compared to the first quarter of
2015 net revenue of $402.3 million. Excluding the contribution from Diamond Foods, net revenue for the first
quarter of 2016 declined 0.7% compared to the first quarter of 2015 with volume growth of 1.2% offset by planned
promotional activities.Adjusted EBITDA for the first quarter of 2016 was $55.7 million as compared to adjusted
EBITDA of $38.4 million for the first quarter of 2015.Net income excluding special items for the first quarter of 2016
was $19.9 million, or $0.25 per diluted share on 80.8 million weighted average diluted shares outstanding. Net
income excluding special items was $12.0 million for the first quarter of 2015, or $0.17 per diluted share on 71.0
million weighted average diluted shares outstanding.lncluding special items, the net loss for the first quarter of 2016
was $25.4 million, or $0.32 per share on 80.0 million weighted average shares outstanding. Net income including
special items for the first quarter of 2015 was $10.6 million, or $0.15 per diluted share on 71.0 million weighted
average diluted shares outstanding.Special items for the first quarter of 2016 included after-tax expenses of $45.3
million primarily associated with the acquisition of Diamond Foods. Special items for the first quarter of 2015
included after-tax expenses of $1.3 million primarily associated with severance charges and professional fees.

Fiscal 2016 Outlook

The Company has updated its fiscal 2016 outlook to reflect the recent acquisition of Diamond Foods and the
Company's expectations for the remainder of the year. As a result, the Company now expects earnings per diluted
share to be in the range of $1.20 to $1.30. The Company's fiscal 2016 outlook excludes special items and charges
associated with the acquisition of Diamond Foods, and includes an estimated negative impact of $0.1 0 to $0.12 per
diluted share, from purchase accounting adjustments.

The Company's 2016 full-year outlook also includes the following assumptions:

Net revenue of $2.29 billion to $2.33 billion, an increase of approximately 39% to 41 %;Excluding the contribution
from Diamond Foods net revenue growth is expected to be approximately flat to up 2%;Net revenue contribution
from Diamond Foods for the 10 months beginning February 29, 2016, of approximately $630 to $650 million, net of
the impact of intercompany eliminations and reflecting the negative impact of net price realization from lower
commodity costs and unfavorable foreign currency;Adjusted EBITDA of $310 million to $325 million; andCapital
expenditures of $80 to $85 million

The Company's 2016 full-year outlook is also based on the following assumptions, reflecting the acquisition of
Diamond Foods:

Net interest expense of $33 to $35 million;Effective tax rate of 34% to 35%; andWeighted average diluted share
count of approximately 93 to 94 million shares.

Conference Call

Management will host a conference call to discuss first quarter 2016 results at 9:00 a.m. Eastern Time on May 10,
2016. The conference call and accompanying slide presentation will be webcast live through the Investor Relations
section of Snyder's-Lance website.http://www.snyderslance.com. To participate in the conference call, the dial-in
number is (844) 830-1960 for U.S. callers or (315) 625-6883 for international callers. The conference 10 is
89240748. A continuous telephone replay of the call will be available between 12:00pm on May 10 and midnight on
May 17. The replay telephone number is (855) 859-2056 for U.S. callers or (404) 537-3406 for international
callers. The replay access code is 89240748. Investors may also access a web-based replay of the conference
call at     http://www.snyderslance.com.

About Snyder's-Lance, Inc.




      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 45 of 226
                         Snyder's-Lance, Inc. Reports Results for First Quarter of Fiscal 2016

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®, Snack Factory® Pretzel
Crisps®, Pop Secret®, Emerald®, Diamond of California®, Late July®, Krunchers!®, Tom's®, Archway®, Jays®,
Stella D'oro®, Eatsmart Snacks(TM), O-Ke-Doke®, and other brand names along with a number of third party
brands. Products are distributed nationally through grocery and mass merchandisers, convenience stores, club
stores, food service outlets and other channels. For more information, visit the Company's corporate web
site:http://www.snyderslance.com. LNCE-E

Use and Definition of Non-GAAP Measures

Snyder's-Lance's management uses adjusted EBITDA and earnings per share excluding special items to measure
our operating performance and to facilitate a comparison of the Company's operating performance on a consistent
basis from period to period and to provide measures that, when viewed in combination with its results prepared in
accordance with GAAP, allow for a more complete understanding of factors and trends affecting the Company's
business than GAAP measures alone. The non-GAAP measures and related comparisons should be considered in
addition to, not as a substitute for, our GAAP disclosure, as well as other measures of financial performance
reported in accordance with GAAP, and may not be comparable to similarly titled measures used by other
companies. Our management believes the presentation of adjusted EBITDA, net income and diluted earnings per
share, excluding special items, is useful for providing increased transparency and assisting investors in
understanding our ongoing operating performance.

Adjusted EBITDA is defined as net income before interest, income tax expense, depreciation, amortization, merger
and acquisition related expenses, and other non-cash or non-operating items as well as any other unusual items
that impact the comparability of our financial information.

Diluted earnings per share, excluding special items, is defined as net income (loss) per diluted share excluding
merger and acquisition expenses, and other unusual or non-operating items that impact the comparability of our
financial information.

Cautionary Information about Forward Looking Statements

This press release contains statements which may be forward looking within the meaning of applicable securities
laws. The statements include projections regarding future revenues, earnings and other results which are based
upon the Company's current expectations and assumptions, which are subject to a number of risks and
uncertainties. Factors that could cause actual results to differ include general economic conditions or an economic
turndown; volatility in the price, quality or availability of inputs, including walnuts and other raw materials,
packaging, energy and labor; price competition and industry consolidation; changes in our top retail customer
relationships; inability to maintain profitability in the face of a consolidating retail environment; failure to successfully
integrate acquisitions or execute divestitures; loss of key personnel; failure to execute and accomplish our strategy;
concerns with the safety and quality of certain food products or ingredients; adulterated, misbranded or mislabeled
products or product recalls; disruption of our supply chain; failure to maintain satisfactory labor relations; risks
related to our foreign operations, including foreign currency risks; inadequacies in, or security breaches of, our
information technology systems; improper use of social media; changes in consumer preferences and tastes or
inability to innovate or market our products effectively; reliance on distribution through a significant number of
independent business owners; protection of our trademarks and other intellectual property rights; impairment in the
carrying value of goodwill or other intangible assets; new regulations or legislation; interest rate volatility, political
and economic conditions of the countries in which we conduct business, and the interests of a few individuals who
control a significant portion of our outstanding shares of common stock may conflict with those of other
stockholders, which have been discussed in greater detail in our most recent Form 10-K and other reports filed with
the Securities and Exchange Commission.

         SNYDER'S-LANCE, INC. AND


      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 46 of 226
                  Snyder's-Lance, Inc. Reports Results for First Quarter of Fiscal 2016

  SUBSIDIARIES

  Condensed Consolidated Statements of
  Income (Unaudited)

  For the Quarters Ended April 2, 2016
  and April 4, 2015



                                                     Quarte
                                                     r
                                                     Ended
  (in thousands, except per share data)
                                                     April               April
                                                     2,2016              4,2015
  Net revenue                                                                              $ 402,34
                                                     $         462,76                        1
                                                               5
  Cost of sales                                                                   262,97
                                                     320,61                       9
                                                     1
  Gross margin                                                                    139,36
                                                     142,15                       2
                                                     4


  Selling, general and administrative                                             121,92
                                                     124,18                       4
                                                     9
  Transaction-related expenses
                                                     49,306
  Impairment charges
                                                     374
  Gain on sale of route businesses, net                                           (793)
                                                     (536)
  Other income, net                                                               (736)
                                                     (297)
  (Loss)lincome before interest and income                                        18,967
  taxes                                              (30,882
                                                     )


  Loss on early extinguishment of debt
                                                     4,749
  Interest expense, net                                                           2,467
                                                     4,729
  (Loss)lincome before income taxes                                               16,500
                                                     (40,360
                                                     )


  Income tax (benefit)/expense                                                    5,918
                                                     (14,966
                                                     )
  Net (Ioss)/income                                                               10,582
                                                     (25,394
                                                     )
  Net income/(Ioss) attributable to noncontrolling                                (54)
  interests                                          37
  Net (Ioss)/income attributable to Snyder's-                                              $ 10,636
  Lance, Inc.                                        $         (25,431
                                                               )

Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 47 of 226
                     Snyder's-Lance, Inc. Reports Results for First Quarter of Fiscal 2016


  Basic (Ioss)/earnings per share                                                            $ 0.15
                                                      $         (0.32)
  Weighted average basic shares outstanding                                       70,259
                                                      79,953


  Diluted (Ioss)/earnings per share                                                          $ 0.15
                                                      $         (0.32)
  Weighted average diluted shares outstanding                                     71,002
                                                      79,953


  Cash dividends declared per share                                                          $ 0.16
                                                      $         0.16


  SNYDER'S-LANCE, INC. AND
  SUBSIDIARIES

  Condensed Consolidated Balance Sheets
  (Unaudited)

  As of April 2, 2016 and January 2,2016



  (in thousands, except share data)                   April              Januar
                                                      2,2016             y
                                                                         2,2016

  ASSETS

  Current assets:
  Cash and cash equivalents                                                                  $ 39,105
                                                      $         40,209
  Restricted cash                                                                 966
                                                      714
  Accounts receivable, net of allowances of                                       131,33
  $1,117 and $917, respectively                       215,71                      9
                                                      5
  Inventories, net                                                                110,99
                                                      256,74                      4
                                                      2
  Prepaid incorne taxes and income taxes                                          2,321
  receivable                                          4,015
  Assets held for sale                                                             15,678
                                                      17,025
  Prepaid expenses and other current assets                                       21,210
                                                      34,786
  Total current assets                                                             321,61
                                                      569,20                       3
                                                      6



  Noncurrent assets:
  Fixed assets, net                                                                401,46
                                                      533,56                       5
                                                      3
  Goodwill                                                                         539,11
                                                      1,409,9                      9
                                                      51

Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 48 of 226
                      Snyder's-Lance, Inc. Reports Results for First Quarter of Fiscal 2016

  Other intangible assets, net                                                     528,65
                                                       1,429,2                     8
                                                       99
  Other noncurrent assets                                                          19,849
                                                       23,536
                                                                                              $ 1,810,7
  Total assets                                         $         3,965,5                        04
                                                                 55



  LIABILITIES AND STOCKHOLDERS'
  EQUITY

  Current liabilities:
  Current portion of long-term debt                                                           $ 8,541
                                                       $         49,000
  Accounts payable                                                                 54,207
                                                       94,768
  Payable to growers
                                                       38,265
  Accrued compensation                                                             26,196
                                                       40,111
  Accrued casualty insurance claims                                                4,262
                                                       4,798
  Accrued marketing, selling and promotional                                        18,806
  costs                                                45,881
  Other payables and accrued liabilities                                           32,248
                                                       66,743
  Total current liabilities                                                         144,26
                                                       339,56                      o
                                                       6



  Noncurrent liabilities:
  Long-term debt, net                                                              372,30
                                                       1,354,9                     1
                                                       50
  Deferred income taxes                                                             157,59
                                                       332,56                       1
                                                       5
  Accrued casualty insurance claims                                                 11,931
                                                       13,804
  Other noncurrent liabilities                                                      17,034
                                                       36,092
  Total liabilities                                                                 703,11
                                                       2,076,9                      7
                                                       77



  Commitments and contingencies



  Stockholders' eqUity:
  Common stock, $0.83 1/3 par value.                                                59,138
  110,000,000 shares authorized; 95,676,031            79,727
  and 70,968,054 shares outstanding,
  respectively



Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 49 of 226
                   Snyder's-Lance, Inc. Reports Results for First Quarter of Fiscal 2016

  Preferred stock, $1.00 par value. Authorized
  5,000,000 shares; no shares outstanding
  Additional paid-in capital                                                          791,42
                                                    1,583,0                           8
                                                    52
  Retained earnings                                                                   238,31
                                                    201,52                            4
                                                    8
  Accumulated other comprehensive                                                     (630)
  income/(Ioss)                                     4,897
  Total Snyder's-Lance, Inc. stockholders' equity                                     1,088,2
                                                    1,869,2                           50
                                                    04
  Noncontrolling interests                                                            19,337
                                                    19,374
  Total stockholders' equity                                                          1,107,5
                                                    1,888,5                           87
                                                    78
                                                                                                $ 1,810,7
  Total liabilities and stockholders' equity        $             3,965,5                         04
                                                                  55




  SNYDER'S-LANCE, INC. AND SUBSIDIARIES

  Condensed Consolidated Statements of
  Cash Flows (Unaudited)

  For the Quarters Ended April 2, 2016 and
  April 4, 2015



                                                        Quarte
                                                        r
                                                        Ended

  (in thousands)                                        April                April
                                                        2,2016               4,2015

  Operating activities:
  Net (Ioss)/income                                                                              $ 10,58
                                                        $          (25,394                          2
                                                                   )
  Adjustments to reconcile net (Ioss)/income to
  cash from operating activities:
  Depreciation and amortization                                                        17,413
                                                        20,558
  Stock-based compensation expense                                                     1,350
                                                        14,270
  (Gain)/loss on sale of fixed assets, net                                             12
                                                        (25)
  Gain on sale of route businesses, net                                                (793)
                                                        (536)
  Gain on sale of investments, net                                                     (436)

  Gain on write-off of debt premium
                                                        (1,341)
  Impairment charges
                                                        374

Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 50 of 226
                  Snyder's-Lance, Inc. Reports Results for First Quarter of Fiscal 2016

  Deferred income taxes                                                          524
                                                    (15,734
                                                    )
  Provision for doubtful accounts                                                236
                                                    252
  Changes in operating assets and liabilities,                                   (28,903
  excluding business acquisitions and foreign       24,284                       )
  currency translation adjustments
  Net cash provided by/(used in) operating                                       (15)
  activities                                        16,708



  Investing activities:
  Purchases of fixed assets                                                      (13,495
                                                    (11,976                      )
                                                    )
  Purchases of route businesses                                                  (6,731 )
                                                    (11,909
                                                    )
  Proceeds from sale of fixed assets                                             302
                                                    153
  Proceeds from sale of route businesses                                         7,870
                                                    11,785
  Proceeds from sale of investments                                              436

  Business acquisition, net of cash acquired
                                                    (1,013,
                                                    559)
  Changes in restricted cash
                                                    252
  Net cash used in investing activities                                          (11,618
                                                    (1,025,                      )
                                                    254)



  Financing activities:
  Dividends paid to stockholders                                                 (11,264
                                                    (11,355                      )
                                                    )
  Debt issuance costs
                                                    (6,048)
  Issuances of common stock                                                      2,589
                                                    2,775
  Excess tax benefits from stock-based
  compensation                                      176
  Share repurchases, including shares                                            (801 )
  surrendered for tax withholding                   (5,995)
  Repayments of long-term debt                                                   (1,875)
                                                    (100,00
                                                    0)
  Proceeds from issuance of long-term debt
                                                    1,130,0
                                                    00
  Net cash provided by/(used in) financing                                       (11,351
  activities                                        1,009,5                      )
                                                    53




Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 51 of 226
                  Snyder's-Lance, Inc. Reports Results for First Quarter of Fiscal 2016


  Effect of exchange rate changes on cash                  97


                                                                                     (22,984
  Increase in cash and cash equivalents                    1,104                     )
                                                                                     35,373
  Cash and cash equivalents at beginning of                39,105
  period
                                                                                               $ 12,38
  Cash and cash equivalents at end of period               $            40,209                   9



  Supplemental information:
  Cash paid for income taxes, net of refunds of                                                $ 10,41
  $217 and $425, respectively                              $            1,444                    2
  Cash paid for interest                                                                       $ 1,246
                                                           $            4,614



  Non-cash financing activities:
  Common stock and stock-based compensation                                                    $ -
  issued for business acquisitions                         $            800,98
                                                                        7



  Non-cash investing activities:
  Future cash payments associated with the                                                     $ -
  acquisition of Diamond                                   $            13,688


       SNYDER'S-LANCE, INC. AND
       SUBSIDIARIES

       Reconciliation of Non-GAAP
       Measures (Unaudited)

       For the Quarter Ended April
       2,2016



       (in thousands, except per share       A    T             L   0       E
       data)                                 s    r    n        0   t       x
                                             R    a    v        s   h       c
                                             e    n    e        s   e       I
                                             p    s    n        0   r       u
                                             0    a    t        n   (           d
                                             rt   c    0        d   4
                                             e    ti   r        e   )           n
                                             d    0    Y        b            g
                                                  n    s        t            S
                                                       t        P            P
                                                  r    e        r               e
                                                  e    p        e               c
                                                  I             p
                                                  a    u        a               a
                                                  t    p        Y               I
                                                  e    (        m               It
                                                  d    2        e               e
                                                  e    )        n               m

Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 52 of 226
                Snyder's-Lance, Inc. Reports Results for First Quarter of Fiscal 2016

                                            x       t           s
                                            p       (
                                            e       3
                                            n       )
                                            s
                                            e
                                            s
                                            (
                                            1
                                            )

     Quarter Ended April 2, 2016
     Net Revenue                        $   4                                           $ 4
                                            6                                             6
                                            2                                             2

                                            7                                             7
                                            6                                             6
                                            5                                             5
     Cost of sales                      3       3                        3         3
                                        2       5       5                4         0
                                        0                                9         4
                                                        9
                                        6               1                          3
                                        1               9                          0
                                        1                                          8
                                                (       (                (
     Gross margin                       4       3       1                3         5
                                        2       5       5                4         8
                                                )                        9
                                        1               9                )         4
                                        5               1                          5
                                        4               9                          7
                                                        )

       Gross margin %                   3                            3
                                        0                            4

                                        7                            2
                                        %                            %

     SG&A                               1                                4          1
                                        2                                4          2
                                        4                                           4

                                        1
                                        8                                           4
                                        9                                           5
     Transaction related expenses       4       4
                                        9       9

                                        3       3
                                        0       0
                                        6       6
                                        (       (       (                (          3
     Operating (Ioss)/income            3       4       1                3          4
                                        1       9       5                9
                                                                         3          3
                                        3       3       9                )          1
                                        4       4       1                           2


Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 53 of 226
                Snyder's-Lance, Inc. Reports Results for First Quarter of Fiscal 2016

                                        1       1       9
                                        )       )       )

      Operating (Ioss)/income %         (                            7
                                        6
                                                                     4
                                        8                            %
                                        )
                                        %

     Impairment charges                 3                                3
                                        7                                7
                                        4                                4
     Gain on the sale of route          (                                          (
     businesses, net                    5                                          5
                                        3                                           3
                                        6                                          6
                                        )                                           )
     Other income, net                  (                                          (
                                        2                                          2
                                        9                                          9
                                        7                                          7
                                        )                                           )
     Loss on early extinguishment of    4                       4
     debt
                                        7                       7
                                        4                       4
                                        9                       9
     Interest expense, net              4                                           4

                                        7                                           7
                                        2                                           2
                                        9                                           9
     (Loss)/earnings before income      (       (       (       (        (          3
     taxes                              4       4       1       4        7          0
                                        0       9       5                6
                                                                7        7          4
                                        3       3       9       4        )          1
                                        6       4       1       9                   6
                                        0       1       9       )
                                        )       )       )
     Income tax (benefit)/expense       (       (       (       (        (          1
                                        1       1       5        1       2          0
                                        4       7                        7
                                                        7       7        6          4
                                        9       7       2       0        )          7
                                        6       3       1       6                   0
                                        6       3       )        )
                                        )       )

       Tax rate %                       3                            3
                                        7                            4

                                        1                            4
                                        %                            %


                                        (       (       (        (       (          1
     Net (loss)/income                  2       3       1        3       4          9
                                        5       1       0                9
                                                                 0       1          9

Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 54 of 226
               Snyder's-Lance, Inc. Reports Results for First Quarter of Fiscal 2016

                                       3         6       1       4                4
                                       9         0       9       2                5
                                       4         8       8       )
                                       )         )       )
     Net income attributable to NCI    3                                          3
                                       7                                          7


                                       $    (        (       (       (       (         $ 1
     Net (Ioss)/income attributable         2        3       1       3       4           9
     to Snyder's-Lance                      5                0               9
                                                                     0       1           9
                                            4        6       1       4       )           0
                                            3        0       9       2                   8
                                            1        8       8       )
                                            )        )       )


                                       7                             8
     Basic/diluted shares              9                             0

                                       9                             8
                                       5                             0
                                       3                             3
                                       $    (                            $   0
     Basic/diluted earnings per             0
     share                                                                   2
                                            3                                5
                                            2
                                            )



     Adjusted EBITDA Calculation
     (Non-GAAP)

                                       A    T        L   0       A
                                       s    r    n   0   t       d
                                       R    a    v   s   h
                                       e    n    e   s   e       u
                                       p    s    n   0   r       s
                                       0    a    t   n   (       t
                                       rt   c    0   d   4       e
                                       e    ti   r   e   )       d
                                       d    0    Y   b
                                            n    s   t
                                                 t   P
                                            r    e   r
                                            e    p   e
                                            I        p
                                            a    u   a
                                            t    p   Y
                                            e    (   m
                                            d    2   e
                                            e    )   n
                                            x        t
                                            p        (
                                            e        3
                                            n        )
                                            s
                                            e
                                            s


Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 55 of 226
               Snyder's-Lance, Inc. Reports Results for First Quarter of Fiscal 2016

                                            1
                                            )
     EBIT                               (       (       (               (         3
                                        3       4       1               7         5
                                        0       9       5               6
                                                                        7          1
                                        8       3       9               )         4
                                        8       4       1                         5
                                        2       1       9
                                        )       )       )
     Depreciation                       1                                         1
                                        6                                         6

                                        2                                         2
                                        3                                         3
                                        3                                         3
     Amortization                       4                                         4

                                        3                                         3
                                        2                                         2
                                        5                                         5
                                        $   (       (                       (          $ 5
     EBITDA                                 1       4                       7            5
                                            0       9       5               6
                                                                            7            7
                                            3       3       9               )            0
                                            2       4       1                            3
                                            4       1       9
                                            )       )       )
                                        (
     EBITDA%                            2                           2

                                        2                           0
                                        )                           %
                                        %

     (1) Transaction-related
     expenses included $13.0
     million of severance and
     retention benefits and $13.3
     million of accelerated stock-
     based compensation which was
     recognized due primarily to
     change in control provisions
     and severance agreements
     with the Diamond executive
     team. The remaining costs
     were primarily professional fees
     and legal costs associated with
     completion of the acquisition
     and subsequent integration of
     Diamond. (2) The inventory
     step-up represents the
     additional cost of sales
     recognized in 012016 as a
     result of stepping up Diamond's
     inventory to fair value at the
     acquisition date. (3) The loss
     on extinguishment of debt was
     a result of the early repayment
     of our private placement loan

Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 56 of 226
                Snyder's-Lance, Inc. Reports Results for First Quarter of Fiscal 2016

     due to the financing obtained
     for the acquisition of Diamond.
     (4) Other items primarily
     include a $0.4 million
     impairment of fixed assets and
     the write off of the associated
     spare parts.


     SNYDER'S-LANCE,
     INC. AND
     SUBSIDIARIES

     Reconciliation of Non-
     GAAP Measures
     (Unaudited)

     For the Quarter Ended
     April 4, 2015



     (in thousands, except        As    Se    Le    Ot         Ex
     per share data)              Re    ve    gal   he         clu
                                  po    ra    Fe    r          di
                                  rte   nc    es               ng
                                  d     e                      Sp
                                        ch                     eci
                                        ar                     al
                                        ge                     Ite
                                        s                      ms

     Quarter Ended April 4,
     2015
     Net Revenue                  $     40                                              $ 40
                                        2,3                                               2,3
                                        41                                                41
     Cost of sales                26          15                                 26
                                  2,9         0                                  2,8
                                  79                                             29
                                  13          (15                                13
     Gross margin                 9,3         0)                                 9,5
                                  62                                             12

       Gross margin %             34.                                34.
                                   6%                                7%


     SG&A                         12          62         89          15          12
                                  1,9         7          7           3           0,2
                                  24                                             47
                                  17,         (77        (89         (15         19,
     Operating                    43          7)         7)          3)          26
     (loss)/income                8                                              5

       Operating                  4.3                                4.8
     (Ioss)/income %               %                                 %


     Gain on the sale of          (79                                             (79
     route businesses, net        3)                                              3)
     Other income, net            (73                                21           (95
                                  6)                                 7            3)

Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 57 of 226
                      Snyder's-Lance, Inc. Reports Results for First Quarter of Fiscal 2016

           Interest expense, net      2,4                                                   2,4
                                      67                                                    67
           (Loss)/earnings before     16,         (77         (89         (37               18,
           income taxes               50          7)          7)          0)                54
                                      0                                                     4
           Income tax                 5,9         (26         (31         (14               6,6
           (benefit)/expense          18          6)          5)          2)                41

             Tax rate %               35.                                 35.
                                      9%                                  8%


                                      10,         (51         (58         (22               11,
           Net (Ioss)/income          58          1)          2)          8)                90
                                      2                                                     3
           Net income attributable    (54                                                   (54
           to NCI                     )                                                     )


                                      $     10,         (51         (58         (22               $ 11,
           Net (Ioss)/income                63          1)          2)          8)                  95
           attributable to                  6                                                       7
           Snyder's-Lance


                                      71,                                 71,
           Diluted shares             00                                  00
                                      2                                   2
                                      $     0.1                                 $     0.1
           Diluted earnings per             5                                         7
           share



           Adjusted EBITDA
           Calculation (Non-
           GAAP)

                                      As    Se    Le    Ot          Ad
                                      Re    ve    gal   he          jus
                                      po    ra    Fe    r           te
                                      rte   nc    es                d
                                      d     e
                                            ch
                                            ar
                                            ge
                                            s
           EBIT                       18,         (77         (89         (37               21,
                                      96          7)          7)          0)                01
                                      7                                                     1
           Depreciation               14,                                                   14,
                                      72                                                    72
                                      5                                                     5
           Amortization               2,6                                                   2,6
                                      88                                                    88
                                      $     36,         (77         (89         (37               $ 38,
           EBITDA                           38          7)          7)          0)                  42
                                            0                                                       4
                                      9.0                                 9.6
           EBITDA%                    %                                   %

Logo -http://photos.prnewswire.com/prnh/20150410/197788LOGO

    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 58 of 226
                      Snyder's-Lance, Inc. Reports Results for First Quarter of Fiscal 2016



To view the original version on PR Newswire, visithttp://www.prnewswire.com/news-releases/snyders-Iance-inc-
reports-resu Its-fo r-first-q uarter-of-fiscal-20 16-300265659. html

SOURCE Snyder's-Lance, Inc.


CONTACT: Investors: Kevin Powers, Senior Director, Investor Relations, kpowers@snyderslance.com, (704) 557-
8279


Load-Date: May 11, 2016


  End ofDoctlment




     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 59 of 226
                            Snyder's-Lance introduces new snacks in US
                                         MarketLine NewsWire (Formerly Datamonitor)
                                                May 6, 2016 Friday 7:46 AM GMT


Copyright 2016 MarketLine All Rights Reserved




     ar
Section: FOOD
Length: 921 words
Highlight: Snyder's-Lance, Inc., a salty snack maker, has introduced new snacks across several brands in the US.

Body


"Snacking has become a new way of life as consumers have less time to sit down for big meals," said Rod Troni,
Chief Marketing Officer at Snyder's-Lance. "So let's celebrate snacks. Whether it's enjoying snacks with friends or
during a road trip with the family, we believe these new, quality snacks from Snyder's-Lance can enhance those
moments and make them even better." In keeping with the company's initiative to offer a balanced portfolio of
snacks that meet the changing needs of consumers, Snyder's-Lance is using some of its most popular brands to
deliver innovation in multiple categories.

"With our recent acquisition of Diamond Foods, our total company will have even more innovation in the future,
including new items from Kettle Chips, Kettle Brand, Pop Secret, Emerald, and Diamond of California," said Troni.
Snyder's of Hanover is expanding its popular line of Sweet and Salty Pretzel Pieces to include a new creation:
S'mores. The new flavor combination celebrates the familiar campfire treat with chocolate and marshmallow flavors
on sourdough hard pretzel pieces. With Snyder's of Hanover Filled Pieces, the longstanding pretzel maker has
taken the middle out of its pretzels and packed in real peanut butter, adding four grams of protein to keep
consumers going throughout the day. The Filled Pieces are the perfect combination of a salty, crunchy pretzel shell
with rich, creamy peanut butter. Snyder's of Hanover is also introducing 50 Percent Less Fat Pretzel Pieces that
come in two savory flavors: Zesty Ranch and Everything. Lance, the makers of the first gluten free sandwich
cracker, continues to innovate in response to the growing demand for gluten free snacks with a new line of certified
gluten free sandwich cookies. The newest product features two baked, crispy cookies on the outside with real
peanut butter filling in the middle. Also new from Lance is its Lemon Creme Nekot cookies for consumers who want
to treat themselves to an indulgent snack. The new item features a tasty lemon creme filling sandwiched between
two, tasty Nekot cookies. Cape Cod introduces two Limited Batch flavors, Roasted Black Garlic and Smoked Gouda
potato chips. Made in small batches and available for a limited time only, these new chips score big on flavor and
include the legendary hearty crunch of Cape Cod's kettle-cooked chips. Cape Cod's new Roasted Black Garlic
Popcorn features a unique kettle cooking recipe that delivers great taste with a mild garlic bite. Snack Factory,
makers of the original pretzel-shaped cracker, Pretzel Crisps, is expanding its ever-growing line of Gluten Free
Pretzel Crisps by offering a larger, deli-style Gluten Free Original Pretzel Crisps, which are perfect for dipping,
topping and pairing with a variety of delicious and healthful ingredients. Additionally, Snack Factory will introduce its
first innovations beyond pretzels this year with the introduction of Tortilla Chips and Pita Chips. These new crunchy
snacks are free from artificial ingredients and pair perfectly with hummus, guacamole and salsa. Try Tortilla Chips
in Sea Salt and Garlic Hummus, and Pita Chips in Sea Salt and Garlic Parmesan flavors. Later this year, Snack
 Factory Pretzel Crisps will heat up the summer with the limited-edition release of Bacon Habanero Pretzel Crisps
that combine the irresistible flavor of smoky bacon with the heat of habanero. Late July Snacks extends their
 popular taco truck inspired Clasico Tortilla Chip line with two new mouth-watering flavors. Buffalo Queso Tortilla


       Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 60 of 226
                                    Snyder's-Lance introduces new snacks in US

Chips are seasoned to perfection with hot and savory buffalo spices and blended with organic cheddar cheese. The
Sriracha Fresca Tortilla Chips have the bold kick from everyone's favorite hot sauce with a refreshing twist. These
chips are made with USDA Certified Organic, Non-GMO Project Verified whole ground corn and are also gluten-
free, nut-free and Kosher. Eatsmart Snacks is making smart snacking more exciting with bold flavors. Made with
black, pinto and navy beans, Eatsmart Snacks is launching two varieties of Three Bean Tortilla Chips: Garlic
Hummus and Spicy Black Bean. Both items are made with Non-GMO ingredients, contain 14 grams of whole
grains, and are gluten-free. Archway Cookies, known for its homestyle goodness since 1936, is introducing Gluten-
Free Cookie Chips. These thin and crispy cookies meet consumers' desire for light indulgency in a unique, gluten-
free option. The cookies come in two varieties: Chocolate Chip and Sugar Cookies. The long-time cookie maker
also introduces new Archway Mini Salted Caramel Shortbread, bringing homestyle flavor to a bite-sized cookie.
Consumers can enjoy the buttery taste of shortbread cookies in every batch with a salted caramel sweetness. Stella
D'oro, which makes premium Italian cookies, breakfast treats and breadsticks, is introducing Lemon Starlets. This
star-shaped vanilla cookie has a center filled with delicious lemon fruit. "At Snyder's-Lance we are passionate about
developing options for families looking for more snacking choices, which is why many of our new products are
considered better-for-you snacks. This innovation is part of an ongoing commitment our Company made in May
2015 to deliver great choices across our portfolio, with a goal to have one-third of our products classified as better-
for-you. We're making great progress, and as of March 2016, nearly 30 percent of our products are considered
better-for-you snacks," said Peter L. Michaud, Division President of the Clearview Foods Division.


Load-Date: May 26, 2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 61 of 226
 Press Release: Snyder's-Lance Announces Results from Annual Meeting of
                              Stockholders
                                                 Dow Jones Institutional News
                                              May 5, 2016 Thursday 1:05 PM GMT


Copyright 2016 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2016, Dow Jones & Company, Inc.



        DOW JONES         E


Length: 474 words

Body


Snyder's-Lance Announces Results from Annual Meeting of Stockholders

PR Newswire

CHARLOTTE, N.C., May 5, 2016

CHARLOTTE, N.C., May 5, 2016 IPRNewswirel -- Snyder's-Lance Inc. (Nasdaq-GS: LNCE) today announced the
results from its Annual Meeting of Stockholders held on May 4, 2016. The stockholders approved each of the
proposals voted on at the meeting.

Election of Directors

The following nominees were elected to the Snyder's-Lance, Inc. Board of Directors to serve until the Annual
Meeting of Stockholders in 2019:
       John E. Denton

       Lawrence V. Jackson

    -- David C. Moran

    -- Dan C. Swander


The following nominees were elected to the Snyder's-Lance, Inc. Board of Directors to serve until the Annual
Meeting of Stockholders in 2017:
    -- Brian J. Driscoll


The Board of Directors is currently comprised of twelve members.

Advisory Vote on Executive Compensation


      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 62 of 226
             Press Release: Snyder's-Lance Announces Results from Annual Meeting of Stockholders

The stockholders approved the advisory resolution approving the compensation paid to Snyder's-Lance, Inc. named
executive officers.

Approval of the Snyder's-Lance, Inc. 2016 Key Incentive Employee Plan

The stockholders approved the Snyder's-Lance, Inc. 2016 Key Incentive Employee Plan.

Ratification of Selection of PricewaterhouseCoopers LLP as Independent Public Accountants

The stockholders ratified the selection of PricewaterhouseCoopers LLP as the independent registered public
accounting firm for fiscal year 2016.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio,
California, Oregon, Iowa, Wisconsin, and the United Kingdom. Products are sold under the Snyder's of Hanover(R),
Lance(R), Kettle Brand(R), Kettle(R), Cape Cod(R), Snack Factory(R) Pretzel Crisps(R), Pop Secret(R),
Emerald(R), Diamond of California(R), Late July(R), Krunchers!(R), Tom's(R), Archway(R), Jays(R), Stella D'oro(R),
Eatsmart Snacks(TM), O-Ke-Doke(R), and other brand names along with a number of third party brands. Products
are distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food service
outlets and other channels. For more information, visit the Company's corporate web site: www.snyderslance.com.
LNCE-E

To view the original version on PR Newswire, visit: http://www.prnewswire.com/news-releases/snyders-Iance-
announces-results-from-annual-meeting-of-stockholders-300263S77.html

SOURCE Snyder's-Lance, Inc.

/Web site: http://www.snyderslance.com

(END) Dow Jones Newswires

May OS, 2016 09:0S ET (13:0S GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.



Load-Date: May 6, 2016


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 63 of 226
       Press Release: Snyder's-Lance Declares Regular Quarterly Dividend
                                                 Dow Jones Institutional News
                                              May 5, 2016 Thursday 1:00 PM GMT


Copyright 2016 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2016, Dow Jones & Company, Inc.



        DOW JONES         E1,'l31J    S


Length: 305 words

Body


Snyder's-Lance Declares Regular Quarterly Dividend

PR Newswire

CHARLOTTE, N.C., May 5,2016

CHARLOTTE, N.C., May 5, 2016/PRNewswirel-- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) announced today that
the Company's Board of Directors has declared a regular cash dividend on the Company's common stock of $0.16
per share, payable May 27,2016, to shareholders of record at the close of business May 19, 2016.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio,
California, Oregon, Iowa, Wisconsin, and the United Kingdom. Products are sold under the Snyder's of Hanover(R),
Lance(R), Kettle Brand(R), Kettle(R), Cape Cod(R), Snack Factory(R) Pretzel Crisps(R), Pop Secret(R),
Emerald(R), Diamond of California(R), Late July(R), Krunchers!(R), Tom's(R), Archway(R), Jays(R), Stella D'oro(R),
Eatsmart Snacks(TM), O-Ke-Doke(R), and other brand names along with a number of third party brands. Products
are distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food service
outlets and other channels. For more information, visit the Company's corporate web site: www.snyderslance.com.
LNCE-E

To view the original version on PR Newswire, visit: http://www.prnewswire.com/news-releases/snyders-Iance-
declares-regular-quarterly-dividend-300263578.html

SOURCE Snyder's-Lance, Inc.

!Web site: http://www.snyderslance.com



      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 64 of 226
                    Press Release: Snyder's-Lance Declares Regular Quarterly Dividend

(END) Dow Jones Newswires

May 05, 2016 09:00 ET (13:00 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.



Load-Date: May 6,2016


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 65 of 226
f\

\i     Snyder's-Lance Announces Results from Annual Meeting of Stockholders
                                                                PR Newswire
                                                   May 5, 2016 Thursday 9:05 AM EST


     Copyright 2016 PR Newswire Association LLC All Rights Reserved

     Length: 439 words
     Dateline: CHARLOnE, N.C., May 5,2016

     Body


      Snyder's-Lance Inc. (Nasdaq-GS: LNCE) today announced the results from its Annual Meeting of Stockholders
     held on May 4,2016. The stockholders approved each of the proposals voted on at the meeting.

     Election of Directors

     The following nominees were elected to the Snyder's-Lance, Inc. Board of Directors to serve until the Annual
     Meeting of Stockholders in 2019:

     John E. DentonLawrence V. JacksonDavid C. MoranDan C. Swander

     The following nominees were elected to the Snyder's-Lance, Inc. Board of Directors to serve until the Annual
     Meeting of Stockholders in 2017:

     Brian J. Driscoll

     The Board of Directors is currently comprised of twelve members.

     Advisory Vote on Executive CompensationThe stockholders approved the advisory resolution approving the
     compensation paid to Snyder's-Lance, Inc. named executive officers.

     Approval of the Snyder's-Lance, Inc. 2016 Key Incentive Employee PlanThe stockholders approved the Snyder's-
     Lance, Inc. 2016 Key Incentive Employee Plan.

     Ratification of Selection of PricewaterhouseCoopers LLP as Independent Public AccountantsThe stockholders
     ratified the selection of PricewaterhouseCoopers LLP as the independent registered public accounting firm for fiscal
     year 2016.

     About Snyder's-Lance, Inc.Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack
     foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
     crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other
     snacks. Snyder's-Lance has manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona,
     Massachusetts, Florida, Ohio, California, Oregon, Iowa, Wisconsin, and the United Kingdom. Products are sold
     under the Snyder's of Hanover®, Lance®, Kettle Brand®, Kettle®, Cape Cod®, Snack Factory® Pretzel Crisps®,
     Pop Secret®, Emerald®, Diamond of California®, Late July®, Krunchers!®, Tom's®, Archway®, Jays®, Stella
     D'oro®, Eatsmart Snacks(TM), O-Ke-Doke®, and other brand names along with a number of third party brands.
     Products are distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food
     service outlets and other channels. For more information, visit the Company's corporate web
     site:http://www.snyderslance.com. LNCE-E




           Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 66 of 226
                    Snyder's-Lance Announces Results from Annual Meeting of Stockholders

To view the original version on PR Newswire, VisithUp://www.prnewswire.com/news-releaSeS/SnYderS-lance-
announces_results_from_annual_meeting_Of_stockholders_300263577.html

SOURCE Snyder's-Lance, Inc.


CONTACT: Investor - Kevin Powers, Senior Director, Investor Relations, Kpowers@snyderslance.com, (704) 557-
8279



Load-Date: May 6, 2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 67 of 226
                        Snyder's-Lance Declares Regular Quarterly Dividend
                                                           PR Newswire
                                              May 5,2016 Thursday 9:00 AM EST


Copyright 2016 PR Newswire Association LLC All Rights Reserved

Length: 280 words
Dateline: CHARLOTTE, N.C., May 5, 2016

Body


Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) announced today that the Company's Board of Directors has declared a
regular cash dividend on the Company's common stock of $0.16 per share, payable May 27, 2016, to shareholders
of record at the close of business May 19, 2016.

About Snyder's-Lance, Inc.Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack
foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other
snacks. Snyder's-Lance has manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona,
Massachusetts, Florida, Ohio, California, Oregon, Iowa, Wisconsin, and the United Kingdom. Products are sold
under the Snyder's of Hanover®, Lance®, Kettle Brand®, Kettle®, Cape Cod®, Snack Factory® Pretzel Crisps®,
Pop Secret®, Emerald®, Diamond of California®, Late July®, Krunchers!®, Tom's®, Archway®, Jays®, Stella
D'oro®, Eatsmart Snacks(TM), O-Ke-Doke®, and other brand names along with a number of third party brands.
Products are distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food
service outlets and other channels. For more information, visit the Company's corporate web
site:http://www.snyderslance.com. LNCE-E

To view the original version on PR Newswire, visithttp://www.prnewswire.com/news-releases/snyders-Iance-
declares-regular-quarterly-dividend-300263578.html

SOURCE Snyder's-Lance, Inc.


CONTACT: Investor, Kevin Powers, Senior Director, Investor Relations, Kpowers@snyderslance.com, (704) 557-
8279


Load-Date: May 6, 2016


  End uf [)ocurllt'nt




      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 68 of 226
   Snyder's of Hanover® and Lance® to help improve gluten-free living with
     Celiac Disease Foundation donation and tasty snacks; Educational
   messaging to appear on all gluten-free snacks during Celiac Awareness
                                   Month
                                                           PR Newswire

                                             May 3, 2016 Tuesday 11 :26 AM EST


Copyright 2016 PR Newswire Association LLC All Rights Reserved

Length: 896 words
Dateline: CHARLOTTE, N.C., May 3, 2016

Body


 Leading snack brands Snyder's of Hanover® and Lance® are joining forces to support Celiac Disease Foundation
(CDF) and improve the quality of life for people who need gluten-free snack options that taste great. During Celiac
Awareness Month in May, all Snyder's of Hanover® gluten-free pretzels and Lance® gluten-free sandwich crackers
and cookies will prominently display the CDF logo and information about celiac disease on their packaging. The two
snack makers also are making a donation to support CDF's mission.

According to CDF, celiac disease affects one in 100 people worldwide, and 2.5 million Americans are undiagnosed
and at risk for long-term health complications.

"Celiac disease is a serious issue for many people, which is why Snyder's-Lance proudly supports CDF's efforts to
advance research and resources on gluten intolerance," said Rod Troni, Chief Marketing Officer of Snyder's-Lance,
Inc. "We have been a leader in gluten-free snacks since Snyder's of Hanover launched its first gluten-free pretzels
in 2010, and our brands will continue to deliver innovative gluten-free snacks that taste great."

Snyder's of Hanover® gluten-free pretzels are a delicious alternative to wheat-based pretzels, offering all the
satisfying flavor and crunch people expect from America's pretzel bakery. They include hearty, crunchy and baked
gluten-free Minis as well as Pretzel Sticks that come in bold flavors like Hot Buffalo Wing and Honey Mustard &
Onion.

Lance Gluten Free Sandwich Crackers are bite-sized snacks with two crispy gluten-free crackers on the outside
and real peanut butter or cheddar cheese in the middle. Lance recently introduced a new line of certified gluten-free
sandwich cookies with real peanut butter filling. Both gluten-free snacks are the perfect portable fuel for on-the-go
families.

"Celiac Disease Foundation is proud to partner with Snyder's-Lance for May Celiac Awareness Month," said Marilyn
Geller, CEO of Celiac Disease Foundation. "When a global food manufacturer offers delicious gluten-free products
like Snyder's-Lance, it improves the day-to-day lives of millions of individuals and promotes awareness of this
serious disease. Your purchase of Snyder's of Hanover and Lance gluten-free snacks will help to drive diagnosis,
treatment and a cure for celiac disease and gluten sensitivity."

This marks the third year in a row that Snyder's-Lance and its brands have supported CDF.

About Snyder's of Hanover®For more than 100 years, Americans have enjoyed Snyder's of Hanover pretzels. With
their unique sourdough heritage, Snyder's of Hanover pretzels are available across the country in a wide variety of
flavors and shapes, including traditional hard pretzels, flavored pretzel pieces, sticks, rods, nibblers, Poppers,


      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 69 of 226
   Snyder's of Hanover® and Lance® to help improve gluten-free living with Celiac Disease Foundation donation
                           and tasty snacks; Educational messaging to appear on ....

Bowties and even gluten-free options. For more information, visithttp://www.snydersofhanover.com. or find Snyder's
of Hanover onFacebook,TwitterorPinterest.

About Lance®For more than 100 years, Lance has been fueling America with its sandwich crackers - two
awesomes and an incredible in the middle. Wholesome and delicious, Lance sandwich crackers are available in
more than 20 varieties, including ToastChee®, Whole Grain, BOLDS(TM), Gluten-Free and new Quick Starts.
Lance sandwich crackers are made with baked, crispy crackers and real ingredients like freshly ground peanut
butter. For more information about Lance sandwich crackers, please visithttp://www.lance.com.

About Snyder's-Lance, Inc.Snyder's-Lance, Inc., headquartered in Charlotte, N.C., manufactures and markets
snack foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other
snacks. Snyder's-Lance has manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona,
Massachusetts, Florida, Ohio, California, Oregon, Iowa, Wisconsin, and the United Kingdom. Products are sold
under the Snyder's of Hanover®, Lance®, Kettle Brand®, KeUle®, Cape Cod®, Snack Factory® Pretzel Crisps®,
Pop Secret®, Emerald®, Diamond of California®, Late July®, Krunchers!®, Tom's®, Archway®, Jays®, Stella
D'oro®, Eatsmart Snacks(TM), O-Ke-Doke®, and other brand names along with a number of third party brands.
Products are distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food
service outlets and other channels. For more information, visit the Company's corporate web
site:http://www.snyderslance.com. LNCE-G

About Celiac Disease FoundationCeliac Disease Foundation (CDF) drives diagnosis and treatment of celiac
disease, one of the world's most common, and least diagnosed genetic autoimmune diseases. A non-profit, public
benefit corporation established in 1990, CDF leads the fight to improve the quality of life for all people affected by
gluten-related disorders through a comprehensive program of advocacy, education and research initiatives. For
more information about CDF, visit celiac.org or call (818) 716-1513.

To view the original version on PR Newswire, visithUp:llwww.prnewswire.com/news-releases/snyders-of-hanover-
and-lance-to-help-improve-gluten-free-Iiving-with-celiac-disease-foundation-donation-and-tasty-snacks-
300261791.html

SOURCE Snyder's-Lance, Inc.


CONTACT: Stacey McCray, stacey.mccray@lgapr.com, 704-552-6565


Load-Date: May 4,2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 70 of 226
        Increased Awareness About Food Intolerance Products Predicted to
        Augment Gluten-free Food Market in US Until 2020, Says Technavio
                                                         India Retail News
                                                 April 29, 2016 Friday 6:30 AM EST


Copyright 2016 Contify.com All Rights Reserved

Length: 764 words

Body


April 29 -- According to the latest research study released by Technavio, the gluten-free food market in the US is
expected to grow at a CAGR of over 10% until 2020.

This research report titled 'Gluten Free Food Market in the US 2016-2020', provides an in-depth analysis of market
growth in terms of revenue and emerging market trends. This market research report also includes up to date
analysis and forecasts for various market segments such as snacks and bakery products.

"In recent years, the penetration of food-intolerance products has increased in the US because of growing
awareness about diabetic, lactose-free, and gluten-free food. The global gluten-free food market grew by more than
30% from 2006 to 2010. It has been reported that about 8%-13% of consumers purchase gluten-free food products
because a member of the family has celiac disease or is intolerant to gluten. However, 31.6% opt for gluten-free
food products for general health and digestive reasons, 35% for their nutritional value, 26% to lose weight, 21 % for
healthier skin, and 17% to alleviate joint pain," said Vijay Sarathi, one of Technavio's lead analysts for food and
beverage research.

Product segmentation of gluten-free food market in US 2015 (USD billion)

* Snacks 0.47

* Bakery 0.42

* Others 0.19

Source: Technavio research

Salty snacks

The salty snacks segment was valued at USD 468.8 million in 2015. Approximately 18 million Americans are on a
gluten-free or gluten-restricted diet due to medical reasons. However, it is estimated that close to 1.6 million
Americans opt for gluten-free foods despite having no medically diagnosed condition that requires them to do so.
There is also an overall increase in snacking, which has in turn fueled the gluten-free food market in the country.

These are some of the factors that have contributed to the demand for gluten-free snacks in the US. This demand is
expected to rise during the forecast period. Some popular gluten-free snack brands offered by Snyder's-Lance
include Cape Cod, Snack Factory, Pretzel Crisps, Eats mart Naturals, and Lance.

Global contraceptives market: second largest market

The primary factor for the growth of this segment is the introduction of new products in the market. Gallo snacks
from Molinos Rio de la Plata SA is a leading gluten-free products brand in Argentina due to its healthy image and


       Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 71 of 226
   Increased Awareness About Food Intolerance Products Predicted to Augment Gluten-free Food Market in US
                                         Until 2020, Says Technavio

successful marketing campaign. It is expected to increase its dominance in the US market during the forecast
period. The product contains only 99 calories and is available in a range of flavors.

In 2015, the bakery products segment was valued at USD 422.3 million and is expected to reach USD 650.9 million
by 2020, growing at CAGR of 9.04%.

Other

The gluten-free pasta market stands as one of the top segments in the others sub-segment. In 2014, Italy was the
market leader in this segment globally, followed by Germany and the US as the most attractive markets for this
segment. The primary ingredients used for gluten-free pasta are corn; brown rice; and a mixture of corn, quinoa,
potato, and soybeans. There exists ample potential in the US market for manufacturers to develop gluten-free
pasta. In this regard, Harvest Innovations and Heartland Harvest have entered into a partnership to share
knowledge and expertise to deliver a gluten-free pasta, tapping into the growing market. Pasta Lensi delivers a
high-quality dry pasta through its special formulation and production processes. In terms of new product
development, Barilla has introduced its gluten-free products in the US market. The product is certified gluten-free
and contains no GMOs. Also, with the wide availability of options in the market, gluten-free ready-to-eat meals are
one of the most convenient options available. The food is readymade and gluten-free, offering a healthy option for
people with celiac disease and other forms of gluten intolerance.

In 2015, the others segment was valued at USD 185.1 million and is expected to reach USD 325.6 million by 2020,
growing at a CAGR of 11.95%.

Browse related reports:

* Global Gluten-Free Packaged Food Market 2015-2019

* Global Health and Well ness Food Market 2015-2019

* Global Food Intolerance Products Market 2015-2019

* Global Naturally Healthy Foods Market 2016-2020

* Global Meal Replacement Market 2016-2020

Purchase any three reports for the price of one by becoming a Technavio subscriber. Subscribing to Technavio's
reports allows you to download any three reports per month for the price of one. Contact enquiry@technavio.com
with your requirements and a link to our subscription platform.

Source: Technavio


Load-Date: April 30, 2016


  End (If J)orumcnt




        Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 72 of 226
    Increased Awareness About Food Intolerance Products Predicted to
 Augment the Gluten-free Food Market in the US Until 2020, Says Technavio
                                                   Business Wire
                                        April 29, 2016 Friday 6:40 PM GMT

Copyright 2016 Business Wire, Inc.

Distribution: Business Editors
Length: 965 words
Dateline: LONDON

Body


According to the latest research study released by Technavio , the gluten-free food market in the US is expected to
grow at a CAGR of over 10% until 2020.

This research report titled' Gluten Free Food Market in the US 2016-2020 " provides an in-depth analysis of market
growth in terms of revenue and emerging market trends. This market research report also includes up to date
analysis and forecasts for various market segments such as snacks and bakery products.

Request sample report: http://biUY/1QpIOXs

"In recent years, the penetration of food-intolerance products has increased in the US because of growing
awareness about diabetic, lactose-free, and gluten-free food. The global gluten-free food market grew by more than
30% from 2006 to 2010. It has been reported that about 8%-13% of consumers purchase gluten-free food products
because a member of the family has celiac disease or is intolerant to gluten. However, 31.6% opt for gluten-free
food products for general health and digestive reasons, 35% for their nutritional value, 26% to lose weight, 21 % for
healthier skin, and 17% to alleviate joint pain," said Vijay Sarathi, one of Technavio's lead analysts for food and
beverage research.

Product segmentation of gluten-free food market in US 2015 (USD billion)
        · Snacks                                        0.47
        · Bakery                                        0.42
        · Others                                        0.19
                                                        Source: Technavio research

Salty snacks

The salty snacks segment was valued at USD 468.8 million in 2015. Approximately 18 million Americans are on a
gluten-free or gluten-restricted diet due to medical reasons. However, it is estimated that close to 1.6 million
Americans opt for gluten-free foods despite having no medically diagnosed condition that requires them to do so.
There is also an overall increase in snacking, which has in turn fueled the gluten-free food market in the country.

These are some of the factors that have contributed to the demand for gluten-free snacks in the US. This demand is
expected to rise during the forecast period. Some popular gluten-free snack brands offered by Snyder's-Lance
include Cape Cod, Snack Factory, Pretzel Crisps, Eats mart Naturals, and Lance.

Global contraceptives market: second largest market




       Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 73 of 226
   Increased Awareness About Food Intolerance Products Predicted to Augment the Gluten-free Food Market in
                                     the US Until 2020, Says Technavio

The primary factor for the growth of this segment is the introduction of new products in the market. Gallo snacks
from Molinos Rio de la Plata SA is a leading gluten-free products brand in Argentina due to its healthy image and
successful marketing campaign. It is expected to increase its dominance in the US market during the forecast
period. The product contains only 99 calories and is available in a range of flavors.

In 2015, the bakery products segment was valued at USD 422.3 million and is expected to reach USD 650.9 million
by 2020, growing at CAGR of 9.04%.

Other

The gluten-free pasta market stands as one of the top segments in the others sUb-segment. In 2014, Italy was the
market leader in this segment globally, followed by Germany and the US as the most attractive markets for this
segment. The primary ingredients used for gluten-free pasta are corn; brown rice; and a mixture of corn, quinoa,
potato, and soybeans. There exists ample potential in the US market for manufacturers to develop gluten-free
pasta. In this regard, Harvest Innovations and Heartland Harvest have entered into a partnership to share
knowledge and expertise to deliver a gluten-free pasta, tapping into the growing market. Pasta Lensi delivers a
high-quality dry pasta through its special formulation and production processes. In terms of new product
development, Barilla has introduced its gluten-free products in the US market. The product is certified gluten-free
and contains no GMOs. Also, with the wide availability of options in the market, gluten-free ready-to-eat meals are
one of the most convenient options available. The food is readymade and gluten-free, offering a healthy option for
people with celiac disease and other forms of gluten intolerance.

In 2015, the others segment was valued at USD 185.1 million and is expected to reach USD 325.6 million by 2020,
growing at a CAGR of 11.95%.

Browse related reports:
    • Global Gluten-Free Packaged Food Market 2015-2019
    • Global Health and Well ness Food Market 2015-2019
    • Global Food Intolerance Products Market 2015-2019
    • Global Naturally Healthy Foods Market 2016-2020
    • Global Meal Replacement Market 2016-2020

Purchase any three reports for the price of one by becoming a Technavio subscriber. Subscribing to Technavio's
reports allows you to download any three reports per month for the price of one. Contact enquiry@technavio.com
with your requirements and a link to our subscription platform.

About Technavio

Technavio is a leading global technology research and advisory company. The company develops over 2000
pieces of research every year, covering more than 500 technologies across 80 countries. Technavio has about 300
analysts globally who specialize in customized consulting and business research assignments across the latest
leading edge technologies.

Technavio analysts employ primary as well as secondary research techniques to ascertain the size and vendor
landscape in a range of markets. Analysts obtain information using a combination of bottom-up and top-down
approaches, besides using in-house market modeling tools and proprietary databases. They corroborate this data
with the data obtained from various market participants and stakeholders across the value chain, including vendors,
service providers, distributors, re-sellers, and end-users.

If you are interested in more information, please contact our media team at media@technavio.com

View source version on businesswire.com: http://www.businesswire.com/news/home/20160429005038/en/


        Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 74 of 226
   Increased Awareness About Food Intolerance Products Predicted to Augment the Gluten-free Food Market in
                                     the US Until 2020, Says Technavio



CONTACT: Technavio Research
Jesse Maida
Media & Marketing Executive
US: +1 6303339501
UK: +44 208 123 1770
www.technavio.commedia@technavio.com
http://www.businesswire.com


Load-Date: April 30, 2016


  End of J)ocumcnt




      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 75 of 226
         Press Release: What's the Big Deal about April 26? Pretzels, Baby!
                                                 Dow Jones Institutional News
                                              April 25, 2016 Monday 1:52 PM GMT


Copyright 2016 Factiva ®, from Dow Jones
All Rights Reserved




Copyright © 2016, Dow Jones & Company, Inc.



        DOW JONES


Length: 778 words

Body


What's the Big Deal about April 26? Pretzels, Baby!

Snyder's of Hanover(R), Baseball Players and Fans Celebrate National Pretzel Day with Thousands of Free
Pretzels in Eight Cities Across the U.S.

PR Newswire

HANOVER, Pa., April 25, 2016

HANOVER, Pa., April 25, 2016 IPRNewswirel -- Snyder's of Hanover(R) -- the nation's No.1 pretzel brand -- is
bringing swagger back to the pretzel category on National Pretzel Day. With the new "Pretzels, Baby" campaign
currently on-air, Snyder's of Hanover is now hitting the streets to ensure all pretzel fans get to join in the fun. On
April 26, they're giving away thousands of bags of boldly-flavored Pretzel Pieces near baseball stadiums in eight
cities around the country. Teaming up with professional baseball players in these cities, Snyder's of Hanover wants
to make sure all fans know what's so great about April 26 -- Pretzels, Baby!

"Snyder's of Hanover pretzels are hearty, crunchy, bold, and baked -- they clearly deserve their own national
holiday," said Rod Troni, Chief Marketing Officer for Snyder's-Lance. "We are excited to give thousands of people a
chance to get a taste of our delicious Pretzel Pieces on National Pretzel Day."

Whether they're just in the neighborhood or heading into ballparks to cheer on the teams, fans can pick up free
bags of Snyder's of Hanover Pretzel Pieces around baseball stadiums in these eight cities:
    -- Atlanta

    -- New York

    -- Denver

    -- Washington, D.C.

    -- Chicago


      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 76 of 226
                        Press Release: What's the Big Deal about April 26? Pretzels, Baby!

   -- Detroit

   -- Minneapolis

   -- San Francisco

Snyder's of Hanover street teams will be handing out three flavorful varieties -- Honey Mustard and Onion, Hot
Buffalo Wing and the newest sweet and salty flavor, S'mores.

Throughout the day, baseball players will be on Twitter telling fans about their favorite pretzels, including current
and former players such as Chipper Jones, Zack Wheeler, Jason Motte, Glen Perkins and Joe Panik.

Snyder's of Hanover encourages fans to visit its Facebook and Twitter pages for product giveaways throughout the
day and to tag photos or posts on social media using #PretzelsBaby and #NationalPretzelDay to join in the
celebration.

"We love Snyder's of Hanover pretzels, and we want everyone to tell us why they love them too on National Pretzel
Day," said Troni. "Today, we're all celebrating Pretzels, Baby."

About National Pretzel Day

National Pretzel Day is annually celebrated on April 26. The day was originally established more than 30 years ago
by U.S. Representative Robert S. Walker (Pa.). It was then re-declared by Pennsylvania Governor Ed Rendell in
2003 to acknowledge the importance of the pretzel to his state's history and economy.

About Snyder's of Hanover(R)

For more than 100 years, Americans have enjoyed Snyder's of Hanover pretzels. With their unique sourdough
heritage, Snyder's of Hanover pretzels are available across the country in a wide variety of flavors and shapes,
including traditional hard pretzels, flavored pretzel pieces, sticks, rods, nibblers, Poppers, Bowties and even gluten-
free options. For more information, visit www.snydersofhanover.com , or find Snyder's of Hanover on Facebook,
Twitter or Pinterest.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, N.C., manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio,
California, Oregon, Iowa, Wisconsin, and the United Kingdom. Products are sold under the Snyder's of Hanover(R),
Lance(R), Kettle Brand(R), Kettle(R), Cape Cod(R), Snack Factory(R) Pretzel Crisps(R), Pop Secret(R),
Emerald(R), Diamond of California(R), Late July(R), Krunchers!(R), Tom's(R), Archway(R), Jays(R), Stella D'oro(R),
Eatsmart Snacks(TM), O-Ke-Doke(R), and other brand names along with a number of third party brands. Products
are distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food service
outlets and other channels. For more information, visit the Company's corporate web site: www.snyderslance.com.
LNCE-G

Logo- http://photos.prnewswire.com/prnh/20160425/359370LOGO

To view the original version on PR Newswire, visit: http://www.prnewswire.com/news-releases/whats-the-big-deal-
about-april-26-pretzels-baby-300256672.html

SOURCE Snyder's-Lance, Inc.

ICONTACT: Stephen Hass, 704-552-6565, stephen.hass@lgapr.com

(END) Dow Jones Newswires

      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 77 of 226
                       Press Release: What's the Big Deal about April 267 Pretzels, Baby!

April 25, 2016 09:52 ET (13:52 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.



Load-Date: April 26, 2016


  End of Doc!lment




      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 78 of 226
 What's the Big Deal about April 26? Pretzels, Baby!; Snyder's of Hanover@,
Baseball Players and Fans Celebrate National Pretzel Day with Thousands of
                Free Pretzels in Eight Cities Across the U.S.
                                                           PR Newswire
                                             April 25, 2016 Monday 9:51 AM EST


Copyright 2016 PR Newswire Association LLC All Rights Reserved

Length: 702 words
Dateline: HANOVER, Pa., April 25, 2016

Body


 Snyder's of Hanover®- the nation's No. 1 pretzel brand - is bringing swagger back to the pretzel category on
National Pretzel Day. With the new "Pretzels, Baby" campaign currently on-air, Snyder's of Hanover is now hitting
the streets to ensure all pretzel fans get to join in the fun. On April 26, they're giving away thousands of bags of
boldly-flavored Pretzel Pieces near baseball stadiums in eight cities around the country. Teaming up with
professional baseball players in these cities, Snyder's of Hanover wants to make sure all fans know what's so great
about April 26 - Pretzels, Baby!

"Snyder's of Hanover pretzels are hearty, crunchy, bold, and baked - they clearly deserve their own national
holiday," said Rod Troni, Chief Marketing Officer for Snyder's-Lance. "We are excited to give thousands of people a
chance to get a taste of our delicious Pretzel Pieces on National Pretzel Day."

Whether they're just in the neighborhood or heading into ballparks to cheer on the teams, fans can pick up free
bags of Snyder's of Hanover Pretzel Pieces around baseball stadiums in these eight cities:

AtlantaNew YorkDenverWashington, D.C.ChicagoDetroitMinneapolisSan Francisco

Snyder's of Hanover street teams will be handing out three flavorful varieties -Honey Mustard and Onion,Hot
Buffalo Wingand the newest sweet and salty flavor,S'mores.

Throughout the day, baseball players will be on Twitter telling fans about their favorite pretzels, including current
and former players such asChipper Jones,Zack Wheeler,Jason Motte,Glen PerkinsandJoe Panik.

Snyder's of Hanover encourages fans to visit its Facebook and Twitter pages for product giveaways throughout the
day and to tag photos or posts on social media using #PretzelsBaby and #NationalPretzelDay to join in the
celebration.

"We love Snyder's of Hanover pretzels, and we want everyone to tell us why they love them too on National Pretzel
Day," said Troni. "Today, we're all celebrating Pretzels, Baby."

About National Pretzel DayNational Pretzel Day is annually celebrated on April 26. The day was originally
established more than 30 years ago by U.S. Representative Robert S. Walker (Pa.). It was then re-declared
by Pennsylvania Governor Ed Rendell in 2003 to acknowledge the importance of the pretzel to his state's history
and economy.

About Snyder's of Hanover®For more than 100 years, Americans have enjoyed Snyder's of Hanover pretzels. With
their unique sourdough heritage, Snyder's of Hanover pretzels are available across the country in a wide variety of
flavors and shapes, including traditional hard pretzels, flavored pretzel pieces, sticks, rods, nibblers, Poppers,

      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 79 of 226
      What.s the Big Deal about April 26? Pretzels, Baby!; Snyder's of Hanover®, Baseball Players and Fans
                         Celebrate National Pretzel Day with Thousands of Free Pretz ....

Bowties and even gluten-free options. For more information, visithttp://www.snydersofhanover.com. or find Snyder's
of Hanover onFacebook,TwitterorPinterest.

About Snyder's-Lance, Inc.Snyder's-Lance, Inc., headquartered in Charlotte, N.C., manufactures and markets
snack foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other
snacks. Snyder's-Lance has manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona,
Massachusetts, Florida, Ohio, California, Oregon, Iowa, Wisconsin, and the United Kingdom. Products are sold
under the Snyder's of Hanover®, Lance®, Kettle Brand®, Kettle®, Cape Cod®, Snack Factory® Pretzel Crisps®,
Pop Secret®, Emerald®, Diamond of California®, Late July®, Krunchers!®, Tom's®, Archway®, Jays®, Stella
D'oro®, Eatsmart Snacks(TM), O-Ke-Doke®, and other brand names along with a number of third party brands.
Products are distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food
service outlets and other channels. For more information, visit the Company's corporate web
site:http://www.snyderslance.com. LNCE-G

Logo-http://photos.prnewswire.com/prnh/20160425/359370LOGO

To view the original version on PR Newswire, visithttp://www.prnewswire.com/news-releases/whats-the-big-deal-
about-april-26-pretzels-baby-300256672.html

SOURCE Snyder's-Lance, Inc.


CONTACT: Stephen Hass, 704-552-6565, stephen.hass@lgapr.com


Load-Date: April 26, 2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 80 of 226
                           StarKist tuna suit: Where's your $50 voucher?
                                                 Asbury Park Press (New Jersey)
                                                 April 17, 2016 Sunday, 1 Edition


Copyright 2016 Asbury Park Press All Rights Reserved

Section: BUSINESS; Pg. M7
Length: 773 words

Body


Berkeley resident Stella Horbacewicz isn't a big fan of tuna fish, but her husband enjoys it.

Vouchers for $50 in StarKist tuna will come in pretty handy. The free tuna is part of a class-action settlement
involving StarKist, which gave consumers who purchased cans of StarKist from early 2009 through late 2014 the
option to get $50 vouchers or $25 cash. Horbacewicz figures she had spent a couple hundred dollars in tuna fish
during that period.

"My husband loves tuna. I don't," Horbacewicz said. "I use it for the cats sometimes."

But after filing a claim, she hasn't seen any vouchers for tuna yet. "Nothing. I keep this in my file and every once in
a while when I am looking for something I come across it," she told Press on Your Side recently. "What is going on
with this?"

It turns out the delay is just part of the legal process.

A customer in California sued StarKist in 2013 after he purchased a 5-ounce can of StarKist chunk light tuna in
water and discovered the can was underfilled and underweight, according to court papers. A test found that the
cans of tuna only contained an average of 2.35 ounces of tuna, 17.3 percent below the federal-mandated minimum
of 2.84 ounces for the can. The lawsuit accused the company of "cheating customers."

Settled suit

Both sides settled to avoid the cost of trial. StarKist denied it did anything wrong.

The answer to Horbacewicz's question is found on the aptly named website tunalawsuit.com, which was set up to
handle claims in the case. It turns out that, in February, the federal judge in the case struck down the proposed
settlement over legal issues. With those issues seemingly addressed, a hearing for final approval has been
scheduled for April 21.

After a judge approves the settlement, consumers who are part of the claim can receive their vouchers or cash.

The time to file a claim in the StarKist case has passed, but the process of class-action lawsuits brought up some
questions for Press on Your Side. We asked Red Bank lawyer Justin Klein and Ira Rheingold, executive director of
the National Association of Consumer Advocates, for some help.

How do you find out about settlements?

Companies who have settled may have your customer information file if you have done business with them,
Rheingold said. For instance, maybe you are a depositor at a bank or have a credit card with the company. Other



      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 81 of 226
                                    StarKist tuna suit: Where's your $50 voucher?

times, lawyers involved in the case may set up websites or run television ads to try to find people. "A notice goes
out to all the identifiable people who are out there," Klein said.

What should you do if you get a claim notice?

Read it carefully. A clear notice will tell you what you need to do to obtain a settlement's benefits, Rheingold said.
You may need to provide receipts, records or, as in the case of the StarKist, simply state that you purchased a
product or obtained a service. "With the advent of the Internet, it has made it a lot easier for claimants to claim as
long as they know how to do it and they have the information required." Klein said. The notice should also include a
law firm or attorney's name and telephone number to call if you have more questions.

What could consumers get as a result of a settlement?

It depends on the case, "It could be money, it could be coupons, replacement products," Klein said.

When do you receive the settlement award?

"Typically, the claims won't begin until after the settlement is final," Rheingold said. "Just because two parties agree
to a settlement, because it is a class action, it impacts a lot of people who are not in the courthouse."

Besides StarKist, other class-action lawsuits are in the news. For instance, snack food company Snyder's Lance
Inc. has decided to settle a lawsuit over statements of "All Natural" and "Natural" on the labels of its Snyder's of
Hanover Pretzels, Snyder's of Hanover Chips, Cape Cod Potato Chips, Eatsmart Natural Snacks, Padrino's Chips
and Snack Factory Pretzel Crisps products. The company has denied any wrongdoing.

The proposed settlement, which covers customers who bought the pretzels or chips between Nov. 13,2007, and
March 3, 2016, would give consumers $1 for each product they purchased up to 10 items. You won't need proof of
purchase. However the settlement also allows customers to receive $1 each for up to 20 items, but you'll need
proof of purchase for each item that exceeds 10. You can file a claim and and get more information at
snackfoodsettlement.com. Claim must be filed by July 5.

Do you have a consumer problem that needs solving?                    Contact David     P.   Willis at 732-643-4042,
pressonyourside@gannettnj.com or facebook.com/dpwillis732.

david p. willis

press on your side


Load-Date: April 17, 2016


  End (If J)()cum~nt




      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 82 of 226
  Press Release: Snyder's-Lance, Inc. to Release First Quarter 2016 Results
  on Tuesday, May 10, Before Market Opens. Will Host Conference Call and
              Webcast at 9:00 am Eastern on Tuesday, May 10
                                                 Dow Jones Institutional News
                                              April 11, 2016 Monday 4:00 PM GMT


Copyright 2016 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2016, Dow Jones & Company, Inc.



        DOW JONES


Length: 505 words

Body


Snyder's-Lance, Inc. to Release First Quarter 2016 Results on Tuesday, May 10, Before Market Opens. Will Host
Conference Call and Webcast at 9:00 am Eastern on Tuesday, May 10

PR Newswire

CHARLOTIE, N.C., April 11 ,2016

CHARLOTTE, N.C., April 11, 2016 IPRNewswirel -- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) announced today
that it intends to release its first quarter 2016 results before the market opens on Tuesday, May 10, 2016.
Management will also conduct a conference call and live webcast at 9:00 am ET on Tuesday, May 10, 2016 to
review the Company's results. Participating in the conference call will be Carl Lee, Jr, CEO and President, Rick
Puckett, Executive Vice President and Chief Financial Officer and Kevin Powers, Senior Director of Investor
Relations.

The conference call and accompanying slide presentation will be webcast live through the Investor Relations
section of the Company's website, www.snyderslance.com. In addition, the slide presentation will be available at
   www.snyderslance.com to download and print approximately 30 minutes before the webcast.

To participate in the conference call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for
international callers. The conference 10 is 89240748. A continuous telephone replay of the call will be available
between 12:00pm on May 10 and midnight on May 17. The replay telephone number is (855) 859-2056 for U.S.
callers or (404) 537-3406 for international callers. The replay access code is 89240748. Investors may also access
a web-based replay of the conference call at www.snyderslance.com.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,


      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 83 of 226
      Press Release: Snyder's-Lance, Inc. to Release First Quarter 2016 Results on Tuesday, May 10, Before
                        Market Opens. Will Host Conference Call and Webcast at 9:00 ....

potato chips, popcorn, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio,
California, Oregon, Wisconsin and the United Kingdom. Products are sold under the Snyder's of Hanover(R) ,
Lance(R) , Cape Cod(R) , Snack Factory(R) Pretzel Crisps(R) , Late July(R) , Kettle Brand(R) , KETTLE(R) , Pop
Secret(R) , Emerald(R) , Diamond of California(R) , and other brand names along with a number of third party
brands. Products are distributed internationally through grocery and mass merchandisers, convenience stores, club
stores, food service outlets and other channels. LNCE-E

Logo - http://photos.prnewswire.com/prnh/20150410/197788LOGO

To view the original version on PR Newswire, visit: http://www.prnewswire.com/news-releases/snyders-Iance-inc-to-
release-fi rst -q uarter-20 16-resu Its-on-tuesday-may-1 O-before-market-opens--wi II-host-conference-call-and-webcast-
at-900-am-eastern-on-tuesday-may-1 0-300249232 .html

SOURCE Snyder's-Lance, Inc.

!Web site: http://www.snyderslance.com

(END) Dow Jones Newswires

April 11, 201612:00 ET (16:00 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.



Load-Date: April 12, 2016


  End ofDncumcnt




      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 84 of 226
\)
 \   i



     !
Snyder's-Lance, Inc. to Release First Quarter 2016 Results on Tuesday, May
10, Before Market Opens. Will Host Conference Call and Webcast at 9:00 am
                        Eastern on Tuesday, May 10
                                                           PR Newswire
                                             April 11, 2016 Monday 12:00 PM EST


Copyright 2016 PR Newswire Association LLC All Rights Reserved

Length: 454 words
Dateline: CHARLOTTE, N.C., April 11 ,2016

Body


 Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) announced today that it intends to release its first quarter 2016 results
before the market opens on Tuesday, May 10, 2016. Management will also conduct a conference call and live
webcast at 9:00 am ET on Tuesday, May 10, 2016 to review the Company's results. Participating in the conference
call will be Carl Lee, Jr, CEO and President, Rick Puckett, Executive Vice President and Chief Financial Officer and
Kevin Powers, Senior Director of Investor Relations.

The conference call and accompanying slide presentation will be webcast live through the Investor Relations
section of the Company's website.http://www.snyderslance.com. In addition, the slide presentation will be available
at       http://www.snyderslance.comto download and print approximately 30 minutes before the webcast.

To participate in the conference call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for
international callers. The conference ID is 89240748. A continuous telephone replay of the call will be available
between 12:00pm on May 10 and midnight on May 17. The replay telephone number is (855) 859-2056 for U.S.
callers or (404) 537-3406 for international callers. The replay access code is 89240748. Investors may also access
a web-based replay of the conference call athttp://www.snyderslance.com.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, popcorn, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio,
California, Oregon, Wisconsin and the United Kingdom. Products are sold under the Snyder's of Hanover®,
Lance®, Cape Cod®, Snack Factory® Pretzel Crisps®, Late July®, Kettle Brand®, KETTLE®, Pop Secret®,
Emerald®, Diamond of California®, and other brand names along with a number of third party brands. Products are
distributed internationally through grocery and mass merchandisers, convenience stores, club stores, food service
outlets and other channels. LNCE-E

Logo -http://photos.prnewswire.com/prnh/20150410/197788LOGO

To view the original version on PR Newswire, visithttp://www.prnewswire.com/news-releases/snyders-Iance-inc-to-
rei ease-fi rst -q uarter-20 16-results-on-tuesday-may-1 O-before-market-opens--wi II-host-conference-call-and-webcast-
at-900-am-eastern-on-tuesday-may-1 0-300249232. html

SOURCE Snyder's-Lance, Inc.




         Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 85 of 226
   Snyder's-Lance, Inc. to Release First Quarter 2016 Results on Tuesday, May 10, Before Market Opens. Will
                           Host Conference Call and Webcast at 9:00 am Eastern on ....

CONTACT: Kevin Powers, Sr. Director of Investor Relations, (704) 557-8279


Load-Date: April 12, 2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 86 of 226
   Austin Health Expert and Entrepreneur Anne Reynolds Roberts Takes on
                      Junk Food in Vending Machines.
                                              PRWeb Newswire

                                                 April 8, 2016


Copyright 2016 Gale Group, Inc.
All Rights Reserved
ASAP LNWP
Copyright 2016 Vocus PRW Holdings LLC

Length: 801 words

Body

  Austin, Texas (PRWEB) April 08, 2016
   Longstanding health expert and entrepreneur Anne Reynolds Robertson is saying no to junk food and has
launched a healthy vending business in the greater Austin market as a distributor of Vend Natural's
Healthy Vending program (http://www.vendnatural.com). Inspired by the opportunity to bring healthy snacks
and beverages to schools, community centers and hospitals in the area, Anne now operates healthy vending
machines in area middle schools and will soon add machines in a private school, youth center and a
university. Vend Natural's Healthy Vending Program offers local distributor partners with machines,
products, such as smoothies, soymilk, fruit, vegetables, granola bars, baked chips and natural sodas, and
service, all customized to meet the needs of the local market.
   "With my passion and experience in understanding the effects of toxins and chemicals in our food,
heal thy vending appealed to me as a way to further impact Our community in a posi ti ve way," said
Robertson. "As an entrepreneur with a strong orientation on health and wellness, I am so pleased to be in
a business where my values align with my work. Vend Natural's program allowed me to do just
that."
   Anne Reynolds Robertson currently operates machines in Hill Country Middle School (Eanes School
District), where all four of her children graduated, and will be installing new machines at St.

Stephen's Episcopal School, West Austin Youth Association and Huston Tillotson University. Today at Hill
Middle School, kids are snacking on veggie straws, pretzel crisps, pistachios, popcorn and orange juice
instead of chips, candy bars and soda.
    Robertson, a mother of four, first became inspired to learn about the connection between food and
health when she moved into a new house with her husband and young children where several members of the
previous family had passed away. With cancer on both sides of her family and a strong curiosity to
understand the connection between toxins and health, Robertson began engaging with organizations aimed at
educating the public about the risk of toxins and chemical exposures on health. This work has become a
driving force in her life and today, in addition to operating her growing healthy vending business, she
serves on the boards of the Sustainable Food Center (http://www.sustainablefoodcenter.org), Health Code (
          http://www.healthcode.org), Mt. Sinai's Children Environmental Health Center
http://www . cehcenter. org), My Safety Nest                   http://www . mysafetynest. org) and the Chemical
Footprint Project (             http://www.chemicalfootprint.org) .
    Speaking about the addition of Robertson to the Vend Natural Healthy Vending family, CEO William H.
Carpenter, Jr. said, "Anne is passionate about health and truly understands how what we eat and drink
affects our health. You combine her dedication to raising awareness about these issues with her strong
acumen as a businesswoman, and you have a terrific distributor/partner for our company. We support Anne in
any way we can, said Carpenter.
    Vend Natural                    http://www.vendnatural.com) , the oldest heal thy vending company in the
industry,    specializes in providing colleges,      universities, municipalities,     schools,   hospitals and
businesses with healthier snacks and drinks to combat skyrocketing rates of obesity for both adults and
teenagers. Vend Natural's array of healthy snacks and drinks are available in their state-of-the-art dual-
zone machines - that carry both snacks and chilled drinks. The high-tech and brightly colored Vend Natural
machines carry a wide selection of both refrigerated drinks and ambient temperature snacks such as all
natural chips and popcorn, low fat health bars, natural coconut water and more. The product assortment



      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 87 of 226
    Austin Health Expert and Entrepreneur Anne Reynolds Roberts Takes on Junk Food in Vending Machines.

also includes a full range of gluten-free, sugar free, high protein and lower fat products as well an
assortment of fresh fruits, yogurt, organic fruit smoothies, cottage cheese and hummus.
   About Vend Natural
   Vend Natural, which today operated machines coast to coast, is America's oldest and fastest-growing
healthy snacking company and is based in Annapolis, Maryland. The company was inspired by the vision of
helping to transform eating patterns by providing heal thy snacking al ternati ves in convenient vending
locations across America. Specializing in placements in schools, hospitals and businesses, the company's
commitment to growth is based on selecting sound locations, highly motivated distributors who share the
vision for a healthier America and attracting, retaining and delighting customers who discover healthier
products at exceptional values.For more information, visit             http://www.vendnatural.com.
   Read the full story at            http://www.prweb.com/releases/20l6/04/prweb13324994.htm




Load-Date: April 9, 2016



  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 88 of 226
                            Snyder's-Lance introduces new snacks in US
                                         MarketLine NewsWire (Formerly Datamonitor)
                                                April?, 2016 Thursday 5:20 AM GMT


Copyright 2016 MarketLine All Rights Reserved




     arket            !Iiiiii!!iii~"
Section: FOOD
Length: 921 words
Highlight: Snyder's-Lance, Inc., a salty snack maker, has introduced new snacks across several brands in the US.

Body


"Snacking has become a new way of life as consumers have less time to sit down for big meals," said Rod Troni,
Chief Marketing Officer at Snyder's-Lance. "So let's celebrate snacks. Whether it's enjoying snacks with friends or
during a road trip with the family, we believe these new, quality snacks from Snyder's-Lance can enhance those
moments and make them even better." In keeping with the company's initiative to offer a balanced portfolio of
snacks that meet the changing needs of consumers, Snyder's-Lance is using some of its most popular brands to
deliver innovation in multiple categories.

"With our recent acquisition of Diamond Foods, our total company will have even more innovation in the future,
including new items from Kettle Chips, Kettle Brand, Pop Secret, Emerald, and Diamond of California," said Troni.
Snyder's of Hanover is expanding its popular line of Sweet and Salty Pretzel Pieces to include a new creation:
S'mores. The new flavor combination celebrates the familiar campfire treat with chocolate and marshmallow flavors
on sourdough hard pretzel pieces. With Snyder's of Hanover Filled Pieces, the longstanding pretzel maker has
taken the middle out of its pretzels and packed in real peanut butter, adding four grams of protein to keep
consumers going throughout the day. The Filled Pieces are the perfect combination of a salty, crunchy pretzel shell
with rich, creamy peanut butter. Snyder's of Hanover is also introducing 50 Percent Less Fat Pretzel Pieces that
come in two savory flavors: Zesty Ranch and Everything. Lance, the makers of the first gluten free sandwich
cracker, continues to innovate in response to the growing demand for gluten free snacks with a new line of certified
gluten free sandwich cookies. The newest product features two baked, crispy cookies on the outside with real
peanut butter filling in the middle. Also new from Lance is its Lemon Creme Nekot cookies for consumers who want
to treat themselves to an indulgent snack. The new item features a tasty lemon creme filling sandwiched between
two, tasty Nekot cookies. Cape Cod introduces two Limited Batch flavors, Roasted Black Garlic and Smoked Gouda
potato chips. Made in small batches and available for a limited time only, these new chips score big on flavor and
include the legendary hearty crunch of Cape Cod's kettle-cooked chips. Cape Cod's new Roasted Black Garlic
Popcorn features a unique kettle cooking recipe that delivers great taste with a mild garlic bite. Snack Factory,
makers of the original pretzel-shaped cracker, Pretzel Crisps, is expanding its ever-growing line of Gluten Free
Pretzel Crisps by offering a larger, deli-style Gluten Free Original Pretzel Crisps, which are perfect for dipping,
topping and pairing with a variety of delicious and healthful ingredients. Additionally, Snack Factory will introduce its
first innovations beyond pretzels this year with the introduction of Tortilla Chips and Pita Chips. These new crunchy
snacks are free from artificial ingredients and pair perfectly with hummus, guacamole and salsa. Try Tortilla Chips
in Sea Salt and Garlic Hummus, and Pita Chips in Sea Salt and Garlic Parmesan flavors. Later this year, Snack
 Factory Pretzel Crisps will heat up the summer with the limited-edition release of Bacon Habanero Pretzel Crisps
that combine the irresistible flavor of smoky bacon with the heat of habanero. Late July Snacks extends their
 popular taco truck inspired Clasico Tortilla Chip line with two new mouth-watering flavors. Buffalo Queso Tortilla



       Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 89 of 226
                                    Snyder's-Lance introduces new snacks in US

Chips are seasoned to perfection with hot and savory buffalo spices and blended with organic cheddar cheese. The
Sriracha Fresca Tortilla Chips have the bold kick from everyone's favorite hot sauce with a refreshing twist. These
chips are made with USDA Certified Organic, Non-GMO Project Verified whole ground corn and are also gluten-
free, nut-free and Kosher. Eatsmart Snacks is making smart snacking more exciting with bold flavors. Made with
black, pinto and navy beans, Eatsmart Snacks is launching two varieties of Three Bean Tortilla Chips: Garlic
Hummus and Spicy Black Bean. Both items are made with Non-GMO ingredients, contain 14 grams of whole
grains, and are gluten-free. Archway Cookies, known for its homestyle goodness since 1936, is introducing Gluten-
Free Cookie Chips. These thin and crispy cookies meet consumers' desire for light indulgency in a unique, gluten-
free option. The cookies come in two varieties: Chocolate Chip and Sugar Cookies. The long-time cookie maker
also introduces new Archway Mini Salted Caramel Shortbread, bringing homestyle flavor to a bite-sized cookie.
Consumers can enjoy the buttery taste of shortbread cookies in every batch with a salted caramel sweetness. Stella
D'oro, which makes premium Italian cookies, breakfast treats and breadsticks, is introducing Lemon Starlets. This
star-shaped vanilla cookie has a center filled with delicious lemon fruit. "At Snyder's-Lance we are passionate about
developing options for families looking for more snacking choices, which is why many of our new products are
considered better-for-you snacks. This innovation is part of an ongoing commitment our Company made in May
2015 to deliver great choices across our portfolio, with a goal to have one-third of our products classified as better-
for-you. We're making great progress, and as of March 2016, nearly 30 percent of our products are considered
better-for-you snacks," said Peter L. Michaud, Division President of the Clearview Foods Division.


Load-Date: April 13, 2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 90 of 226
~\                Snyder's- Lance to Offer 100% Cage-Free Eggs by 2025
                                                 Zacks Investment Research
                                            April 6, 2016 Wednesday 2:25 PM EST


Copyright 2016 Newstex LLC All Rights Reserved

Length: 670 words
Byline: Zacks Equity Research

Body


Apr 06, 2016( Zacks Investment Research: http://www.zacks.com/Delivered by Newstex) Snyder's- Lance, Inc.
LNCE[1] recently announced its intention to switch to 100% cage free eggs by 2025. The company will consistently
increase the percentage of cage free eggs each year, till it reaches its goal.These strategies often target the
growing number of health-conscious customers who prefer packaged food for its convenience and also do not wish
to compromise on health. Earlier in Mar 2015, Snyder's-Lance launched a number of gluten-free snacks under the
brands, Cape Cod, Snack Factory Pretzel Crisps, Eatsmart Naturals and Lance.Cage-free eggs are healthier and
have better nutritional values.

Note that the U.S. Department of Agriculture states that cage-free hens are never kept in cages. Free-range eggs
and cage-free eggs are healthier than eggs from caged hens. Cage-free eggs are healthier as the diet and health of
free hens is better than the ones placed in small cages, with no space to move. Switch to healthier cage free eggs
should improve sales of this Zacks Rank #4 (Sell) company in the near future.ln fact, a large number of companies
in the food industry are switching or have already switched to the use of cage-free eggs. These companies have
been working for years to create a supply chain with sustainable and responsible sourcing.ln March this year, The
Kraft Heinz CompanYKHC[2] announced that it will switch to 100% cage-free eggs for its North American operations
by 2025. Kraft Heinz uses eggs for its Sauces portfolio, which includes household names like Miracle Whip, Heinz
Mayo and Kraft Salad Dressings.ln January this year,Mondelez International, Inc.MDLZ[3] announced that the
company will switch to 100% cage-free eggs in its U.S and Canadian locations by 2020, and in Europe by 2025.
Notably, this manufacturer of billion-dollar brands like Oreo already uses 100% cage-free eggs in its European
chocolate brands and biscuit products sold in Belgium and the Netherlands.Moreover, in Sep 2015, McDonald's
Corp. MCD[4] declared that it will change the way it sources its eggs and switch to the cage-free variety. The burger
giant has announced that over the next decade, it will completely shift to cage-free eggs for approximately 16,000
restaurants across the U.S. and Canada.Want the latest recommendations from Zacks Investment Research?
Today, you can download 7 Best Stocks for the Next 30 Days. Click to get this free report »[5] Want the latest
recommendations from Zacks Investment Research? Today, you can download 7 Best Stocks for the Next 30 Days.
Click to get this free report[6] SNYDERS-LANCE (LNCE): Free Stock Analysis Report[7] MCDONALDS CORP
(MCD): Free Stock Analysis Report[8] MONDELEZ INTL (MDLZ): Free Stock Analysis Report[9] KRAFT HEINZ CO
(KHC): Free Stock Analysis Report[10] To read this article on Zacks.com click here.[11] Zacks Investment
Research[12] [ 1]: http://www.zacks.com/stock/quote/LNCE [ 2]:           http://www.zacks.com/stock/quote/KHC [ 3]:
      http://www.zacks.com/stock/quote/MDLZ [ 4]:               http://www.zacks.com/stock/quote/MCD [ 5]:
http://www.zacks.comlregistration/pfpI?ALERT=RPTJBST_LP194 ... D=ZACKS_PFP_7BEST_analyst%20blog [ 6]:

http://www.zacks.comlregistration/pfpI?ALERT=RPTJBST_LP194 ... D=ZC_CONTENT_ZER_ARTCAT_ANALYST
_BLOG ... =CS-ZC-FT-212476            [      7]:
http://www.zacks.comlregistration/pfp?ALERT=ZR_LlNK ... lert=rd_finaUank ... NCE ... D=ZC_CONTENT_ZR_ARTC
AT_ANALYST_BLOG ... =CS-ZC-FT-212476             [       8]:
http://www.zacks.com/registration/pfp?ALERT=ZER_LlNK... lert=ZER_CONF ... CD ... D=ZC_CONTENT_ZER_ARTC
AT_ANALYST_BLOG ... =CS-ZC-FT-212476             [       9]:


      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 91 of 226
                           Snyder's- Lance to Offer 100% Cage-Free Eggs by 2025

http://www.zacks.com/registration/pfp?ALERT =ZER_LINK ... lert=ZER_CON F... DLZ ... D=ZC_CONTENT_ZER_ART
CAT_ANALYST_BLOG ... =CS-ZC-FT-212476            [         10]:
http://www.zacks.com/registration/pfp?ALERT=ZR_LlNK. .. lert=rd_finaUank ... HC ... D=ZC_CONTENT_ZR_ARTCA
T_ANALYST_BLOG ... =CS-ZC-FT-212476 [ 11]:          hUp://www.zacks.com/stocklnews/212476/snyders-lance-to-
offer-1 00-cage-free-eggs-by-2025?cid=CS-ZC-FT-212476 [ 12]:        hUp://www.zacks.coml


Load-Date: April 6,2016


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 92 of 226
                            WWE WrestleMania 32 Recap and Thoughts
                                                   The Camel Clutch Blog
                                            April 6, 2016 Wednesday 2:10 PM EST


Copyright 2016 Newstex LLC All Rights Reserved

Length: 2569 words

Body


Apr 06, 2016( The Camel Clutch Blog: http://camelclutchblog.com Delivered by Newstex) It was April 3rd and one of
the biggest events of the year had arrived! Not only that, it was the same day as Wrestlemania 32! The other I'm
mentioning is a friend's surprise 60th birthday party. After stuffing myself with calamari, chicken parmigiana with a
side of pasta, and birthday cake, it was time for me to head over to the always fun gathering of friends to watch
Wrestlemania 32. I arrived late missing the first of three kickoff matches.

Why three? I don't know. You'd think five hours would be plenty of time to get all eleven matches in but what do I
know? I don't run these shows. I just enjoy watching them. Despite the lack of big name superstars on the card it
turned out to be one of the best Wrestlemanias I've seen. I'd rank it in my top five all time Manias. There were
surprise wins that had our heads scratching. The WWE superstars did their respective parts giving it their all for the
fans. It was a hot crowd at AT ... tadium and at my friend's basement. Pre-Match #1: Kalisto vs. Ryback - I missed
the match in its entirety as I was coming from the surprise party. Based on my friends' feedbacks it was a good
match. Good moves from both parties involved that included Ryback carrying Kalisto up the steps and into the ring.
Kalisto won to retain the United States Champion. I like Kalisto with his high risk high flying moves. I'll watch this
match when I get a chance. If I need to add anything else I'll do so in the future.1 grabbed my first beverage of the
evening while making my picks for our pool. For the record I gave my opening match by phone as I got off Route
422. Our host's son offer us Lay's biscuits and gravy potato chips. I liked it but if I wanted the full effect of biscuits
and gravy I would go for the real thing that has loads of sodium, fat, and cholesterol. The crowd continues to arrive
as the second pre-match begins. Pre-Match #2: Natalya, Paige, Brie, Alicia, Eva vs. Lana, Naomi, Tamina, Emma,
Summer - Eva got hard heat from the crowd while cheering the heels. Emma's 180 degree makeover was much
needed and hot! At first I didn't recognize Lana with the long flowing hair but her one piece purple outfit was sweet!
Watching Summer's backside on the right side of the TV for most of the match was a nice distraction. The actual
wrestling was entertaining with all the participants showing off their hair flying moves. Natalya's group wins the
match. This match is a symbolic bridge from the end of the Divas Era to the Women's Era now that there's a new
women's title belt. The change is needed with the influx of female talent in from NXT. I grabbed a slice of tomato pie
while sampling a beer from growler that one of the guests brought over and recommended to us. I was full from
lunch but not stuffed knowing I had to make room for more food. Beer was good by the way. Pre-Match #3: The
Usos vs. The Dudley Boyz - Don't know why I picked the Dudleys to win this match. Maybe it's stuck in my head
that the Usos have recently been underwhelming to me with their yelling and super kicks. They did have some neat
high flying moves. It was a so-so match with The Usos winning the match. If I had to choose one kickoff match it
would be this one. After the match, the Dudleys unearthed a pair of tables that's taking longer each time I see them.
 Unfortunately it backfired for the Dudleys as they were thrown on the tables and got pummeled through the tables.
Thanks to Bubba Ray for sliding himself into position on the table. We're now at full house in the basement to start
the actual Wrestlemania 32 pay per view! It's a hot crowd with the usual crew except our one buddy who had to
work. And we thought everything in life stops for Wrestlemania Sunday. Neighbors came by along with a few kids to
 enjoy the pay per view. Our hostess presents us with a tray full of sodium and preservatives that included
 Lunchables lunch meats, cheeses, and pretzel crisps. Their house dogs Donald ... nnie was hoping to have some
 but had to be reassigned to another room. Us adults did a social shot of Jameson toasting to another Wrestlemania
together. Intercontinental Ladder Match: Kevin Owens, Sami Zayn, Dolph Ziggler, Stardust, The Miz, Sin Cara,



       Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 93 of 226
                                    WWE WrestleMania 32 Recap and Thoughts

Zack Ryder. If anyone actually, seriously thought Zack Ryder would win the Intercontinental Title, I would have
laughed at you and would have continued to laugh into the next week. I feel the WWE bookers wanted to mess with
the WWE Universe. Our bets were on Owens or Zayn to win this match. Great match! All of the participants were
showing off their signature moves. Kudos to Sami Zayn taking two major bumps in his first Wrestlemania as a form
of initiation to the big leagues. I loved Owens yelling at Zayn to go back to NXT. Great tribute when Stardust pulled
out the black and yellow polka dot ladder in honor of his father Dusty Rhodes. Speaking of Stardust, he looked like
he literally got bent in half outside the ring from a Sin Cara splash from jumping off the ropes and onto the ladder.
As annoyed as I was getting my pick wrong, I was happy for Zack Ryder. He's a mid-card wrestler at best who will
never forget this moment. How long he holds onto the title is the question. My gut feeling is not long at all but savor
it for now. Great way to open Wrestlemania! All seven of them definitely earned their pay. Finished my first beer.
The hostess made a wonderful, refreshing cocktail of Vodka, ice tea, mint, and lemons. Forgot what she called it
but I loved it! Chris Jericho vs. AJ Styles - If you read my article a few weeks ago you know I was looking forward to
this match. Did this match clinch a record for the most two counts in one match? The longer the match went the
more uncertain I was on who'd win. Jericho and Styles could've gone for another half hour of two counts and would
still be glued to the TV. Didn't have the energy as I hoped it would but a very solid match overall. Jericho carried
most of the match but Styles came on later. A well-deserved win for Jericho. In hindsight I guess this makes sense
because I'm expecting the WWE has big things planned for Styles this year. The loss here is a blip and seasoning
before the bigger stage. I wish Styles carried the match a little more but I'll let it slide since he made a big debut at
the Rumble. All of us had Styles as a gimmie to win this match. Wrong again! Had my first serving of roast beef
sandwich with a slice of provolone cheese and a dash of horseradish with a side of macaroni salad. Yum! A bowl of
Booty-O's would've been apropos with the next match but I'm fine with the stream of sodium and cholesterol. The
New Day vs. The League of Nations - Felt a little off from picking the prior two matches wrong. I'm usually good at
this and Wrestlemania is usually a face heavy win pay per view. Loved Xavier Woods' hair and another good
performance with Francesca, the trombone. Good match but surprised at the ending of the League winning it. I told
the gang that the WWE bookers are messing with us. We eventually know why that happened when the League
called on any three wrestlers who could beat them. Cue the legends; HBK, Mick Foley, and Steve Austin. Big pops
for HBK and Foley and a ballistic pop for Austin. Cool to see all three of them on one stage again. They did their
ring cleaning and celebrated with Stevewisers; I think they were IPA's. Foley looked like he was already drunk. Is
this the closest we'll ever see Austin inside the ring at Wrestlemania? Street Fight: Brock Lesnar vs. Dean Ambrose
- Finally got this one right as Lesnar defeated Ambrose. Lesnar makes it look so easy suplexing Ambrose 13 times.
Great groin shot by Ambrose who has become the WWE's version of Tommy Dreamer and The Sandman. It's
anyone's guess who Lesnar will deal with next due to his part time schedule. As for Ambrose, he did great keeping
up with Lesnar with the assistance of Chainsaw Charlie, bat wrapped in barbed wire, fire hydrant, and kendo stick.
The crowd loves Ambrose; he took big bumps in this match. Speaking of Chainsaw Charlie, what would he actually
do with a buzzing chainsaw in a match? The debate will continue as to where Ambrose will go next and who will he
feud with this coming summer. He's proven himself time and again he's a main eventer. Memo to WWE - Your fans
 love Ambrose! Unbeknownst to me, my friend's daughter started a bad language count of his father that started at
the Ambrose/Lesnar match. We had to avoid the obscenities as four young kids hung with us sporadically. Overall,
we did pretty well except for a few accidental blurting outs but when I was their age I had already accumulated
 multiple obscenities. A lot of you readers can attest to that. Women's Title Triple Threat Match: Charlotte vs. Becky
 Lynch vs. Sash a Banks - I mentioned in my article about a week ago that I thought Banks would win the title. I
 should've gone with my gut instinct and pick Charlotte to win this match. Snoop Dogg walking out with Banks, her
 cousin, seemed to be a lock she would win. I knew Charlotte would win this match when she came out sporting a
 blue and white Ric Flair like robe we'd see back in the NWA days. They're booking Charlotte wonderfully! I'm feeling
 Charlotte will carry the belt for a long time as she leads the women's division with a new belt. Really good match
 between the three competitors as it looked like all three of them could've won it. In fact, my friend and I noticed the
 ref may have done a three count by accident when Lynch pinned Charlotte but no bell was rung. Ric Flair interfered
 at a key moment holding Sasha Banks' leg as Becky lynch tapped out to Charlotte's figure eight. Kids have either
 gone to bed or went home. Timing worked out as the conversations ventured in different directions from kick
 boxing, correct push up methods, and a story from our hostess about his husband wanting his toes clipped before
 sex. But I digress. Hell In A Cell: Shane McMahon vs. The Undertaker - This was a two plate entrance for both
 combatants. First plate when Shane and his kids came out I had roast beef and cheese with no bread. Plate
 number two was during Undertaker's entrance when I had a Kaiser roll dipped in au jus. Any who ... the match ...


      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 94 of 226
                                     WWE WrestleMania 32 Recap and Thoughts

Overall a simmering but good match in terms of pace and action but it's understandable considering their age and
limited in ring action. Shane fared very well with the Van Daminator across the ring and jumping off the top of the
cage and crashing onto the announcer's table when Taker moved out of the way. Amazing he was able to walk
away from that. Taker wins and Vinny Mac retains control of Raw as I expected. I couldn't see Taker lose two
Wrestlemanias in three years. Plus, there's the mystery of a Lockbox Shane McMahon brought up in the early
stages of the feud. I have a feeling that will come into play. Congrats to Shane for another match of crazy moves
and sacrificing his body for the good of the company. Bad language count after HIAC match is at 48. I must've
missed the Hall of Fame roll call when I when up to the kitchen for more food. Andre The Giant Battle Royal - Baron
Corbin won the Battle Royal in his Wrestlemania debut. Looking forward to his run in the WWE. Hopefully he'll be a
real heel. I didn't see Corbin's name on the list when I typed up the pool twenty four hours earlier and I was busy
socializing earlier in the day at the surprise party that I never checked the internet for updates and rumors. I picked
Mark Henry to win this match since the event is in his home state of Texas. Just when we thought Tatanka was the
surprise of the match, Shaquille O'Neal shows up to confront The Big Show only for the both of them to be dumped
out by the other 18 contestants. It was convenient for Shaq since he was in nearby Houston for the Final Four. Had
to be a last minute change since this match was supposed to be part of the kickoff. Mark Henry was mysteriously
missing for a little while only to reappear and get thrown out shortly after that. It's close to 11 :00 pm and I'm stuffed.
The Dallas Cowboys cheerleaders come out for a dance when finally, The Rock arrives! He epitomizes the 'It' factor
whether he's in the ring. Wondering what he was going to do with the flamethrower. He lit up his name in big steel
like blocks. Arguably one of the all-time in ring personalities on the mike. The 'And millions' chants from the crowd
was deafening. The Rock announced a Wrestlemania attendance record of 101,763. Bray Wyatt interrupts Rock's
moment walking out to the beauty of darkness and thousands of lit cell phones. Rock's message to Wyatt could've
had the makings of a face turn for Wyatt but instantly trashed that idea resulting in an impromptu match between
The Rock and Erik Rowan that lasted a whopping six seconds. John Cena then shows up to a big pop. He looked a
little reserved. Could it be he's not fully recovered from his injury? Or do I sense a heel vibe? As we're awaiting the
main event match, all of us were doing our own version of pushups. I believe my version won; as it should have. My
face was beet red when I stood up looking like I hadn't worked out in months but what would you expect after a day
of eating, drinking, and not doing pushups in weeks? Because of this, I've gone back to doing pushups. WWE
Heavyweight Championship Match: HHH vs. Roman Reigns - We finally made it to the main event! Corny opening
as the top WWE couple continue to make it about themselves. Didn't hear much of Stephanie McMahon rambling
but it didn't matter to us as we were wrapping up our push up seminar/contest. That was more important. Stephanie
had a bad hairdo and I was not a fan of the outfit but her her legs looked nice.Now commonplace, Roman Reigns
arrives to a chorus of boos while HHH arrives to a pop. I don't get the hate for Reigns but if he has to turn heel just
do it! I'm annoyed Reigns gets pops as a heel and then booed as a face. Typical HHH match where he gets his
spots of fist punches to Reigns' head. Is it the first time there's a German announcers table at Wrestlemania?
Expected a ref bump but got cheers when Reigns speared Stephanie McMahon by accident. Reigns wins and
becomes new champion. Interesting to see where this goes next. It's 11 :50 pm and Wrestlemania is now in the
history books! Final bad language count was 82. Our hostess packed a couple of roast beef sandwiches and a few
slices of tomato pie to take home along with a PowerAde for the drive home. Walked into my house by 12:45 a.m. A
great doubleheader Sunday of gatherings! Now it's back to reality of work and the all-important day after
Wrestlemania Raw that will develop into the next phase of feuds for the Spring and Summer. WWE: The US
Championship: A Legacy of Greatness Season 1[1] WWE: NXT's Greatest Matches Vol. 1[2] Grab discounted
WWE DVDs, merchandise, t -shirts, figures, and more from the WWE Shop on Amazon.com[3] [ 1]:
 http://www.amazon.com/gp/producUB01AVSFW7G/ref=asJUI?ie=UTF8 ... p=1789 ... ative=390957 ... ativeASIN=B01
AVSFW7G ... kCode=as2 ... =prowrerad-20 [ 2]:               http://www.amazon.comIWWE-NXTs-Greatest-Matches-Blu-
 ray/d p/BO 17L9N BXO/ref=as_li_ss_tl?s=movies-tv ... UTF8 ... = 1459904208... 1-
 2 ...words=wwe ... kCode=1I1 ... =prowrerad-20         [        3]:
 http://www.amazon.com/mn/searchl?_encoding=UTF8 ... p=1789 ... ative=390957 ... ld-
 keywords=wwe ... kCode=ur2 ... efix=WWE%2Caps%2C 157 ... =prowrerad-20


Load·Date: April 6, 2016




      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 95 of 226
                        WWE Wrestle Mania 32 Recap and Thoughts


End of Document




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 96 of 226
       Press Release: VMG and TerraVia Partner on New Venture Targeting
     Investment Opportunities that Leverage TerraVia's Breakthrough Algae
                                    Platform
                                                 Dow Jones Institutional News
                                              AprilS, 2016 Tuesday 12:00 PM GMT


Copyright 2016 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2016, Dow Jones & Company, Inc.



  D     DOW JONES N!:


Length: 1439 words

Body


VMG and TerraVia Partner on New Venture Targeting Investment Opportunities that Leverage TerraVia's
Breakthrough Algae Platform
SAN FRANCISCO--(BUSINESS WIRE)--April 05, 2016--


VMG Partners, a private equity fund focused exclusively on partnering with emerging branded consumer product
companies, and TerraVia(TM) (NASDAQ:SZYM), formerly known as Solazyme, Inc., a visionary leader in algae-
based food, nutrition and specialty ingredients, announced today the launch of TerraBrands(TM). The new venture
combines VMG's expertise, investment capital and success investing in leading consumer brands such as KIND,
Vega, Pretzel Crisps, Justin's, Health Warrior and Solid Gold Holistic Pet Food, to name just a few, with TerraVia's
innovative algae-based food and nutrition platform. Additionally, Keith Belling, the founder and former CEO of
popchips, will be joining the team, bringing his expertise in building brands and teams to the partnership.

Over more than a decade, TerraVia has invested in developing a unique understanding and expertise around
algae, resulting in an innovative suite of algae-based food, nutrition and specialty ingredients with successful
regulatory review and validation by major CPGs and cutting-edge consumer brands. By deploying VMG's brand-
building expertise and investment capital, TerraVia's proprietary and disruptive algae-based ingredients, and Keith
Belling's marketing and brand-building expertise, TerraBrands(TM) will target investing in or acquiring established
lower middle-market companies in the food, pet and nutrition segments to drive differentiated positioning and
compelling growth opportunities in attractive categories.

"Algae is the mother of all plants and earth's original superfood. Given the accelerating demand for plant-based
nutrition, we are excited to be at the forefront of this next generation of foods and ingredients," said Michael Mauze,
Managing Director of VMG Partners. Kara Cissell-Roell, Managing Director of VMG Partners, said, "We see a
compelling opportunity to marry products and brands with TerraVia's innovative, nutrient-rich ingredients in
response to a rapidly growing consumer demand for healthy, environmentally sustainable food products that don't
sacrifice on taste."




      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 97 of 226
  Press Release: VMG and TerraVia Partner on New Venture Targeting Investment Opportunities that Leverage
                                 TerraVia's Breakthrough Algae Platform

Jonathan Wolfson, the founder and CEO of TerraVia, said, "We're excited to work with VMG, one of the world's
most successful private equity firms in building cutting-edge food and nutrition brands, and which also recently
invested in our transformation from Solazyme to TerraVia. I am also thrilled that Keith has agreed to take a key role
in this venture, as he is not only a brilliant marketer but also a proven category creator. By bringing together VMG,
TerraVia and Keith, we will help drive a new movement, recognizing algae as a critical solution for plant-based
eating and nutrition. We believe TerraBrands(TM) will also enable TerraVia to capitalize on the opportunity to create
substantial value for our shareholders by focusing on select branded consumer opportunities."

The combined team will put TerraBrands(TM) in an excellent position to leverage unique relationships and expertise
and build great businesses with strong brands, excellent management teams, strategic focus and go-to-market
strategies for its portfolio of partner companies. "Working with TerraVia and VMG to build TerraBrands(TM)
represents a unique opportunity to help drive the creation of an exciting new category in food that truly delivers on
nutrition, taste and sustainability," said Belling, who in his tenure with popchips helped lead the next generation in
better-for-you snacking.

About VMG Partners

VMG Partners is focused solely on partnering with entrepreneurs and managers to support the growth and strategic
development of branded consumer products companies in the lower middle market. Since its inception in 2005,
VMG has provided financial resources and strategic guidance to drive growth and value creation in more than 20
companies. VMG's defined set of target industries includes food, beverage, wellness, pet products, personal care
and household products brands. Representative past and present partner companies include KIND Healthy Snacks,
Pretzel Crisps, Pirate's Booty, Waggin' Train, Natural Balance, Vega, Babyganics, Solid Gold, Health Warrior,
Perfect Bar and Justin's. VMG Partners is headquartered in San Francisco. For more information about the fund
please visit www.vmgpartners.com .

About TerraVia(TM)

TerraVia(TM) (formerly Solazyme(R)) is a next generation food, nutrition and specialty ingredients company that
harnesses the power of algae, the mother of all plants and earth's original superfood. With a portfolio of
breakthrough ingredients and manufacturing, the Company is well positioned to help meet the growing need of
consumer packaged goods and established and emerging food manufacturers to improve the nutritional profile of
foods without sacrificing taste, and to develop select consumer brands. The Company also manufactures a range of
specialty personal care ingredients for key strategic partners. Headquartered in South San Francisco, the
Company's mission is to create products that are truly better for people and better for the planet. For additional
information, please visit TerraVia's website at www.terravia.com .

Forward-Looking Statements

This press release contains certain forward-looking statements within the meaning of the Private Securities
Litigation Reform Act of 1995 about Solazyme, including statements that involve risks and uncertainties concerning:
the launch of TerraBrands(TM), its team members and customer and consumer acceptance of algae-based foods;
the attributes of algae-based foods, including as to nutrition, taste and environmental sustainability; its ability of to
bring value to customers and shareholders; its ability to successfully negotiate and execute definitive agreements
related to the TerraBrands(TM) venture; business and commercialization plans for companies in which
TerraBrands(TM) invests and the success thereof; successful product trials and market acceptance and adoption of
products and companies in which TerraBrands(TM) invests; and its ability to maintain relationships with partners.
When used in this press release, the words "will", "expects", "intends" and other similar expressions and any other
statements that are not historical facts are intended to identify those assertions as forward-looking statements
within the meaning of the Private Securities Litigation Reform Act of 1995. Any such statement may be influenced
by a variety of factors, many of which are beyond the control of Solazyme, that could cause actual outcomes and
results to be materially different from those projected, described, expressed or implied in this press release due to a
number of risks and uncertainties. Potential risks and uncertainties include, among others: Solazyme's limited



      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 98 of 226
     Press Release: VMG and TerraVia Partner on New Venture Targeting Investment Opportunities that Leverage
                                    TerraVia's Breakthrough Algae Platform

operating history; Solazyme's limited history in launching and commercializing products; commercial risk in
deploying new products; its ability to successfully develop and commercialize new products; its ability to sell
products at a profit; its ability to successfully enter into the venture and maintain strategic collaborations; the
success of the TerraBrands(TM) venture; successful product trials by customers and market acceptance and
adoption of products by end-users; the ability to obtain requisite regulatory approvals for products; and its access,
on favorable terms, to any required financing. Accordingly, no assurances can be given that any of the events
anticipated by the forward-looking statements will transpire or occur, or if any of them do so, what impact they will
have on the results of operations or financial condition of Solazyme.

In addition, please refer to the documents that Solazyme, Inc. files with the Securities and Exchange Commission,
including its Annual Report on Form 10-K and Quarterly Reports on Form 10-Q, as updated from time to time, for a
discussion of these and other risks. You are cautioned not to place undue reliance on forward-looking statements,
which speak only as of the date of this press release. Solazyme is under no duty to update any of the information in
this press release.

View source version on businesswire.com: http://www.businesswire.com/news/home/20160405005623/en/

      CONTACT:     Media contact:


Konnect PR

Molly Morey

mmorey@konnect-pr.com

www.konnect-pr.com

or

Investor relations contacts:

TerraVia

Bryce Dille, CFA

Investor Relations

650-416-5060

or

JMSC Group

Jeff Majtyka

646-776-0886

jeff@jmscgroup.com

(END) Dow Jones Newswires

April 05, 201608:00 ET (12:00 GMT)



Notes


       Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 99 of 226
  Press Release: VMG and TerraVia Partner on New Venture Targeting Investment Opportunities that Leverage
                                 TerraVia's Breakthrough Algae Platform

PUBLISHER: Dow Jones & Company, Inc.


Load-Date: April 6, 2016


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 100 of 226
        VMG and TerraVia Partner on New Venture Targeting Investment
       Opportunities that Leverage TerraVia's Breakthrough Algae Platform
                                                    Business Wire
                                       AprilS, 2016 Tuesday 12:00 PM GMT


Copyright 2016 Business Wire, Inc.

Distribution: Business Editors
Length: 139S words
Dateline: SAN FRANCISCO

Body


VMG Partners, a private equity fund focused exclusively on partnering with emerging branded consumer product
companies, and TerraVia(TM) (NASDAQ:SZYM), formerly known as Solazyme, Inc.,a visionary leader in algae-
based food, nutrition and specialty ingredients, announced today the launch of TerraBrands(TM). The new venture
combines VMG's expertise, investment capital and success investing in leading consumer brands such as KIND,
Vega, Pretzel Crisps, Justin's, Health Warrior and Solid Gold Holistic Pet Food, to name just a few, with TerraVia's
innovative algae-based food and nutrition platform. Additionally, Keith Belling, the founder and former CEO of
popchips, will be joining the team, bringing his expertise in building brands and teams to the partnership.

Over more than a decade, TerraVia has invested in developing a unique understanding and expertise around
algae, resulting in an innovative suite of algae-based food, nutrition and specialty ingredients with successful
regulatory review and validation by major CPGs and cutting-edge consumer brands. By deploying VMG's brand-
building expertise and investment capital, TerraVia's proprietary and disruptive algae-based ingredients, and Keith
Belling's marketing and brand-building expertise, TerraBrands(TM) will target investing in or acquiring established
lower middle-market companies in the food, pet and nutrition segments to drive differentiated positioning and
compelling growth opportunities in attractive categories.

"Algae is the mother of all plants and earth's original superfood. Given the accelerating demand for plant-based
nutrition, we are excited to be at the forefront of this next generation of foods and ingredients," said Michael Mauze,
Managing Director of VMG Partners. Kara Cissell-Roell, Managing Director of VMG Partners, said, "We see a
compelling opportunity to marry products and brands with TerraVia's innovative, nutrient-rich ingredients in
response to a rapidly growing consumer demand for healthy, environmentally sustainable food products that don't
sacrifice on taste."

Jonathan Wolfson, the founder and CEO of TerraVia, said, "We're excited to work with VMG, one of the world's
most successful private equity firms in building cutting-edge food and nutrition brands, and which also recently
invested in our transformation from Solazyme to TerraVia. I am also thrilled that Keith has agreed to take a key role
in this venture, as he is not only a brilliant marketer but also a proven category creator. By bringing together VMG,
TerraVia and Keith, we will help drive a new movement, recognizing algae as a critical solution for plant-based
eating and nutrition. We believe TerraBrands(TM) will also enable TerraVia to capitalize on the opportunity to create
substantial value for our shareholders by focusing on select branded consumer opportunities."

The combined team will put TerraBrands(TM) in an excellent position to leverage unique relationships and expertise
and build great businesses with strong brands, excellent management teams, strategic focus and go-to-market
strategies for its portfolio of partner companies. "Working with TerraVia and VMG to build TerraBrands(TM)
represents a unique opportunity to help drive the creation of an exciting new category in food that truly delivers on



      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 101 of 226
     VMG and TerraVia Partner on New Venture Targeting Investment Opportunities that Leverage TerraVia's
                                       Breakthrough Algae Platform

nutrition, taste and sustainability," said Belling, who in his tenure with popchips helped lead the next generation in
better-for-you snacking.

About VMG Partners

VMG Partners is focused solely on partnering with entrepreneurs and managers to support the growth and strategic
development of branded consumer products companies in the lower middle market. Since its inception in 2005,
VMG has provided financial resources and strategic guidance to drive growth and value creation in more than 20
companies. VMG's defined set of target industries includes food, beverage, wellness, pet products, personal care
and household products brands.Representative past and present partner companies include KIND Healthy Snacks,
Pretzel Crisps, Pirate's Booty, Waggin' Train, Natural Balance, Vega, Babyganics, Solid Gold, Health Warrior,
Perfect Bar and Justin's. VMG Partners is headquartered inSan Francisco. For more information about the fund
please visit www.vmgpartners.com .

About TerraVia(TM)

TerraVia(TM) (formerly Solazyme®) is a next generation food, nutrition and specialty ingredients company that
harnesses the power of algae, the mother of all plants and earth's original superfood. With a portfolio of
breakthrough ingredients and manufacturing, the Company is well positioned to help meet the growing need of
consumer packaged goods and established and emerging food manufacturers to improve the nutritional profile of
foods without sacrificing taste, and to develop select consumer brands. The Company also manufactures a range of
specialty personal care ingredients for key strategic partners. Headquartered in South San Francisco, the
Company's mission is to create products that are truly better for people and better for the planet. For additional
information, please visit TerraVia's website at www.terravia.com .

Forward-Looking Statements

This press release contains certain forward-looking statements within the meaning of the Private Securities
Litigation Reform Act of 1995 aboutSolazyme, including statements that involve risks and uncertainties concerning:
the launch of TerraBrands(TM), its team members and customer and consumer acceptance of algae-based foods;
the attributes of algae-based foods, including as to nutrition, taste and environmental sustainability; its ability of to
bring value to customers and shareholders; its ability to successfully negotiate and execute definitive agreements
related to the TerraBrands(TM) venture; business and commercialization plans for companies in which
TerraBrands(TM) invests and the success thereof; successful product trials and market acceptance and adoption of
products and companies in which TerraBrands(TM) invests; and its ability to maintain relationships with partners.
When used in this press release, the words "will", "expects", "intends" and other similar expressions and any other
statements that are not historical facts are intended to identify those assertions as forward-looking statements
within the meaning of the Private Securities Litigation Reform Act of 1995. Any such statement may be influenced
by a variety of factors, many of which are beyond the control ofSo lazy me, that could cause actual outcomes and
results to be materially different from those projected, described, expressed or implied in this press release due to a
number of risks and uncertainties. Potential risks and uncertainties include, among others: Solazyme's limited
operating history; Solazyme's limited history in launching and commercializing products; commercial risk in
deploying new products; its ability to successfully develop and commercialize new products; its ability to sell
products at a profit; its ability to successfully enter into the venture and maintain strategic collaborations; the
success of the TerraBrands(TM) venture; successful product trials by customers and market acceptance and
adoption of products by end-users; the ability to obtain requisite regulatory approvals for products; and its access,
on favorable terms, to any required financing. Accordingly, no assurances can be given that any of the events
anticipated by the forward-looking statements will transpire or occur, or if any of them do so, what impact they will
have on the results of operations or financial condition ofSo lazy me.

In addition, please refer to the documents thatSolazyme, Inc.files with theSecurities and Exchange Commission,
including its Annual Report on Form 10-K and Quarterly Reports on Form 10-Q, as updated from time to time, for a
discussion of these and other risks. You are cautioned not to place undue reliance on forward-looking statements,



     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 102 of 226
     VMG and TerraVia Partner on New Venture Targeting Investment Opportunities that Leverage TerraVia's
                                       Breakthrough Algae Platform

which speak only as of the date of this press release.Solazyme is under no duty to update any of the information in
this press release.

View source version on businesswire.com: http://www.businesswire.com/news/home/20160405005623/en/


CONTACT: Media contact:
Konnect PR
Molly Morey
mmorey@konnect-pr.com
www.konnect-pr.com or
Investor relations contacts:
TerraVia
Bryce Dille, CFA
Investor Relations
650-416-5060
or
JMSC Group
Jeff Majtyka
646-776-0886
jeff@jmscgroup.com
http://www.businesswire.com


Load-Date: April 6, 2016


  End ofDncument




     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 103 of 226
Snyder's-Lance Announces Timeline to Source 100 Percent Cage-Free Eggs
                                                          Financial Buzz
                                                 April 5, 2016 Tuesday 3:28 AM EST


Copyright 2016 Newstex LLC All Rights Reserved

Length: 443 words

Body


Apr 05, 2016( Financial Buzz: http://www.financialbuzz.com Delivered by Newstex) CHARLOTTE, N.C., April 4,
2016 IPRNewswirel -- As part of the company's ongoing commitment to improve sustainability in its supply chain,
Snyder's-Lance[1], Inc. (Nasdaq-GS: LNCE) has announced plans to switch to 100 percent cage-free eggs for all its
products that use eggs.

The company will consistently increase its percentage of cage-free eggs each year and reach 100 percent by the
end of 2025.To meet sustainability goals, Snyder's-Lance is committed to utilizing products and practices, which
reduce negative effects on the environment. For example, Snyder's-Lance made a major step forward in its
sustainability efforts when it opened the largest ground-based solar farm in Pennsylvania in 2011, which saves 30
percent of total energy costs in Hanover. Other initiatives have included development of renewable and
compostable packaging and more aggressive recycling projects in manufacturing facilities. About Snyder's-Lance,
Inc. Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio,
California, Oregon, Iowa, Wisconsin, and the United Kingdom. Products are sold under the Snyder's of Hanover®,
Lance®, Kettle Brand®, Kettle®, Cape Cod®, Snack Factory® Pretzel Crisps®, Pop Secret®, Emerald®, Diamond
of California®, Late July®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart Snacks™, O-Ke-
Doke®, and other brand names along with a number of third party brands. Products are distributed nationally
through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. For more information, visit the Company's corporate web site: www.snyderslance.com[2]. LNCE-G Logo -
       http://photos.prnewswire.com/prnh/20150203/173341 LOGO[3] To view the original version on PR Newswire,
visit:            http://www.prnewswire.com/news-releases/snyders-Ia nce-an no unces-ti mel ine-to-sou rce-1 OO-percent-
cage-free-eggs-300245794.html[4]         SOURCE         Snyder's-Lance,     Inc.   [     1]:
http://www.snyderslance.com/home/lndex_Home [ 2]:                        http://www.snyderslance.com/ [ 3]:
http://photos.prnewswire.com/prnh/20150203/173341LOGO [ 4]:                          http://www.prnewswire.com/news-
relea ses/snyd ers-Iance-an nou nces-timel ine-to-so urce-1 OO-percent-cage-free-eggs-30 0245 794. html


Load-Date: April 5, 2016


  End ofDncument




      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 104 of 226
                                                     SZYM: Hot Stocks
                                                         Theflyonthewall.com
                                                April 5, 2016 Tuesday 8:08 AM EST


Copyright 2016 Comtex News Network, Inc.
All Rights Reserved
Copyright 2016 TheFlyOnTheWall.com




theflyol'lthewiloll



This content is provided to LexisNexis by Comtex News Network, Inc.

Length: 121 words

Body


08:07 EDT VMG Partners, TerraVia partner on new TerraBrands venture - VMG Partners, a private equity fund
focused exclusively on partnering with emerging branded consumer product companies, and TerraVia, formerly
known as Solazyme, announced today the launch of TerraBrands. The new venture combines VMG's expertise,
investment capital and success investing in consumer brands such as KIND, Vega, Pretzel Crisps, Justin's, Health
Warrior and Solid Gold Holistic Pet Food, to name just a few, with TerraVia's innovative algae-based food and
nutrition platform. Additionally, Keith Belling, the founder and former CEO of popchips, will be joining the team,
bringing his expertise in building brands and teams to the partnership. I


Load·Date: April 6, 2016


   End of Document




        Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 105 of 226
 Press Release: Snyder's-Lance Announces Timeline to Source 100 Percent
                             Cage-Free Eggs
                                                 Dow Jones Institutional News
                                              April 4, 2016 Monday 9:30 PM GMT


Copyright 2016 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2016, Dow Jones & Company, Inc.



    ,}    DOW JONES l'H:              s

Length: 437 words

Body


Snyder's-Lance Announces Timeline to Source 100 Percent Cage-Free Eggs

PR Newswire

CHARLOTTE, N.C., April 4, 2016

CHARLOTTE, N.C., April 4, 2016 IPRNewswirel -- As part of the company's ongoing commitment to improve
sustainability in its supply chain, Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) has announced plans to switch to 100
percent cage-free eggs for all its products that use eggs. The company will consistently increase its percentage of
cage-free eggs each year and reach 100 percent by the end of 2025.

To meet sustainability goals, Snyder's-Lance is committed to utilizing products and practices, which reduce
negative effects on the environment. For example, Snyder's-Lance made a major step forward in its sustainability
efforts when it opened the largest ground-based solar farm in Pennsylvania in 2011, which saves 30 percent of total
energy costs in Hanover. Other initiatives have included development of renewable and compostable packaging
and more aggressive recycling projects in manufacturing facilities.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio,
California, Oregon, Iowa, Wisconsin, and the United Kingdom. Products are sold under the Snyder's of Hanover(R),
Lance(R), Kettle Brand(R), Kettle(R), Cape Cod(R), Snack Factory(R) Pretzel Crisps(R), Pop Secret(R),
Emerald(R), Diamond of California(R), Late July(R), Krunchers!(R), Tom's(R), Archway(R), Jays(R), Stella D'oro(R),
Eatsmart Snacks(TM), O-Ke-Doke(R), and other brand names along with a number of third party brands. Products
are distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food service




         Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 106 of 226
            Press Release: Snyder's-Lance Announces Timeline to Source 100 Percent Cage-Free Eggs

outlets and other channels. For more information, visit the Company's corporate web site: www.snyderslance.com.
LNCE-G

Logo - http://photos.prnewswire.com/prnh/20150203/173341 LOGO

To view the original version on PR Newswire, visit: http://www.prnewswire.com/news-releases/snyders-Iance-
an nou nces-ti mel ine-to-sou rce-1 OO-pe rce nt-cage-free-eggs-300245 794. htm I

SOURCE Snyder's-Lance, Inc.

/Web site: http://www.snyderslance.com

4 Apr 2016 17:30 ET *Snyder's-Lance to Switch to Cage-Free Eggs

(MORE TO FOLLOW) Dow Jones Newswires (212-416-2800)

April 04, 2016 17:30 ET (21 :30 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.



Load-Date: April 5, 2016


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 107 of 226
Snyder's-Lance Announces Timeline to Source 100 Percent Cage-Free Eggs
                                                           PR Newswire
                                              April 4, 2016 Monday 5:30 PM EST


Copyright 2016 PR Newswire Association LLC All Rights Reserved

Length: 384 words
Dateline: CHARLOTTE, N.C., April 4, 2016




 As part of the company's ongoing commitment to improve sustainability in its supply chain,Snyder's-Lance, Inc.
(Nasdaq-GS: LNCE) has announced plans to switch to 100 percent cage-free eggs for all its products that use
eggs. The company will consistently increase its percentage of cage-free eggs each year and reach 100 percent by
the end of 2025.

To meet sustainability goals, Snyder's-Lance is committed to utilizing products and practices, which reduce
negative effects on the environment. For example, Snyder's-Lance made a major step forward in its sustainability
efforts when it opened the largest ground-based solar farm in Pennsylvania in 2011, which saves 30 percent of total
energy costs in Hanover. Other initiatives have included development of renewable and compostable packaging
and more aggressive recycling projects in manufacturing facilities.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio,
California, Oregon, Iowa, Wisconsin, and the United Kingdom. Products are sold under the Snyder's of Hanover®,
Lance®, Kettle Brand®, Kettle®, Cape Cod®, Snack Factory® Pretzel Crisps®, Pop Secret®, Emerald®, Diamond
of California®, Late July®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart Snacks(TM), O-Ke-
Doke®, and other brand names along with a number of third party brands. Products are distributed nationally
through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. For more information, visit the Company's corporate web site:http://www.snyderslance.com. LNCE-G

Logo -http://photos.prnewswire.com/prnh/20150203/173341 LOGO

To view the original version on PR Newswire, visithttp://www.prnewswire.com/news-releases/snyders-Iance-
an nou nces-ti mel ine-to-sou rce-1 OO-percent-cage-free-eggs-3002457 94. htm I

SOURCE Snyder's-Lance, Inc.


CONTACT: Stacey McCray, stacey.mccray@lgapr.com, 704-552-6565


Load-Date: April 5, 2016


  End of Document



     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 108 of 226
 Tallying the dollars: the Grocery Headquarters annual State of the Industry
 Almanac takes a comprehensive look at dozens of supermarket categories;
           2016 STATE OF THE INDUSTRY ALMANAC; Cover story
                                                    Grocery Headquarters

                                                        April 1. 2016


Copyright 2016 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2016 MacFadden Communications Group LLC

Section: Pg. 44(24); Vol. 82; No.4; ISSN: 1094-1088
Length: 29844 words


Body

  [ILLUSTRATION OMITTED]
   In this Presidential election year, time and again, the television is full of sound bytes from
candidates, campaign managers and pundits putting a certain spin on all kinds of numbers. Here at Grocery
Headquarters we let the numbers speak for themselves.
   Our annual State of the Industry Almanac issue, published in conjunction with Chicago-based market
research firm IRI, provides the top 10 brands and five best-selling vendors in an array of categories. The
categories range from baby food to beer to refrigerated bacon, and yes, soup to nuts. Sales figures are
for the 52 weeks ended Jan. 24.
   So which candidates, er, categories are the front-runners and which have some work to do?

   Based on sheer volume, the carbonated beverages category still gets the nod as No.1 in the supermarket
with $10.7 billion in sales, which was essentially the same as the previous year. However, as election
rhetoric ramped up last year, perhaps consumers turned to something stronger to drown out the noise. The
beer/alcohol/cider category eclipsed the $10 billion mark, up 5.3 percent for the year and passing milk
for the No. 2 spot on the list. Wine and spirits/liquor sales also fared well. Wine dollar sales were up
7.4 percent while unit sales increased 4.7 percent. Spiri ts/ liquor sales were up 6.5 percent in dollars
and 6.1 percent in units.
   "To some degree, it is the passing of the baton to other types of beverages," says a beverage buyer for
a Texas-based retailer. "Consumers have so many other choices in the beverage categories--alcoholic and
non-alcoholic--that it is inevitable that carbonated beverage sales will no longer increase. The pressure
is on us to accommodate all of these products in a finite amount of space--and that is pretty
hard."
   In an election there are candidates that perform as expected, those that do unexpectedly well and those
that fail to live up to expectations. Similar can be said about the categories in the supermarket. For
example, the salty snacks category is a solid performer, ranked fourth in dollars with sales of $ 9.1
billion, up an acceptable 2.2 percent. Units were also up, 1.9 percent. Natural cheese sales also lived up
to reputation, with sales pushing past $9 billion, up 2.8 percent, slotting right behind salty snacks,
fifth overall. The rising stars? How about refrigerated salad/coleslaw? The category was up 10.3 percent
in dollars, good for more than $3.6 billion, and 7.2 percent in units. Or perhaps refrigerated side
dishes, which jumped from 50th to 45th overall, up 8.2 percent in dollars for total sales of $1. 8
billion.
   Categories that struggled include processed cheese, down four percent in dollars and nearly six percent
in units, and soup, down 1.6 percent in dollars and 3.7 percent in units.
    "The trend towards more natural and healthy alternatives continues and will continue for the
foreseeable future," says a senior executive with a Florida-based retailer. "Consumers are looking for
more wholesome ingredients and they want a chance to pick and choose from a list of products while in-
store. At the same time, my company is not walking away from the mainstay categories. Our snack aisle just
keeps getting bigger and bigger and we are all okay with that."




      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 109 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

   Often in an election there is that candidate everybody knows should not be supported ... but is anyway.
In the supermarket those categories are known as guilty pleasures or indulgences. Ice cream is the top
indulgence. Ice cream sales were $4.3 billion for the tracked period, up 1.4 percent. Other indulgent
categories in the top 50 include chocolate candy, $3.6 billion in sales; frozen novel ties, $2.5 billion;
and pastry/doughnuts, $1.8 billion in sales, up 3.6 percent versus last year.
   "I have been involved with the supermarket industry for more than 30 years and it remains one of the
most vibrant and exciting places to do business," says the Florida retailer. "There has never been a time
where we saw growth from virtually every segment at the same time. As consumer attitudes change, some
categories exhibit strong growth and some decline. It is no different today."
   As always, we encourage you to review our annual almanac and share your thoughts. We welcome your
feedback.
   WRITTEN AND DEVELOPED BY THE GROCERY HEADQUARTERS EDITORIAL STAFF.
 TOP 50 SUPERMARKET CATEGORIES

 Total U.S. sales via supermarkets, drugstores, mass market
 retailers, military commissaries and select club and dollar chains
 for the 52 weeks ended Jan. 24.

          $ SALES       CHANGE VS.
 TOP BRANDS          (MILLIONS)      YEAR AGO

 Carbonated beverages            $10,718.6         0.0%
 Beer/ale/alcoholic cider         10,262.9         5.3
 Milk     10,058.5         -7.4
 Salty snacks         9,793.4           2.2
 Natural cheese       9,113.1           2.8
 Fresh bread & rolls 9,003.1            0.9
 Wine       7,725.8         7.4
 Bottled water        5,397.3           9.1
 Yogurt     5,315.1         3.1
 Cold cereal          5,259.9          -1. 9
 Pet food 5,240.4           1.8
 Coffee     5,151.9         8.1
 Frozen dinners/entrees            5,037.3        -2.4
 Refrigerated fresh eggs           4,922.2        20.4
 Ice cream/sherbet    4,388.0           1.4
 Crackers 4,338.7           1.6
 Refrigerated juices/drinks        4,211.1         0.4
 Cookies    4,167.4         2.0
 Breakfast meats      4,069.2          -1.4
 Cigarettes3,879.3          2.1
 Soup       3,743.7        -1. 6
 Refrigerated salad/coleslaw       3,660.9        10.3
 Total chocolate candy3,630.2           3.8
 Luncheon meats       3,522.6           0.4
 Spirits/liquor       3,236.2           6.5
 Bottled juices--ss   3,145.4          -0.4
 Toilet tissue        3,111.4           0.1
 Frozen pizza         2,900.3           2.5
 Frozen novelties     2,710.9           1.5
 Frozen seafood       2,590.4           1.8
 Snack bars/granola bars           2,571.1         5.6
 Frozen/refrigerated poultry       2,531. 0       -0.6
 Dinner sausage       2,389.2           3.3
 Spices/seasonings    2,346.9           4.9
 Creams/creamers      2,280.5           4.0
 Vegetables2,265.0         -0.2
 Laundry detergent    2,235.8           0.6
 Shortening & oil     2,127.6          -1.4
 Refrigerated meat    2,063.5          10.3
 Baby formula/electrolytes         2,029.8        -1.9



     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 110 of 226
  Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                            look at dozens of supermarket categories; 2016 STATE 0 ....

Snack nuts/seeds/corn nuts      1,965.8             2.5
Paper towels         1,958.6          2.1
Butter/butter blends 1,933.2          4.2
Processed cheese     1,920.7        -4.0
Refrigerated side dishes        1,865.2             8.2
Mexican foods        1,849.6          3.6
Pastry/doughnuts     1,837.1          3.6
Frozen plain vegetables         1,751.1            -0.9
Frozen breakfast food1,746.6          1.8
Processed frozen/refrigerated poultry          1,730.6       2.6

        UNIT SALES   CHANGE VS HP
TOP BRANDS         (MILLIONS)   YEAR AGO HU

Carbonated beverages4,650.4           -1. 2%
Beer/ale/alcoholic cider         1,131.8            2.2
Milk      3,434.0         -0.4
Salty snacks        3,913.7            1.9
Natural cheese      2,705.7            4.2
Fresh bread & rolls 3,815.4           -1.7
Wine        802.2          4.7
Bottled water       2,777.2            6.6
Yogurt    3,957.1          0.5
Cold cereal         1,690.2           -1.9
Pet food 2,267.2           0.4
Coffee      787.4          5.1
Frozen dinners/entrees           1,781.5           -5.7
Refrigerated fresh eggs          1,535.7           -0.7
Ice cream/sherbet   1,210.4            0.9
Crackers 1,629.5           0.5
Refrigerated juices/drinks       1,411.6           -0.1
Cookies 1,566.7            0.9
Breakfast meats     1,036.3            5.4
Cigarettes 518.1           0.0
Soup      2,732.7         -3.7
Refrigerated salad/coleslaw      1,271.1            7.2
Total chocolate candy            1,702.5           -2.1
Luncheon meats      1,061.1           -4.5
Spirits/liquor         210.3            6.1
Bottled juices--ss 1,322.4            -2.1
Toilet tissue          554.9          -2.4
Frozen pizza           852.6          -2.5
Frozen novelties       806.1          -0.9
Frozen seafood         328.8            2.6
Snack bars/granola bars          1,091.6            3.7
Frozen/refrigerated poultry        453.8            0.5
Dinner sausage         621.6            4.7
Spices/seasonings      879.1            3.1
Creams/creamers        778.1            1.4
Vegetables          2,175.1           -1.3
Laundry detergent      342.5          -1.7
Shortening & oil       473.3          -0.9
Refrigerated meat      299.7            7.6
Baby formula/electrolytes          l30.1           -3.2
Snack nuts/seeds/corn nuts         511. 0          -1.2
Paper towels           472.0          -2.3
Butter/butter blends 580.2              4.5
Processed cheese       532.3          -5.9
Refrigerated side dishes           456.7            2.4
Mexican foods          866.3            2.1
Pastry/doughnuts       659.2            1.5




   Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 111 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

 Frozen plain vegetables        1,045.8           -0.9
 Frozen breakfast food 577.3          -0.5
 Processed frozen/refrigerated poultry         309.9            0.9
   DOMESTIC BEER
   Michelob Ultra Light was far and away the biggest gainer in the domestic beer segment, up nearly 19
percent in dollar sales and case sales. Light varieties remain the beer of choice, taking six of the top
seven spots. Overall, domestic beer sales topped $10.7 billion, up 3.2 percent.
   [ILLUSTRATION OMITTED]
      $ SALES     CHANGE VS.    $       CASE SALES
 TOP BRANDS     (MILLIONS)   YEAR AGO      SHARE     (MILLIONS)

Bud Light       $2,022.0           0.6%      18.8%     108.9
Coors Light      1,044.0           1.3        9.7       56.3
Miller Lite        884.8           2.6        8.2       48.0
Budweiser          718.7           0.0        6.6       38.7
Miche10b Ultra Light            508.4         18.8       4.7      22.0
Natural Light      337.7          -1.8        3.1       22.8
Busch Light        317.4          -3.1        2.9       21.6
Miller High Life 193.6            -1.0        1.8       12.6
Busch 190.6          -2.6         1.7        12.7
Keystone Light     162.7          -5.1        1.5       11.6
Blue Moon Belgian 162.7           10.2        1.5        5.4
  White Ale
Yuengling Traditional           140.8          3.3       1.3        6.8
  Lager
Bud Light Lime     129.2           1.3        1.2        5.2
Pabst Blue Ribbon 128.9           -1.7        1.2        8.1
Coors 118.7           8.2         1.1         6.4
Natural Ice         98.2          -1.9        0.9        6.8
Bud Light Platinum 98.1          -11.8        0.9        3.9
  Lager
Samuel Adams Seasonal            96.2        -11.0       0.9        3.0
Sierra Nevada Pale 79.5            2.1        0.7        2.5
  Ale
Leinenkugels Shandy77.5               1.7     0.7        2.6
  Seasonal

 TOTAL           10,735.0             3.2   100.0      529.6

    CHANGE VS.    PRICE PER   CHANGE VS.
 TOP BRANDS      YEAR AGO      CASE         YEAR AGO

 Bud Light          0.0%       $18.57        $0.11
 Coors Light        0.8         18.53         0.11
 Miller Lite        2.0         18.42         0.10
 Budweiser        -0.7          18.58         0.12
 Michelob Ultra Light          18.1         23.12        0.14
 Natural Light    -3.0          14.78         0.19
 Busch Light      -3.8          14.66         0.11
 Miller High Life -2.7          15.34         0.26
 Busch -4.2         14.96         0.25
 Keystone Light   -5.8          13.98         0.11
 Blue Moon Belgian 8.3          30.37         0.53
   White Ale
 Yuengling Traditional          2.1         20.58        0.25
   Lager
 Bud Light Lime     1.1         24.86         0.05
 Pabst Blue Ribbon-3.0          15.94         0.21
 Coors 6.6          18.68         0.26
 Natural Ice      -3.2          14.50         0.18
 Bud Light Platinum           -13.0         25.23        0.35




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 112 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

   Lager
 Samuel Adams Seasonal        -11.8         31. 60      0.28
 Sierra Nevada Pa1e1.2          31.48         0.28
   Ale
 Leinenkugels Shandy           -1.0         29.35       0.78
   Seasonal

 TOTAL 0.7           20.27       0.49
   IMPORTED BEER
   Imported brands enjoyed healthy growth, up 8.2 percent in dollars and 6.8 percent in cases. Top seller
Corona Extra had a good year, up 10.8 percent capturing 23.8 percent of category sales. Other strong
performers included Mode10 Especial, up 25.7 perent in dollars, Stella Artois Lager (up 21.1 percent) and
Tecate Light (up 30.7 percent).
    [ILLUSTRATION OMITTED]
       $ SALES     CHANGE VS.    $     CASE SALES
 TOP BRANDS      (MILLIONS)   YEAR AGO   SHARE    (MILLIONS)

Corona Extra    $693.6           10.8%       23.8%     24.5
Heineken         360.1           -0.5        12.3      12.8
Modelo Especial 352.5            25.7        12.1      l3.5
Stella Artois Lager            193.4         21.1       6.6         5.8
Corona Light     192.6            8.4         6.6       6.8
Dos Equis XX Lager             159.4          8.8       5.4         5.6
  Especial
Tecate 83.6         -4.6          2.8         4.7
Guinness Draught 58.9             2.3         2.0       1.7
Pacifico           51.9           4.1         1.7       1.9
Becks 48.3          10.6          1.6         1.9
Heineken Premium 43.3            -2.1         1.4        1.5
  Light Lager
Labatt Blue        38.7          -3.3         1.3       2.1
Tecate Light       38.3          30.7         1.3       2.2
Newcastle Brown Ale             38.2        -16.9       1.3         1.2
Negra Modelo       36.9          10.2         1.2       1.2
Labatt Blue Ught 35.4            -2.3         1.2       2.0
Guinness Extra Stout            30.9          8.5       1.1         0.9
Dos Equis XX Ambar29.2           -1.8         1.0       1.0
  Lager
Fosters Lager      26.9          -1. 6        0.9        1.1
Red Stripe         23.9          -0.7         0.8        0.8

 TOTAL           2,905.6          8.2       100.0      105.6

    CHANGE VS.    PRICE PER    CHANGE VS.
 TOP BRANDS      YEAR AGO       CASE        YEAR AGO

 Corona Extra      9.3%        $28.33        $0.40
 Heineken         -2.1          28.08         0.45
 Mode10 Especial 24.1           26.12         0.34
 Stella Artois Lager           21. 9        33.42       -0.23
 Corona Light      6.8          28.52         0.42
 Dos Equis XX Lager7.0          28.27         0.47
   Especial
 Tecate-5.0        17.96          0.07
 Guinness Draught 1.2           34.92         0.36
 Pacifico          2.5          27.87         0.43
 Becks 13.1        24.99         -0.58
 Heineken Premium -4.0          28.49         0.54
   Light Lager
 Labatt Blue      -2.9          18.09        -0.08
 Tecate Light     30.8          17.18        -0.01




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 113 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

Newcastle Brown Ale             -18.7          30.86           0.70
Negra Modelo        8.5           29.89          0.44
Labatt Blue Ught -2.0             17.29         -0.04
Guinness Extra Stout              8.4          34.88           0.03
Dos Equis XX Arnbar              -3.1          28.10           0.37
  Lager
Fosters Lager     -3.1            24.29            0.39
Red Stripe        -2.3            29.14            0.46

 TOTAL 6.8          27.52          0.35
   READY-TO-EAT CEREAL
   It is a virtual dead heat on the vendor side as General Mills and the Kellogg Co. account for 30.1 and
29.9 percent of category sales, respectively. With eight percent of sales, private label continues to hold
down the top spot. Cinnamon Toast Crunch was the biggest brand gainer, up 7.4 percent.
    [ILLUSTRATION OMITTED]
 $ SALES      CHANGE VS.        $
 TOP VENDORS            (MILLIONS)      YEAR AGO  SHARE

 General Mills             $2,659.2         -2.2%           30.1%
 Kellogg Co. 2,635.9           -0.9            29.9
 Post Holdings              1,621.2          0.7           18.4
 Private label 709.9           -6.8             8.0
 Quaker Oats Co.              586.0          3.7             6.6

           UNIT SALES   CHANGE VS.         AVG. PRICE
 TOP VENDORS          (MILLIONS)          YEAR AGO        PER UNIT

 General Mills805.6            -2.9%         $3.30
 Kellogg Co.  808.4            -1.7           3.26
 Post Holdings475.5            -0.5           3.41
 Private labe1286.3            -6.5           2.48
 Quaker Oats Co.             194.6           4.0            3.01

 $ SALES      CHANGE VS.          $
 TOP BRANDS (MILLIONS)       YEAR AGO        SHARE

 Private label$709.9        -6.8%              8.0%
 General Mills Honey Nut 495.4               0.8             5.6
   Cheerios
 Kelloggs Frosted Flakes 417.5              -2.0             4.7
 Post Honey Bunches Of Oats                412.6           4.8        4.7
 General Mills Cinnamon Toast              350.2           7.4        4.0
   Crunch
 General Mills Cheerios   318.5             -0.4             3.6
 Kelloggs Frosted Mini Wheats              266.6           1.2        3.0
 Kelloggs Froot Loops     256.4             -1.8             2.9
 General Mills Lucky Charms                253.3          -1.1        2.9
 Kelloggs Raisin Bran     190.3              5.5             2.2

 CATEGORY TOTAL             8,829.8         -1.1           100.0

           UNIT SALES       CHANGE VS.     AVG. PRICE
 TOP BRANDS (MILLIONS)       YEAR AGO       PER UNIT

 CATEGORY TOTAL         8,829.8             -1.1           100.0
 Private labe1286.3         -6.5%            $2.48
 General Mills Honey Nut 146.0               2.6            3.39
   Cheerios
 Kelloggs Frosted Flakes 127.0              -2.6            3.29
 Post Honey Bunches Of Oats               122.9            4.0        3.36
 General Mills Cinnamon Toast             104.8            7.4        3.34




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 114 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

 Crunch
General Mills Cheerios   98.4             -1.1           3.24
Kelloggs Frosted Mini Wheats             78.7           1.8       3.39
Kelloggs Froot Loops     83.5             -3.5           3.07
General Mills Lucky Charms               78.0          -1.2       3.25
Kelloggs Raisin Bran     55.8              4.0           3.41

 CATEGORY TOTAL         2,736.7       -1. 9        3.23
   HOT CEREAL/OATMEAL
   Quaker Oats (59.3 percent dollar share) was the dominant vendor, more than doubling No.2, private
label (22.6 percent). The Quaker protein brand was up 51 3.3 percent. No other vendor accounted for six
percent. Overall category sales were $1.3 billion, up slightly, 0.9 percent.
   [ILLUSTRATION OMITTED]
 $ SALES     CHANGE VS.         $
 TOP VENDORS           (MILLIONS)   YEAR AGO      SHARE

 Quaker Oats Co.        $777.5              3.7%         59.3%
 Private labe1295.9        -4.7              22.6
 B & G Foods   72.7        -1. 8               5.5
 Bob's Red Mill Natural Foods             30.5          4.7        2.3
 Red Engine Foods         21.9              6.2           1.7

           UNIT SALES   CHANGE VS.        AVG. PRICE
 TOP VENDORS          (MILLIONS)         YEAR AGO      PER UNIT

 Quaker Oats Co.        267.4               3.5%        $2.91
 Private label          142.7              -3.7          2.07
 B & G Foods 20.3          -2.2               3.58
 Bob's Red Mill Natural Foods             6.7           4.0       4.57
 Red Engine Foods         8.2              -5.1          2.68

 $ SALES      CHANGE VS.             $
 TOP BRANDS (MILLIONS)      YEAR AGO        SHARE

 Quaker      $626.5          6.5%            47.8%
 Private labe1295.9         -4.7             22.6
 Cream of Wheat67.6         -1.4               5.2
 Quaker Real Medleys      39.0            -11. 6          3.0
 Quaker Lower Sugar       35.7            -14.0           2.7
 Bob's Red Mill30.5          4.7               2.3
 Quaker Protein19.7       513.3                1.5
 Quaker Weight Control    18.3            -16.5           1.4
 Quaker High Fiber        17.5            -25.8           1.3
 Better Oats Oat Revolution               12.2         -0.5        0.9

 CATEGORY TOTAL            1,311.2          0.9         100.0

           UNIT SALES       CHANGE VS.   AVG. PRICE
 TOP BRANDS (MILLIONS)       YEAR AGO     PER UNIT

 Quaker      206.9           8.6%           $3.03
 Private label          142.7              -3.7          2.07
 Cream of Wheat          18.6              -1.1          3.65
 Quaker Real Medleys     23.9             -11.6          1. 63
 Quaker Lower Sugar      11. 0            -22.5          3.24
 Bob's Red Mi1l6.7           4.0              4.57
 Quaker Protein6.7        550.7               2.95
 Quaker Weight Control    5.9             -23.9          3.13
 Quaker High Fiber        5.6             -33.6          3.15
 Better Oats Oat Revolution               4.4          -7.7       2.76




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 115 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

 CATEGORY TOTAL          481.8         0.6         2.72
   REFRIGERATED SKIM/LOWFAT MILK
   Dean Foods and its Dairy brand made a huge splash into the category, jumping right to the second spot
on both the vendor and brand sides. Despite a dip of nearly 15 percent, private label still has a
stranglehold on sales with 63.1 percent market share.
    [ILLUSTRATION OMITTED)
 $ SALES      CHANGE VS.       $
 TOP VENDORS (MILLIONS)    YEAR AGO     SHARE

Private Label               $5,299.4        -14.7%       63.1%
Dean Foods     665.8            93.3             7.9
HP Hood        453.1             7.0             5.4
Whitewave Foods Co.            336.9          1.5         4.0
Prairie Farms Dairy            150.7        -14.2         1.8

 UNIT SALES    CHANGE VS.      AVG. PRICE
 TOP VENDORS (MILLIONS)       YEAR AGO       PER UNIT

 Private Label              1,935.2          -2.9%      $2.74
 Dean Foods    223.9           102.4            2.97
 HP Hood       109.7             5.5            4.13
 Whitewave Foods Co.           65.2          -6.3       5.16
 Prairie Farms Dairy           53.0          -5.4       2.84

 $ SALES     CHANGE VS.           $
 TOP BRANDS (MILLIONS)        YEAR AGO        SHARE

 Private label              $5,299.4        -14.7%       63.1%
 Dairy          559.3            NA6.7
 Hood Lactaid   375.3            9.5            4.5
 Horizon Organic336.4            1.6            4.0
 Prairie Farms 146.3           -12.9            1.7
 Hiland         134.6          -12.5            1.6
 Organic Valley 95.2            -3.4            1.1
 Hood 77.8       -3.7              0.9
 Kemps Select    56.2            1.5            0.7
 Country Fresh   51. 4         -12.3            0.6

 CATEGORY TOTAL              8,404.6        -12.7       100.0

 UNIT SALES   CHANGE VS.       AVG. PRICE
 TOP BRANDS (MILLIONS)        YEAR AGO       PER UNIT

 Private label              1,935.2          -2.9%      $2.74
 Dairy         185.6             NA             3.01
 Hood Lactaid   84.1             7.8            4.46
 Horizon Organic65.1            -6.2            5.17
 Prairie Farms 51.5             -3.9            2.84
 Hiland         44.6            -4.6            3.02
 Organic Valley 19.0           -11.6            5.00
 Hood25.7        -1.4             3.03
 Kemps Select   20.1             7.7           2.79
 Country Fresh 17 .1            -8.5           3.01

 CATEGORY TOTAL          2,873.2       -3.9         2.93
   NATURAL CHEESE-SLICES
   Cheese slices sales were up, 8.5 percent in dollars and 12 percent in units, topping $2 billion. Top
national brand, Sargento had a good year, up nearly 1 2 percent in dollars and more than 1 8 percent in
units. The biggest gainer was Kraft's Cracker Barrel brand, up 65.1 percent.
   [ILLUSTRATION OMITTED)
         $ SALES     CHANGE VS.     $




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 116 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

TOP VENDORS        (MILLIONS)     YEAR AGO     SHARE

Private label       $795.2           3.2%       38.5%
Sargento Food Co.    561. 7         11. 7       27.2
Kraft Heinz Co.      214.2          1l.5        10.4
Tillamook County Creamery          85.4         23.7        4.1
Crystal Farms         60.6          18.6         2.9

       UNIT SALES   CHANGE VS.     AVG. PRICE
TOP VENDORS       (MILLIONS)      YEAR AGO    PER UNIT

Private label       262.9            6.8%      $3.02
Sargento Food Co.   184.3           18.1        3.05
Kraft Heinz Co.      72.6           12.8        2.95
Tillamook County Creamery         17.6          26.8       4.85
Crystal Farms        l7 .5          21. 9       3.47

        $ SALES      CHANGE VS.      $
TOP BRANDS         (MILLIONS)     YEAR AGO     SHARE

Private label       $795.2           3.2%       38.5%
Sargento 561.7         11. 7        27.2
Kraft     l39.5        -3.2          6.8
Tillamook 85.4         23.7          4.1
Kraft Cracker Barrel 74.6           65.1         3.6
Belgioioso 53.9        14.6          2.6
Crystal Farms         45.9          24.9         2.2
Boar's Head32.6        27.5          1.6
Borden     23.7         3.1          1.1
Land 0' Lakes         20.9           1.4         1.0

CATEGORY TOTAL      2,065.4          8.5       100.0

       UNIT SALES   CHANGE VS.    AVG. PRICE
TOP BRANDS        (MILLIONS)      YEAR AGO     PER UNIT

Private label       262.9            6.8%      $3.02
Sargento 184.3         18.1         3.05
Kraft     49.3         -1.7         2.83
Tillamook 17.6         26.8         4.85
Kraft Cracker Barrel 23.2           73.9         3.21
Belgioioso 8.6         17.7         6.27
Crystal Farms        14.7           26.0         3.12
Boar's Head5.0         23.7         6.50
Borden     9.0          5.5         2.63
Land 0' Lakes         4.9            1.1         4.24

 CATEGORY TOTAL       629.1        12.0       3.28
   NATURAL CHEESE-SHREDDED
   A decrease in average price per unit led to relatively flat dollar sales, despite an increase of nearly
four percent in unit sales. Kraft and Sargento were the top two national brands with dollar sales of 17.8
and 8.4 percent, respectively.
   [ILLUSTRATION OMITTED]
       $ SALES      CHANGE VS.      $
 TOP VENDORS      (MILLIONS)   YEAR AGO      SHARE

Private label     $2,757.8         1. 8%         58.5%
Kraft Heinz Co.      967.8        -3.9           20.5
Sargento Food Co.    397.1         0.3            8.4
Crystal Farms        129.9        -5.4            2.8
Dairy Farmers of America          88.7         -9.3          1.9



    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 117 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....


     UNIT SALES     CHANGE VS.    AVG. PRICE
TOP VENDORS       (MILLIONS)     YEAR AGO        PER UNIT

Private label     836.1             6.2%          $3.30
Kraft Heinz Co.   311. 5           -2.6            3.11
Sargento Food Co. 127.1             4.8            3.13
Crystal Farms      45.2            -3.2            2.87
Dairy Farmers of America          34.4           -8.0                  2.58

      $ SALES       CHANGE VS.        $
TOP BRANDS        (MILLIONS)     YEAR AGO         SHARE

Private label     $2,757.8          1.8%               58.5%
Kraft    838.4        -3.5           17.8
Sargento 397.1         0.3             8.4
Crystal Farms        125.5         -4.7                 2.7
Kraft Philadelphia    83.3        -23.3                 1.8
Borden    79.8        -9.9             1.7
American Heritage     56.6         26.3                 1.2
Belgioioso32.0        14.2             0.7
Tillamook 30.9        17 .5            0.7
Kraft Velveeta        29.7          NAO.6

CATEGORY TOTAL     4,714.1           0.7          100.0

     UNIT SALES     CHANGE VS.    AVG. PRICE
TOP BRANDS        (MILLIONS)     YEAR AGO        PER UNIT

Private label      836.1            6.2%          $3.30
Kraft   265.1        -4.2            3.16
Sargento127.1         4.8            3.13
Crystal Farms       43.8           -2.7                2.86
Kraft Philadelphia 30.9           -16.5                2.70
Borden   32.6        -8.2            2.45
American Heritage   21.0           33.4                2.69
Belgioioso7.6        12.7            4.20
Tillamook 7.6        16.7            4.08
Kraft Velveeta      12.2            NA                 2.44

 CATEGORY TOTAL    1,458.0        3.9          3.23
   FRESH EGGS
   Egg prices skyrocketed, up an average of 63-cents. This led to a 23.8 percent increase in dollar sales.
Top national brand, Eggland's Best fared well with increased dollar sales of 28.4 percent, good for 1 3.6
percent of all egg sales. Newcomer, Farmers Market captured 3.2 percent of sales, fourth overall.
   [ILLUSTRATION OMITTED]
 $ SALES       CHANGE VS.      $
 TOP VENDORS (MILLIONS)    YEAR AGO      SHARE

 Private label           $3,736.4            24.5%             53.3%
 Eggland's Best           1,058.1            25.6              15.1
 Country Creek Farms        808.2            49.2              11.5
 Cal Maine Foods193.8         22.5               2.8
 Pete & Gerry's 86.4          69.1               1.2

 UNIT SALES     CHANGE VS.     AVG. PRICE
 TOP VENDORS (MILLIONS)       YEAR AGO       PER UNIT

 Private label           1,225.9             -0.5%             $3.05
 Eggland's Best278.9           9.0              3.79
 Country Creek Farms       235.6             19.4               3.43




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 118 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

Cal Maine Foods43.0             -4.3              4.51
Pete & Gerry's 19.7             53.0              4.38

$ SALES       CHANGE VS.          $
TOP BRANDS (MILLIONS)      YEAR AGO          SHARE

Private label          $3,736.4              24.5%                53.3%
Eggland's Best 954.5         28.4              13.6
Great Day Farmers Market 417.3                3.9                  5.9
Farmers Market 222.1          NA3.2
Cal Maine Sunupl19.9         13.6                  1.7
Eggland's Best Land 0' Lakes                97.2            13.0                 1.4
Dutch Farms     64.0         10.5               0.9
Sauders Eggs    63.9          1.0               0.9
Farmhouse       63.3         37.2               0.9
California Ranch Fresh     49.0              15.4                  0.7

CATEGORY TOTAL             7,012.7           23.8             100.0

UNIT SALES    CHANGE VS.     AVG. PRICE
TOP BRANDS (MILLIONS)       YEAR AGO         PER UNIT

Private label          1,225.9              -0.5%             $3.05
Eggland's Best251.4          11.1              3.80
Great Day Farmers Market 143.1              -9.7                  2.92
Farmers Market 49.3           NA               4.50
Cal Maine Sunup26.1        -14.8               4.59
Eggland's Best Land 0' Lakes              25.6                0.8                3.80
Dutch Farms    26.2        -11.5               2.44
Sauders Eggs   19.4          -4.6              3.30
Farmhouse      15.1          17.8              4.18
California Ranch Fresh    13.4             -13.6                  3.64

 CATEGORY TOTAL          2,142.1          0.1         3.27
   FZ HANDHELD ENTREES (NON-BREAKFAST)
   After a cold year, Hot Pockets sales warmed a bit, up a modest 1.1 percent, still tops in the category
with 25.8 percent market share. Ruiz Foods' El Monterey brand is the only other brand in double-digits, 1
3.4 percent market share, up 6.9 percent.
   [ILLUSTRATION OMITTED]
          $ SALES      CHANGE VS.      $
 TOP VENDORS         (MILLIONS)   YEAR AGO      SHARE

 Nestle USA$811.1        -3.4%             33.0%
 Ruiz Food Products    354.4             10.3              14.4
 Hil1shire Brands Co. 181.4              10.0               7.4
 The J.M. Smucker Co. 178.0              21.1               7.2
 White Castle Foods Products           167.0             15.5             6.8

         UNIT SALES   CHANGE VS.        AVG. PRICE
 TOP VENDORS        (MILLIONS)         YEAR AGO          PER UNIT

 Nestle USA239.0         -8.2%            $3.39
 Ruiz Food Products   112.1               7.5              3.16
 Hillshire Brands Co. 31.0                5.7              5.85
 The J.M. Smucker Co. 37.0               22.1              4.81
 White Castle Foods Products           27.7               9.0             6.03

          $ SALES       CHANGE VS.          $
 TOP BRANDS           (MILLIONS)       YEAR AGO           SHARE

 Hot Pockets           $635.7             1.1%             25.8%




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 119 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

El Monterey330.7         6.9                   13.4
Smuckers Uncrustables 178.0                  21.1                7.2
State Fair 173.0        13.0                    7.0
White Castle          167.0                  15.5                6.8
Lean Pockets          112.4                 -18.5                4.6
Foster Farms97.6        -7.2                    4.0
Private Label          86.3                 -15.4                3.5
Jose Ole     66.9       10.0                    2.7
Amy's        63.7        5.1                    2.6

CATEGORY TOTAL          2,461.4               1.5              100.0

        UNIT SALES    CHANGE VS.   AVG. PRICE
TOP BRANDS         (MILLIONS)    YEAR AGO     PER UNIT

Hot Pockets          166.4                   -3.5%             $3.82
El Monterey          105.0                    5.8               3.15
Smuckers Uncrustables 37.0                   22.1               4.81
State Fair 28.2          7.5                    6.13
White Castle          27.7                    9.0               6.03
Lean Pockets          47.7                  -19.8               2.36
Foster Farms          16.5                   -4.9               5.90
Private Label         35.6                  -21. 0              2.42
Jose Ole    50.6        10.3                    1. 32
Amy's       23.0        -1.1                    2.77

 CATEGORY TOTAL        712.3          -3.2       3.46
   SINGLE-SERVE FROZEN DINNERS/ENTREES
   Nestle and ConAgra are the top vendors in the category with dollar sales of $ 1.2 billion and $1.1
billion, respectively. Stouffer's (1 2 percent) and Marie Callenders (10 percent) were the top brands.
Overall, the category accounted for $4.2 billion, down 1.1 percent. Unit sales were off four percent.
    [ILLUSTRATION OMITTED]
   $ SALES      CHANGE VS.        $
 TOP VENDORS (MILLIONS)      YEAR AGO      SHARE

Nestle USA   $1,265.1               1. 4%           30.0%
ConAgra Foods 1,172.4              -5.2             27.8
Be11isio Foods 390.3                3.8              9.3
Heinz North America               348.3          -14.3                  8.3
Amys Kitchen    243.3              14.2              5.8

 UNIT SALES   CHANGE VS.      AVG. PRICE
 TOP VENDORS (MILLIONS)       YEAR AGO              PER UNIT

 Nestle USA     487.0            0.8%              $2.60
 ConAgra Foods 636.7            -7.4                1. 84
 Bellisio Foods 294.3           -1.2                1. 33
 Heinz North America          154.1              -15.4                 2.26
 Amys Kitchen    62.2           13.0                3.91

   $ SALES      CHANGE VS.         $
 TOP BRANDS   (MILLIONS)      YEAR AGO               SHARE

 Stouffer's     $504.6        -5.6%                 12.0%
 Marie Callender's          423.6                  8.0                 10.0
 Banquet         287.2        -8.8                   6.8
 Weight Watchers Smart Ones 257.3                -21.1                  6.1
 Lean Cuisine Culinary      234.0                 -1.3                  5.5
   Collection
 Lean Cuisine Simple Favorites                   201.1           -10.8        4.8
 Healthy Choice Cafe Steamers                    171.8            22.5        4.1




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 120 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

Hungry-Man      130.0        -5.5              3.1
Healthy Choice Top Chef Cafe               116.5        -4.4        2.8
  Steamers
Michelinas      106.6         2.1              2.5

CATEGORY TOTAL4,216.1          -1.1          100.0

 UNIT SALES    CHANGE VS.   AVG. PRICE
 TOP BRANDS   (MILLIONS)    YEAR AGO        PER UNIT

Stouffer's     183.4         -6.4%           $2.75
Marie Callender's         174.9              8.7          2.42
Banquet        275.6       -11. 0             1. 04
Weight Watchers Smart Onesl18.7            -22.0          2.17
Lean Cuisine Culinary      89.6             -0.5          2.61
  Collection
Lean Cuisine Simple Favorites              90.6        -12.4      2.22
Healthy Choice Cafe Steamers               65.7         16.0      2.61
Hungry-Man      46.4         -9.8             2.80
Healthy Choice Top Chef Cafe               47.7         -4.5      2.44
  Steamers
Michelinas     104.5          1.2             1. 02

 CATEGORY TOTAL           1,908.4       -4.0          2.21
   MULTI-SERVE FROZEN DINNERS/ENTREES
   Stouffer's was the top brand (36.4 percent dollar share) but the Birds Eye Voila (up 10.8 percent, 14.6
percent share) and P F Chang's Home menu (up 14.9 percent, 6.8 percent market share) were the biggest
gainers in the category. Overall, sales were just below $2 billion.
   [ILLUSTRATION OMITTED]
 $ SALES      CHANGE VS.       $
 TOP VENDORS (MILLIONS)    YEAR AGO     SHARE

Nestle USA   $757.2        -0.2%             38.8%
ConAgra Foods 443.9         0.8              22.7
Birds Eye Foods          287.2             10.7          14.7
Private label 96.3         -8.3                4.9
Michael Angelo's Gourmet Foods            74.3          6.5        3.8

 UNIT SALES    CHANGE VS.    AVG. PRICE
 TOP VENDORS (MILLIONS)     YEAR AGO       PER UNIT

 Nestle USA    92.7         -5.8%           $8.17
 ConAgra Foods 78.5          0.5              5.66
 Birds Eye Foods          57.9              3.0          4.96
 Private label 12.2        -14.2              7.88
 Michael Angelo's Gourmet Foods           7.6           4.1       9.80

 $ SALES     CHANGE VS.         $
 TOP BRANDS (MILLIONS)      YEAR AGO        SHARE

 Stouffer's   $710.6          -0.7%          36.4%
 Birds Eye Voila            284.2          10.8          14.6
 Bertolli      165.4           0.9            8.5
 P F Chang's Home Menu      133.2          14.9           6.8
 Private label 96.3           -8.3            4.9
 Michael Angelo's            74.3           6.5           3.8
 Banquet         61.7          1.2            3.2
 Marie Callender's           58.4         -10.2           3.0
 Aji No Moto     33.9          3.0            1.7
 On Cor Traditionals         31.8         -11.0           1.6




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 121 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

CATEGORY TOTAL              1,952.7             -1. 0           100.0

UNIT SALES   CHANGE VS.          AVG. PRICE
TOP BRANDS (MILLIONS)           YEAR AGO        PER UNIT

Stouffer's     85.5               -5.4%          $8.32
Birds Eye Voila                 57.6             3.0             4.93
Berto11i       24.6               -1.0            6.73
P F Chang's Home Menu           19.6            19.7             6.79
Private label 12.2               -14.2            7.88
Michael Angelo's                 7.6             4.1             9.80
Banquet        20.1               -0.8            3.07
Marie Callender's               10.3            -9.4             5.68
Aji No Moto     3.2                0.4           10.63
On Cor Traditiona1s             12.0          -11.8              2.65

 CATEGORY TOTAL           303.4        -4.9         6.44
   GROUND COFFEE
   Sales pushed past $4 billion, up 2.6 percent, due to an average price increase of 17-cents. Starbucks
was the biggest gainer on the vendor side, up nearly 10 percent in dollars. On the brand side, Seattle's
Best cracked the top 10 (10th), up 22.7 percent, a little better than Peet's (6th, up 20.2 percent).
   [ILLUSTRATION OMITTED]
    $ SALES      CHANGE VS.       $
 TOP VENDORS   (MILLIONS)    YEAR AGO     SHARE

The Folger Coffee Co.            $1277.9           0.3%            31. 2%
Kraft Foods Group805.8               1.5            19.7
Starbucks Coffee Co.               382.0           9.9              9.3
Private label    374.6              -0.5              9.1
The J.M. Smucker Co.               299.0          -6.5              7.3

   UNIT SALES   CHANGE VS.         AVG. PRICE
 TOP VENDORS  (MILLIONS)          YEAR AGO        PER UNIT

 The Folger Coffee Co.           179.1            -0.6%           $7.13
 Kraft Foods Group               127.2            -3.8             6.33
 Starbucks Coffee Co.             45.3             8.3             8.44
 Private label   69.1               -3.5             5.42

    $ SALES        CHANGE VS.          $
 TOP BRANDS      (MILLIONS)       YEAR AGO          SHARE

 Folgers        $1,241.4             0.5%               30.3%
 Maxwell House     600.1            -4.3                14.6
 Private label     374.6            -0.5                 9.1
 Starbucks         365.9             9.1                 8.9
 Dunkin' Donuts    291. 9           -4.3                 7.1
 Peet's Coffee     109.8            20.2                 2.7
 Gevalia97.5        -6.1                2.4
 Community          90.5             5.0             2.2
 Eight 0' Clock     85.9             6.6             2.1
 Seattle's Best Coffee              77.6          22.7              1.9

 CATEGORY TOTAL 4,099.9               2.6           100.0

   UNIT SALES   CHANGE VS.         AVG. PRICE
 TOP BRANDS   (MILLIONS)          YEAR AGO        PER UNIT

 Folgers          172.3             -0.5%           $7.20
 Maxwell House     96.6             -9.6             6.21
 Private label     69.1             -3.5             5.42




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 122 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

 Starbucks       43.3            7.4           8.46
 Dunkin' Donuts 32.4            -8.5           9.00
 Peet's Coffee   12.2           18.4           8.97
 Gevalia         14.9           -7.9           6.55
 Community       13.1            7.3           6.91
 Eight 0' Clock 15.7             7.3           5.46
 Seattle's Best Coffee        13.3           24.1        5.83

 CATEGORY TOTAL 627.3          -0.1        6.54
   GROUND DECAFFEINATED COFFEE
   Buoyed by its McCafe brand, which accounted for nearly $6 million in sales, Kraft Foods improved sales
by 5.5 percent. The top vendor remained The Folger Coffee Co., with almost 30 percent dollar share.
Overall, dollar sales dipped 2.5 percent, and units were down 3.8 percent.
   [ILLUSTRATION OMITTED]
    $ SALES      CHANGE VS.       $
 TOP VENDORS   (MILLIONS)   YEAR AGO      SHARE

The Folger Coffee Co.        $92.7           -2.3%       29.8%
Private label   59.2             -6.7           19.0
Kraft Foods Group             37.7            5.5        12.1
Starbucks Coffee Co.          27 .2           3.9         8.7
The J.M. Smucker Co.          26.8          -12.1         8.6

   UNIT SALES   CHANGE VS.     AVG. PRICE
 TOP VENDORS  (MILLIONS)      YEAR AGO       PER UNIT

 The Folger Coffee Co.        12.2           -2.1%      $7.60
 Private label   10.6           -8.5            5.56
 Kraft Foods Group5.8            0.6            6.50
 Starbucks Coffee Co.          3.5            4.3        7.70
 The J.M. Smucker Co.          3.4          -14.4        7.80

    $ SALES     CHANGE VS.         $
 TOP BRANDS   (MILLIONS)      YEAR AGO        SHARE

Folgers        $85.8            -1.8%          27.6%
Private label   59.2            -6.7           19.0
Starbucks       27.2             3.9            8.7
Dunkin' Donuts 24.8             -8.6            8.0
Maxwell House   19.4            -9.7            6.2
Peet's Coffee   15.1             7.0            4.8
Gevalia         11.2           -10.0            3.6
New England      9.2             3.1            3.0
Folgers Simply Smooth          6.5           -6.5         2.1
McCafe5.9          NA1.9

 CATEGORY TOTAL 311.1           -2.5          100.0

   UNIT SALES   CHANGE VS.     AVG. PRICE
 TOP BRANDS   (MILLIONS)      YEAR AGO       PER UNIT

 Folgers         10.9           -1. 3%        $7.87
 Private label   10.6           -8.5           5.56
 Starbucks        3.5            4.3           7.70
 Dunkin' Donuts   3.2          -11.4           7.81
 Maxwell House    2.9          -16.3           6.62
 Peet's Coffee    1.7            7.7           8.72
 Gevalia          1.7          -10.4           6.51
 New England      1.8            0.0           5.23
 Folgers Simply Smooth         1.2           -6.6        5.36
 McCafeO.9          NA             6.48




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 123 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....


 CATEGORY TOTAL 46.8            -3.8        6.65
   SINGLE CUP COFFEE
   The star of the coffee category has a new brand leader. On the strength of 22.9 percent growth,
Starbucks (14.8 percent dollar share) has supplanted Keurig Green Mountain Coffee (1 2.9 percent) at the
top of the brand chart. Keurig retained the top vendor spot, providing three of the top six brands.
    [ILLUSTRATION OMITTED]
 $ SALES      CHANGE VS.        $
 TOP VENDORS            (MILLIONS)   YEAR AGO     SHARE

Keurig Green Mountain $1,324.3             -4.1%            35.7%
Starbucks Coffee Co.     553.9             22.9             14.9
Private label 478.5       40.7                12.9
Kraft Foods Group        397.7             43.0             10.7
The Folger Coffee Co.    338.3             -5.2              9.1

           UNIT SALES   CHANGE VS.       AVG. PRICE
 TOP VENDORS          (MILLIONS)        YEAR AGO          PER UNIT

Keurig Green Mountain      129.3           -8.6%           $10.24
Starbucks Coffee Co.        56.6           23.9              9.79
Private labe158.1             33.5            $8.23
Kraft Foods Group           44.7           29.0              8.90
The Folger Coffee Co.       36.1           -9.9              9.37

 $ SALES   CHANGE VS.             $
 TOP BRANDS (MILLIONS)     YEAR AGO              SHARE

 Starbucks    $548.2        22.1%            14.8%
 Keurig Green Mountain Coffee             478.7           -3.2       12.9
 Private label 478.5        40.7             12.9
 Folgers Gourmet Selections               308.8           -6.7        8.3
 Keurig Donut Shop Coffee 199.8            60.9              5.4
 Keurig Eight 0' Clock    184.2             9.8              5.0
 Dunkin' Donuts147.2         NA4.0
 MCCafe        132.9         NA3.6
 Gevalia       128.3        -2.7                  3.5
 Maxwell House 96.4       396.9                   2.6

 CATEGORY TOTAL            3,711.2         15.9            100.0

         UNIT SALES        CHANGE VS.    AVG. PRICE
 TOP BRANDS              (MILLIONS)     YEAR AGO         PER UNIT

 Starbucks    56.1          23.2%                $9.78
 Keurig Green Mountain Coffee            46.2            -11.7       10.37
 Private labe158.1          33.5                  8.23
 Folgers Gourmet Selections              31. 4           -11. 4       9.84
 Keurig Donut Shop Coffee15.2              83.0             13.15
 Keurig Eight 0' Clock   23.3               2.3              7.89
 Dunkin' Donuts          15.1               NA9. 78
 McCafe       13.9           NA9.54
 Gevalia      15.8          -8.1                  8.12
 Maxwell House10.0        284.3                   9.65

 CATEGORY TOTAL          397.9       12.8         9.33
    CHOCOLATE CANDY SNACK SIZE
    It was an off year, as dollar and unit sales fell 7.1 and 1 3.4 percent, respectively. The category
still accounted for $1.1 billion is sales. Hershey was the top vendor with 54.1 percent dollar share,
followed by Mars at 40 percent.
    [ILLUSTRATION OMITTED]




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 124 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

     $ SALES       CHANGE VS.          $
TOP VENDORS      (MILLIONS)       YEAR AGO               SHARE

The Hershey Co. $600.8              -6.7%                 54.1%
Mars   444.0        -1. 5              40.0
Nestle USA         62.2            -35.7                   5.6
Tootsie Roll Industries             1.7                 -9.6               0.1
Creative Snacks Co. 0.6             48.1                   0.1

    UNIT SALES   CHANGE VS.        AVG. PRICE
TOP VENDORS    (MILLIONS)         YEAR AGO              PER UNIT

The Hershey Co. 252.9              -15.9%                $2.38
Mars 198.1          -6.1               2.24
Nestle USA        20.3             -37.2              3.06
Tootsie Roll Industries            0.6             -14.3                  2.65
Creative Snacks Co.0.1              50.1              6.07

   $ SALES       CHANGE VS.          $
TOP BRANDS     (MILLIONS)       YEAR AGO           SHARE

Reeses$172.9        -0.7%             15.6%
Snickers          153.6             -6.8                  13.8
Kit Kat119. 1      -15.2              10.7
All Hershey's Products            104.7                 -9.1               9.4
Hershey's          95.9              1.7                   8.6
Milky Way          69.8             -2.2                   6.3
M&M's    67.0       -2.6                6.0
Twix     60.4         0.3               5.4
Peter Paul Almond Joy              48.6                 -4.4               4.4
Three Musketeers   39.2            -16.8                   3.5

CATEGORY TOTAL   1,110.2            -7.1                 100.0

  UNIT SALES   CHANGE VS.        AVG. PRICE
TOP BRANDS   (MILLIONS)         YEAR AGO          PER UNIT

Reeses 86.4         -8.3%            $2.00
Snickers          66.3             -13.5                  2.32
Kit Kat45.3        -35.4               2.63
All Hershey's Products            11.7             -13.3                  8.92
Hershey's         52.5              -5.4              1. 83
Milky Way         35.4              -7.1              1. 97
M&M's 31.7          -8.3               2.11
Twix   31.0         -6.8               1. 95
Peter Paul Almond Joy             24.2             -13.8                  2.01
Three Musketeers 19.2              -17 .5             2.04

 CATEGORY TOTAL     472.5         -13.4        2.35
   CHOCOLATE CANDY BOX/BAG/BAR < 3.5 OUNCES
   With an average price per unit of a little more than $1, products in the category provide a relatively
affordable snack option. The top three brands--M&M's, Reeses and Snickers--were separated by 0.7 percent
dollar share at 10.8, 10.7 and 10.1 percent, respectively). Overall category sales topped $1.8
billion.
    [ILLUSTRATION OMITTED]
            $ SALES       CHANGE VS.       $
 TOP VENDORS           (MILLIONS)     YEAR AGO      SHARE

 The Hershey Co.        $814.5                 3.2%               44.9%
 Mars        590.2          2.0                 32.5
 Nestle USA 108.4         -10.6                   6.0




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 125 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

Lindt & Sprungli A.G.      31.2             2.4            1.7
Ferrero USA 24.6            17.4              1.4

         UNIT SALES   CHANGE VS.          AVG. PRICE
TOP VENDORS         (MILLIONS)           YEAR AGO       PER UNIT

The Hershey Co.           818.1            -4.5%         $1. 00
Mars        587.2           -4.4              1. 01
Nestle USA 125.8           -15.5              0.86
Lindt & Sprungli A.G.      41.4             4.9           0.75
Ferrero USA 18.5             9.2              1. 33

             $ SALES     CHANGE VS.          $
TOP BRANDS             (MILLIONS)      YEAR AGO          SHARE

M & M's    $196.1         7.9%               10.8%
Reeses      193.8         0.7                10.7
Snickers    182.5        -0.1                10.1
Hershey's   164.8         5.8                  9.1
Kit Kat     160.8        10.5                  8.9
Hershey's Cookies 'n' Creme               54.2           6.4               3.0
Nestle Butterfinger     53.2               -9.7            2.9
Twix         46.3        -0.5                  2.6
York         43.4        -3.4                  2.4
Peter Paul Almond Joy   43.1               11.3                2.4

CATEGORY TOTAL          1,814.8             3.0          100.0

        UNIT SALES   CHANGE VS.         AVG. PRICE
TOP BRANDS         (MILLIONS)          YEAR AGO        PER UNIT

M & M's     179.8        -1. 0%             $1.09
Reeses      173.2        -7.7                1.12
Snickers    196 .1       -4.3                0.93
Hershey's   175.3        -0.8                0.94
Kit Kat     156.9         2.9                1. 02
Hershey's Cookies 'n' Creme               63.0          -0.7           0.86
Nestle Butterfinger     60.4              -15.7           0.88
Twix         51. 4       -5.7                0.90
York         44.0        -9.4                0.99
Peter Paul Almond Joy   45.9                2.6            0.94

 CATEGORY TOTAL        1,755.6       -4.7         1.03
   CHOCOLATE CANDY BOX/BAG/BAR> 3.5 OUNCES
   Unlike other chocolate categories, unit sales did not fall very much (down just one percent). Combined
with a 16-cent average price increase, category dollar sales were up almost four percent. All of the top
five vendors and most of the top 10 brands enjoyed dollar sales growth.
    [ILLUSTRATION OMITTED]
         $ SALES     CHANGE VS.      $
 TOP VENDORS       (MILLIONS)   YEAR AGO      SHARE

 The Hershey Co.   $1,823.0              4.0%           38.4%
 Mars    1,309.5        2.6               27.6
 Nestle USA301.1        2.7                 6.3
 Undt & Sprungli A.G. 289.3              9.4             6.1
 Ghirardel1i Chocolate Co.             208.6           9.8           4.4

       UNIT SALES   CHANGE VS.         AVG. PRICE
 TOP VENDORS      (MILLIONS)          YEAR AGO        PER UNIT

 The Hershey Co.       540.6            -1.2%          $3.37



    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 126 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

Mars     298.9         0.5             4.38
Nestle USA          130.8            -2.4            2.30
Undt & Sprungli A.G. 83.9             1.3            3.45
Ghirardelli Chocolate Co.           58.1           -1.4               3.59

        $ SALES      CHANGE VS.         $
TOP BRANDS         (MILLIONS)      YEAR AGO         SHARE

M & M'S $616.5         6.1%            13.0%
Hershey's 384.4        9.3              8.1
Reeses    244.2        1.6              5.1
Hershey's Kisses     195.5            8.1              4.1
All Hersheys products171.4            0.9              3.6
Undt Llndor          161. 0          10.3              3.4
All Mars products    151.1           -4.5              3.2
Brookside 142.6       -1.1              3.0
Dove Promises        138.4            0.1              2.9
Private label        136.9           -5.9              2.9

CATEGORY TOTAL      4,743.0           3.8            100.0

    UNIT SALES      CHANGE VS.    AVG. PRICE
TOP BRANDS        (MILLIONS)      YEAR AGO         PER UNIT

M & M'S 139.7          6.7%           $4.41
Hershey'sl17.6         1.1             3.27
Reeses    53.8        -4.7             4.54
Hershey's Kisses     44.5             4.5             4.40
All Hersheys products25.0            -2.5             6.85
Undt Llndor          39.0             1.3             4.13
All Mars products    19.0           -12.4             7.97
Brookside 30.9        -0.4             4.61
Dove Promises        37.9            -0.6             3.65
Private label        45.3           -16.9             3.02

CATEGORY TOTAL     1,375.9           -1.0             3.45

 SOURCE: IRI
   SUGAR-FREE CHOCOLATE CANDY
   The category continues to struggle, down in both units (-1 1.1 percent) and dollars (-3.8 percent).
Russell Stover Candies dominated the category, accounting for more than 72 percent of dollar sales.
Hershey was second at a little more than 17 percent, and its Special Dark brand was up 4.3 percent in
dollars.
   [ILLUSTRATION OMITTED)
 $ SALES     CHANGE VS.        $
 TOP VENDORS           (MILLIONS)  YEAR AGO     SHARE

Russell Stover Candies $84.9             -1.7%               72 .8%
The Hershey Co.         20.2             -4.0                17.3
Whitman's Chocolates     5.7            -15.1                 4.9
Lily's Sweets 1.3         53.1               1.1
Healthsmart Foods        0.8             77 .1                0.7

           UNIT SALES   CHANGE VS.      AVG PRICE
 TOP VENDORS          (MILLIONS)       YEAR AGO         PER UNIT

 Russell Stover Candies   40.8          -10.9%           $2.08
 The Hershey Co.           7.9           -7.2             2.55
 Whitman's Chocolates      1.1          -26.3             5.25
 Lily's Sweets 0.3          57.8            3.75
 Healthsmart Foods         0.2           63.4                4.34




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 127 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....


$ SALES      CHANGE VS.          $
TOP BRANDS (MILLIONS)       YEAR AGO            SHARE

Russell Stover         $84.0                   -2.6%               72.1%
Reeses         6.6        -5.1                     5.6
Hershey's Special Dark   5.4                    4.3                 4.6
Hersheys       5.3        -9.3                     4.5
Whitman's Sampler        5.2                  -11. 7                4.4
York           2.9        -5.7                     2.5
Ulys           1.3        53.1                     1.1
Russell Stover Peanut Lovers                  0.8                NAO.7
Demet's Turtles          0.6                  -35.0                0.5
Simply Lite    0.5       -21.1                     0.5

CATEGORY TOTAL             116.6               -3.8               100.0

          UNIT SALES       CHANGE VS.         AVG PRICE
TOP BRANDS (MILLIONS)       YEAR AGO           PER UNIT

Russell Stover          40.6                  -11.3%              $2.07
Reeses         2.2        -7.8                    2.93
Hershey's Special Dark   2.2                   -1.4                2.41
Hersheys       2.2       -10.6                    2.38
Whitman's Sampler        0.8                  -16.4                6.19
York           1.2        -9.7                    2.41
Ulys           0.3        57.8                    3.75
Russell Stover Peanut Lovers                  0.2                 NA              4.81
Demet's Turtles          0.2                  -38.5                2.47
Simply Lite    0.2        -8.4                    2.13

 CATEGORY TOTAL           51. 8        -11.1       2.25
   HARD SUGAR CANDY!PKG & ROLL CANDY
   Uni ts were down 6.2 percent, for the $495 million category. A 1 2-cent price average price increase
meant dollar were slightly up, 0.5 percent. The Hershey Co. was the top vendor on the strength of No.1
brand Jolly Rancher. Werthers Original was the No.2 brand, just 0.4 percent behind.
   [ILLUSTRATION OMITTED]
       $ SALES     CHANGE VS.        $
 TOP VENDORS     (MILLIONS)     YEAR AGO     SHARE

 The Hershey Co.  $93.4              -1.0%              18.9%
 Storck USA        87.3               4.7               17.6
 Tootsie Roll Industries           58.4               -1. 9                11.8
 Spangler Candy Co.56.3               5.5               11. 4
 Private label     44.8               3.2                 9.0

     UNIT SALES   CHANGE VS.        AVG PRICE
 TOP VENDORS    (MILLIONS)         YEAR AGO           PER UNIT

 The Hershey Co.   39.4              -5.2%             $2.37
 Storck USA        42.8               3.9               2.04
 Tootsie Roll Industries           25.3               -4.4                 2.31
 Spangler Candy Co.14.4               0.3               3.90
 Private label     42.7              13.0               1. 05

      $ SALES      CHANGE VS.           $
 TOP BRANDS      (MILLIONS)        YEAR AGO              SHARE

 Jolly Rancher    $89.3                9.0%               18.0%
 Werther's Origina187.3                4.7                17.6
 Private label     44.8                3.2                 9.0




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 128 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

Spangler Dum Dum Pops          36.5           -11.1         7.4
Tootsie Roll Pops 32.0           12.6             6.5
Charms Blow Pop   32.0            0.9             6.5
Lifesavers        30.1            5.9             6.1
Spangler Dum Dums 19.0           64.9             3.8
Nips   18.1         -6.3            3.7
Original Gourmet 12.6           -27.4             2.6

CATEGORY TOTAL    495.0            0.5          100.0

    UNIT SALES   CHANGE VS.     AVG PRICE
TOP BRANDS     (MILLIONS)      YEAR AGO        PER UNIT

Jolly Rancher     36.4            6.7%          $2.45
Werther's Origina142.8            3.9            2.04
Private label     42.7           13.0            1. 05
Spangler Dum Dum Pops           9.6            -4.6        3.80
Tootsie Roll Pops 13.6            8.5            2.35
Charms Blow Pop   17.2          -20.3            1. 86
Lifesavers        14.2            5.5            2.12
Spangler Dum Dums 4.5            12.4            4.22
Nips   16.6         -4.0            1. 09
Original Gourmet 25.2           -27.9            0.50

 CATEGORY TOTAL    288.6        -6.2         1.72
   NON CHOCOLATE CHEWY CANDY
   It is Bears, then Fish (Hairibo Gold and Swedish) as the brands that performed best. However, the top
national brands were Wrigley's Skittles (8.8 percent dollar share) and Starburst (7.7 percent). It was
also a good year for Jelly Belly, which approached $37 million in sales.
    [ILLUSTRATION OMITTED]
        $ SALES    CHANGE VS       $
 TOP VENDORS     (MILLIONS)   YEAR AGO      SHARE

William Wrigley Jr. Co.        $515.2           2.7%       25.5%
Mondelez International          242.4          12.2        12.0
Private label     188.9           -9.2             9.3
The Hershey Co.   156.5           -3.6             7.7
Ferrara Candy Co. 149.1           10.1             7.4

     UNIT SALES   CHANGE VS.     AVG. PRICE
 TOP VENDORS    (MILLIONS)      YEAR AGO       PER UNIT

 William Wrigley Jr. Co.        252.3           0.8%      $2.04
 Mondelez International         130.9           8.3        1. 85
 Private label     144.2         -14.3           1. 31
 The Hershey Co.    81. 8         -7.7           1. 91
 Ferrara Candy Co.  97.4          14.8           1. 53

      $ SALES      CHANGE VS         $
 TOP BRANDS      (MILLIONS)     YEAR AGO        SHARE

 Private label    $188.9          -9.2%           9.3%
 Skittles          178.3           3.8            8.8
 Starburst         156.1           1.1            7.7
 Sour Patch Kids   106.2          12.7            5.3
 Swedish Fish       77.7          13.6            3.8
 Haribo Gold Bears 69.8           15.9            3.5
 Reeses Pieces      67.0           3.6            3.3
 Lifesavers Gummies 58.7           9.8            2.9
 Airheads52.7        10.4             2.6
 Jolly Rancher      50.1          -7.2            2.5




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 129 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....


CATEGORY TOTAL    2,021.9             5.4          100.0

     UNIT SALES     CHANGE VS.      AVG. PRICE
 TOP BRANDS       (MILLIONS)       YEAR AGO        PER UNIT

Private label     144.2             -14.3%         $1. 31
Skittles99.2         0.7                1. 80
Starburst          78.3              -1. 7          1. 99
Sour Patch Kids    58.3               9.2           1. 82
Swedish Fish       38.6              15.3           2.01
Haribo Gold Bears 46.6               14.2           1. 50
Reeses Pieces      40.3              -3.7           1. 66
Lifesavers Gummies 32.2               7.5           1. 82
Airheads42.6         9.3                1. 24
Jolly Rancher      27.3             -13.2           1. 83

 CATEGORY TOTAL 1,218.9          2.1         1. 66
   DRY CAT FOOD
   Nestle Purina accounted for half of the top 10 brands, which translated to a 55.9 percent dollar share.
The top national brand, however, belonged to Big Heart Pet Brands and its Meow Mix Original Choice (8.5
percent), marginally better than Purina Kit & Kaboodle (8.4 percent).
   [ILLUSTRATION OMITTED]
        $ SALES     CHANGE VS.       $
 TOP VENDORS      (MILLIONS)    YEAR AGO      SHARE

 Nestle Purina PetCare Co.         $1,298.2           1. 0%      55.9%
 Big Heart Pet Brands 547.3            -2.4            23.6
 Private label        205.7             3.6              8.9
 Procter & Gamble     173.9            -6.6              7.5
 Mars       28.1       -8.0               1.2

       UNIT SALES   CHANGE VS.        AVG. PRICE
 TOP VENDORS      (MILLIONS)         YEAR AGO        PER UNIT

 Nestle Purina PetCare Co.          163.2            -0.6%      $7.96
 Big Heart Pet Brands74.3              -3.7             7.37
 Private label       34.9              -2.8             5.90
 Procter & Gamble    17.6              -9.4             9.88
 Mars      3.4        -10.5               8.24

        $ SALES       CHANGE VS.          $
 TOP BRANDS         (MILLIONS)       YEAR AGO         SHARE

 Private label        $205.7            3.6%             8.9%
 Meow Mix Original Choice             197.2           2.4         8.5
 Purina Kit & Kaboodle196.0            -7.2              8.4
 lams Proactive Heal th12 9.4          -6.3              5.6
 Purina Cat Chow Indoor               123.4          -7.0         5.3
 Purina Cat Chow Complete             100.1           0.8         4.3
 Purina Cat Chow Naturals              95.2          11. 9        4.1
 Meow Mix Tender Centers               86.1           0.3         3.7
 Meow Mix   82.4       -18.2               3.5
 Purina Friskies Seafood               78.7          -8.4         3.4
   Sensations

 CATEGORY TOTAL       2,321.3           -0.1          100.0

       UNIT SALES   CHANGE VS.        AVG. PRICE
 TOP BRANDS       (MILLIONS)         YEAR AGO        PER UNIT




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 130 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

Private label       34.9               -2.8%          $5.90
Meow Mix Original Choice             20.9            -0.9            9.45
Purina Kit & Kaboodle                19.8           -11.6            9.91
lams Proactive Health                13 .1           -7.1            9.86
Purina Cat Chow Indoor               15.5            -5.8            7.95
Purina Cat Chow Complete             12.0            -3.2            8.32
Purina Cat Chow Naturals             12.2             9.2            7.81
Meow Mix Tender Centers              12.6            -2.0            6.81
Meow Mix 11.0         -13.6                7.50
Purina Friskies Seafood              11.4            -6.1           $6.88
  Sensations

 CATEGORY TOTAL     305.1         -2.2         7.61
   WET CAT FOOD
   Nestle Purina is the top cat with 77.4 percent dollar share, no other company is in double-digits.
Purina Friskies was the top brand at 27.9 percent dollar share. Purina Friskies Tasty Treasures (up 20.5
percent) and Fancy Feast Gravy Lovers (up 15.8 percent) were the biggest gainers.
   [ILLUSTRATION OMITTED]
          $ SALES     CHANGE VS.       $
 TOP VENDORS        (MILLIONS)    YEAR AGO      SHARE

Nestle Purina PetCare Co.            $1,586.7           4.7%           77.4%
Big Heart Pet Brands   201.6             -6.6              9.8
Private label          116.2              0.4              5.7
Mars          95.8        5.0               4.7
Procter & Gamble        26.8              5.5                1.3

         UNIT SALES   CHANGE VS.        AVG. PRICE
 TOP VENDORS        (MILLIONS)         YEAR AGO        PER UNIT

Nestle Purina PetCare Co.            1,709.9           -0.1%          $0.93
Big Heart Pet Brands 153.2               -7.7             1. 32
Private label         136.3              -4.5             0.85
Mars        84.0          7.4              1.14
Procter & Gamble       19.7             -10.4               1. 36

          $ SALES       CHANGE VS.            $
 TOP BRANDS           (MILLIONS)       YEAR AGO         SHARE

 Purina Friskies       $572.0              1. 7%            27.9%
 Fancy Feast 299.6         5.5              14.6
 Purina Fancy Feast     185.0              6.0               9.0
 Private Label          116.2              0.4               5.7
 9 Lives       99.1      -4.3                 4.8
 Fancy Feast Gravy Lovers97.1             15.8            4.7
 Fancy Feast Elegant Medleys              95.9          4.7             4.7
 Purina Friskies Tasty   88.3             20.5            4.3
   Treasures
 Purina Purely Fancy Feast                35.6          NA1.7
 Meow Mix Tender Favorites                33.9         -5.6             1.7

 CATEGORY TOTAL        2,050.0             3.6          100.0

         UNIT SALES   CHANGE VS.        AVG. PRICE
 TOP BRANDS         (MILLIONS)         YEAR AGO        PER UNIT

 Purina Friskies         639.1             0.6%         $0.90
 Fancy Feast476.1           0.7             0.63
 Purina Fancy Feast       53.0             3.7              3.49
 Private Label           136.3            -4.5              0.85
 9 Lives     86.8          -3.9             1.14




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 131 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

Fancy Feast Gravy Lovers               106.9              8.8            0.91
Fancy Feast Elegant Medleys             64.0              2.4            1. 50
Purina Friskies Tasty 120.2              21.4              0.73
  Treasures
Purina Purely Fancy Feast               27.8              NA             1. 28
Meow Mix Tender Favorites               29.3            -12.2            1.16

 CATEGORY TOTAL       2,126.1       -0.7         0.96
   DRY DOG FOOD
   Pedigree (up 8.4 percent in dollars for 9.8 percent market share) continues to challenge Purina Dog
Chow (9.9 percent market share) for the top national brand spot. Nestle Purina was still the No.1 vendor
with almost 45 percent of dollar sales. Overall, the category accounted for more than $5 billion in
sales.
    [ILLUSTRATION OMITTED]

 $ SALES      CHANGE VS.         $
 TOP VENDORS (MILLIONS)     YEAR AGO            SHARE

Nestle Purina PetCare Co.         $2,281.8                  -5.1%            44.8%
Private label 814.0        -3.2         16.0
Mars702.3        6.9         13.8
Procter & Gamble          491. 8      -7.8                        9.7
Big Heart Pet Brands      406.6      -11.7                        8.0

 UNIT SALES    CHANGE VS.    AVG. PRICE
 TOP VENDORS (MILLIONS)     YEAR AGO           PER UNIT

 Nestle Purina PetCare Co.               173.2              -3.5%          $13.17
 Private label 63.1          -8.0             12.90
 Mars          52.7           4.5             13.32
 Procter & Gamble          27.0            -13.7                18.22
 Big Heart Pet Brands      45.8            -10.0                 8.87

 $ SALES     CHANGE VS.          $
 TOP BRANDS (MILLIONS)      YEAR AGO            SHARE

 Private label $814.0       -3.2%              16.0%
 Purina Dog Chow505.6       -5.8                9.9
 Pedigree       498.2        8.4                9.8
 Purina One SmartBlend     325.7              3.6                 6.4
 lams Proactive Health     256.8             -7.4                 5.0
 Purina Beneful 218.1      -13.8                4.3
 Kibbles 'n Bits188.1      -14.8                3.7
 Purina Beneful Healthy Weight              161.9          -22.6                 3.2
 Rachael Ray Nutrish       156.7             38.1              3.1
 Purina Alpo Prime Cuts    115.5             -1.4              2.3

 CATEGORY TOTAL             5,089.3            -2.4             100.0

 UNIT SALES   CHANGE VS.      AVG. PRICE
 TOP BRANDS (MILLIONS)       YEAR AGO          PER UNIT

 Private label 63.1         -8.0%             $12.90
 Purina Dog Chow         32.4                -2.2                15.63
 Pedigree      33.9          7.8                14.69
 Purina One SmartBlend   17.1                 6.0                19.04
 lams Proactive Health   13.6               -13.4                18.85
 Purina Beneful16.2        -15.5                13.48
 Kibbles 'n Bits         20.2               -15.7              9.31
 Purina Beneful Healthy Weight             13.3            -17.7             12.15
 Rachael Ray Nutrish     10.6                35.1             14.85




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 132 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

Purina Alpo Prime Cuts      13.0             5.3          8.90

 CATEGORY TOTAL            392.6       -3.7       12.96
   WET DOG FOOD
   Category dollars improved nearly five percent, thanks mostly to brand leader Pedigree, which was up
14.2 percent. Purina Beneful Chopped Blends had a good year, up nearly 60 percent, forcing its way into
the No. 10 spot with 3.2 percent dollar share.
    [ILLUSTRATION OMITTED)
 $ SALES      CHANGE VS.         $
 TOP VENDORS (MILLIONS)     YEAR AGO    SHARE

Mars         $742.7        10.7%              50.3%
Nestle Purina PetCare Co.485.7               1.3         32.9
Private Label 129.0        -3.5                8.7
Big Heart Pet Brands      53.3              -0.3          3.6
Procter & Gamble          23.0             -22.0          1.6

UNIT SALES    CHANGE VS.     AVG. PRICE
TOP VENDORS (MILLIONS)      YEAR AGO        PER UNIT

Mars          527.3         5.0%             $1. 41
Nestle Purina PetCare Co.339.2              -2.7         1. 43
Private Label 107.1        -7.2               1. 20
Big Heart Pet Brands      82.7               1.0         0.64
Procter & Gamble          13.4             -13.2         1.71

 $ SALES     CHANGE VS.            $
 TOP BRANDS (MILLIONS)      YEAR AGO         SHARE

 Pedigree     $223.2        14.2%             15.1%
 Cesar Canine Cuisine     212.2              3.6         14.4
 Private label 129.0        -3.5                8.7
 Pedigree Choice Cuts      89.5             -8.0          6.1
 Purina Alpo Prime Cuts    89.5             -2.9          6.1
 Purina Beneful Prepared Meals             76.0        -5.6        5.1
 Purina Mighty Dog         64.3             -4.5          4.4
 Pedigree Little Champions 63.9             -3.2          4.3
 Purina Alpo Chop House    61.4             22.2          4.2
 Purina Beneful Chopped Blends             47.5        59.5        3.2

 CATEGORY TOTAL            1,477.2           4.8        100.0

 UNIT SALES   CHANGE VS.      AVG. PRICE
 TOP BRANDS (MILLIONS)       YEAR AGO       PER UNIT

 Pedigree      157.9         5.4%            $1.41
 Cesar Canine Cuisine     152.7             -4.1         1. 39
 Private label 107.1        -7.2              1. 20
 Pedigree Choice Cuts      58.8             -5.6         1. 52
 Purina Alpo Prime Cuts    78.2              2.7         1.14
 Purina Beneful Prepared Meals             38.7        -4.9       1. 96
 Purina Mighty Dog         43.7             -6.7         1. 47
 Pedigree Little Champions 19.1             -7.4         3.34
 Purina Alpo Chop House    66.8             22.0         0.92
 Purina Beneful Chopped Blends             25.7        61. 0      1. 85

 CATEGORY TOTAL         1,090.1         0.4         1. 36
   CAT SNACKS/BEVERAGES
   Mars has the top two brands in the $507.8 million category. The No.1 vendor accounted for 61 percent
of dollar sales. Nestle Purina was the No. 2 vendor (29.4 percent of dollars) and had the next four best-
selling brands. Overall, category dollars were up 13.6 percent, units up 2.3 percent.




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 133 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

  [ILLUSTRATION OMITTED)
$ SALES      CHANGE VS.      $
TOP VENDORS (MILLIONS)   YEAR AGO           SHARE

Mars         $312.6        14.0%             61. 6%
Nestle Purina PetCare Co.149.4              4.2          29.4
Big Heart Pet Brands      23.5             88.9           4.6
Hartz Mountain Corp.       9.3             63.6           1.8
Wor1dwise       4.2        -8.9               0.8

UNIT SALES    CHANGE VS.    AVG. PRICE
TOP VENDORS (MILLIONS)     YEAR AGO        PER UNIT

Mars         118.3          0.1%            $2.64
Nestle Purina PetCare Co.64.8              -8.8          2.31
Big Heart Pet Brands     15.7              56.2          1. 50
Hartz Mountain Corp.      8.7             101.4          1. 07
Worldwise      1.1        -11.1              3.74

$ SALES     CHANGE VS.         $
TOP BRANDS (MILLIONS)      YEAR AGO         SHARE

Whiskas Temptations     $195.2              7.7%         38.4%
Whiskas Temptations MixUps62.7             19.3          12.3
Purina Friskies Party Mix 36.8            -18.9           7.2
Purina Friskies Party Mix 22.9             31. 9          4.5
  Beachside Crunch
Purina Friskies Party Mix 18.9             33.0           3.7
  Original Crunch
Purina Whisker Uckin's    15.2            103.2           3.0
Meow Mix Irresistibles    13.8              NA2.7
Whiskas Temptations Tumblers              10.5         14.6        2.1
Purina Friskies Pull 'n Play               9.0          NA1.8
Purina Whisker Uckin's Crunch              8.6        -41. 2       1.7
  Lovers

CATEGORY TOTAL507.8          13.6           100.0

UNIT SALES    CHANGE VS.   AVG. PRICE
TOP BRANDS (MILLIONS)    YEAR AGO     PER UNIT

Whiskas Temptations      72.8               1. 0%       $2.68
Whiskas Temptations MixUps               24.1           4.1       2.60
Purina Friskies Party Mix18.1             -20.0          2.03
Purina Friskies Party Mix 7.2               1.8          3.18
  Beachside Crunch
Purina Friskies Party Mix 3.9              11.5          4.81
  Original Crunch
Purina Whisker Uckin's     8.3            229.7          1. 84
Meow Mix Irresistibles     7.8              NA           1. 77
Whiskas Temptations Tumblers              4.1          -5.6       2.55
Purina Friskies Pull 'n Play              2.3           NA        3.92
Purina Whisker Uckin's Crunch             5.5         -43.8       1. 55
  Lovers

 CATEGORY TOTAL           213.5         2.3         2.38
   DOG BISCUITS/TREATS/BEVERAGES
   Milk-Bone overtook private label as the top selling brand based on 5.8 percent growth. Purina Waggin
Train was up 40.4 percent, the best improvement among top 10 brands. Overall, the category was up 3.8
percent in dollars, good for $2.2 billion, and 1.7 percent in units.
   [ILLUSTRATION OMITTED)




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 134 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

       $ SALES      CHANGE VS.         $
TOP VENDORS       (MILLIONS)      YEAR AGO            SHARE

Big Heart Pet Brands             $873.4                7.2%             38.8%
Nestle Purina PetCare Co.         429.1               -1. 6             19.1
Private label        232.1           1.0                10.3
Mars     228.8         -4.8           10.2
Waggin Train          76.6          41.4                 3.4

      UNIT SALES   CHANGE VS.      AVG. PRICE
TOP VENDORS      (MILLIONS)       YEAR AGO            PER UNIT

Big Heart Pet Brands             225.2                 3.1%         $3.88
Nestle Purina PetCare Co.        104.1                 5.3           4.12
Private label        68.2           -3.0                3.40
Mars     41.5          -8.1            5.51
Waggin Train          7.5           45.4               10.25

       $ SALES      CHANGE VS.         $
TOP BRANDS        (MILLIONS)      YEAR AGO             SHARE

Milk-Bone          $235.3            5.8%               10.5%
Private label       232.1            1.0                10.3
Pup-Peroni          191.4           12.3                 8.5
Purina Beggin' Strips             178.9               -0.5               8.0
Pedigree Dentastix 146.9            -0.1                 6.5
Canine Carry Outs   120.0            2.0                 5.3
Purina Waggin Train 76.0            40.4                 3.4
Milo's Kitchen        72.1          21.5                 3.2
Purina Busy Bone      67.9          -4.4                 3.0
Milk-Bone Flavor Snacks            56.2               -3.1               2.5

CATEGORY TOTAL     2,248.2           3.8               100.0

      UNIT SALES   CHANGE VS.      AVG. PRICE
TOP BRANDS       (MILLIONS)       YEAR AGO            PER UNIT

Milk-Bone50.3           3.3%         $4.68
Private label       68.2            -3.0                3.40
Pup-Peroni          29.1            14.2                6.58
Purina Beggin' Strips             31.1                 1.7              5.76
Pedigree Dentastix 23.0             -6.2                6.39
Canine Carry Outs   74.0            -0.2                1. 62
Purina Waggin Train 7.3             42.3               10.40
Milo's Kitchen        8.9           18.1                8.05
Purina Busy Bone    16.1            -3.5                4.21
Milk-Bone Flavor Snacks           12.0                -3.9              4.70

 CATEGORY TOTAL      523.0          1.7        4.30
   BABY FORMULA-POWDER
   With an average price per unit approaching $20, the category generated $3.8 billion in sales, up just
1.1 percent. Mead Johnson (39.6 percent dollar share) and Abbot Nutritionals (38.1 percent) continued to
battle for the top vendor spot. Nestle was the biggest gainer, up 25.3 percent.
    [ILLUSTRATION OMITTED]
 $ SALES      CHANGE VS.       $
 TOP VENDORS (MILLIONS)    YEAR AGO     SHARE

Mead Johnson Nutrition $1,532.4              2.4%               39.6%
Abbott Nutrition        1,473.3              4.9                38.1
Gerber Products Co.       548.6            -13.0                14.2
Private label 232.3         1.3                 6.0




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 135 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

NestlS USA       37.4          15.3            1.0

UNIT SALES    CHANGE VS.     AVG. PRICE
TOP VENDORS (MILLIONS)      YEAR AGO        PER UNIT

Mead Johnson Nutrition      74.9             1. 5%       $20.46
Abbott Nutrition            77.0             5.5          19.13
Gerber Products Co.         29.6           -16.8          18.53
Private label 13.2             1.7              17.65
NestlS USA     2.0            10.3              18.27

$ SALES     CHANGE VS.              $
TOP BRANDS (MILLIONS)       YEAR AGO         SHARE

Similac Advance          $818.9              3.5%        21. 2%
Enfamil Premium659.3       -2.8               17.1
Enfamil Gentlease         387.0              7.8         10.0
Simi lac Sensitive        316.6              6.2          8.2
Gerber Good Start Gentle 314.8             -15.5          8.1
Private label 232.3          1.3                6.0
Enfamil Nutramigen        151.0              6.6          3.9
Gerber Good Start Soothe 136.4              -3.1          3.5
Similac Expert Care Alimentum               98.9        3.6        2.6
Enfamil AR       96.9       10.3                2.5

CATEGORY TOTAL              3,865.3          1.1        100.0

UNIT SALES   CHANGE VS.       AVG. PRICE
TOP BRANDS (MILLIONS)        YEAR AGO       PER UNIT

Simi lac Advance          45.6               3.9%        $17.96
Enfamil Premium           34.0              -2.7          19.36
Enfamil Gentlease         18.7               7.5          20.67
Simi lac Sensitive        16.4               8.7          19.35
Gerber Good Start Gentle 17.1              -19.4          18.38
Private label 13.2           1.7                17.65
Enfamil Nutramigen         5.4               3.1          28.13
Gerber Good Start Soothe 7.2                -7.6          19.05
Simi lac Expert Care Alimentum             3.3          2.4        29.79
Enfamil AR       4.7         9.8                20.49

 CATEGORY TOTAL            198.1       -0.1          19.51
   BABY FORMULA-RTD
   Strengthened by its Similac brand (five of the top seven brands), Abbott Nutrition accounted for more
than 66 percent of dollar sales. No. 2 Mead Johnson Nutrition was up 5.7 percent in dollars for 30.1
percent share. Overall, category sales were $220 million.
    [ILLUSTRATION OMITTED)
 $ SALES      CHANGE VS.         $
 TOP VENDORS (MILLIONS)     YEAR AGO    SHARE

Abbott Nutrition         $147.4             -2.3%        66.9%
Mead Johnson Nutrition     66.4              5.7         30.1
Gerber Products Co.         5.9            -14.9          2.7
Private label    0.4        -2.0                0.2
Nestle Healthcare NutritionO.2              64.4          0.1

 UNIT SALES    CHANGE VS.     AVG. PRICE
 TOP VENDORS (MILLIONS)      YEAR AGO       PER UNIT

 Abbott Nutrition            16.7           -2.4%       $8.83
 Mead Johnson Nutrition       6.9            3.3         9.60




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 136 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

Gerber Products Co.       0.8                  -19.S                  7.31
Private label  0.0          -2.1                  9.02
Nestle Healthcare Nutrition                    0.1                 53.4              3.97

$ SALES        CHANGE VS.        $
TOP BRANDS    (MILLIONS)     YEAR AGO             SHARE

Similac Advance              $65.8              -3.9%                 29.9%
Similac Sensitive         40.4                  -1. 3                 18.3
Enfamil Premium35.5          0.6                  16.1
Similac Expert Care Alimentum                  21.1                  5.0               9.6
Enfamil Gentlease         16.1                   2.9                   7.3
Similac         8.0         -4.7                   3.6
Similac Isomil  5.9       -16.9                    2.7
Similac Expert Care Neosure5.5                   7.1                   2.5
Gerber Good Start Gentle    5.1                -14.6                   2.3
Enfamil         4.1       641.6                    1.9

CATEGORY TOTAL220.3            -0.4               100.0

UNIT SALES      CHANGE VS.    AVG. PRICE
TOP BRANDS    (MILLIONS)     YEAR AGO           PER UNIT

Similac Advance7.S           -3.3%               $8.79
Similac Sensitive          4.5                  -0.9                  8.97
Enfamil Premium4.0            0.2                    8.97
Similac Expert Care Alimentum                  2.1                   2.8             10.24
Enfamil Gentlease          1.4                  -6.6                 11. 82
Similac         1.1          -4.8                  7.16
Similac Isomil 0.8         -17.2                   7.34
Simi lac Expert Care Neosure                   0.7                   7.1              8.43
Gerber Good Start Gentle   0.7                 -19.4                  7.37
Enfamil         0.6        685.0                   7.41

 CATEGORY TOTAL24.S           -1.4          8.99
   SS BOTTLED APPLE JUICE
   Motts was the No. 1 national brand with 20.1 percent dollar share, less than of private label (43.8
percent). Brands that showed strong growth include Tree Top, up 17 percent, and Martinet's Gold Medal, up
13.6. Category sales were $7S3.6 million, down 0.2 percent. Units were actually up 1.7 percent.
   [ILLUSTRATION OMITTED]
        $ SALES      CHANGE VS.         $
 TOP VENDORS       (MILLIONS)      YEAR AGO      SHARE

 Private label      $330.1               0.2%                 43.8%
 Motts    lSl.3         0.4               20.1
 Harvest Hill Beverage Co.             50.9                 -6.S               6.8
 Tree Top 37.8         16.9                 5.0
 S. Martinelli & Co   2S.1              13.6                   3.3


       UNIT SALES     CHANGE VS.       AVG. PRICE
 TOP VENDORS        (MILLIONS)        YEAR AGO              PER UNIT

 Private label      143.2                2.2%                $2.31
 Motts    49.9          2.3                3.03
 Harvest Hill Beverage Co.            17.0                  -6.2              2.99
 Tree Top lS.0         28.9                2.52
 S. Martinelli & Co   7.6               29.4                  3.29

        $ SALES       CHANGE VS.           $
 TOP BRANDS         (MILLIONS)        YEAR AGO               SHARE




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 137 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

Private label      $330.1             0.2%                43.8%
Motts    151. 3         0.4            20.1
Juicy Juice          50.8            -6.8                  6.7
Tree Top 37.6         17.0               5.0
Martinelli's Gold Medal             25.1             13.6                 3.3
Old Orchard          18.7             9.7               2.5
Minute Maid          18.6            -5.3               2.5
Good 2 Grow          16.8             2.9               2.2
Tropicana 15.2          5.5              2.0
Apple & Eve          15.0            -2.4                  2.0

CATEGORY TOTAL        753.6             -0.2             100.0

      UNIT SALES   CHANGE VS.       AVG. PRICE
TOP BRANDS       (MILLIONS)        YEAR AGO          PER UNIT

Private label      143.2              2.2%               $2.31
Motts    49.9           2.3             3.03
Juicy Juice         17.0             -6.3                 2.98
Tree Top 15.0         28.9              2.51
Martinelli's Gold Medal             7.6              29.4                3.29
Old Orchard          9.3             16.9              2.00
Minute Maid          8.1             -3.6              2.31
Good 2 Grow          6.6             -1. 5             2.54
Tropicana 1.9           1.9             7.98
Apple & Eve          5.7             -0.2                 2.61

 CATEGORY TOTAL      293.2          1.7        $2.57
   WHITE GRANULATED SUGAR
   Domino was the No. 1 national brand with 19 percent dollar share, but still no real threat to private
label, 55.6 percent. Category sales were $1. 4 billion, up 1. 7 percent, though units were down four
percent, based on a 15-cent increase in the average price per unit.
   [ILLUSTRATION OMITTED]
   $ SALES      CHANGE VS.      $
 TOP VENDORS (MILLIONS)    YEAR AGO      SHARE

 Private label $780.5            3.3%             55.6%
 Domino Foods    269.9           5.9              19.2
 C & H Sugar Co. 133.9           3.0               9.5
 Imperial Sugar Co.             84.4           -10.6               6.0
 Cumberland packing Corp.       42.5             6.3               3.0

 UNIT SALES   CHANGE VS.      AVG PRICE
 TOP VENDORS (MILLIONS)       YEAR AGO          PER UNIT

 Private label 303.3            -2.3%            $2.57
 Domino Foods   91.4             0.0              2.95
 C & H Sugar Co.46.1            -2.5              2.90
 Imperial Sugar Co.           29.3             -18.4              2.88
 Cumberland packing Corp.     10.9               1.9              3.88

   $ SALES      CHANGE VS.         $
 TOP BRANDS   (MILLIONS)      YEAR AGO           SHARE

 Private label $780.5            3.3%             55.6%
 Domino          267.1           6.0              19.0
 C&H 133.9         3.0              9.5
 Sugar in the Raw 42.5           6.3               3.0
 Dixie Crystals   42.0         -15.7               3.0
 Imperial Sugar   41.2          13 .0              2.9
 Crystal Sugar    24.1         -20.5               1.7




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 138 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

Zulka 18.4       22.8              1.3
Florida Crystals 13.3            4.5           0.9
N Joy 10.2       -0.6              0.7

CATEGORY TOTAL1,404.0            1.7        100.0

UNIT SALES     CHANGE VS.     AVG PRICE
TOP BRANDS    (MILLIONS)      YEAR AGO     PER UNIT

Private label 303.3             -2.3%       $2.57
Domino         89.9              0.1         2.97
C&H 46.1          -2.5             2.90
Sugar in the Raw              10.9          1.9        3.88
Dixie Crystals 16.5            -12.1         2.55
Imperial Sugar 12.3             -3.8         3.35
Crystal Sugar    5.7           -21. 4        4.24
Zulka9.1          18.7             2.02
Florida Crystals3.4              1.4          3.89
N Joy1.1          -0.4             8.98

 CATEGORY TOTAL508.3         -4.0         2.76
   MARGARINE/SPREADS
   Butter is better, at least last year. Category dollars (-7.6 percent) and units (-8.7 percent)
struggled. Overall the category still accounted for nearly $1.5 billion. Unilever had the first, second
and fifth best performing brands (Shedd's Country Crock, I Can't Believe It's Not Butter and Imperial).
Blue Bonnet and Smart Balance were third and fourth.
    [ILLUSTRATION OMITTED]
   $ SALES      CHANGE VS.      $
 TOP VENDORS (MILLIONS)    YEAR AGO      SHARE

Uni1ever Bestfoods North      $854.7       -7.4%       58.4%
  America
ConAgra Foods   281.9           -2.5          19.2
Boulder Brands 130.6           -18.3           8.9
Private label    72 .4         -13.1           4.9
Earth Balance    40.7           17.6           2.7

 UNIT SALES   CHANGE VS.      AVG. PRICE
 TOP VENDORS (MILLIONS)       YEAR AGO     PER UNIT

 Uni1ever Bestfoods North 328.3            -8.1%      $2.60
   America
 ConAgra Foods 183.4         -5.6             1. 54
 Boulder Brands 38.2        -21. 0            3.41
 Private label 43.4         -14.4             1. 67
 Earth Balance   9.8         18.4             4.13

   $ SALES      CHANGE VS.         $
 TOP BRANDS   (MILLIONS)      YEAR AGO       SHARE

 Shedd's Country   Crock      $415.9        -7.0%      28.3%
 I Can't Believe   It's Not    248.4        -8.6       16.9
   Butter
 Blue Bonnet       195.8        -0.2          13.3
 Smart Balance     129.1       -18.3           8.8
 Imperial           93.6         0.1           6.3
 Private label      72.4       -13.1           4.9
 Parkay59.4         -6.1           4.0
 I Can't Believe   It's Not     47.7       -12.1        3.2
   Butter Light
 Earth Balance      40.7        17.6           2.7




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 139 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

 Land 0' Lakes       38.9        -8.4           2.6

CATEGORY TOTAL1,464.9            -7.6         100.00

 UNIT SALES   CHANGE VS.       AVG. PRICE
 TOP BRANDS (MILLIONS)        YEAR AGO      PER UNIT

Shedd's Country Crock    136.6               -8.6%      $3.04
I Can't Believe It's Not 72.7               -11. 7       3.41
  Butter
Blue Bonnet    140.7        -4.1               1. 39
Smart Balance 37.5         -21. 2              3.44
Imperial        88.2        -1.1               1. 06
Private label 43.4         -14.4               1. 67
Par kay         28.5        -8.1               2.09
I Can't Believe It's Not 14.8               -15.3        3.22
  Butter Light
Earth Balance    9.8        18.4               4.13
Land 0' Lakes 18.5          -7.4               2.10

 CATEGORY TOTAL643.7         -8.7         2.28
   REFRIGERATED BUTTER
   Top national brand Land O'Lakes (33.3 percent dollar share, up 7.9 percent) closed the gap on private
label (45.9 percent, down 1.7 percent). Kerrygold was the biggest gainer, up almost 70 percent in dollars.
Category dollars were up 3.5 percent, units up 4.9 percent.
   [ILLUSTRATION OMITTED]
   $ SALES     CHANGE VS.       $
 TOP VENDORS (MILLIONS)    YEAR AGO      SHARE

 Private label$1,240.2           -1.7%         45.9%
 Land 0' Lakes   898.7            7.9          33.3
 Challenge Dairy Products       148.7        16.8         5.5
 Keller's Creamery73.4            8.3           2.7
 Irish Dairy Board71.5           68.1           2.6

 UNIT SALES   CHANGE VS.      AVG. PRICE
 TOP VENDORS (MILLIONS)       YEAR AGO       PER UNIT

 Private label 353.5              0.2%        $3.51
 Land 0' Lakes 252.0              9.9          3.57
 Challenge Dairy Products      41.3          17.7        3.60
 Keller's Creamery             23.9          11.8        3.07
 Irish Dairy Board             20.1          72.9        3.56

   $ SALES      CHANGE VS.          $
 TOP BRANDS   (MILLIONS)       YEAR AGO       SHARE

 Private label$1,240.2           -1.7%         45.9%
 Land 0' Lakes   898.7            7.9          33.3
 Challenge Butter132.1           12.7           4.9
 Kerrygold        71.5           68.1           2.6
 Breakstone's     39.6            3.5           1.5
 Tillamook        33.0          -10.1           1.2
 Cabot 27.5       -0.6               1.0
 Crystal Farms    24.0          -20.3           0.9
 Darigold         19.2           15.7           0.7
 Keller's         19.1            6.7           0.7

 CATEGORY TOTAL2,701.5            3.5         100.0

 UNIT SALES      CHANGE VS.    AVG. PRICE




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 140 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

TOP BRANDS   (MILLIONS)        YEAR AGO            PER UNIT

Private label 353.5               0.2%              $3.51
Land 0' Lakes 252.0               9.9                3.57
Challenge Butter               36.2                11.5               3.65
Kerrygold      20.1              72.9                3.56
Breakstone's   13.4               2.8                2.95
Tillamook        7.6            -18.1                4.35
Cabot7.5          -2.5              3.68
Crystal Farms    6.8            -21.1                3.52
Darigold         5.4             15.8                3.54
Keller's         5.8             13.1                3.32

 CATEGORY TOTAL760.4            4.9          3.55
   LIQUID LAUNDRY DETERGENT
   The Tide was high, as versions of the Procter & Gamble brand took three of the top four spots. A modest
average price per unit increase of nine-cents led to a 1.2 percent increase in overall dollar sales, which
were $5.2 billion. Unit sales were flat at 734.4 million.
   [ILLUSTRATION OMITTED]
          $ SALES      CHANGE VS.        $
 TOP VENDORS         (MILLIONS)     YEAR AGO      SHARE

Procter & Gamble    $2,929.2                 0.2%              56.1%
Church & Dwight Co.    914.8                 2.8               17 .5
The Sun Products Corp. 707.9                -1.1               13.6
The Dial Corp.         421.1                13.6                8.1
Private label          114.5                -9.6                2.2

         UNIT SALES     CHANGE VS.      AVG. PRICE
 TOP VENDORS          (MILLIONS)       YEAR AGO             PER UNIT

 Procter & Gamble     307.0              2.6%                  $9.54
 Church & Dwight Co.  178.3             -3.2                    5.13
 The Sun Products Corp.              119.1                    1.8            5.94
 The Dial Corp.         85.4             2.9                    4.93
 Private label          17.7           -18.8                    6.48

          $ SALES       CHANGE VS.          $
 TOP BRANDS           (MILLIONS)       YEAR AGO               SHARE

 Tide     $1,094.8       -3.0%                 21. 0%
 Gain        534.8        3.2                  10.2
 Tide Simply Clean and Fresh               250.7            49.7              4.8
 Tide Plus A Touch of Downy                242.5            -3.2              4.6
 Purex       238.9        5.3                   4.6
 Arm & Hammer232.3      -14.3                   4.4
 All         193.9      -36.1                   3.7
 Tide Plus Febreze      182.0              -17 .5               3.5
 Arm & Hammer Plus Oxi Clean               163.6              0.1             3.1
 Xtra        157.4       -2.9                   3.0

 CATEGORY TOTAL          5,224.7             1.2              100.0

         UNIT SALES     CHANGE VS.      AVG. PRICE
 TOP BRANDS           (MILLIONS)       YEAR AGO             PER UNIT

 Tide       99.2         -4.9%            $11. 03
 Gain       54.1          3.0               9.88
 Tide Simply Clean and Fresh           46.6                 56.9              5.38
 Tide Plus A Touch of Downy            23.6                 -4.1             10.30
 Purex      50.8          1.2               4.70




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 141 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

Arm & Hammer          41. 9         -17.2           5.54
All        23.8        -41. 0           8.13
Tide Plus Febreze     17.0          -18.1         10.69
Arm & Hammer Plus Oxi Clean        28.9         -7.0           5.66
Xtra       40.9        -10.4            3.85

 CATEGORY TOTAL       734.4         -0.1          7.11
   PAPER TOWELS
   The category pushed past the $5 billion mark due to a 19-cent average price per unit increase. Versions
of P&G's Bounty took four of the top 10 spots, including No.2 with its Select A Size product (24.9
percent dollar share), behind private label (28.1 percent).
   [ILLUSTRATION OMITTED]
         $ SALES     CHANGE VS.       $
 TOP VENDORS       (MILLIONS)    YEAR AGO      SHARE

 Procter & Gamble   $2,213.1         1. 8%        43.5%
 Private label       1,429.1         2.4          28.1
 Georgia Pacific Consumer          823.2        -0.8         16.2
   Product
 Kimberly Clark Corp. 540.5          5.0          10.6
 Oasis Brands3l.0         4.1          0.6

        UNIT SALES   CHANGE VS.    AVG. PRICE
 TOP VENDORS       (MILLIONS)     YEAR AGO      PER UNIT

 Procter & Gamble     292.9         -0.2%        $7.56
 Private label        465.3         -2.4          3.07
 Georgia Pacific Consumer         150.8         -4.0         5.46
   Product
 Kimberly Clark Corp.  99.0         -1. 6         5.46
 Oasis Brands9.5          0.7         3.25

         $ SALES      CHANGE VS.       $
 TOP BRANDS        (MILLIONS)    YEAR AGO       SHARE

 Private label       $1,429.1        2.4%         28.1%
 Bounty Select A Sizel,266.3         5.4          24.9
 Bounty     639.2         3.7         12.6
 Sparkle Pick A Size    297.0       25.8           5.8
 Sparkle    190.8       -24.2           3.8
 Scott Choose A Size    181.8       l3.5           3.6
 Brawny Pick A Size     171.1       -0.3           3.4
 Kleenex Viva Choose A Size        128.3         3.1          2.5
 Bounty Basic           128.1      -22.8           2.5
 Bounty Basic Select A Size        108.1        -3.0          2.1

 CATEGORY TOTAL       5,083.3        1.8         100.0

        UNIT SALES   CHANGE VS.    AVG. PRICE
 TOP BRANDS        (MILLIONS)     YEAR AGO      PER UNIT

 Private label        465.3         -2.4%        $3.07
 Bounty Select A Size 139.3          6.0          9.09
 Bounty     79.7         2.0           8.02
 Sparkle Pick A Size   54.0         30.7          5.50
 Sparkle    52.6       -23.5           3.63
 Scott Choose A Size   31.7         12.1          5.73
 Brawny Pick A Size    28.4         -1.0          6.02
 Kleenex Viva Choose A Size        23.7          6.0         5.42
 Bounty Basic          45.4        -17.1          2.82
 Bounty Basic Select A Size        14.6          1.5         7.42



    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 142 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....


 CATEGORY TOTAL      1,038.8       -2.2         4.89
   MANUAL DISH DETERGENT
   Dawn was the No.1 selling brand, with a 37.5 percent of dollar share. That propelled Procter & Gamble
to the top of the vendor list with a 57.2 percent dollar share. Ajax and Palmolive were second and third
on the brand list, placing Colgate Palmolive solidly in the second spot among vendors.
   [ILLUSTRATION OMITTED]
        $ SALES      CHANGE VS.      $
 TOP VENDORS       (MILLIONS)   YEAR AGO      SHARE

Procter & Gamble   $918.9            5.3%          57.2%
Colgate Palmolive Co.             509.0          -3.7       31. 7
Private label         84.0          -5.2            5.2
Seventh Generation    23.3           9.8            1.5
Method Products       15.8           5.4            1.0

       UNIT SALES   CHANGE VS.      AVG. PRICE
 TOP VENDORS      (MILLIONS)       YEAR AGO      PER UNIT

 Procter & Gamble   342.9             2.4%        $2.68
 Colgate Palmolive Co.            237.0          -6.6       2.15
 Private label       40.3            -4.3          2.08
 Seventh Generation    7.2           11.3          3.24
 Method Products       4.6            4.8          3.46

        $ SALES      CHANGE VS.         $
 TOP BRANDS        (MILLIONS)      YEAR AGO       SHARE

 Dawn    $601. 4       -0.8%           37.5%
 Ajax      204.7       -0.5            12.8
 Palmolive196.6         4.2            12.2
 Gain      109.1        6.6              6.8
 Private label        84.0           -5.2           5.2
 Dawn Escapes         51.4          381.0           3.2
 Dawn Platinum Power Clean          32.8         15.5        2.0
 Palmolive Soft Touch 26.0          -23.0           1.6
 Ivory      24.0       -4.5              1.5
 Seventh Generation   23.3            9.8           1.5

 CATEGORY TOTAL     1,605.8           2.2         100.0

       UNIT SALES   CHANGE VS.      AVG. PRICE
 TOP BRANDS       (MILLIONS)       YEAR AGO      PER UNIT

 Dawn    220.3         -3.1%          $2.73
 Ajax    102.7         -3.9             1. 99
 Palmolive80.3         -1.2             2.45
 Gain      50.2         1.2             2.17
 Private label       40.3            -4.3          2.08
 Dawn Escapes        18.9           344.7          2.71
 Dawn Platinum Power Clean         10.5           3.7        3.14
 Palmolive Soft Touchll.1           -28.4          2.36
 Ivory      7.9        -4.6             3.04
 Seventh Generation   7.2            11.3          3.24

 CATEGORY TOTAL      660.9        -1.1         2.43
   PRETZELS
   Top selling vendor, Snyder's-Lance accounted for 41 percent of the $967 million category. Of the top
five vendors, only Utz Quality Foods increased sales, up three percent for an 8.1 percent dollar share.
Dollar sales of Snyder's 100-calorie packs were up 8.6 percent.
    [ILLUSTRATION OMITTED]




     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 143 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

  $ SALES     CHANGE VS.           $
TOP VENDORS (MILLIONS)        YEAR AGO       SHARE

Snyder's-Lance$397.0            -1.5%         41. 0%
Private label 166.1             -3.2          17.2
Frito Lay      151.0            -7.9          15.6
Utz Quality Foods              78.4          3.0           8.1
Mars 46.4         -1.8              4.8

UNIT SALES   CHANGE VS.       AVG. PRICE
TOP VENDORS (MILLIONS)        YEAR AGO      PER UNIT

Snyder's-Lance132.0             -1. 2%       $3.01
Private label 79.3              -4.6          2.09
Frito Lay      53.3             -8.0          2.84
Utz Quality Foods             22.7           2.9          3.45
Mars21.8          -1.2             2.13

  $ SALES        CHANGE VS.        $
TOP BRANDS     (MILLIONS)     YEAR AGO       SHARE

Snyder's of Hanover      $363.1             -4.8%         37.5%
Private label 166.1         -3.2               17.2
Rold Gold      150.6        -8.1               15.6
Utz 69.6          4.2           7.2
Combos          46.4        -1.8                  4.8
Snyders of Hanover 100 Calorie             19.0          8.6        2.0
  Pack
Bachman         15.0         5.0                  1.6
Herr's          14.7         9.5                  1.5
Glutino         13.4        -7.2                  1.4
HK Anderson     11.0       -18.2                  1.1

CATEGORY TOTAL 967.7            -2.3         100.0

UNIT SALES      CHANGE VS.    AVG. PRICE
TOP BRANDS     (MILLIONS)     YEAR AGO      PER UNIT

Snyder's of Hanover     122.3               -4.5%        $2.97
Private label 79.3          -4.6               2.09
Ro1d Gold      53.2         -8.1               2.83
Utz 20.3          4.4          3.43
Combos         21.8         -1.2                 2.13
Snyders of Hanover 100 Calorie             4.3           8.5       4.41
  Pack
Bachman         5.6          5.1                 2.68
Herr's          4.9          6.9                 2.97
G1utino         2.8         -2.1                 4.85
HK Anderson     2.2        -27.7                 5.00

 CATEGORY TOTAL357.6         -2.6         2.71
   POTATO CHIPS
   Half of the top 10 brands are from Frito Lay, and the chip giant accounted for nearly 60 percent of
potato chip sales. The only other national brand in the top five was Pringles (third), while private label
ranked fifth. Overall, dollar sales for the category pushed past $5.7 billion.
   [ILLUSTRATION OMITTED]
   $ SALES      CHANGE VS.      $
 TOP VENDORS (MILLIONS)    YEAR AGO      SHARE

 Frito Lay      $3,389.1       -0.8%             59.4%
 Kellogg Co.       613.8          2.5            10.8




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 144 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

Private label   426.3         -5.8          7.5
Utz Quality Foods            235.4        4.8           4.1
Cape Cod Potato Chip         2l0.7       13.3           3.7

UNIT SALES   CHANGE VS.     AVG. PRICE
TOP VENDORS (MILLIONS)      YEAR AGO     PER UNIT

Frito Lay    1,381.7         -0.5%        $2.45
Kellogg Co.    372.7            3.0        1. 65
Private label 232.7           -2.0         1. 83
Utz Quality Foods           118.3         0.6          1. 99
Cape Cod Potato Chip         68.8        12.6          3.06

  $ SALES      CHANGE VS.        $
TOP BRANDS   (MILLIONS)     YEAR AGO      SHARE

Lays          $1,696.0        2.8%         29.7%
Wavy Lays        538.2        -0.5          9.4
Pringles         532.2         3.4          9.3
Ruffles          527.2         3.0          9.2
Private label    426.3        -5.8          7.5
Lays Kettle Cooked           295.5        2.9           5.2
Cape Cod         210.7        13.3          3.7
Utz 192.5          4.5           3.4
Kettle           158.7         7.2          2.8
Baked Lays        84.5        -0.7          1.5

CATEGORY TOTAL5,702.2          0.2        100.0

UNIT SALES    CHANGE VS.    AVG. PRICE
TOP BRANDS   (MILLIONS)     YEAR AGO     PER UNIT

Lays705.4        1. 7%         $2.40
Wavy Lays      195.1           0.6         2.76
Pringles       345.5           3.8         1. 54
Ruffles        201.9           3.1         2.61
Private label 232.7           -2.0         l. 83
Lays Kettle Cooked          111. 0        4.7          2.66
Cape Cod        68.8          12.6         3.06
Utz 101.9        -0.2            1. 89
Kettle          58.4           3.2         2.72
Baked Lays      29.6          -3.5         2.85

 CATEGORY TOTAL            2,554.5     0.2         2.23
   TORTILLA/TOSTADA CHIPS
   The category continued to grow, up 3.4 percent in dollars and 3.6 percent in units. Overall sales
pushed close to $4 billion. Frito Lay was the undisputed leader with the top four brands: Doritos (35.7
percent dollar share); Tostitos (15.5 percent); Tostitos Scoops (10.9 percent); and Santitas (5.9
percent) .
   [ILLUSTRATION OMITTED]
   $ SALES      CHANGE VS.         $
 TOP VENDORS (MILLIONS)      YEAR AGO  SHARE

Frito Lay     $2,866.3         3.3%        71.9%
Private label    230.2        15.8          5.8
Truco Enterprises            147.5        3.8           3.7
Barce1 USA       111.2        29.1          2.8
Mission Foods    107.1        -l.4          2.7

 UNIT SALES   CHANGE VS.    AVG. PRICE
 TOP VENDORS (MILLIONS)     YEAR AGO     PER UNIT




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 145 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....


Frito Lay     1,073.3          3.9%        $2.67
Private label 110.1            6.0          2.09
Truco Enterprises            49.6          4.0         2.97
Barce1 USA       47.0         26.4          2.36
Mission Foods    37.8         -3.5          2.83

  $ SALES      CHANGE VS.        $
TOP BRANDS   (MILLIONS)     YEAR AGO       SHARE

Doritos       $1,423.8         5.6%         35.7%
Tostitos         617.1         2.8          15.5
Tostitos Scoops 433.9          3.0          10.9
Santitas         234.9        -1.1           5.9
Private label    230.2        15.8           5.8
On The Border    147.4         3.8           3.7
Mission          104.9        -2.0           2.6
Barce1 Takis Fuego            99.4        28.8          2.5
Ca1idad           76.3        13.2           1.9
Food Should Taste Good        36.3        -6.5          0.9

CATEGORY TOTAL3,989.2          3.4         100.0

UNIT SALES    CHANGE VS.    AVG. PRICE
TOP BRANDS   (MILLIONS)     YEAR AGO      PER UNIT

Doritos        572.9           5.6%        $2.49
Tostitos       195.1           4.0          3.16
Tostitos Scoops131.0           4.4          3.31
Santitas       116.2           0.0          2.02
Private label 110.1            6.0          2.09
On The Border   49.5           4.0          2.97
Mission         37.2          -4.1          2.82
Barce1 Takis Fuego           40.9         26.8         2.43
Ca1idad         41.2          1l.8          1. 85
Food Should Taste Good       11. 6       -11. 3        3.14

 CATEGORY TOTAL            1,525.5       3.6         2.62
    TOILET TISSUE
    Procter & Gamble retained its perch with 28.3 percent dollar share, followed by Kimberly Clark at 25.1
percent. On the brand side, Georgia Pacific's Angel Soft was the leading national brand (14.1 percent),
followed by two Charmin products. Overall category sales were $8.5 billion.
    [ILLUSTRATION OMITTED]
    $ SALES     CHANGE VS.         $
 TOP VENDORS (MILLIONS)      YEAR AGO    SHARE

 Procter & Gamble        $2,424.3         -0.3%        28.3%
 Kimberly Clark Corp.     2,144.9          1.2         25.1
 Georgia Pacific Consumer 2,141.8          1.0         25.0
   Product
 Private label 1,677.5       -1.3           19.6
 Oasis Brands     81.8       14.6            1.0

 UNIT SALES   CHANGE VS.    AVG. PRICE
 TOP VENDORS (MILLIONS)     YEAR AGO      PER UNIT

 Procter & Gamble           254.5         -0.6%       $9.53
 Kimberly Clark Corp.       311. 3         0.5         6.89
 Georgia Pacific Consumer   339.5         -0.6         6.31
   Product
 Private label 386.5          -5.9          4.34



    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 146 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

Oasis Brands      19.7           9.4          4.16

  $ SALES        CHANGE VS.        $
TOP BRANDS     (MILLIONS)     YEAR AGO       SHARE

Private 1abe1$1,677.5        -1. 3%           19.6%
Angel Soft     1,207.6        3.6             14.1
Charmin Ultra Strong     1,069.0             6.7         12.5
Charmin Ultra Soft       1,001.9            -7.0         11.7
Scott969.2         4.3         11.3
Quilted Northern Ultra Soft &              518.9       -5.1         6.1
  Strong
Kleenex Cottonell~ Clean Care              441. 9      -1.1         5.2
Kleenex Cottonelle Ultra   315.0             0.9          3.7
  Comfort Care
Quilted Northern Ultra Plush               304.1        2.2         3.6
Charmin Basic    302.3       -3.2              3.5

CATEGORY TOTAL8,553.9            0.3         100.0

UNIT SALES      CHANGE VS.    AVG. PRICE
TOP BRANDS     (MILLIONS)     YEAR AGO      PER UNIT

Private label 386.5          -5.9%           $4.34
Angel Soft     232.2          1.0             5.20
Charmin Ultra Strong       98.6              4.0        10.85
Charmin Ultra Soft         98.9             -4.5        10.13
Scott          150.4          4.6             6.45
Quilted Northern Ultra Soft &              60.8        -6.7        8.53
  Strong
Kleenex Cottonelle Clean Care              60.2        -1.8        7.34
Kleenex Cottonelle Ultra   39.9             -1.1         7.90
  Comfort Care
Quilted Northern Ultra Plush               40.1         0.2        7.59
Charmin Basic   51.1         -3.3             5.91

 CATEGORY TOTAL            1,338.8      -2.0         6.39
   FACIAL TISSUE
   Kleenex and Puffs each have four varieties in the top 10. However, Kleenex was the far and away the No.
1 brand, with 32 percent dollar share. Among the top five, only No. 4 Kleenex Ultra (up 6.8 percent) and
No.5 Puffs Ultra (up 3.1 percent) increased versus the previous year.
   [ILLUSTRATION OMITTED)
   $ SALES      CHANGE VS.         $
 TOP VENDORS (MILLIONS)      YEAR AGO    SHARE

Kimberly Clark Corp.     $725.7              0.2%        46.8%
Procter & Gamble          403.4             -1.7         26.0
Private label 361.3         -3.3              23.3
Irving Tissue Converters   48.6             -6.1          3.1
Georgia Pacific Consumer    3.4            -75.0          0.2
  Product
UNIT SALES   CHANGE VS.   AVG. PRICE
TOP VENDORS (MILLIONS)    YEAR AGO          PER UNIT

 Kimberly Clark Corp.     286.5             -3.2%       $2.53
 Procter & Gamble         156.5              1.6         2.58
 Private label 209.7         -7.4              1.72
 Irving Tissue Converters 39.4              -2.2         1. 23
 Georgia Pacific Consumer   2.2            -75.4         1. 57
   Product




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 147 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

  $ SALES       CHANGE VS.         $
TOP BRANDS    (MILLIONS)      YEAR AGO        SHARE

Kleenex       $497.0             -2.1%         32.0%
Private label 361.3              -3.3          23.3
Puffs Plus Lotion              196.5         -1.8        12.7
Kleenex Ultra 165.0               6.8          10.6
Puffs Ultra     92.9              3.1           6.0
Puffs Basic     70.7            -18.3           4.6
Scotties        48.6             -6.1           3.1
Kleenex Anti-Viral              23.4          6.9         1.5
Kleenex Cool Touch              16.6        -13.4         1.1
Puffs Plus      14.6              3.9           0.9

CATEGORY TOTAL               1,551.6         -1.9       100.0

UNIT SALES     CHANGE VS.      AVG. PRICE
TOP BRANDS    (MILLIONS)       YEAR AGO      PER UNIT

Kleenex       199.4              -5.5%        $2.49
Private label 209.7              -7.4          1.72
Puffs Plus Lotion              83.9           6.5        2.34
Kleenex Ultra 59.8                7.9          2.76
Puffs Ultra    37.5               4.5          2.48
Puffs Basic    26.4             -19.4          2.68
Scotties       39.4              -2.2          1. 23
Kleenex Anti-Viral              9.5          -2.1        2.47
Kleenex Cool Touch              8.9         -10.9        1. 85
Puffs Plus      2.4               8.9          6.08

 CATEGORY TOTAL702.8        -4.1         2.21
   PAPER NAPKINS
   Private label was only not atop the vendor list; it was the only one on the list that improved versus
last year, up 4.7 percent. Top national brands were Vanity Fair 15.4 percent dollar share and Bounty
Quilted, 12.9 percent dollar share. Overall category sales were $718 million, down a fraction, 0.7
percent.
   [ILLUSTRATION OMITTED]
   $ SALES     CHANGE VS.       $
 TOP VENDORS (MILLIONS)   YEAR AGO      SHARE

 Private label $335.9             4.7%         46.8%
 Georgia Pacific Consumer      174.2         -4.0        24.3
   Product
 Procter & Gamble96.8            -1.6          13 .5
 Kimberly Clark Corp.           30.0         -9.5         4.2
 Creative Converting            20.3         -3.4         2.8

 UNIT SALES   CHANGE VS.       AVG. PRICE
 TOP VENDORS (MILLIONS)        YEAR AGO      PER UNIT

 Private label 162.4              4.7%        $2.07
 Georgia Pacific Consumer      50.3          -3.9        3.46
   Product
 Procter & Gamble              27.4          -0.4        3.54
 Kimberly Clark Corp.          10.0         -11. 4       3.01
 Creative Converting           14.0           3.3        1. 45

   $ SALES      CHANGE VS.          $
 TOP BRANDS   (MILLIONS)       YEAR AGO       SHARE

 Private label $335.9             4.7%         46.8%



    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 148 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

Vanity Fair    1l0.3            1.2          15.4
Bounty Quilted 92.9             5.9          12.9
Kleenex         28.8           -9.1           4.0
Mardi Gras      25.9            6.9           3.6
Marathon        25.3            0.5           3.5
Party Creations 8.6            19.6           1.2
Dixie 7.0       -66.8              1.0
Unique6.3       -1l.1              0.9
Vanity Fair Impressions        5.4        222.0         0.8

CATEGORY TOTAL 718.0           -0.7         100.0

UNIT SALES     CHANGE VS.    AVG. PRICE
TOP BRANDS    (MILLIONS)     YEAR AGO      PER UNIT

Private label 162.4             4.7%        $2.07
Vanity Fair    35.3            -2.7          3.13
Bounty Quilted 26.9             2.8          3.46
Kleenex         9.7           -11.3          2.96
Mardi Gras     10.3             9.0          2.51
Marathon        1.5            -0.2         16.37
Party Creations 7.5            21. 8         1.15
Dixie1.4        -69.4             4.89
Unique          4.9           -19.8          1. 31
Vanity Fair Impressions       1.5         504.6        3.56

 CATEGORY TOTAL299.2         -0.8         2.40
    PEANUT BUTTER
    Dollars were down 2.8 percent, units down 0.9 percent for the $1.8 billion category. Among the top
brands, Skippy Natural was up 6.8 percent, good for fifth. The No. 1 brand was JIF (36.4 percent),
followed by private label (18.7 percent), Skippy (10.4 percent) and Peter Pan (9.5 percent).
    [ILLUSTRATION OMITTED]
    $ SALES     CHANGE VS.      $
 TOP VENDORS (MILLIONS)    YEAR AGO      SHARE

 The J.M. Smucker Co.        $859.1        -3.1%       46.1%
 Private label 348.5            -5.8          18.7
 Horme1 Foods   332.3           -0.3          17.8
 ConAgra Foods 183.9            -2.0           9.9
 Boulder Brands 21.5            -7.5           1.2

 UNIT SALES   CHANGE VS.     AVG. PRICE
 TOP VENDORS (MILLIONS)      YEAR AGO      PER UNIT

 The J.M. Smucker Co.        227.3          0.2%      $3.78
 Private label 122.8            -5.0         2.84
 Hormel Foods   93.8             3.4         3.54
 ConAgra Foods 59.6              2.1         3.09
 Boulder Brands 5.8             -8.6         3.72

   $ SALES      CHANGE VS.         $
 TOP BRANDS   (MILLIONS)      YEAR AGO      SHARE

 Jif$678.8        -2.7%           36.4%
 Private label 348.5            -5.8         18.7
 Skippy         193.9            0.6         10.4
 Peter Pan      178.0           -2.7          9.5
 Skippy Natural 84.7             6.8          4.5
 Smucker's       57.1           -1.1          3.1
 Skippy Super Chunk            40.7        -9.6         2.2
 Smucker's Goober28.9            0.3          1.5




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 149 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

Jif To Go        27.4            -6.1          1.5
Smart Balance    21. 5           -7.5          1.2

CATEGORY TOTAL               l,B64.3        -2.B       100.0

UNIT SALES     CHANGE VS.     AVG. PRICE
TOP BRANDS    (MILLIONS)      YEAR AGO      PER UNIT

Jif170.0           0.6%           $3.99
Private label 122.B              -5.0         2.B4
Skippy         51. 4              4.4         3.77
Peter Pan      57.0               0.9         3.12
Skippy Natural 23.7               6.B         3.57
Smucker's      15.9               2.2         3.59
Skippy Super Chunk             13.6         -1. 9       3.00
Smucker's Goober9.B               9.5         2.94
Jif To Go      11. 6             -5.5         2.36
Smart Balance   5.B              -B.6         3.72

 CATEGORY TOTAL53B.6         -0.9         3.46
   SS JAM/JELLY/PRESERVES
   Smucker's improved upon its lead as the top brand, up 3.7 percent for 34.9 percent of category dollars.
Private label was second, down 5.4 percent, and Welch's was third, up just 0.4 percent. Overall, dollars
totaled $926 million, up 0.3 percent and units totaled 340 million, down the same 0.3 percent.
   [ILLUSTRATION OMITTED]
   $ SALES     CHANGE VS.       $
 TOP VENDORS (MILLIONS)    YEAR AGO      SHARE

The J.M. Smucker Co.          $417.0         2.0%       45.0%
Private label 172.B              -5.4         1B.7
Welch Foods    140.4             -loB         15.2
American Marketing Team         54.1        12.3         5.B
B & G Foods     34.B             -7.0           3.B

UNIT SALES   CHANGE VS.       AVG. PRICE
TOP VENDORS (MILLIONS)        YEAR AGO      PER UNIT

The J.M. Smucker Co.          144.B          1. 3%     $2.BB
Private label 75.2               -5.3         2.30
Welch Foods    63.5               0.2         2.21
American Marketing Team        12.7         14.4        4.2B
B & G Foods    12.5             -11.9         2.77

   $ SALES      CHANGE VS.          $
 TOP BRANDS   (MILLIONS)       YEAR AGO      SHARE

Smucker's     $323.5              3.7%        34.9%
Private label 172.B              -5.4         1B.7
Welch's        103.B              0.4         11. 2
Bonne Maman     54.1             12.3          5.B
Smucker's sug   35.9             -5.1          3.9
Smucker's Simply Fruit          26.4        -B.5         2.B
Polaner All Fruit               23.B        -5.9         2.6
Welch's Natural 19.B            -10.0          2.1
Barna 16.1        -6.6               1.7
Po1aner         10.9             -9.3          1.2

 CATEGORY TOTAL 926.6             0.3        100.0

 UNIT SALES    CHANGE VS.      AVG. PRICE
 TOP BRANDS   (MILLIONS)       YEAR AGO     PER UNIT




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 150 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....


Smucker's     114.0              3.2%          $2.84
Private label 75.2              -5.3            2.30
Welch's        47.0              2.5            2.21
Bonne Maman    12.7             14.4            4.28
Smucker's sug 11.8              -7.1            3.04
Smucker's Simply Fruit        10.0            -9.7        2.63
Polaner All Fruit              8.7           -10.4        2.72
Welch's Natural 7.2             -7.9            2.74
Barna 9.0         -5.9             1. 79
Polaner         3.8            -15.1            2.89

 CATEGORY TOTAL340.6         -0.3         2.72
   BREAKFAST/CEREAL/SNACK BARS
   Wi th four of the top five brands, the Kellogg Co. was easily the top vendor with more than half of
dollar sales. General Mills had a strong year with its Nature Valley brand. Overall, the category was
relatively flat, down one percent in dollars and 0.3 percent in units.
   [ILLUSTRATION OMITTED]
   $ SALES     CHANGE VS.       $
 TOP VENDORS (MILLIONS)    YEAR AGO      SHARE

Kellogg Co.   $579.2            -4.6%           54.5%
General Mills 124.5             34.0            11.7
Private label   97.2             8.6             9.1
Small Planet Foods             86.6            5.3         8.1
Atkins Nutritionals            23.6          -24.3         2.2

 UNIT SALES   CHANGE VS.      AVG. PRICE
 TOP VENDORS (MILLIONS)       YEAR AGO        PER UNIT

 Kellogg Co.   193.5            -3.2%          $2.99
 General Mills 40.0             27.7            3.11
 Private label 45.7              7.0            2.13
 Small Planet Foods           51.7             6.2        1. 68
 Atkins Nutritionals           3.9           -27.2        6.12

   $ SALES      CHANGE VS.         $
 TOP BRANDS   (MILLIONS)      YEAR AGO         SHARE

 Kellogg's Rice Krispies Treats            $195.2         9.8%     18.4%
 Kellogg's Nutri Grain Bars184.6              -4.9         17.4
 Private label   97.2          8.6                9.1
 Kellogg's Special K Pastry 84.9             -23.7          8.0
   Crisps
 Kellogg's Special K Bar    84.8               7.5          8.0
 Nature Valley   80.9        40.7                7.6
 Larabar         77 .1       16.8                7.3
 Atkins Day Break23.6       -24.3                2.2
 Nature Valley Roasted Nut 18.1                NA1.7
   Crunch
 Kelloggs Rice Krispies Treats               11.0        53.3       1.0
   Blasted

 CATEGORY TOTAL              1,063.2          -1.0        100.0

 UNIT SALES    CHANGE VS.     AVG. PRICE
 TOP BRANDS   (MILLIONS)      YEAR AGO        PER UNIT

 Kellogg's Rice Krispies Treats             68.4         15.3%    $2.85
 Kellogg's Nutri Grain Bars55.1               -9.2         3.35
 Private label 45.7           7.0                2.13



    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 151 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

Kellogg's Special K Pastry29.3            -20.2         2.90
  Crisps
Kellogg's Special K Bar   29.0             11.2         2.92
Nature Valley 24.4          42.1             3.31
Larabar        46.2         14.8             1. 67
Atkins Day Break3.9        -27.2             6.12
Nature Valley Roasted Nut 5.6               NA          3.25
  Crunch
Kelloggs Rice Krispies Treats             5.1         50.1         2.17
  Blasted

 CATEGORY TOTAL391.2         -0.3         2.72
   CONDENSED WET SOUP
   Campbell's, Campbell's, Campbell's. Seven of the top ten brands are Campbell's products. With an
average price per unit at $1.31, the category still provides a relatively inexpensive meal. Overall,
dollar sales were at $1.5 billion, down 1.6 percent. Unit sales were down almost 4 percent.
   [ILLUSTRATION OMITTED]
   $ SALES     CHANGE VS.       $
 TOP VENDORS (MILLIONS)    YEAR AGO      SHARE

 Campbell Soup Co.       $1,287.8          -1.0%        82.8%
 Private label   253.3       -4.8             16.3
 Pacific Foods of Oregon      3.9          17.6          0.3
 Bay Valley Foods 2.9        71.2              0.2
 Looks Gourmet Food Co.       2.7          13.7          0.2

 UNIT SALES   CHANGE VS.     AVG. PRICE
 TOP VENDORS (MILLIONS)      YEAR AGO      PER UNIT

 Campbell Soup Co.           917.2         -3.5%       $1. 40
 Private label 261.8           -5.9           0.97
 Pacific Foods of Oregon       1.5         16.6         2.64
 Bay Valley Foods 2.7          95.1           1.10
 Looks Gourmet Food Co.        0.7         18.1         3.67

   $ SALES      CHANGE VS.        $
 TOP BRANDS   (MILLIONS)     YEAR AGO       SHARE

 Campbell's    $1,029.1      -1.1%           66.1%
 Private label    253.3      -4.8            16.3
 Campbell's Healthy Request 219.7           0.2         14.1
 Campbell's Light 11.6       -5.8             0.7
 Campbell's Disney Princess 10.5            9.8          0.7
 Campbell's Super Mario       4.8         -15.8          0.3
 Campbell's Scooby Doo        4.8          -1.6          0.3
 Pacific Natural Foods        3.9          17.6          0.3
 Campbell's Disney Phineas and3.3           6.8          0.2
   Ferb
 Bar Harbor         2.7      13.7               0.2

 CATEGORY TOTAL1,555.7         -1. 6        100.0

 UNIT SALES    CHANGE VS.    AVG. PRICE
 TOP BRANDS   (MILLIONS)     YEAR AGO      PER UNIT

 Campbell's     744.8        -4.6%          $1. 38
 Private label 261.8         -5.9            0.97
 Campbell's Healthy Request145.0            1.8         1. 51
 Campbell's Light 8.1        -1.0            1. 42
 Campbell's Disney Princess 7.2            12.4         1. 46
 Campbell's Super Mario      3.4          -12.3         1. 44




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 152 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

 Campbell's Scooby Doo       3.4               5.4         1. 42
 Pacific Natural Foods       1.5              16.7         2.64
 Campbell's Disney Phineas and                2.4        17.9       1. 37
   Ferb
 Bar Harbor       0.7        18.1                3.67

 CATEGORY TOTAL            1,186.2      -3.9         1. 31
   RTS WET SOUP
   Blue or red is not only about politics. The battle between Campbell's (42.1 percent dollar share) and
Progresso (41. 9 percent) could not be much closer. Campbell held the top brand spot with its Chunky
product, followed by four Progresso products. The battle has not boosted the category as overall dollars
were down 5 percent and units were down 6.3 percent.
   [ILLUSTRATION OMITTED]
   $ SALES      CHANGE VS.         $
 TOP VENDORS (MILLIONS)      YEAR AGO    SHARE

 Campbell Soup Co.            $745.1          -8.6%        42.1%
 General Mills 740.9             -2.7            41. 9
 Amys Kitchen    58.5            17 .1            3.3
 Private label   57.0            -9.6             3.2
 ConAgra Foods   43.4           -21.4             2.5

 UNIT SALES     CHANGE VS.     AVG. PRICE
 TOP VENDORS   (MILLIONS)      YEAR AGO       PER UNIT

 Campbell Soup Co.            393.8          -12.2%       $1.89
 General Mills 435.4             -0.4            1. 70
 Amys Kitchen   21.1             14.2            2.77
 Private label 33.6             -10.5            1. 70
 ConAgra Foods 19.4             -27.1            2.24

   $ SALES       CHANGE VS.         $
 TOP BRANDS    (MILLIONS)      YEAR AGO        SHARE

 Campbell's Chunky        $385.9              -9.5%        21. 8%
 Progresso Traditional     261.1               5.0         14.8
 Progresso Lightl60.5         -9.8                9.1
 Progresso Rich & Hearty   139.1              -5.4          7.9
 Progresso Vegetable Classics               126.3         3.2        7.1
 Campbell's Chunky Healthy 118.1              -3.5          6.7
   Request
 Campbell's Home Style      60.4             -21. 3         3.4
 Amy's58.5         17 .2         3.3
 Private label   57.0         -9.6               3.2
 Campbell's Slow Kettle     42.5              21.5          2.4

 CATEGORY TOTAL               1,768.2         -5.0        100.0

 UNIT SALES     CHANGE VS.     AVG. PRICE
 TOP BRANDS    (MILLIONS)      YEAR AGO       PER UNIT

 Campbell's Chunky        209.6              -12.3%       $1. 84
 Progresso Traditional    148.5                8.9         1. 76
 Progresso Light95.0          -6.8               1. 69
 Progresso Rich & Hearty   83.5               -3.2         1. 67
 Progresso Vegetable Classics               81.1          1.7       1. 56
 Campbell's Chunky Healthy 64.9               -7.3         1. 82
   Request
 Campbell's Home Style     31.2              -27.2         1. 94
 Amy's          21.1          14.2              2.77
 Private label 33.6         -10.5               1. 70




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 153 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

 Campbell's Slow Kettle      l3.8           25.9          3.09

 CATEGORY TOTAL946.5         -6.3         l. 87
   DRY SOUP
   The smallest of the soup categories, dry soup dollar sales grew 3.4 percent while units were up 1.8
percent. Overall, the category generated $380 million. Unilever was the fop vendor with 42.4 percent
dollar share, on the strength of its Lipton brand.
   [ILLUSTRATION OMITTED]
   $ SALES     CHANGE VS.       $
 TOP VENDORS (MILLIONS)    YEAR AGO      SHARE

Unilever Bestfoods North $161. 0            -1. 3%        42.4%
  America
Bear Creek country Kitchens61.9             -0.3          16.3
Nong Shim Co.   32.2        18.3               8.5
Private label   25.8        -3.4               6.8
N.K. Hurst Co.  15.2         0.3               4.0

 UNIT SALES   CHANGE VS.     AVG. PRICE
 TOP VENDORS (MILLIONS)      YEAR AGO       PER UNIT

 Unilever Bestfoods North 109.0             -1. 0%       $1. 48
   America
 Bear Creek Country Kitchens              18.1           4.3       3.42
 Nong Shim Co.  21.0         11.0                1. 53
 Private label 21.8          -3.7                l.18
 N.K. Hurst Co. 5.8           0.9                2.65

   $ SALES      CHANGE VS.          $
 TOP BRANDS   (MILLIONS)     YEAR AGO        SHARE

 Lipton Recipe Secrets     $84.0            -0.4%         22.1%
 Bear Creek Country Kitchens61.9            -0.3          16.3
 Lipton Soup Secrets        41.1            -2.0          10.8
 Nong Shim       28.2        10.4               7.4
 Knorr26.0         -1.2          6.8
 Private label   25.8        -3.4              6.8
 Hurst's Ham Beens          15.0             0.9           3.9
 Wyler's Mrs. Grass         11.0            -6.5           2.9
 Lipton Cup A Soup9.7        -6.9              2.6
 Campbell's        8.1        NA2.1

 CATEGORY TOTAL 380.0           3.4          100.0

 UNIT SALES    CHANGE VS.    AVG. PRICE
 TOP BRANDS   (MILLIONS)     YEAR AGO       PER UNIT

 Lipton Recipe Secrets     52.5              0.1%        $1.60
 Bear Creek Country Kitchens              18.1           4.3       3.42
 Lipton Soup Secrets       27.5             -2.5          1. 4 9
 Nong Shim      19.2           7.3             1. 47
 Knorr          22.3           0.1             l.17
 Private label 21.8           -3.7             1.18
 Hurst's Ham Beens           5.7             1.3          2.65
 Wyler's Mrs. Grass          5.7            -8.0          1. 93
 Lipton Cup A Soup           6.6            -6.6          1. 47
 Campbell's      1.3           NA              6.20

 CATEGORY TOTAL220.9            l.8              1.72
   CHEESE SNACKS




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 154 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

   Category dollars were up 5.5 percent while units were up 1.8 percent. Frito Lay and its Cheetos brand
owned the category and showed no signs of slowing down. Cheetos dollar sales were up 4.7 percent, Cheetos
Simply were up 22 percent. Utz also had some success, up 9.8 percent.
   [ILLUSTRATION OMITTED]
   $ SALES     CHANGE VS.       $
 TOP VENDORS (MILLIONS)    YEAR AGO      SHARE

Frito Lay     $1,131.9          5.0%        82.0%
Utz Quality Foods49.5          14.4          3.6
Private label     43.6         -7.9          3.2
Wise Foods        20.8         -1. 9         1.5
Herr Foods        16.2          5.9          1.2

 UNIT SALES   CHANGE VS.     AVG. PRICE
 TOP VENDORS (MILLIONS)      YEAR AGO     PER UNIT

 Frito Lay     551.3            2.4%       $2.05
 Utz Quality Foods           14.7         -0.9         3.38
 Private label 22.6           -11.1         1. 93
 Wise Foods     15.3            1.1         1. 36
 Herr Foods      8.8           -6.2         1. 83

   $ SALES      CHANGE VS.        $
 TOP BRANDS   (MILLIONS)     YEAR AGO      SHARE

 Cheetos        $969.5          4.7%        70.2%
 Chester's        69.5          3.5          5.0
 Private label    43.6         -7.9          3.2
 Utz   43.4         9.8           3.1
 Baked Cheetos    28.9          5.3          2.1
 Cheetos Simply   27.8         22.0          2.0
 Cheetos Mix Ups 26.3         -15.6          1.9
 Wise Cheez Doodles            18.8       -8.6          1.4
 Herr's15.0         3.4           1.1
 Bachman Jax      11.0         -2.1          0.8

 CATEGORY TOTALl,380.7          5.5        100.0

 UNIT SALES    CHANGE VS.    AVG. PRICE
 TOP BRANDS   (MILLIONS)     YEAR AGO     PER UNIT

 Cheetos       482.6            1. 7%      $2.01
 Chester's      35.2            3.4         1. 98
 Private label 22.6           -11.1         1. 93
 Utz 12.8         -2.4            3.39
 Baked Cheetos   9.9            4.8         2.93
 Cheetos Simply 8.5            25.5         3.29
 Cheetos Mix Upsll.0          -16.2         2.39
 Wise Cheez Doodles          13.5         -8.5         1. 39
 Herr's          8.5           -7.1         1. 75
 Bachman Jax     4.5           -6.5         2.44

 CATEGORY TOTAL669.4          1.8         2.06
   ALL OTHER CRACKERS
   The category really is a mixed bag, with brands ranging from Sunshine Cheez It (No. 1 with 1 3.4
percent dollar share) to Wheat Thins (No.4, 6.8 percent) to Stacy's (No.8, 4.2 percent). Overall,
category dollars were more than $5 billion, up a modest 0.6 percent. Units were down 1.1 percent.
    [ILLUSTRATION OMITTED]
   $ SALES      CHANGE VS.      $
 TOP VENDORS (MILLIONS)    YEAR AGO      SHARE




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 155 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

Mondelez International      $1,640.4         0.5%       32.7%
Sunshine Biscuits              802.6         4.8        16.0
Pepperidge Farm 762.3            2.1          15.2
Kellogg Co.     571.3           -4.9          11.4
Private label   219.5           -6.9            4.4

UNIT SALES   CHANGE VS.      AVG. PRICE
TOP VENDORS (MILLIONS)       YEAR AGO      PER UNIT

Mondelez International        614.1          0.4%      $2.67
Sunshine Biscuits             280.6          3.5        2.86
Pepperidge Farm277.0            -3.1          2.75
Kellogg Co.    199.9            -4.0          2.86
Private label 113.2             -7.5          1. 94

  $ SALES      CHANGE VS.          $
TOP BRANDS   (MILLIONS)       YEAR AGO       SHARE

Sunshine Cheez It             $670.4        6.0%         13.4%
Nabisco Ritz    487.8           -2.9           9.7
Pepperidge Farm Goldfish       479.9        4.3           9.6
Nabisco Wheat Thins            341. 3      -5.5           6.8
Nabisco Triscuit341.2            5.4           6.8
Private label   219.5           -6.9           4.4
Keebler Club    216.9            1.2           4.3
Stacy's         212.2           -1. 6          4.2
Keebler Townhouse              210.1       -0.9           4.2

Snack Factory Pretzel Crisps               177.4        0.3         3.5

CATEGORY TOTAL5,020.6            0.6         100.0

UNIT SALES    CHANGE VS.      AVG. PRICE
TOP BRANDS   (MILLIONS)       YEAR AGO      PER UNIT

Sunshine Cheez It             233.5          4.15%      $2.87
Nabisco Ritz   178.1            -2.3          2.74
Pepperidge Farm Goldfish      168.8         -1.1         2.84
Nabisco Wheat Thins           125.7         -5.0         2.71
Nabisco Triscuit              130.1          6.1         2.62
Private label 113.2             -7.5          1. 94
Keebler Club     76.8            2.0          2.82
Stacy's          62.4           -2.5          3.40
Keebler Townhouse              78.9         -0.7         2.66

Snack Factory Pretzel Crisps               59.6        -0.9        2.98

 CATEGORY TOTAL            1,818.1      -1.1         2.76
   SNACK NUTS
   By now the health benefits of nuts are well known and consumers are paying closer attention to the
category. Planters is the top national brand (25.2 percent dollar share, up seven percent) and closing on
private label (31 percent, up 1.9 percent). Overall, category dollars approached $4 billion.
    [ILLUSTRATION OMITTED]
   $ SALES      CHANGE VS.         $
 TOP VENDORS (MILLIONS)      YEAR AGO    SHARE

 Private label$1,225.5           1. 9%        31.0%
 Kraft Foods Group           1,085.7         6.3         27 .5
 Paramount Farms 536.3          -4.2          13.6
 Blue Diamond Growers          450.0        10.6         11.4
 Diamond Foods   116.0          -0.4           2.9




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 156 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....


UNIT SALES   CHANGE VS.     AVG. PRICE
TOP VENDORS (MILLIONS)      YEAR AGO      PER UNIT

Private label 271.5            -4.3%       $4.51
Kraft Foods Group           195.1          1.2         5.57
Paramount Farms87.3            -5.7         6.15
Blue Diamond Growers         78 .5        -1.4         5.73
Diamond Foods 34.7             1l.5         3.34

  $ SALES      CHANGE VS.         $
TOP BRANDS   (MILLIONS)      YEAR AGO      SHARE

Private 1abel$1,225.5           1. 9%       31. 0%
Planters         997.2          7.0         25.2
Wonderful       536.2          -4.2         13.6
Blue Diamond    450.0          10.6         11.4
Emerald         112.8          -0.6          2.9
Hampton Farms     74.5         12.8          1.9
Planters Nutrition             65.1        2.1          1.6
Young Pecan       32.7        -14.8          0.8
Imperial Nuts     24.0        -1l.5          0.6
Frito Lay         22.5          5.8          0.6

CATEGORY TOTAL3,954.0            2.3       100.0

UNIT SALES    CHANGE VS.    AVG. PRICE
TOP BRANDS   (MILLIONS)     YEAR AGO      PER UNIT

Private label 271.5            -4.3%       $4.51
Planters      181.3             2.1         5.50
Wonderful      87.3            -5.7         6.15
Blue Diamond   78.5            -1.4         5.73
Emerald        34.3            1l.2         3.29
Hampton Farms 25.4             14.8         2.94
Planters Nutrition            9.9         -6.0         6.60
Young Pecan     2.5           -13.3        12.94
Imperial Nuts   8.4           -12.8         2.88
Frito Lay      12.7             4.9         1.77

 CATEGORY TOTAL870.0         -2.2         4.54
   GRANOLA BARS
   Nature Valley products, made by General Mills, held the top two brand spots. Kind Healthy Grains had a
strong year, up 78 percent. Overall, the category topped $ 1.5 billion in sales, no change from last year.
Units were down slightly, 1.3 percent.
    [ILLUSTRATION OMITTED]
    $ SALES     CHANGE VS.      $
 TOP VENDORS (MILLIONS)    YEAR AGO      SHARE

 General Mills $600.5          -3.5%        37.8%
 Quaker Oats Co.409.0           1.6         25.7
 Private label 146.1            1.4          9.2
 Kashi Co.       95.0         -10.5          6.0
 McKee Foods Corp.            87.3         2.9          5.5

 UNIT SALES   CHANGE VS.     AVG. PRICE
 TOP VENDORS (MILLIONS)      YEAR AGO     PER UNIT

 General Mills 169.7           -3.7%       $3.54
 Quaker Oats Co.            137.1         -1.5         2.98
 Private label 62.8            -0.1         2.33



    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 157 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

Kashi Co.      27.3             -13.9           3.48
McKee Foods Corp.              39.1            3.5         2.23

  $ SALES       CHANGE VS.          $
TOP BRANDS    (MILLIONS)       YEAR AGO        SHARE

Nature Valley $354.3         -8.5%              22.3%
Nature Valley Sweet & Salty                 240.6        10.6      15.1
  Nut
Quaker Chewy   229.4          2.5               14.4
Private label 146.1           1.4                9.2
Kashi95.0       -10.5            6.0
Quaker Chewy Dipps          90.9              -4.7          5.7
Kind Healthy Grains         87.0              78.0          5.5
Sunbelt Bakery 86.2           2.7                5.4
Cascadian Farm Organic      36.4              32.1          2.3
Quaker Big Chewy34.7         -8.4                2.2

CATEGORY TOTAL               1,589.4           0.0        100.0

UNIT SALES     CHANGE VS.     AVG. PRICE
TOP BRANDS    (MILLIONS)      YEAR AGO        PER UNIT

Nature Valley 96.6           -8.6%             $3.67
Nature Valley Sweet & Salty                 71.0         10.3      3.39
  Nut
Quaker Chewy   73.0          -0.8               3.14
Private label  62.8          -0.1               2.33
Kashi          27.3         -13.9               3.48
Quaker Chewy Dipps        29.4                -7.3         3.09
Kind Healthy Grains       27.0                83.9         3.22
Sunbelt Bakery 36.7           2.6               2.35
Cascadian Farm Organic      9.5               15.7         3.82
Quaker Big Chewy          13.9               -11.6         2.49

CATEGORY TOTAL511.5              -1.3           3.11
  FLOUR
   Gold Medal and private label, the top two on the brand side, both had off years, down 5.1 percent and
4.7 percent, respectively. Third place King Arthur took advantage, with an increase of 6.6 percent versus
the previous year. Maseca (6th) also had a good year, up 9.1 percent.
   [ILLUSTRATION OMITTED]
   $ SALES     CHANGE VS.       $
 TOP VENDORS (MILLIONS)    YEAR AGO      SHARE

General Mills $171.1         -5.3%              24.6%
Private label 157.2          -4.7               22.6
The J.M. Smucker Co.      102.2               -1.0         14.7
King Arthur Co. 74.2          6.6               10.7
Bob's Red Mill Natural Foods                 47.6         2.7       6.8

UNIT SALES     CHANGE VS.      AVG. PRICE
TOP VENDORS   (MILLIONS)       YEAR AGO       PER UNIT

 General Mills  65.5          -5.3%            $2.61
 Private label 76.7           -1. 9              2.05
 The J.M. Smucker Co.      39.8               -2.4         2.57
 King Arthur Co.17.3           6.8               4.30
 Bob's Red Mill Natural Foods                7.8          4.5      6.12

   $ SALES      CHANGE VS.          $
 TOP BRANDS   (MILLIONS)       YEAR AGO        SHARE




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 158 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....


Gold Medal    $163.9           -5.1%        23.6%
Private label 157.2            -4.7         22.6
King Arthur     74.2            6.6         10.7
Pillsbury Best 60.6             2.5          8.7
Bob's Red Mill 47.6             2.7          6.8
Maseca          23.0            9.1          3.3
White Lily      21. 5          -3.8          3.1
White Wings     14.1            1.7          2.0
Swan's Down     10.6           -4.3          1.5
Blue Bird        8.4           -0.2          1.2

CATEGORY TOTAL 695.8           -0.6        100.0

UNIT SALES     CHANGE VS.    AVG. PRICE
TOP BRANDS    (MILLIONS)     YEAR AGO     PER UNIT

Gold Medal       62.9          -5.2%       $2.60
Private label    76.7          -1.9         2.05
King Arthur      17.3           6.8         4.30
Pillsbury Best   23.5          -0.2         2.57
Bob's Red Mill    7.8           4.5         6.13
Maseca            5.5          13.1         4.18
White Lily        8.7          -1.9         2.47
White Wings       3.0           2.7         4.76
Swan's Down       3.4          -5.3         3.13
Blue Bird         1.2          -1.2         7.03

 CATEGORY TOTAL245.9         -1.3         2.83
   SPICE/SEASONING-NO SALT/PEPPER
   Consumers are expanding their food horizons, and nowhere is that more visible than the spice/seasoning
category. Dollars were up 7.4 percent and units were up 3.8 percent. ACH Food Companies had three of the
top 10 brands, making it the category's top vendor. The top brand was Badia.
    [ILLUSTRATION OMITTED]
   $ SALES      CHANGE VS.      $
 TOP VENDORS (MILLIONS)    YEAR AGO      SHARE

ACH Food Companies       $183.2            5.2%        31.0%
B & G Foods     86.6         5.0            14.7
Badia Spices    78.5         6.7            13.3
Botanical Foods Co.        43.8           27.7          7.4
Bolner's Fiesta Products   29.7            4.9          5.0

 UNIT SALES   CHANGE VS.     AVG. PRICE
 TOP VENDORS (MILLIONS)      YEAR AGO     PER UNIT

ACH Food Companies           45.1         -2.9%       $4.07
B & G Foods    27.8             1.1          3.12
Badia Spices   36.1             7.7          2.17
Botanical Foods Co.          11.3         29.4         3.88
Bolner's Fiesta Products     11.2          4.6         2.66

   $ SALES      CHANGE VS.        $
 TOP BRANDS   (MILLIONS)     YEAR AGO      SHARE

 Badia          $74.4           7.4%        12.6%
 Tones73.1         7.9           12.4
 Mrs. Dash       63.1           5.3         10.7
 Spice Islands   59.0           1.6         10.0
 Weber46.2        15.8             7.8
 Gourmet Garden 43.8           27.7          7.4




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 159 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

Bo1ner's Fiesta 29.3             5.0            5.0
Tajin17.4         24.9              2.9
Christopher Ranch              13.1          -2.0          2.2
Simply Organic 10.9             21.4            1.8

CATEGORY TOTAL 591.2             7.4          100.0

UNIT SALES      CHANGE VS.    AVG. PRICE
TOP BRANDS     (MILLIONS)     YEAR AGO       PER UNIT

Badia          34.5              8.5%         $2.16
Tones          16.6             -6.8           4.41
Mrs. Dash      20.9              0.1           3.01
Spice Islands 11.2               2.9           5.28
Weber          15.1              7.4           3.07
Gourmet Garden 11.3             29.4           3.88
Bolner's Fiesta10.9              4.7           2.69
Tajin6.8          11. 7            2.55
Christopher Ranch              4.6           -5.2         2.85
Simply Organic 2.3              20.0           4.73

 CATEGORY TOTAL185.4          3.8         3.19
   ICE CREAM
   National brands, led by Breyers (up 15.2 percent, 9.7 percent dollar share) and Ben & Jerry's (up 19.7
percent, 9.0 percent dollar share) are closing the gap on private label (21.9 percent dollar share).
Category dollars were $5.1 billion, up 2.3 percent and units were up 2.2 percent.
   [ILLUSTRATION OMITTED)
   $ SALES     CHANGE VS.        $
 TOP VENDORS (MILLIONS)    YEAR AGO      SHARE

Private label$1,128.5        5.0%              21.9%
Nestle Dreyers Ice Cream Co.                985.6        6.3      19.1
Good Humor/Breyers         553.0             15.7         10.7
Ben & Jerry's Homemade     465.4             19.7          9.0
Wells Enterprises          368.0              4.2          7.1

 UNIT SALES     CHANGE VS.    AVG. PRICE
 TOP VENDORS   (MILLIONS)     YEAR AGO       PER UNIT

 Private label 353.5          6.2%            $3.19
 Nestle Dreyers Ice Cream Co.              249.2         4.6       3.96
 Good Humor/Breyers        145.7             13.0         3.80
 Ben & Jerry's Homemade    117.2             16.5         3.97
 Wells Enterprises          83.3              2.4         4.42

   $ SALES       CHANGE VS.        $
 TOP BRANDS    (MILLIONS)     YEAR AGO        SHARE

 Private label$1,128.5        5.0%             21.9%
 Breyers         499.9       15.2               9.7
 Ben & Jerry's   465.4       19.7               9.0
 Haagen Dazs     418.8        9.6               8.1
 Wells Blue Bunny284.2        7.0               5.5
 Dreyer's/Edy's Grand       251. 5            8.1          4.9
 Dreyer's/Edy's Slowchurned 249.3            -5.4          4.8
 Turkey Hill     238.7        8.3               4.6
 Other Unilever Bestfoods North             222.4       34.8        4.3
   America
 Blue Bell       207.2      -63.7               4.0

 CATEGORY TOTAL5,148.4           2.3          100.0




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 160 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of su permarket categories; 20 16 STATE 0 ....


UNIT SALES     CHANGE VS.    AVG. PRICE
TOP BRANDS    (MILLIONS)     YEAR AGO     PER UNIT

Private label 353.5          6.2%           $3.19
Breyers        131.0        12.6             3.81
Ben & Jerry's 117.2         16.5             3.97
Haagen Dazs    100.0         7.2             4.19
Wells Blue Bunny65.7         4.9             4.33
Dreyer's/Edy's Grand       67.0             7.2         3.75
Dreyer's/Edy's Slowchurned 65.0            -6.1         3.84
Turkey Hill     79.4         4.8             3.01
Other Unilever Bestfoods North            50.7        34.5        4.38
  America
Blue Bell       45.6       -65.1             4.54

 CATEGORY TOTAL            1,383.3       2.2         3.72
   FROZEN YOGURT/TOFU
   So Delicious had another strong year. Both dollars and units were up more than 30 percent, placing the
brand third overall with 1 2 percent dollar share. Overall category sales did not fair as well, down
nearly 10 percent in dollars and 1 2.5 percent in units.
   [ILLUSTRATION OMITTED]
   $ SALES      CHANGE VS.         $
 TOP VENDORS (MILLIONS)      YEAR AGO    SHARE

 Private label $62.3           -4.3%         21.6%
 Kemps          40.8            9.1          14.1
 Whitewave Foods Co.         39.4          23.4         13.6
 Ben & Jerry's Homemade      27.5         -29.9          9.5
 Wells Enterprises           22.4          -3.7          7.8

 UNIT SALES   CHANGE VS.     AVG. PRICE
 TOP VENDORS (MILLIONS)      YEAR AGO      PER UNIT

 Private label 19.6            -8.8%        $3.18
 Kemps          10.9            8.2          3.76
 Whitewave Foods Co.          7.5          24.7         5.24
 Ben & Jerry's Homemade       7.0         -32.0         3.90
 Wells Enterprises            5.7          -5.1         3.93

   $ SALES      CHANGE VS.        $
 TOP BRANDS   (MILLIONS)     YEAR AGO       SHARE

 Private label $62.3         -4.3%           21.6%
 Kemps          40.8          9.1            14.1
 So Delicious   34.5         30.4            12.0
 Ben & Jerry's 27.5         -29.9             9.5
 Wells Blue Bunny          22.4            -2.3          7.8
 Dannon Oikos   16.8          3.4             5.8
 Dreyer's/Edy's Slowchurned12.3           -24.9          4.3
 Healthy Choice 8.8         -61. 2            3.1
 Haagen Dazs      7.5       -17.4             2.6
 Turkey Hill      5.5       -29.2             1.9

 CATEGORY TOTAL288.9           -9.7         100.0

 UNIT SALES    CHANGE VS.    AVG. PRICE
 TOP BRANDS   (MILLIONS)     YEAR AGO      PER UNIT

 Private label   19.6          -8.8%        $3.18
 Kemps           10.9           8.2          3.76



    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 161 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

 So Delicious    6.7            30.7           5.13
 Ben & Jerry's   7.0           -32.0           3.90
 Wells Blue Bunny5.7            -3.3           3.93
 Dannon Oikos    5.1             3.2           3.26
 Dreyer's/Edy's Slowchurned    3.1          -25.9            3.97
 Healthy Choice 2.4            -62.6           3.73
 Haagen Dazs     1.8           -19.9           4.12
 Turkey Hill     1.8           -30.2           3.09

 CATEGORY TOTAL 76.2        -12.5         3.79
   SHERBET/SORBET/ICES
   Unilever products were up 31.1 percent, easily the biggest gainer. That was still only good for 6.8
percent dollar share, for both vendor and brand. Private label accounted for almost 45 percent of dollars.
Overall, category dollars were down 2.6 percent, units were down 3.6 percent.
   [ILLUSTRATION OMITTED]
   $ SALES     CHANGE VS.       $
 TOP VENDORS (MILLIONS)    YEAR AGO      SHARE

Private label $84.4          3.8%               44.7%
Nestle Dreyers Ice Cream Co.               30.0           -11. 4     15.9
Unilever Bestfoods North 12.8                31.1              6.8
  America
Kemps6.3          4.6           3.3
Prairie Farms Dairy        6.2                0.5             3.3

 UNIT SALES   CHANGE VS.      AVG. PRICE
 TOP VENDORS (MILLIONS)       YEAR AGO       PER UNIT

 Private label 32.5           1. 9%           $2.60
 Nestle Dreyers Ice Cream Co.               7.4           -13.6      4.04
 Unilever Bestfoods North   3.0              35.0            4.27
   America
 Kemps2.0          3.1          3.09
 Prairie Farms Dairy        1.9              -1.1            3.29

   $ SALES      CHANGE VS.         $
 TOP BRANDS   (MILLIONS)      YEAR AGO        SHARE

 Private label $84.4          3.8%                44.7%
 Haagen Dazs    24.2         -9.4                 12.8
 Other Unilever Bestfoods North            12.8            31.1       6.8
   America
 Kemps6.3          4.6           3.3
 Prairie Farms   6.2          1.0               3.3
 Dean's Country Fresh       4.4               8.5             2.3
 WholeFruit      4.3         -1.0               2.3
 Ciao Bella      3.8         13.0               2.0
 Dreyer's/Edy's 3.6          -9.8               1.9
 Friendly's      3.4         21.3               1.8

 CATEGORY TOTALS             188.8           -2.6           100.0

 UNIT SALES    CHANGE VS.     AVG. PRICE
 TOP BRANDS   (MILLIONS)      YEAR AGO       PER UNIT

 Private label 32.5           1. 9%           $2.60
 Haagen Dazs     6.0        -11.9               4.05
 Other Unilever Bestfoods North             3.0            35.0      4.27
   America
 Kemps2.0          3.1          3.09
 Prairie Farms   1.9         -0.9                 3.29




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 162 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

Dean's Country Fresh          1.7           8.1        2.59
WholeFruit      1.4            -4.2          2.94
Ciao Bella      0.9            15.3          4.27
Dreyer's/Edy's 0.9            -12.0          3.99
Friendly's      1.1            19.7          3.12

 CATEGORY TOTALS63.9         -3.6         2.95
   FROZEN PIZZA CRUSTS/DOUGH
   The cost of making homemade pizza has gone up. Dollar sales were up 22.8 percent, primarily due to a
58-cent increase in average price per unit. Udi's was the top brand at 28.2 percent dollar share. Newcomer
to the category, Rich's was the third best selling brand at 9.1 percent dollar share.
   [ILLUSTRATION OMITTED]
   $ SALES     CHANGE VS.       $
 TOP VENDORS (MILLIONS)    YEAR AGO      SHARE

Boulder Brands $5.6             8.8%         28.2%
Private label   2.6           191.2          13.3
Gog1anian Bakeries            1.8           NA9.1
Stefano Foods   1.4            15.0           7.2
Kinnikinnick Foods            1.1         -23.1         5.6

UNIT SALES   CHANGE VS.      AVG. PRICE
TOP VENDORS (MILLIONS)       YEAR AGO      PER UNIT

Boulder Brands 1.13.4%           $5.30
Private label 0.7             123.2          3.70
Goglanian Bakeries           O.lNA          19.94
Stefano Foods 0.7              16.6          1. 96
Kinnikinnick Foods           0.1          -21.9        7.92

   $ SALES      CHANGE VS.        $
 TOP BRANDS   (MILLIONS)     YEAR AGO       SHARE

Udi's          $5.6             8.8%         28.2%
Private label   2.6           191. 2         13 .3
Richs1.8           NA9.1
Stefano's       1.4            15.0           7.2
Kinnikinnick Foods            1.1         -23.1         5.6
Against The Grain Gourmet     1.0          25.1         4.9
TiseoO.9         -6.3             4.3
Calise & Sons Bakery          0.8          12.3         3.9
Guttenplans     0.6            -9.3           3.1
House of Pasta 0.5            -14.1           2.5

 CATEGORY TOTAL 19.8           22.8         100.0

 UNIT SALES    CHANGE VS.    AVG. PRICE
 TOP BRANDS   (MILLIONS)     YEAR AGO      PER UNIT

 Udi's          1.13.4%        $5.30
 Private label 0.7          123.2            3.70
 Richs          O.lNA          19.94
 Stefano's      0.7          16.6            1. 96
 Kinnikinnick Foods        0.1            -21.9        7.92
 Against The Grain Gourmet 0.1             24.4        7.32
 Tiseo          0.5          -3.9            1. 84
 Calise & Sons Bakery      0.40.6            1. 70
 Guttenplans    0.5         -12.4            1. 27
 House of Pasta 0.2         -17.7            2.89

 CATEGORY TOTAL 5.62.9           3.56




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 163 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

   FROZEN PIZZA
   A 19-cent increase in average price per unit led to higher dollar sales (3.3 percent) despite a 2.5
percent decrease in units. Di Giorno was the top brand (22.4 percent dollar share) followed by Red Baron
(13.2 percent). Nestle USA was the top vendor, with 43.4 percent dollar share.
   [ILLUSTRATION OMITTED]
   $ SALES      CHANGE VS.      $
 TOP VENDORS (MILLIONS)    YEAR AGO      SHARE

 Nestle USA    $1,960.2         2.6%        43.4%
 Schwan Food Co. 883.9         -1. 7        19.6
 Private label    502.5        10.2         11.1
 General Mills    395.3        -3.4          8.8
 Palermo Villa    115.8        64.6          2.6

 UNIT SALES   CHANGE VS.     AVG. PRICE
 TOP VENDORS (MILLIONS)      YEAR AGO     PER UNIT

 Nestle USA     439.1           0.8%       $4.46
 Schwan Food Co.230.6          -6.6         3.83
 Private label 153.8            3.9         3.27
 General Mills 277.6           -8.8         1. 42
 Palermo Villa   20.9          31.6         5.53

   $ SALES      CHANGE VS.        $
 TOP BRANDS   (MILLIONS)     YEAR AGO      SHARE

 Di Giorno     $1,009.3         5.1%        22.4%
 Red Baron        597.0         1.2         13.2
 Private label    502.5        10.2         11.1
 Totinos Party Pizza          377.4       -2.6          8.4
 Tombstone        290.2        -6.0          6.4
 Jacks236.6        21.7            5.2
 Freschetta       205.0        -8.0          4.5
 California Pizza Kitchen     144.8        4.6          3.2
 Di Giorno Pizzeria           118.8       33.2          2.6
 Lean Cuisine      67.4        -5.2          1.5

 CATEGORY TOTAL4,515.7          3.3        100.0

 UNIT SALES    CHANGE VS.    AVG. PRICE
 TOP BRANDS   (MILLIONS)     YEAR AGO     PER UNIT

 Di Giorno      177.4           3.8%       $5.69
 Red Baron      165.0          -1.2         3.62
 Private label 153.8            3.9         3.27
 Totinos Party Pizza         262.3        -8.5         1. 44
 Tombstone       77 .4         -7.1         3.75
 Jacks79.9        26.1           2.96
 Freschetta      37.5         -12.1         5.46
 California Pizza Kitchen     26.3         0.0         5.51
 Di Giorno Pizzeria           20.2        29.7         5.89
 Lean Cuisine    25.9          -2.0         2.60

 CATEGORY TOTAL            1,310.0      -2.5         3.45
   REFRIGERATED BACON
   The No. 1 national brand has a first name      it is O.S.C.A.R. Oscar Mayer accounted for 19.2 percent
of dollar sales, just behind private label (21 percent). Category dollars were down 2.8 percent, primarily
due to a 30-cent decrease in average price per unit. Unit sales were up 3.8 percent.
   [ILLUSTRATION OMITTED]
   $ SALES      CHANGE VS.         $
 TOP VENDORS (MILLIONS)      YEAR AGO    SHARE



    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 164 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....


Private label $895.0            -5.8%       21. 0%
Kraft Foods Group             869.6       -3.8         20.4
Hormel Foods   489.9             1.0        11.5
Wright Brand Foods            349.2        2.3          8.2
Smithfield     273.4            20.6         6.4

UNIT SALES   CHANGE VS.      AVG. PRICE
TOP VENDORS (MILLIONS)       YEAR AGO     PER UNIT

Private label 210.8             1. 2%      $4.25
Kraft Foods Group           182.6          0.6         4.76
Hormel Foods   95.3            14.9         5.14
Wright Brand Foods           37.5         14.9         9.32
Smithfield     68.5            28.4         3.99

  $ SALES      CHANGE VS.         $
TOP BRANDS   (MILLIONS)      YEAR AGO      SHARE

Private label $895.0            -5.8%       21.0%
Oscar Mayer    819.1            -4.2        19.2
Hormel Black Label            373.5        2.0          8.8
Wright         342.4             2.4         8.0
Smithfield     251.1            20.4         5.9
Farmland       2l0.5             1.6         4.9
Hormel          89.8            -3.2         2.1
Gwaltney        88.4            -8.0         2.1
BarS 84.8        -2.9               2.0
Farmer John     71.5             7.3         1.7

CATEGORY TOTAL              4,266.8       -2.8        100.0

UNIT SALES    CHANGE VS.     AVG. PRICE
TOP BRANDS   (MILLIONS)      YEAR AGO     PER UNIT

Private label 2l0.8              1.2%      $4.25
Oscar Mayer   169.0             -0.4        4.85
Hormel Black Label            71.2        18.7         5.25
Wright         37.1             15.0        9.23
Smithfield     60.1             27.7        4.18
Farmland       49.5             10.6        4.26
Hormel         18.8              1.3        4.79
Gwaltney       24.3             -3.7        3.64
BarS26.9         13.3              3.15
Farmer John    14.9             21. 3       4.82

 CATEGORY TOTAL961.8           3.8        4.44
   BROWN/POWDER/FLAVORED SUGAR
   The category has a sweet year, up 6.3 percent, pushing dollar sales past $407 million. The No. 1
national brand was Domino, up 5.1 percent for a 23.9 percent dollar share. That was still less than half
of private label sales, which were 49.2 percent, up 7.2 percent.
   [ILLUSTRATION OMITTED]
   $ SALES     CHANGE VS.        $
 TOP VENDORS (MILLIONS)    YEAR AGO      SHARE

Private label $200.9             7.2%       49.2%
Domino Foods    97.7             5.1        23.9
C & H Sugar Co. 57.3             2.6        14.1
Imperial Sugar Co.             18.3       -8.7          4.5
Amer Crystal Sugar Co.          7.0        6.7          1.7




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 165 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

UNIT SALES   CHANGE VS.     AVG. PRICE
TOP VENDORS (MILLIONS)      YEAR AGO      PER UNIT

Private label 110.6           -0.5%        $1.82
Domino Foods   55.1           -0.9          1. 77
C & H Sugar Co.28.3           -3.3          2.03
Imperial Sugar Co.          11. 7        -12.3         1. 56
Amer Crystal Sugar Co.       3.4           0.3         2.08

  $ SALES      CHANGE VS.        $
TOP BRANDS   (MILLIONS)     YEAR AGO       SHARE

Private label $200.9           7.2%         49.2%
Domino          97.7           5.1          23.9
C & H57.3         2.6           14.0
Imperial Sugar 10.3            0.2           2.5
Dixie Crystals   7.9         -18.0           1.9
Florida Crystals 6.9          18.2           1.7
Crystal Sugar    4.7           6.2           1.2
BetterBody Foods 2.5         835.8           0.6
American Crystal 2.3           7.9           0.6
Wholesome Sweeteners          1.9         10.3          0.5

CATEGORY TOTAL 407.9            6.3        100.0

UNIT SALES    CHANGE VS.    AVG. PRICE
TOP BRANDS   (MILLIONS)     YEAR AGO      PER UNIT

Private label 110.6           -0.5%        $1. 82
Domino         55.1           -0.9          1. 77
C & H          28.3           -3.3          2.02
Imperial Sugar 6.3            -1.0          1. 63
Dixie Crystals 5.4           -22.7          1. 48
Florida Crystals1.9           16.5          3.68
Crystal Sugar   2.3           -0.3          2.09
BetterBody FoodsO.3          777.8          9.08
American Crystal1.1            1.6          2.06
Wholesome Sweeteners         0.4          1l.8         4.37

 CATEGORY TOTAL219.3         -1.0         1. 86
   CANNED/BOTTLED CORN
   Top national vendor, Del Monte, inched closer to private label with a 5.3 percent dollar increase, for
a 25.9 percent market share. Seneca Foods and Juanita's Foods were also up, 11. 1 and 12.1 percent,
respectively. Category dollars and units were flat as sales accounted for $628 million.
   [ILLUSTRATION OMITTED]
   $ SALES     CHANGE VS.       $
 TOP VENDORS (MILLIONS)    YEAR AGO      SHARE

 Private label $225.0          -2.3%        35.8%
 Del Monte Foods163.1           5.3         25.9
 General Mills   92.8          -9.8         14.8
 Seneca Foods Corp.           56.1        11.1          8.9
 Juanita's Foods 28.6          12.1          4.6

 UNIT SALES   CHANGE VS.    AVG. PRICE
 TOP VENDORS (MILLIONS)     YEAR AGO      PER UNIT

 Private label 327.7           -2.9%       $0.69
 Del Monte Foods            142.6          4.4         1.14
 General Mills 74.6           -15.0         1. 24
 Seneca Foods Corp.          77.1         14.7         0.73



    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 166 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

Juanita's Foodsll.9            12.5           2.41

  $ SALES       CHANGE VS.        $
TOP BRANDS    (MILLIONS)     YEAR AGO        SHARE

Private label $225.0            -2.3%         35.8%
Del Monte Fresh Cut          11 7.2          9.6       18.6
Green Giant     78.6          -11.5           12.5
Libby's         50.1            12.0           8.0
Del Monte       34.3            -2.7           5.5
Juanita's       24.1            14.1           3.8
Bush's Best     14.3             3.3           2.3
Green Giant Mexicorn            9.2         -1.2        1.5
Teasdale         6.2            -8.6           1.0
Del Monte Fresh Cut             6.2        -22.0        1.0
  Specialties

CATEGORY TOTAL 628.5             0.1         100.0

UNIT SALES     CHANGE VS.    AVG. PRICE
TOP BRANDS    (MILLIONS)     YEAR AGO       PER UNIT

Private label 327.7             -2.9%        $0.69
Del Monte Fresh Cut          121. 4          5.7       0.97
Green Giant    66.2            -16.5          1.19
Libby's        70.1             15.7          0.71
Del Monte      12.0               1.5         2.86
Juanita's       8.7             16.4          2.75
Bush's Best     8.4               1.2         1. 70
Green Giant Mexicorn           6.0          -1.4       1. 53
Teasdale        2.7             -6.5          2.29
Del Monte Fresh Cut            4.2         -21. 4      1. 49
  Specialties

 CATEGORY TOTAL685.9           -1.0       0.92
    CANNED/BOTTLED GREEN BEANS
    Del Monte Fresh Cut was the No. 1 national brand (21 percent dollar share), the only national brand
wi th double-digit dollar share. Fourth ranked Libby's had the greatest increase, up 11. 7 percent in
dollars. Overall, category dollars were $604 million, essentially the same as the prior year.
     [ILLUSTRATION OMITTED]
    $ SALES      CHANGE VS.       $
 TOP VENDORS (MILLIONS)     YEAR AGO     SHARE

 Private label $218.2           -0.9%         36.1%
 Del Monte Foods205.6            0.8          34.0
 General Mills   50.3           -7.6           8.3
 Seneca Foods Corp.            49.5         11.1        8.2
 AlIens          26.1           -4.5           4.3

 UNIT SALES   CHANGE VS.      AVG. PRICE
 TOP VENDORS (MILLIONS)       YEAR AGO      PER UNIT

 Private label 304.4            -2.2%        $0.72
 Del Monte Foods             165.3           0.0       1. 24
 General Mills 42.1            -16.3          1. 20
 Seneca Foods Corp.           67.4          12.9       0.73
 AlIens          16.8           -2.0          1. 55

   $ SALES      CHANGE VS.         $
 TOP BRANDS   (MILLIONS)      YEAR AGO       SHARE




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 167 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

Private label $218.2        -0.9%              36.1%
Del Monte Fresh Cut       127.0               0.0       21.0
Del Monte       57.6         3.1                9.5
Libbys          43.6        11. 7               7.2
Green Giant     40.7        -7.4                6.7
The Allens      22.0        -5.8                3.6
Hanover         17.8        -2.5                2.9
Del Monte Fresh Cut        14.5             -16.3        2.4
  Specialties
Glory Foods     11.6         2.9                 1.9
Green Giant Kitchen Sliced 8.7              -11. 4       1.4

CATEGORY TOTAL 604.4               0.0        100.0

UNIT SALES      CHANGE VS.     AVG. PRICE
TOP BRANDS     (MILLIONS)      YEAR AGO      PER UNIT

Private label 304.4         -2.2%             $0.72
Del Monte Fresh Cut      133.3               -0.4       0.95
Del Monte      20.2          8.5               2.86
Libbys         61.4         13.8               0.71
Green Giant    31.8        -18.1               1. 28
The Allens     12.0         -6.4               1. 84
Hanover         8.4          0.2               2.11
Del Monte Fresh Cut        9.7              -15.7       1. 49
  Specialties
Glory Foods     5.8          0.9               2.01
Green Giant Kitchen Sliced 9.6              -12.0       0.90

 CATEGORY TOTAL636.4         -1.4        0.95
   COOKIES
   Between Oreo and Chips Ahoy, Mondelez dominated the cookie category. Other than private label, it is
the only vendor with even double-digit dollar share (40.2 percent). In addition to having the top four
national brands, Mondelez also had the biggest gaining brand, Bel Vi ta, up 29 percent. Overall category
sales were more than $7.3 billion.
   [ILLUSTRATION OMITTED]
   $ SALES     CHANGE VS.       $
 TOP VENDORS (MILLIONS)    YEAR AGO     SHARE

Mondelez International        $2,965.9        3.6%       40.2%
Private label 1,084.7              2.4         14.7
Kellogg Co.     558.4             -3.7           7.5
McKee Foods Corp.                501.8        3.4         6.8
Pepperidge Farm 354.9             -2.0           4.8

 UNIT SALES   CHANGE VS.       AVG. PRICE
 TOP VENDORS (MILLIONS)        YEAR AGO      PER UNIT

Mondelez International        1,031.1         1. 9%     $2.88
Private label 471. 7              -1.1         2.30
Kellogg Co.    223.1              -4.3         2.50
McKee Foods Corp.               249.1         3.8        2.01
Pepperidge Farml19.2              -7.8         2.98

   $ SALES       CHANGE VS.          $
 TOP BRANDS    (MILLIONS)       YEAR AGO      SHARE

 Private   label$1,084.7           2.4%        14.7%
 Nabisco   Oreo    778.8          10.6         10.5
 Nabisco   Chips Ahoy            608.7       -1.2         8.2
 Nabisco   Oreo Double Stuf      264.5        0.9         3.5




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 168 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

Nabisco BelVita 239.5          29.0           3.2
Little Debbie   239.0           2.8           3.2
Lofthouse       187.8           5.1           2.5
Little Debbie Nutty Bar       169.7         5.4          2.3
Nabisco Nilla   153.0           1.0           2.0
Pepperidge Farm Milano        133.3         2.8          1.8

CATEGORY TOTAL7,376.8           2.6         100.0

UNIT SALES     CHANGE VS.    AVG. PRICE
TOP BRANDS    (MILLIONS)     YEAR AGO       PER UNIT

Private label 471.7            -1.1%        $2.30
Nabisco Oreo   246.9           10.8          3.15
Nabisco Chips Ahoy           230.9         -1.0        2.64
Nabisco Oreo Double Stuf      85.4          0.4        3.10
Nabisco BelVita 74.8           27.1          3.20
Little Debbie 120.6             2.8          1. 98
Lofthouse       51.1            3.5          3.68
Little Debbie Nutty Bar       83.0          6.5         2.04
Nabisco Nil1a   49.9            2.0          3.06
Pepperidge Farm Milano        45.5         -3.4         2.93

 CATEGORY TOTAL            2,885.3       0.9         2.56
   CONVENIENCE/PET STILL WATER
   Water is one of the biggest money generating categories in the store, and showing no signs of slowing.
Sales pushed past $7 billion, up 7.5 percent. Units were also up an impressive 6.3 percent. All but one of
the top 10 brands improved over last year, led by Glaceau Smart Water, up 20.1 percent and Aquafina, up
11.5 percent.
   [ILLUSTRATION OMITTED]
   $ SALES      CHANGE VS.         $
 TOP VENDORS (MILLIONS)      YEAR AGO    SHARE

Nestle Waters North America             $2,229.1       4.0%        30.8%
Private label 2,050.4         9.6             28.3
Coca-Cola Co.   681.9         8.2              9.4
Glaceau Water Co.           638.0            6.0         8.8
PepsiCo         595.0        10.7              8.2

 UNIT SALES   CHANGE VS.     AVG. PRICE
 TOP VENDORS (MILLIONS)      YEAR AGO       PER UNIT

 Nestle Waters North America              659.5        4.7%       $3.38
 Private label 762.6         10.9             2.69
 Coca-Cola Co.  230.6         4.3             2.96
 Glaceau Water Co.         395.5            -0.1        1. 61
 PepsiCo        199.6         7.2             2.98

   $ SALES      CHANGE VS.        $
 TOP BRANDS   (MILLIONS)     YEAR AGO        SHARE

 Private 1abel$2,050.4          9.6%          28.3%
 Nestle Pure Life719.7          0.3            9.9
 Dasani          681. 3         8.3            9.4
 Aquafina        590.7         11.5            8.2
 Poland Spring   441. 3         7.5            6.1
 Glaceau Smart Water          289.3         20.1         4.0
 Deer Park       247.5          7.2            3.4
 Ozarka          236.1          5.4            3.3
 Ice Mountain    189.1          5.4            2.6
 Glaceau vitamin Water        185.7         -3.1         2.6



    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 169 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....


CATEGORY TOTAL7,247.7             7.5         100.0

UNIT SALES     CHANGE VS.     AVG. PRICE
TOP BRANDS    (MILLIONS)      YEAR AGO       PER UNIT

Private label 762.6             10.9%         $2.69
Nestle Pure Life              210.6           1.6         3.42
Dasani         230.4             4.5           2.96
Aquafina       198.1             7.8           2.98
Poland Spring 118.6              6.6           3.72
Glaceau Smart Water           134.9          12.6         2.15
Deer Park        69.0           10.9           3.58
Ozarka           67.3            5.6           3.51
Ice Mountain     53.6            5.4           3.53
Glaceau Vitamin Water         137.8          -6.0         1. 35

 CATEGORY TOTAL            2,715.8       6.3         2.67
   SELTZER/SPARKLING/MINERAL
   As sodas and other sugary drinks corne under fire, this category seems to benefit. Dollars were up 15
percent and units were up 8.6 percent. The top national vendor was the Talking Rain Beverage Co. at 23.1
percent, just behind private label (23.3 percent). Nestle was a close third at 20 percent.
   [ILLUSTRATION OMITTED)
   $ SALES      CHANGE VS.         $
 TOP VENDORS (MILLIONS)      YEAR AGO    SHARE

 Private label $396.9         9.3%             23.3%
 Talking Rain Beverage Co. 394.9              7.1         23.1
 Nestle Waters North America               341.7        14.4       20.0
 Sundance Beverage Co.     170.8             62.0         10.0
 Polar Beverages 93.2        20.5                5.5

 UNIT SALES   CHANGE VS.      AVG. PRICE
 TOP VENDORS (MILLIONS)       YEAR AGO       PER UNIT

 Private label 418.5           5.8%           $0.95
 Talking Rain Beverage Co. 300.4              5.4         1. 31
 Nestle Waters North America               154.1        13.1       2.22
 Sundance Beverage Co.       45.8            65.0         3.73
 Polar Beverages 62.3         16.2             1. 49

   $ SALES      CHANGE VS.         $
 TOP BRANDS   (MILLIONS)      YEAR AGO        SHARE

 Private label $396.9             9.3%         23.3%
 Sparkling Ice 333.7             14.2          19.6
 La Croix       151. 3           55.0           8.9
 Perrier        136.4             5.9           8.0
 San Pellegrino 109.7             8.5           6.4
 Polar90.3        20.6               5.3
 Sparkling Ice Lemonade         58.6        -20.5          3.4
 Schweppes       39.5            41.5           2.3
 Vintage         35.8             8.7           2.1
 Topo Chico      31. 6           18.8           1.8

 CATEGORY TOTAL              1,706.8         15.0        100.0

 UNIT SALES    CHANGE VS.     AVG. PRICE
 TOP BRANDS   (MILLIONS)      YEAR AGO       PER UNIT

 Private label    418.5           5.8%        $0.95




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 170 of 226
   Tallying the dollars: the Grocery Headquarters annual State of the Industry Almanac takes a comprehensive
                             look at dozens of supermarket categories; 2016 STATE 0 ....

Sparkling Ice 245.7            8.4         1. 36
La Croix        40.7          60.3         3.72
Perrier         48.6           9.9         2.81
San Pellegrino 40.2            4.6         2.73
Polar59.4        15.9           1. 52
Sparkling Ice Lemonade       53.0        -6.6          1.11
Schweppes       17.9          27.5         2.21
Vintage         36.8           7.6         0.97
Topo Chico      13.2         -16.7         2.39

CATEGORY TOTAL            1,202.6         8.6          1. 42




Load-Date: May 17, 2016



  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 171 of 226
~             Snyder's-Lance in NPD drive across eight US snacks brands.
                                              just-food.com

                                              March 31, 2016


Copyright 2016 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2016 Aroq Limited

Length: 297 words

Body

  Byline: Dean Best
   Snyder's-Lance, the US snacks group, is to launch a raft of products across eight of its brands.
   Notably, the company is adding to the range of gluten-free products it sells in the US.
   It is, for example, launching gluten-free cookies under its Archway brand. US consumers will be able to
buy gluten-free sandwich cookies under the company's Lance brand. It already sells Lance gluten-free
crackers.

   Snyder's-Lance is also adding "larger, deli-style" gluten-free pretzel crisps to its Snack Factory
range.
   Elsewhere, new flavours are being added to the group's Cape Cod, Late July Snacks and Eatsmart Snacks
ranges.
    "Snacking has become a new way of life as consumers have less time to sit down for big meals," Rod
Troni, chief marketing officer at Snyder's-Lance, said.
   As well as targeting US shoppers looking for "better-for-you" snacks, Snyder's-Lance said it was adding
"premium" lines to its ranges, including a S'mores variant to its Snyder's of Hanover Sweet and Salty
Pretzel Pieces line.

   Troni added: "With our recent acquisition of Diamond Foods, our total company will have even more
innovation in the future, including new items from Kettle Chips, Kettle Brand, Pop Secret, Emerald and
Diamond of California."

   Today (31 March) is the last day you can benefit from our special membership offer, through which you
get 15 months of access to just-food. com for the price of 12 - and, along with giving you three months for
free, you will also receive two exclusive research reports. Full details can be found here [link
omitted] .
   This article was originally published on just-food. com on 31 March 2016. For authoritative and timely
food business information visit http://www.just-food.com.




Load-Date: September 20,2016


   End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 172 of 226
              Snyder's-Lance in NPD drive across eight US snacks brands
                                                     just-food global news
                                             March 31, 2016 Thursday 5:58 PM GMT


Copyright 2016 Aroq Limited All Rights Reserved




Length: 252 words
Byline: Dean Best

Body


Snyder's-Lance, the US snacks group, is to launch a raft of products across eight of its brands.

Notably, the company is adding to the range of gluten-free products it sells in the US.

It is, for example, launching gluten-free cookies under its Archway brand. US consumers will be able to buy gluten-
free sandwich cookies under the company's Lance brand. It already sells Lance gluten-free crackers.

Snyder's-Lance is also adding "larger, deli-style" gluten-free pretzel crisps to its Snack Factory range.

Elsewhere, new flavours are being added to the group's Cape Cod, Late July Snacks and Eatsmart Snacks ranges.

"Snacking has become a new way of life as consumers have less time to sit down for big meals," Rod Troni, chief
marketing officer at Snyder's-Lance, said.

As well as targeting US shoppers looking for "better-for-you" snacks, Snyder's-Lance said it was adding "premium"
lines to its ranges, including a S'mores variant to its Snyder's of Hanover Sweet and Salty Pretzel Pieces line.

Troni added: "With our recent acquisition of Diamond Foods, our total company will have even more innovation in
the future, including new items from Kettle Chips, Kettle Brand, Pop Secret, Emerald and Diamond of California."



Today (31 March) is the last day you can benefit from our special membership offer, through which you get 15
months of access to just-food.com for the price of 12 - and, along with giving you three months for free, you will also
receive two exclusive research reports. Full details can be found here.


Load-Date: March 31, 2016


  End of Dowment




      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 173 of 226
     Press Release: Snyder's-Lance Introduces a Variety of Innovative New
                       Snacks Across Several Brands
                                                Dow Jones Institutional News
                                           March 30, 2016 Wednesday 3:33 PM GMT


Copyright 2016 Factiva ®. from Dow Jones
All Rights Reserved




                           I
Copyright © 2016. Dow Jones & Company, Inc.



        DOW JONES HE


Length: 1366 words

Body


Snyder's-Lance Introduces a Variety of Innovative New Snacks Across Several Brands

Lineup satisfies consumers' craving for better-for-you, bold-flavored and indulgent snacks

PR Newswire

CHARLOTTE, N.C., March 30, 2016

CHARLOTTE, N.C., March 30, 2016 IPRNewswirel -- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) continues to drive
innovation by bringing new and exciting snacks to pantries across the United States in 2016. The new products are
debuting across several Snyder's-Lance brands and include a variety of options to satisfy consumers' on-the-go
lifestyles, better-for-you diets and general need for premium snacks to share with family and friends for any
occasion.

"Snacking has become a new way of life as consumers have less time to sit down for big meals," said Rod Troni,
Chief Marketing Officer at Snyder's-Lance. "So let's celebrate snacks. Whether it's enjoying snacks with friends or
during a road trip with the family, we believe these new, quality snacks from Snyder's-Lance can enhance those
moments and make them even better."

In keeping with the company's initiative to offer a balanced portfolio of snacks that meet the changing needs of
consumers, Snyder's-Lance is using some of its most popular brands to deliver innovation in multiple categories.

"With our recent acquisition of Diamond Foods, our total company will have even more innovation in the future,
including new items from Kettle Chips(R), Kettle Brand(R), Pop Secret(R), Emerald(R), and Diamond of
California(R)," said Troni.

Snyder's of Hanover(R) is expanding its popular line of Sweet and Salty Pretzel Pieces to include a new creation:
S'mores. The new flavor combination celebrates the familiar campfire treat with chocolate and marshmallow flavors
on sourdough hard pretzel pieces.



     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 174 of 226
      Press Release: Snyder's-Lance Introduces a Variety of Innovative New Snacks Across Several Brands

      With Snyder's of Hanover Filled Pieces, the longstanding pretzel maker
      has taken the middle out of its pretzels and packed in real peanut butter,
      adding four grams of protein to keep consumers going throughout the day.
      The Filled Pieces are the perfect combination of a salty, crunchy pretzel
      shell with rich, creamy peanut butter. Snyder's of Hanover(R) is also
      introducing 50 Percent Less Fat Pretzel Pieces that come in two savory
      flavors: Zesty Ranch and Everything.


Lance(R), the makers of the first gluten free sandwich cracker, continues to innovate in response to the growing
demand for gluten free snacks with a new line of certified gluten free sandwich cookies. The newest product
features two baked, crispy cookies on the outside with real peanut butter filling in the middle.
      Also new from Lance(R) is its Lemon Creme Nekot cookies for
      consumers who want to treat themselves to an indulgent snack. The new
      item features a tasty lemon creme filling sandwiched between two,
      tasty Nekot cookies.


Cape Cod(R) introduces two Limited Batch flavors, Roasted Black Garlic and Smoked Gouda potato chips. Made in
small batches and available for a limited time only, these new chips score big on flavor and include the legendary
hearty crunch of Cape Cod's kettle-cooked chips.
      Cape Cod's new Roasted Black Garlic Popcorn features a unique kettle
      cooking recipe that delivers great taste with a mild garlic bite.


Snack Factory(R), makers of the original pretzel-shaped cracker, Pretzel Crisps(R), is expanding its ever-growing
line of Gluten Free Pretzel Crisps(R) by offering a larger, deli-style Gluten Free Original Pretzel Crisps(R), which
are perfect for dipping, topping and pairing with a variety of delicious and healthful ingredients.
      Additionally, Snack Factory(R) will introduce its first innovations
      beyond pretzels this year with the introduction of Tortilla Chips and
      Pita Chips. These new crunchy snacks are free from artificial ingredients
      and pair perfectly with hummus, guacamole and salsa. Try Tortilla Chips
      in Sea Salt and Garlic Hummus, and Pita Chips in Sea Salt and Garlic
      Parmesan flavors.

      Later this year, Snack Factory(R) Pretzel Crisps(R) will heat up the

      summer with the limited-edition release of Bacon Habanero Pretzel

      Crisps(R) that combine the irresistible flavor of smoky bacon with the
      heat of habanero.


Late July Snacks extends their popular taco truck inspired Clasico Tortilla Chip line with two new mouth-watering
flavors. Buffalo Queso Tortilla Chips are seasoned to perfection with hot and savory buffalo spices and blended with
organic cheddar cheese. The Sriracha Fresca Tortilla Chips have the bold kick from everyone's favorite hot sauce
with a refreshing twist. These chips are made with USDA Certified Organic, Non-GMO Project Verified whole
ground corn and are also gluten-free, nut-free and Kosher.

Eatsmart Snacks(R) is making smart snacking more exciting with bold flavors. Made with black, pinto and navy
beans, Eatsmart Snacks is launching two varieties of Three Bean Tortilla Chips: Garlic Hummus and Spicy Black
Bean. Both items are made with Non-GMO ingredients, contain 14 grams of whole grains, and are gluten-free.

Archway(R) Cookies, known for its homestyle goodness since 1936, is introducing Gluten-Free Cookie Chips.
These thin and crispy cookies meet consumers' desire for light indulgency in a unique, gluten-free option. The
cookies come in two varieties: Chocolate Chip and Sugar Cookies.
      The long-time cookie maker also introduces new Archway(R) Mini Salted
      Caramel Shortbread, bringing homestyle flavor to a bite-sized cookie.
      Consumers can enjoy the buttery taste of shortbread cookies in every
      batch with a salted caramel sweetness.




     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 175 of 226
      Press Release: Snyder's-Lance Introduces a Variety of Innovative New Snacks Across Several Brands

Stella D'oro(R), which makes premium Italian cookies, breakfast treats and breadsticks, is introducing Lemon
Starlets. This star-shaped vanilla cookie has a center filled with delicious lemon fruit.

"At Snyder's-Lance we are passionate about developing options for families looking for more snacking choices,
which is why many of our new products are considered better-for-you snacks. This innovation is part of an ongoing
commitment our Company made in May 2015 to deliver great choices across our portfolio, with a goal to have one-
third of our products classified as better-for-you. We're making great progress, and as of March 2016, nearly 30
percent of our products are considered better-for-you snacks," said Peter L. Michaud, Division President of the
Clearview Foods(TM) Division.

The new Snyder's-Lance products are on store shelves now. For more details please visit the brand websites
available through www.snyderslance.com.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, N.C., manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio,
California, Oregon, Iowa, Wisconsin, and the United Kingdom. Products are sold under the Snyder's of Hanover(R),
Lance(R), Kettle Brand(R), Kettle Chips(R), Cape Cod(R), Snack Factory(R) Pretzel Crisps(R), Pop Secret(R),
Emerald(R), Diamond of California(R), Late July(R), Krunchers!(R), Tom's(R), Archway(R), Jays(R), Stella D'oro(R),
Eatsmart(TM), O-Ke-Doke(R), and other brand names along with a number of third party brands. Products are
distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food service
outlets and other channels. For more information, visit the Company's corporate web site: www.snyderslance.com.
LNCE-G

Photo- http://photos.prnewswire.com/prnh/20160330/349413

Logo- http://photos.prnewswire.com/prnh/20150203/173341LOGO

To view the original version on PR Newswire, visit: http://www.prnewswire.com/news-releases/snyders-Iance-
introduces-a-variety-of-innovative-new-snacks-across-several-brands-300243402.html

SOURCE Snyder's-Lance, Inc.

!CONTACT: Stacey McCray, stacey.mccray@lgapr.com, 704-552-6565

(END) Dow Jones Newswires

March 30, 201611:33 ET (15:33 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.



Load-Date: March 31, 2016


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 176 of 226
     Snyder's-Lance Introduces a Variety of Innovative New Snacks Across
     Several Brands; Lineup satisfies consumers' craving for better-for-you,
                      bold-flavored and indulgent snacks
                                                           PR Newswire
                                         March 30, 2016 Wednesday 11 :33 AM EST


Copyright 2016 PR Newswire Association LLC All Rights Reserved

Length: 1259 words
Dateline: CHARLOTTE, N.C., March 30, 2016

Body


 Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) continues to drive innovation by bringing new and exciting snacks to
pantries across the United States in 2016. The new products are debuting across several Snyder's-Lance brands
and include a variety of options to satisfy consumers' on-the-go lifestyles, better-for-you diets and general need for
premium snacks to share with family and friends for any occasion.

"Snacking has become a new way of life as consumers have less time to sit down for big meals," said Rod Troni,
Chief Marketing Officer at Snyder's-Lance. "So let's celebrate snacks. Whether it's enjoying snacks with friends or
during a road trip with the family, we believe these new, quality snacks from Snyder's-Lance can enhance those
moments and make them even better."

In keeping with the company's initiative to offer a balanced portfolio of snacks that meet the changing needs of
consumers, Snyder's-Lance is using some of its most popular brands to deliver innovation in multiple categories.

"With our recent acquisition of Diamond Foods, our total company will have even more innovation in the future,
including new items from Kettle Chips®, Kettle Brand®, Pop Secret®, Emerald®, and Diamond of California®," said
Troni.

Snyder's of Hanover®is expanding its popular line ofSweet and Salty Pretzel Piecesto include a new
creation:S'mores.The new flavor combination celebrates the familiar campfire treat with chocolate and marshmallow
flavors on sourdough hard pretzel pieces.

With Snyder's of Hanover Filled Pieces, the longstanding pretzel maker has taken the middle out of its pretzels and
packed in real peanut butter, adding four grams of protein to keep consumers going throughout the day. The Filled
Pieces are the perfect combination of a salty, crunchy pretzel shell with rich, creamy peanut butter. Snyder's of
Hanover®is also introducing 50 Percent Less Fat Pretzel Pieces that come in two savory flavors: Zesty Ranch and
Everything.

Lance®,the makers of the first gluten free sandwich cracker, continues to innovate in response to the growing
demand for gluten free snacks with a new line of certifiedgluten free sandwich cookies. The newest product
features two baked, crispy cookies on the outside with real peanut butter filling in the middle.

Also new fromLance®is itsLemon Creme Nekotcookies for consumers who want to treat themselves to an indulgent
snack. The new item features a tasty lemon creme filling sandwiched between two, tasty Nekot cookies.

Cape Cod® introduces twoLimited Batch flavors, Roasted Black GarlicandSmoked Goudapotato chips. Made in
small batches and available for a limited time only, these new chips score big on flavor and include the legendary
hearty crunch of Cape Cod's kettle-cooked chips.


     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 177 of 226
      Snyder's-Lance Introduces a Variety of Innovative New Snacks Across Several Brands; Lineup satisfies
                           consumers' craving for better-for-you, bold-flavored and in ....

Cape Cod's new Roasted Black Garlic Popcornfeatures a unique kettle cooking recipe that delivers great taste with
a mild garlic bite.

Snack Factory®, makers of the original pretzel-shaped cracker, Pretzel Crisps®, is expanding its ever-growing line
ofGluten Free Pretzel Crisps® by offering a larger, deli-styleGluten Free Original Pretzel Crisps®,which are
perfect for dipping, topping and pairing with a variety of delicious and healthful ingredients.

Additionally, Snack Factory® will introduce its first innovations beyond pretzels this year with the introduction
ofTortilia ChipsandPita Chips. These new crunchy snacks are free from artificial ingredients and pair perfectly with
hummus, guacamole and salsa. TryTortilia ChipsinSea SaltandGarlic Hummus, andPita ChipsinSea SaltandGarlic
Parmesanflavors.


Later this year,Snack Factory® Pretzel Crisps®will heat up the summer with the limited-edition release ofBacon
Habanero Pretzel Crisps®that combine the irresistible flavor of smoky bacon with the heat of habanero.

Late July Snacks extends their popular taco truck inspired Clasico Tortilla Chip line with two new mouth-watering
flavors. Buffalo Queso Tortilla Chips are seasoned to perfection with hot and savory buffalo spices and blended with
organic cheddar cheese. The Sriracha Fresca Tortilla Chips have the bold kick from everyone's favorite hot sauce
with a refreshing twist. These chips are made with USDA Certified Organic, Non-GMO Project Verified whole
ground corn and are also gluten-free, nut-free and Kosher.

Eatsmart Snacks®is making smart snacking more exciting with bold flavors. Made with black, pinto and navy
beans, Eatsmart Snacks is launching two varieties ofThree Bean Tortilla Chips: Garlic HummusandSpicy Black
Bean. Both items are made with Non-GMO ingredients, contain 14 grams of whole grains, and are gluten-free.

Archway® Cookies, known for its homestyle goodness since 1936, is introducingGluten-Free Cookie Chips. These
thin and crispy cookies meet consumers' desire for light indulgency in a unique, gluten-free option. The cookies
come in two varieties:Chocolate ChipandSugar Cookies.

The long-time cookie maker also introduces newArchway® Mini Salted Caramel Shortbread, bringing homestyle
flavor to a bite-sized cookie. Consumers can enjoy the buttery taste of shortbread cookies in every batch with a
salted caramel sweetness.

Stella D'oro®,which makes premium Italian cookies, breakfast treats and breadsticks, is introducingLemon Starlets.
This star-shaped vanilla cookie has a center filled with delicious lemon fruit.

"At Snyder's-Lance we are passionate about developing options for families looking for more snacking choices,
which is why many of our new products are considered better-for-you snacks. This innovation is part of an ongoing
commitment our Company made in May 2015 to deliver great choices across our portfolio, with a goal to have one-
third of our products classified as better-for-you. We're making great progress, and as of March 2016, nearly 30
percent of our products are considered better-for-you snacks," said Peter L. Michaud, Division President of the
Clearview FoodsTM Division.

The new Snyder's-Lance products are on store shelves now. For more details please visit the brand websites
available throughhttp://www.snyderslance.com.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, N.C., manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio,
California, Oregon, Iowa, Wisconsin, and the United Kingdom. Products are sold under the Snyder's of Hanover®,



     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 178 of 226
        Snyder's-Lance Introduces a Variety of Innovative New Snacks Across Several Brands; Lineup satisfies
                            consumers' craving for better-for-you, bold-flavored and in ....

Lance®, Kettle Brand®, Kettle Chips®, Cape Cod®, Snack Factory® Pretzel Crisps®, Pop Secret®, Emerald®,
Diamond of California®, Late July®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart(TM), O-Ke-
Doke®, and other brand names along with a number of third party brands. Products are distributed nationally
through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. For more information, visit the Company's corporate web site:http://www.snyderslance.com. LNCE-G

Photo-http://photos.prnewswire.com/prnh/20160330/349413
Logo-         http://photos.prnewswire.com/prnh/20150203/173341 LOGO

To view the original version on PR Newswire, visithttp://www.prnewswire.com/news-releases/snyders-Iance-
introduces-a-variety-of-innovative-new-snacks-across-several-brands-300243402.html

SOURCE Snyder's-Lance, Inc.


CONTACT: Stacey McCray, stacey.mccray@lgapr.com, 704-552-6565


Load-Date: March 31, 2016


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 179 of 226
         Huge uptick in volume and transaction size, with healthy food and
                    ingredients among most active categories
                                                          newhope360.com
                                                           March 28, 2016


Copyright 2016 Penton Business Media, Inc All Rights Reserved

Length: 1906 words
Byline: Rodney Clark

Body


Strong boardroom confidence. Relatively stable and increasing capital markets environments. Continued strong
corporate earnings growth. Low-cost debt financing and large stockpiles of corporate cash. The elements that keep
the M&A environment strong for hunting deals and making deals haven't gone away. So there's certainly no
surprise that global M&A activity grew in 2015.


What is, perhaps, surprising is the fact that global M&A activity actually accelerated in 2015, increasing by a
whopping 42% to hit a record high level of approximately $4.7 trillion. In the United States, M&A activity saw an
even larger increase of approximately 64%, to $2.3 trillion.

This high level of activity was driven by a slew of large, mega-deals announced at a record pace during the year
across a number of key industries. The numbers are somewhat staggering:             in total, there were 71 transactions
valued at over $10 billion and a total of 10 transactions valued at over $50 billion.

With those kinds of numbers, 2015 will go down in the history books as the "Year of the Mega Deal."

Sized up

While these headline numbers are record-breaking, they distract from a key trend that emerged during the year.
Transaction volume was up considerably in 2015, but the total number of transactions remained flat across regions
and market segments. In other words, the deals are getting bigger, but the level of activity is not increasing. This
was certainly true in the U.S., where total transactions declined slightly and both middle market and private equity
activity began to decelerate. We saw the same thing in global financial sponsor exit volume, which fell below the
record levels reached in 2014. M&A activity is certainly healthy, but could this potentially signal a deceleration in
future M&A activity?

In line with the global M&A market, the volume in the U.S. nutrition industry was up significantly with bigger deals
leading the charge, but in contrast to the broader market, the number of deals also rose. For the 2015 Top 10 Deals
of the Year, aggregate transaction totaled roughly $29 billion, or approximately $2.9 billion per transaction-more
than four times larger on both an overall volume and a per deal basis than in 2014. And while this is skewed by JAB
Holding Co.'s acquisition of Keurig Green Mountain and a slew of other multi-billion transactions, the numbers of
deals within the nutrition industry also increased at a very strong pace, likely reaching record levels.

In that context, let's take a look at the NBJ Top 10 deals of 2015:

JAB Holding Co. acquires Keurig Green Mountain


      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 180 of 226
    Huge uptick in volume and transaction size, with healthy food and ingredients among most active categories


On December 7, JAB Holding, an investment vehicle of the Reimann Family, announced its third and largest
acquisition in the U.S. coffee industry to date-the acquisition of Keurig Green Mountain for $13.9 billion. This
transaction follows the control acquisitions of Peet's Coffee & Tea and Caribou Coffee Company and punctuates
the somewhat rocky end of life as a public company for Keurig Green Mountain, which in the recent past has been
plagued by activist investor David Einhorn, beset by SEC accounting probes, management changes and more
recently sluggish financial results. Despite these more recent challenges, Keurig Green Mountain will remain best
known for its innovation in the coffee industry with the launch of its personal beverage system based on single-
serve K-cups, revolutionizing the way consumers prepare and enjoy beverages.

J.M. Smucker Company acquires Big Heart Pet Brands

Continuing its pursuit of highly strategic M&A, J.M. Smucker on February 3 announced that it had signed definitive
agreements to acquire Big Heart Pet Brands from its private equity owners for approximately $5.8 billion. Big Heart
Pet Brands ranked as the largest stand-alone producer of premium branded pet food and snacks, with a stable of
leading brands, including Meow Mix, Natural Balance and Milk-Bone. The acquisition by J.M. Smucker is the largest
in the company's 118-year history and added a new and highly strategic division to the company-pet food and
snacks, which remains one of the highest growth areas in the center of the store. J.M. Smucker is hoping to benefit
from these higher growth categories, and with the continued strong trends underlying the pet industry that appears
a pretty safe bet. Only time will tell if the company's bold foray into pet products pays off, but the company expects
to achieve around $200 million in annual synergies within the first few years post close-ample "cushion" to help
achieve targeted financial results.

Leonard Green & Partners and TPG acquire Life Time Fitness

In March, in what would turn out to be both one of the largest take-private transactions and one of the largest
transactions of the year in the nutrition industry, Life Time Fitness announced that it had agreed to be taken private
by two of the more prominent private equity firms in recent years, Leonard Green & Partners and TPG. The
transaction was valued at more than $4 billion and followed a number of months of review of "strategic alternatives,"
which is most often code in the M&A industry for "up for sale". It also followed on the heels of activist investor
Marcato Capital Management, which had amassed close to a 7% stake in the company, prompting Life Time
Fitness to evaluate the conversion of its real estate assets into a real estate investment trust and adopt a
shareholder rights plan prohibiting anyone from accumulating more than a 9.8% stake in the company. Life Time
Fitness, which completed its initial public offering in 2004, has been experiencing significant competition from lower-
priced gym and workout formats, as well as new market entrants such as Peloton, SoulCycie and Cross Fit, which
have been attracting workout enthusiasts at high rates.

Snyder's-Lance acquires Diamond Foods


Following less than a year after the creation of a "better-for-you" snack division in late 2014, and the rebranding of
that division in early 2015 to Clearview Foods, Snyder's-Lance announced in October that it would acquire Diamond
Foods for approximately $1.9 billion, the company's largest transaction in recent years. This addition to the
company's healthy snacks division enhances Snyder-Lance's footprint in better-for-you snacking, adding a portfolio
of iconic snack brands, strengthening its direct store delivery network and increasing the company's overall annual
sales to approximately $2.6 billion. In recent years, the company has made great strides in migrating to a healthier
overall offering, acquiring key companies and brands such as Pretzel Crisps and Late July and then combining
those brands and its other healthy snacking brands to form the Clearview Foods platform, establishing it as a
leading competitor in the high growth snack industry.

Pinnacle Foods acquires Boulder Brands




     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 181 of 226
    Huge uptick in volume and transaction size, with healthy food and ingredients among most active categories

As we have written in previous issues, the number of companies affecting significant transformation via healthier
M&A is a long-term trend that is here to stay. So it shouldn't have been a surprise when, in November, Pinnacle
Foods, the owner of a portfolio of household name brands such as Bird's Eye, Hungry Man, Duncan Hines and
Aunt Jemima, announced the $975 million acquisition of Boulder Brands. This transaction highlights a significant
push by Pinnacle into healthier foods. It also ends a somewhat volatile corporate history for Boulder Brands, from
launching as a special purpose acquisition corporation to becoming the darling of natural and organic, and more
recently having fallen on hard times due to financial performance issues and management changes. Given the
company's recent challenges, it is not surprising either that Pinnacle announced the transaction as a "synergy-rich"
combination with significant synergies and the need for portfolio optimization.

Hormel Foods acquires Applegate Farms

While this transaction can be billed by some as merely a classic example of a company being acquired by the most
logical industry competitor, the acquisition by Hormel Foods of Applegate Farms for $775 million is more than a little
interesting. Not only does it rank as Hormel's largest acquisition in the company's history, but also it adds to the
company's portfolio the #1 brand in the natural and organic value-added prepared meats category. At a time when
consumers are choosing healthier alternatives, Applegate Farms has remained true to its mission and established
itself as an authentic brand within both natural and conventional grocery-by bringing transparency and clean
ingredients to American staples, such as hot dogs, bacon and deli meat. This acquisition is a strong follow-on to
Hormel's Muscle Milk (CytoSport) transaction completed in 2014.

WhiteWave acquires Vega and Wallaby

In recent years, there likely has been no company more active and prolific in healthy M&A than WhiteWave Foods
Corporation. In 2015, the company continued its buying spree, adding two more significant brands to its plant-based
food and beverage portfolio. In June, the company announced the $550 million acquisition of Vega, a pioneer and
the leader in plant-based nutrition products, primarily focused on powdered shakes and snack bars containing
nutrient-dense superfoods. This transaction was highly strategic and enabled WhiteWave to become the leader in
plant-based protein, a category that has caught the attention of consumers and is experiencing some of the highest
growth rates in the food industry. In August, the company announced the acquisition of Wallaby for $125 million,
adding west-coast manufacturing and both Greek- and Australian-style yogurt products. The addition of Wallaby
enables WhiteWave to expand its presence in yogurt, which continues to playa key role in healthy food and
beverage and has been an expansion focus for the company for some time.

SunOpta acquires Sunrise Growers

In July, SunOpta announced a transformational transaction. The acquisition of Sunrise Growers for $450 million
establishes the combined company as a global leader in the high-growth frozen fruit category. The transaction
added approximately $300 million in revenues-an increase of close to 25% of SunOpta's total revenues-and is
expected to result in approximately $10 million in synergies through the rationalization of procurement, logistics and
other operational areas.

Kerry Group acquires three companies

In October, Kerry Group, a global leader in ingredients, flavor and food, announced a trio of acquisitions-Red Arrow
Products, Island Oasis and Biothera Inc.'s Wellmune-for a total of approximately $735 million. These acquisitions
expand Kerry's taste and nutritional platforms, provide Kerry with strong growth opportunities and bring innovative
technology platforms. Red Arrow Products produces natural smoke and grill flavors for the food industry. Island
Oasis creates cocktail mixes, coffee blends, nutritional beverages and customized beverage equipment for
restaurants and hospitality industries. Wellmune is a brand of natural food, beverages and supplements to benefit
the immune system.




     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 182 of 226
   Huge uptick in volume and transaction size, with healthy food and ingredients among most active categories

A Number of Notable Financings

In addition to the large number of M&A transactions within the industry, there was also a significant number of
notable financings that were completed, including the initial public offerings of Amplify Snacks, Blue Buffalo and
Planet Fitness, as well as the private financings of Califia Farms and Peloton, which completed financings of $50
million and $75 million, respectively.


Load-Date: June 21, 2016


  End ofDocumcnt




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 183 of 226
\\j
'.,
 \'
II ...••




      \    'Year of the mega deal': Healthy food, ingredients among most active
                               categories for M&A in 2015
                                                          newhope360 .com
                                                           March 28, 2016


Copyright 2016 Penton Business Media, Inc All Rights Reserved

Length: 1855 words
Byline: Rodney Clark

Bod


Strong boardroom confidence. Relatively stable and increasing capital markets environments. Continued strong
corporate earnings growth. Low-cost debt financing and large stockpiles of corporate cash. The elements that keep
the M&A environment strong for hunting deals and making deals haven't gone away. So there's certainly no
surprise that global M&A activity grew in 2015.


What is, perhaps, surprising is the fact that global M&A activity actually accelerated in 2015, increasing by a
whopping 42 percent to hit a record high level of approximately $4.7 trillion. In the United States, M&A activity saw
an even larger increase of approximately 64 percent, to $2.3 trillion.

This high level of activity was driven by a slew of large, mega-deals announced at a record pace during the year
across a number of key industries. The numbers are somewhat staggering:             in total, there were 71 transactions
valued at over $10 billion and a total of 10 transactions valued at over $50 billion.

With those kinds of numbers, 2015 will go down in the history books as the "Year of the Mega Deal."

Sized up

While these headline numbers are record-breaking, they distract from a key trend that emerged during the year.
Transaction volume was up considerably in 2015, but the total number of transactions remained flat across regions
and market segments. In other words, the deals are getting bigger, but the level of activity is not increasing. This
was certainly true in the U.S., where total transactions declined slightly and both middle market and private equity
activity began to decelerate. We saw the same thing in global financial sponsor exit volume, which fell below the
record levels reached in 2014. M&A activity is certainly healthy, but could this potentially signal a deceleration in
future M&A activity?

In line with the global M&A market, the volume in the U.S. nutrition industry was up significantly with bigger deals
leading the charge, but in contrast to the broader market, the number of deals also rose. For the 2015 Top 10 Deals
of the Year, aggregate transaction totaled roughly $29 billion, or approximately $2.9 billion per transaction-more
than four times larger on both an overall volume and a per deal basis than in 2014. And while this is skewed by JAB
Holding Co.'s acquisition of Keurig Green Mountain and a slew of other multi-billion transactions, the numbers of
deals within the nutrition industry also increased at a very strong pace, likely reaching record levels.

In that context, let's take a look at the NBJ Top 10 deals of 2015:

Sized up


           Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 184 of 226
           'Year of the mega deal': Healthy food, ingredients among most active categories for M&A in 2015


On December 7, JAB Holding, an investment vehicle of the Reimann Family, announced its third and largest
acquisition in the U.S. coffee industry to date-the acquisition of Keurig Green Mountain for $13.9 billion. This
transaction follows the control acquisitions of Peet's Coffee & Tea and Caribou Coffee Company and punctuates
the somewhat rocky end of life as a public company for Keurig Green Mountain, which in the recent past has been
plagued by activist investor David Einhorn, beset by SEC accounting probes, management changes and more
recently sluggish financial results. Despite these more recent challenges, Keurig Green Mountain will remain best
known for its innovation in the coffee industry with the launch of its personal beverage system based on single-
serve K-cups, revolutionizing the way consumers prepare and enjoy beverages.

Sized up

Continuing its pursuit of highly strategic M&A, J.M. Smucker on February 3 announced that it had signed definitive
agreements to acquire Big Heart Pet Brands from its private equity owners for approximately $5.8 billion. Big Heart
Pet Brands ranked as the largest stand-alone producer of premium branded pet food and snacks, with a stable of
leading brands, including Meow Mix, Natural Balance and Milk-Bone. The acquisition by J.M. Smucker is the largest
in the company's 118-year history and added a new and highly strategic division to the company-pet food and
snacks, which remains one of the highest growth areas in the center of the store. J.M. Smucker is hoping to benefit
from these higher growth categories, and with the continued strong trends underlying the pet industry that appears
a pretty safe bet. Only time will tell if the company's bold foray into pet products pays off, but the company expects
to achieve around $200 million in annual synergies within the first few years post close-ample "cushion" to help
achieve targeted financial results.

Sized up

In March, in what would turn out to be both one of the largest take-private transactions and one of the largest
transactions of the year in the nutrition industry, Life Time Fitness announced that it had agreed to be taken private
by two of the more prominent private equity firms in recent years, Leonard Green & Partners and TPG. The
transaction was valued at more than $4 billion and followed a number of months of review of "strategic alternatives,"
which is most often code in the M&A industry for "up for sale". It also followed on the heels of activist investor
Marcato Capital Management, which had amassed close to a 7% stake in the company, prompting Life Time
Fitness to evaluate the conversion of its real estate assets into a real estate investment trust and adopt a
shareholder rights plan prohibiting anyone from accumulating more than a 9.8% stake in the company. Life Time
Fitness, which completed its initial public offering in 2004, has been experiencing significant competition from lower-
priced gym and workout formats, as well as new market entrants such as Peloton, SoulCycie and CrossFit, which
have been attracting workout enthusiasts at high rates.

Sized up


Following less than a year after the creation of a "better-for-you" snack division in late 2014, and the rebranding of
that division in early 2015 to Clearview Foods, Snyder's-Lance announced in October that it would acquire Diamond
Foods for approximately $1.9 billion, the company's largest transaction in recent years. This addition to the
company's healthy snacks division enhances Snyder-Lance's footprint in better-for-you snacking, adding a portfolio
of iconic snack brands, strengthening its direct store delivery network and increasing the company's overall annual
sales to approximately $2.6 billion. In recent years, the company has made great strides in migrating to a healthier
overall offering, acquiring key companies and brands such as Pretzel Crisps and Late July and then combining
those brands and its other healthy snacking brands to form the Clearview Foods platform, establishing it as a
leading competitor in the high growth snack industry.

Sized up




     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 185 of 226
           'Year of the mega deal': Healthy food, ingredients among most active categories for M&A in 2015

As we have written in previous issues, the number of companies affecting significant transformation via healthier
M&A is a long-term trend that is here to stay. So it shouldn't have been a surprise when, in November, Pinnacle
Foods, the owner of a portfolio of household name brands such as Bird's Eye, Hungry Man, Duncan Hines and
Aunt Jemima, announced the $975 million acquisition of Boulder Brands. This transaction highlights a significant
push by Pinnacle into healthier foods. It also ends a somewhat volatile corporate history for Boulder Brands, from
launching as a special purpose acquisition corporation to becoming the darling of natural and organic, and more
recently having fallen on hard times due to financial performance issues and management changes. Given the
company's recent challenges, it is not surprising either that Pinnacle announced the transaction as a "synergy-rich"
combination with significant synergies and the need for portfolio optimization.

Sized up

While this transaction can be billed by some as merely a classic example of a company being acquired by the most
logical industry competitor, the acquisition by Hormel Foods of Applegate Farms for $775 million is more than a little
interesting. Not only does it rank as Hormel's largest acquisition in the company's history, but also it adds to the
company's portfolio the #1 brand in the natural and organic value-added prepared meats category. At a time when
consumers are choosing healthier alternatives, Applegate Farms has remained true to its mission and established
itself as an authentic brand within both natural and conventional grocery-by bringing transparency and clean
ingredients to American staples, such as hot dogs, bacon and deli meat. This acquisition is a strong follow-on to
Hormel's Muscle Milk (CytoSport) transaction completed in 2014.

Sized up

In recent years, there likely has been no company more active and prolific in healthy M&A than WhiteWave Foods
Corporation. In 2015, the company continued its buying spree, adding two more significant brands to its plant-based
food and beverage portfolio. In June, the company announced the $550 million acquisition of Vega, a pioneer and
the leader in plant-based nutrition products, primarily focused on powdered shakes and snack bars containing
nutrient-dense superfoods. This transaction was highly strategic and enabled WhiteWave to become the leader in
plant-based protein, a category that has caught the attention of consumers and is experiencing some of the highest
growth rates in the food industry. In August, the company announced the acquisition of Wallaby for $125 million,
adding west-coast manufacturing and both Greek- and Australian-style yogurt products. The addition of Wallaby
enables WhiteWave to expand its presence in yogurt, which continues to playa key role in healthy food and
beverage and has been an expansion focus for the company for some time.

Sized up

In July, SunOpta announced a transformational transaction. The acquisition of Sunrise Growers for $450 million
establishes the combined company as a global leader in the high-growth frozen fruit category. The transaction
added approximately $300 million in revenues-an increase of close to 25% of SunOpta's total revenues-and is
expected to result in approximately $10 million in synergies through the rationalization of procurement, logistics and
other operational areas.

Sized up

In October, Kerry Group, a global leader in ingredients, flavor and food, announced a trio of acquisitions-Red Arrow
Products, Island Oasis and Biothera Inc.'s Wellmune-for a total of approximately $735 million. These acquisitions
expand Kerry's taste and nutritional platforms, provide Kerry with strong growth opportunities and bring innovative
technology platforms. Red Arrow Products produces natural smoke and grill flavors for the food industry. Island
Oasis creates cocktail mixes, coffee blends, nutritional beverages and customized beverage equipment for
restaurants and hospitality industries. Wellmune is a brand of natural food, beverages and supplements to benefit
the immune system.




     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 186 of 226
           'Year of the mega deal': Healthy food, ingredients among most active categories for M&A in 2015

Sized up

In addition to the large number of M&A transactions within the industry, there was also a significant number of
notable financings that were completed, including the initial public offerings of Amplify Snacks, Blue Buffalo and
Planet Fitness, as well as the private financings of Califia Farms and Peloton, which completed financings of $50
million and $75 million, respectively.


Load-Date: June 21, 2016


  End ofDocnment




     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 187 of 226
                            Clearlake Capital acquires That's How We Roll
                                                            US Official News
                                                        March 25, 2016 Friday


Copyright 2016 Plus Media Solutions Private Limited All Rights Reserved




 Plus Media SOlutions

Length: 240 words
Dateline: Lahore




Van Buren: Institute of Food Technologists has issued the following news release:




 Clearlake Capital Group has acquired That's How We Roll (THWR), a provider of high quality, branded, better-for-
you snacks in North America, including flagship brands Mrs. Thinsters and Dippin' Chips. Terms of the transaction
were not disclosed.




 Clearlake is partnering with THWR Founder and CEO Aldo Zuppichini, who maintains a significant equity stake in
the company. Zuppichini is an industry veteran who was on the founding team of Pretzel Crisps and also served as
national sales manager before its parent company, Snack Factory, was sold to Snyder's-Lance. THWR will remain
based in Fairfield, N.J., and will continue to be led by Zuppichini and his team.




 "We are excited to partner with Aldo, Sammy, Amy, and the rest of the team at That's How We Roll and to continue
supporting the company's growth as they strive to meet the demands of today's health conscious, perceptive
consumers," said Jos&eacute; Feliciano and Behdad Eghbali, co-founders and managing partners of Clearlake.
"With better-for-you snacks that include options such as non-GMO and gluten-free in a variety of delicious flavors,
we believe Dippin' Chips and Mrs. Thinsters are well-positioned to attract consumers looking to make healthier
lifestyle choices."




      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 188 of 226
                                  Clearlake Capital acquires That's How We Roll

In case of any query regarding this article or other content needs please contact:

editorial@plusmediasolutions.com


Load-Date: March 26, 2016


 End of Document




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 189 of 226
   Clearlake Capital Acquires That's How We Roll, LLC, Maker of Premium
   Branded Snack Offerings Mrs. Thinsters and Dippin' Chips; Investment
 Made Through Clearlake's Better For You Holdings Platform, in Conjunction
             with That's How We Roll Founder Aldo Zuppichini
                                                   Business Wire
                                      March 21, 2016 Monday 11 :00 AM GMT


Copyright 2016 Business Wire, Inc.

Distribution: Business Editors; Financial Editors; Retail Writers
Length: 775 words
Dateline: SANTA MONICA, Calif.

Body


Clearlake Capital Group, L.P. (together with its affiliates, "Clearlake") announced that it has acquired That's How
We Roll, LLC ("THWR" or the "Company"), a leading provider of high quality, branded, better-for-you snacks in
North America, including flagship brands Mrs. Thinsters and Dippin' Chips. The acquisition was completed as part
of Clearlake's recently announced Better For You Holdings platform. Transaction terms were not announced.

Clearlake is partnering with THWR founder and CEO Aldo Zuppichini, who maintains a significant equity stake in
the Company. Zuppichini is an industry veteran who was on the founding team of Pretzel Crisps and also served
as National Sales Manager before its parent company, Snack Factory, was sold to Snyder's-Lance. He was also a
founding member of NY Style Bagel Chips, growing U.S. sales significantly as National Sales Manager before its
successful sale to Nabisco. THWR will remain based in Fairfield, NJ, and will continue to be led by Zuppichini and
its team of seasoned professionals, including Senior Vice President of Marketing and Operations Sam Kestenbaum,
and Vice President of Sales Amy Kiley.

"We are excited to partner with Aldo, Sammy, Amy, and the rest of the team at That's How We Roll and to continue
supporting the Company's growth as they strive to meet the demands of today's health conscious, perceptive
consumers," said Jose Feliciano and Behdad Eghbali, Co-Founders and Managing Partners of Clearlake. "With
better for you snacks that include options such as non-GMO and gluten free in a variety of delicious flavors, we
believe Dippin' Chips and Mrs. Thinsters are well-positioned to attract consumers looking to make healthier lifestyle
choices."

"Clearlake's partnership will allow us to extend our resources for product innovation, accelerate nationwide
distribution, and provide consumers with more premium healthy snack options without sacrificing taste," said
Zuppichini. "We are very excited about the future, and our team looks forward to continued growth."

Arta Tabaee, a Principal at Clearlake, added, "Aldo and the team have fantastic retail relationships, consumer
insights, supply chain capabilities and, most importantly, energy and passion, which are necessary to building a
leading platform in this fast-growing category. We look forward to continuing to sponsor THWR's position as an
innovator in this highly dynamic space, and are pursuing additional investments as part of our Better For You
portfolio."

That's How We Roll offers consumers better-for-you, premium snack options that are certified non-GMO and MSG-
free under two premier brands: Mrs. Thinsters and Dippin Chips. Mrs. Thinsters are low-calorie, thin, crispy, and
deliciously crunchy cookies available in a variety of flavors including Cake Batter, Chocolate Chip, Brownie Batter,



      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 190 of 226
      Clearlake Capital Acquires That's How We Roll, LLC, Maker of Premium Branded Snack Offerings Mrs.
                        Thinsters and Dippin' Chips; Investment Made Through Clearlake ....

Original Waffle Crisps, Pumpkin Spice, and the recently introduced Toasted Coconut. Mrs. Thinsters cookies are
non-GMO, made with simple ingredients found in any kitchen, and do not include corn syrup or any artificial
ingredients. Dippin' Chips are uniquely designed dippable tortilla chips offered in a variety of delicious flavors like
Veggie, Fiesta Bean, Super Grain, Original Sea Salt, and Blue Corn. Dippin' Chips are certified gluten-free and use
non-GMO ingredients. These products are available in over 10,000 grocery, club and mass locations across North
America.

About That's How We Roll

That's How We Roll is a leading marketer of a high-quality, branded shelf-stable foods across North America.
Based in Fairfield, New Jersey, That's How We Roll products include Dippin Chips and Mrs. Thinsters. Distribution
can be found in over 10,000 locations within grocery, club and mass. More information is available at
www.dippinchips.com         www.mrsthinsters.com .

About Clearlake Capital Group

Clearlake Capital Group, L.P. is a private investment firm with a sector-focused approach. The firm seeks to partner
with world-class management teams by providing patient, long-term capital to dynamic businesses that can benefit
from Clearlake's operational and strategic expertise. The firm's core target sectors include industrials, energy and
power; technology, communications and business services; and consumer products and services. Clearlake
currently has over $3.5 billion of assets under management. More information is available at
www.clearlakecapital.com .

View source version on businesswire.com: http://www.businesswire.com/news/home/20160321005341/en/


CONTACT: Media:
Owen Blicksilver Public Relations, Inc.
Kristin Celauro, 732-433-5200
kristin@blicksilverpr.com
or
Jennifer Hurson, 845-507-0571
jennifer@blicksilverpr.com
http://www.businesswire.com


Load-Date: March 22, 2016


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 191 of 226
\\\\
       Clearlake Capital Acquires That's How We Roll, Maker of Premium Branded
                        Snack Offerings Thinsters, Dippin' Chips
                                                          India Investment News
                                                    March 21, 2016 Monday 6:30 AM EST


   Copyright 2016 Contify.com All Rights Reserved

   Length: 574 words

   Body


   March 21 -- Clearlake Capital Group, L.P. (together with its affiliates, "Clearlake") announced that it has acquired
   That's How We Roll, LLC ("THWR" or the "Company"), a leading provider of high quality, branded, better-for-you
   snacks in North America, including flagship brands Mrs. Thinsters and Dippin' Chips. The acquisition was
   completed as part of Clearlake's recently announced Better For You Holdings platform. Transaction terms were not
   announced.

   Clearlake is partnering with THWR founder and CEO Aldo Zuppichini, who maintains a significant equity stake in
   the Company. Zuppichini is an industry veteran who was on the founding team of Pretzel Crisps and also served
   as National Sales Manager before its parent company, Snack Factory, was sold to Snyder's-Lance. He was also a
   founding member of NY Style Bagel Chips, growing U.S. sales significantly as National Sales Manager before its
   successful sale to Nabisco. THWR will remain based in Fairfield, NJ, and will continue to be led by Zuppichini and
   its team of seasoned professionals, including Senior Vice President of Marketing and Operations Sam Kestenbaum,
   and Vice President of Sales Amy Kiley.

   "We are excited to partner with Aldo, Sammy, Amy, and the rest of the team at That's How We Roll and to continue
   supporting the Company's growth as they strive to meet the demands of today's health conscious, perceptive
   consumers," said Jose Feliciano and Behdad Eghbali, Co-Founders and Managing Partners of Clearlake. "With
   better for you snacks that include options such as non-GMO and gluten free in a variety of delicious flavors, we
   believe Dippin' Chips and Mrs. Thinsters are well-positioned to attract consumers looking to make healthier lifestyle
   choices."

   "Clearlake's partnership will allow us to extend our resources for product innovation, accelerate nationwide
   distribution, and provide consumers with more premium healthy snack options without sacrificing taste," said
   Zuppichini. "We are very excited about the future, and our team looks forward to continued growth."

   Arta Tabaee, a Principal at Clearlake, added, "Aldo and the team have fantastic retail relationships, consumer
   insights, supply chain capabilities and, most importantly, energy and passion, which are necessary to building a
   leading platform in this fast-growing category. We look forward to continuing to sponsor THWR's position as an
   innovator in this highly dynamic space, and are pursuing additional investments as part of our Better For You
   portfolio."

   That's How We Roll offers consumers better-for-you, premium snack options that are certified non-GMO and MSG-
   free under two premier brands: Mrs. Thinsters and Dippin Chips. Mrs. Thinsters are low-calorie, thin, crispy, and
   deliciously crunchy cookies available in a variety of flavors including Cake Batter, Chocolate Chip, Brownie Batter,
   Original Waffle Crisps, Pumpkin Spice, and the recently introduced Toasted Coconut. Mrs. Thinsters cookies are
   non-GMO, made with simple ingredients found in any kitchen, and do not include corn syrup or any artificial
   ingredients. Dippin' Chips are uniquely designed dippable tortilla chips offered in a variety of delicious flavors like
   Veggie, Fiesta Bean, Super Grain, Original Sea Salt, and Blue Corn. Dippin' Chips are certified gluten-free and use



         Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 192 of 226
  Clearlake Capital Acquires That's How We Roll, Maker of Premium Branded Snack Offerings Thinsters, Dippin'
                                                    Chips

non-GMO ingredients. These products are available in over 10,000 grocery, club and mass locations across North
America.

Source: Clearlake Capital Group


Load-Date: March 22, 2016


  End ofUocument




     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 193 of 226
\~
\1
 ..




                 Clearlake Capital Acquires US Snack Maker Thafs How We Roll
                                                                 M&A Navigator
                                                           March 21, 2016 Monday


      Copyright 2016 Normans Media Limited All Rights Reserved




           M
      NAVIGATOR
      Length: 238 words

      Body


      MANAVIGATOR-March 21, 2016-Clearlake Capital Acquires US Snack Maker That's How We Roll

      US-based private equity firm Clearlake Capital Group, L.P. has acquired US-based branded snack maker That's
      How We Roll, LLC, the company said.

      That's How We Roll is a provider of " better-for-you" snacks in North America, including flagship brands Mrs.
      Thinsters and Dippin' Chips.
      The acquisition was completed as part of Clearlake's recently announced Better For You Holdings platform.
      Transaction terms were not announced.
      Clearlake is partnering with THWR founder and CEO Aldo Zuppichini, who maintains a significant equity stake in
      the company.

      Zuppichini was on the founding team of Pretzel Crisps and also served as national sales manager before its parent
      company, Snack Factory, was sold to Snyder's-Lance.
      He was also a founding member of NY Style Bagel Chips, working there as national sales manager before that
      company's sale to Nabisco.
      THWR will remain based in Fairfield, NJ, and will continue to be led by Zuppichini and its team of seasoned
      professionals, including Senior Vice President of Marketing and Operations Sam Kestenbaum, and Vice President
      of Sales Amy Kiley.
      Country: USA
      Sector: Food/Beverages/Tobacco
      Target: That's How We Roll, LLC
      Buyer: Clearlake Capital Group, L.P.
      Vendor:
      Deal size in USD:
      Type: LBO
      Financing:
      Status: Closed
      Buyer advisor: , ,
      Comment: Terms of the deal were not disclosed


      Load-Date: March 22, 2016




            Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 194 of 226
                  Clearlake Capital Acquires US Snack Maker That's How We Roll


End of Document




   Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 195 of 226
/(
  \        Clearlake Capital Acquires US Snack Maker That's How We Roll
                                                     Internet Business News
                                                     March 21, 2016 Monday


Copyright 2016 Normans Media Limited All Rights Reserved




Length: 184 words

Body


21 March 2016 - US-based private equity firm Clearlake Capital Group, L.P. has acquired US-based branded snack
maker That's How We Roll, LLC, the company said.

That's How We Roll is a provider of " better-for-you" snacks in North America, including flagship brands Mrs.
Thinsters and Dippin' Chips.
The acquisition was completed as part of Clearlake's recently announced Better For You Holdings platform.
Transaction terms were not announced.
Clearlake is partnering with THWR founder and CEO Aldo Zuppichini, who maintains a significant equity stake in
the company.

Zuppichini was on the founding team of Pretzel Crisps and also served as national sales manager before its parent
company, Snack Factory, was sold to Snyder's-Lance.
He was also a founding member of NY Style Bagel Chips, working there as national sales manager before that
company's sale to Nabisco.
THWR will remain based in Fairfield, NJ, and will continue to be led by Zuppichini and its team of seasoned
professionals, including Senior Vice President of Marketing and Operations Sam Kestenbaum, and Vice President
of Sales Amy Kiley.


Load-Date: March 22, 2016


  End ofDocumcn!




      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 196 of 226
\~".
\
    '.~



          ,

                          Clearlake Capital Acquires US Snack Maker That's How We Roll
                                                                          FinancialWire
                                                                    March 21,2016 Monday


              Copyright 2016 Investrend Communications, Inc. All Rights Reserved




              Length: 191 words

              Body


              21 March 2016 - US-based private equity firm Clearlake Capital Group, L.P. has acquired US-based branded snack
              maker That's How We Roll, LLC, the company said.

              That's How We Roll is a provider of " better-for-you" snacks in North America, including flagship brands Mrs.
              Thinsters and Dippin' Chips.
              The acquisition was completed as part of Clearlake's recently announced Better For You Holdings platform.
              Transaction terms were not announced.
              Clearlake is partnering with THWR founder and CEO Aldo Zuppichini, who maintains a significant equity stake in
              the company.

              Zuppichini was on the founding team of Pretzel Crisps and also served as national sales manager before its parent
              company, Snack Factory, was sold to Snyder's-Lance.
              He was also a founding member of NY Style Bagel Chips, working there as national sales manager before that
              company's sale to Nabisco.
              THWR will remain based in Fairfield, NJ, and will continue to be led by Zuppichini and its team of seasoned
              professionals, including Senior Vice President of Marketing and Operations Sam Kestenbaum, and Vice President
              of Sales Amy Kiley.

              (Distributed by M2 Communications (www.m2.com))


              Load-Date: March 22, 2016


                 End (If Document




                    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 197 of 226
                              Clearlake Capital buys That's How We Roll
                                                          peHUB
                                            March 21, 2016 Monday 11:17 AM EST


Copyright 2016 HedgeWorld USA Inc., All Rights Reserved

Length: 799 words
Byline: Luisa Beltran

Body


Clearlake Capital Group LP said Monday that it acquired That's How We Roll LLC (THWR). Financial terms weren't
announced. THWR founder and CEO Aldo Zuppichini will maintain a significant equity stake. Fairfield, New Jersey-
based That's How We Roll provides "better-for-you" snacks in North America, including flagship brands Mrs.
Thinsters and Dippin' Chips.

PRESS RELEASE

Santa Monica, CA March 21, 2016 - Clearlake Capital Group, L.P. (together with its affiliates, "Clearlake")
announced that it has acquired That's How We Roll, LLC ("THWR" or the "Company"), a leading provider of high
quality, branded, better-for-you snacks in North America, including flagship brands Mrs. Thinsters and Dippin'
Chips. The acquisition was completed as part of Clearlake's recently announced Better For You Holdings platform.
Transaction terms were not announced.

Clearlake is partnering with THWR founder and CEO Aldo Zuppichini, who maintains a significant equity stake in
the Company. Zuppichini is an industry veteran who was on the founding team of Pretzel Crisps and also served
as National Sales Manager before its parent company, Snack Factory, was sold to Snyder's-Lance. He was also a
founding member of NY Style Bagel Chips, growing U.S. sales significantly as National Sales Manager before its
successful sale to Nabisco. THWR will remain based in Fairfield, NJ, and will continue to be led by Zuppichini and
its team of seasoned professionals, including Senior Vice President of Marketing and Operations Sam Kestenbaum,
and Vice President of Sales Amy Kiley.

"We are excited to partner with Aldo, Sammy, Amy, and the rest of the team at That's How We Roll and to continue
supporting the Company's growth as they strive to meet the demands of today's health conscious, perceptive
consumers," said Jose Feliciano and Behdad Eghbali, Co-Founders and Managing Partners of Clearlake. "With
better for you snacks that include options such as non-GMO and gluten free in a variety of delicious flavors, we
believe Dippin' Chips and Mrs. Thinsters are well-positioned to attract consumers looking to make healthier lifestyle
choices."

"Clearlake's partnership will allow us to extend our resources for product innovation, accelerate nationwide
distribution, and provide consumers with more premium healthy snack options without sacrificing taste," said
Zuppichini. "We are very excited about the future, and our team looks forward to continued growth."

Arta Tabaee, a Principal at Clearlake, added, "Aldo and the team have fantastic retail relationships, consumer
insights, supply chain capabilities and, most importantly, energy and passion, which are necessary to building a
leading platform in this fast-growing category. We look forward to continuing to sponsor THWR's position as an
innovator in this highly dynamic space, and are pursuing additional investments as part of our Better For You
portfolio."




      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 198 of 226
                                     Clearlake Capital buys That's How We Roll

That's How We Roll offers consumers better-for-you, premium snack options that are certified non-GMO and MSG-
free under two premier brands: Mrs. Thinsters and Dippin Chips. Mrs. Thinsters are low-calorie, thin, crispy, and
deliciously crunchy cookies available in a variety of flavors including Cake Batter, Chocolate Chip, Brownie Batter,
Original Waffle Crisps, Pumpkin Spice, and the recently introduced Toasted Coconut. Mrs. Thinsters cookies are
non-GMO, made with simple ingredients found in any kitchen, and do not include corn syrup or any artificial
ingredients. Dippin' Chips are uniquely designed dippable tortilla chips offered in a variety of delicious flavors like
Veggie, Fiesta Bean, Super Grain, Original Sea Salt, and Blue Corn. Dippin' Chips are certified gluten-free and use
non-GMO ingredients. These products are available in over 10,000 grocery, club and mass locations across North
America.

About That's How We Roll
That's How We Roll is a leading marketer of a high-quality, branded shelf-stable foods across North America.
Based in Fairfield, New Jersey, That's How We Roll products include Dippin Chips and Mrs. Thinsters. Distribution
can be found in over 10,000 locations within grocery, club and mass. More information is available at
www.dippinchips.com          www.mrsthinsters.com.

About Clearlake Capital Group
Clearlake Capital Group, L.P. is a private investment firm with a sector-focused approach. The firm seeks to partner
with world-class management teams by providing patient, long-term capital to dynamic businesses that can benefit
from Clearlake's operational and strategic expertise. The firm's core target sectors include industrials, energy and
power; technology, communications and business services; and consumer products and services. Clearlake
currently has over $3.5 billion of assets under management. More information is available at
www.clearlakecapital.com.


Load-Date: March 21, 2016


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 199 of 226
                                       Solazyme Boosts Algae Platform
                                                    Food & Beverage Close-Up
                                                      March 19, 2016 Saturday


Copyright 2016 Close-Up Media, Inc. All Rights Reserved




                                     CLOSE-UP                BUSINESS
                                     MEDIA INC               NEWS + VIEWS
Length: 1380 words


!!ody


Solazyme reported that it is focusing the Company exclusively on food, nutrition and specialty ingredients,
harnessing the power of its transformational algae platform.

According to a media release, the evolution leverages over a decade of R&D and product development on a suite of
algae-based food, nutrition and specialty ingredients, as well as investment in building manufacturing facilities,
obtaining regulatory approvals, and commercializing initial products. With these foundational elements in place, the
Company is positioned to create value and impact in the growing plant-based food, nutrition and specialty
ingredients sectors. Solazyme will be renamed "TerraVia" to reflect the refined focus and journey to improve the
lives of people and the planet.

"By unlocking the power of algae, the mother of all plants and earth's original superfood, we are bringing much-
needed innovation in food and nutrition," said Jonathan Wolfson, the Company's co-founder and CEO. "Our new
generation of breakthrough ingredients and foods delivers on nutrition, flavor and texture all with an unparalleled
sustainability profile, and these products are already beginning to penetrate a market that is demanding healthier
alternatives. Over more than 13 years we have invested in developing a unique understanding and expertise
around algae. Today the pieces are in place for the Company to fulfill its mission and create substantial value for
customers and shareholders."

TerraVia's portfolio of ingredients and products include:

-Specialty Food Ingredients, including the AlgaVia Whole Algae ingredients (lipid rich powder and protein) and
AlgaWise Algae Oils (cooking and high stability oils).

-Consumer Food Products, where the Company will leverage its unique ingredients to incubate select consumer
brands, including Thrive Culinary Algae Oil.

-Animal Nutrition Ingredients, a new area for the Company, where initial products and partnerships will be
announced soon.

-Specialty Personal Care Ingredients, including AlgaPur Oils, which are marketed and sold alongside food
ingredients and where the Company has major customers including Unilever.

"There are opportunities for our algae-based ingredients across every aisle of the grocery store, driven by
consumer demand for clean labels and an increasing focus on plant-based foods with great taste," said Mark
Brooks, SVP and General Manager of Food Ingredients at Solazyme. "We are enhancing a new generation of foods
that deliver better flavor and nutrition, including healthier fats and enhanced protein, fiber and micronutrients. In


      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 200 of 226
                                          Solazyme Boosts Algae Platform

addition to products incorporating our ingredients on store shelves today, we are currently in active development
projects with major CPG companies for new products such as salad dressings and gluten-free bakery products that
are healthier and offer the taste and texture that consumers demand."

Prior to joining Solazyme, Brooks was the Global Business Director of Truvia, where he led the business to over
$100 million in global retail sales.

STRATEGIC FINANCING

The Company has entered into a definitive purchase agreement for a strategic financing round of approximately
$28 million in newly issued, no-coupon convertible preferred shares with a conversion price of $2.00 per common
share, which represents an approximately 25 percent premium over the 15-day trading average of Solazyme's
common stock. The investment was funded by an outstanding and accomplished group of leading investors and
entrepreneurs in food, nutrition and innovation. The investor group includes:

-Glenhill Capital (active consumer investor including seed investor in Boulder Brands)

-VMG Partners (premier consumer private equity fund: KIND, Pretzel Crisp, Pirate's Booty, Natural Balance)

-PowerPlant Ventures (founders of Zico Coconut Water and the Veggie Grill)

-Charles Chang, founder and former CEO of Vega (Lyra Growth Partners)

-ARTIS Ventures (investors in food and technology, including Juicero, ChefsFeed and Modern Meadow)

-Simon Equities (investors in food and consumer products, including Plum Organic, Method, Shinola)

-Jack Davis (retired CEO of Ventura Foods, the largest maker of vegetable oil-based products in the U.S.)

-Keith Belling (founder and former CEO of Popchips)

"I was fortunate to be at the forefront of the amazing growth in the coconut category," said Zico Founder, Mark
Rampolla, "and I am excited to have the chance to be a part of the next generation in food and nutrition that
TerraVia and its suite of algae ingredients represents."

MANAGEMENT AND BOARD APPOINTMENTS

Co-founder and longtime CEO, Jonathan S. Wolfson has notified the Board of Directors that as part of this transition
he will shift his focus from daily operations to strategy and special projects including those with a consumer focus.
At his request, a search for a new CEO will begin immediately. Wolfson has been appointed Chairman of the Board
and will remain as CEO while the search is underway. He will assume the full-time role of Executive Chairman
effective upon the placement of the new CEO. Jerry Fiddler will remain on the board and has assumed the role of
lead independent director.

Wolfson said, "We have worked hard for more than a decade building a transformational algae-based food and
specialty ingredients platform. Over the last six months, the key elements that we have been working on have fallen
into place, ranging from regulatory clearances and manufacturing capability to validation of our key ingredients in
cutting-edge consumer brands. As we focus the Company on food, nutrition and specialty ingredients, it is an ideal
time to bring in a leader who has the industry experience and skills to enable TerraVia to deliver on a truly
transformational opportunity. I am excited to be continuing on in a full-time capacity as Executive Chairman once
the new CEO is in place.

"I also want to thank Jerry for his 13 years of tireless service and fantastic vision as Chairman," Wolfson concluded.

Jerry Fiddler noted, "Jonathan leads with creativity, passion, drive and skill. I'm proud of what he has accomplished,
and happy that he is reaffirming his commitment to the Company as Executive Chairman once the new CEO is in



     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 201 of 226
                                           Solazyme Boosts Algae Platform

place. I am very optimistic about the future of TerraVia -- the products are wonderful, they're in production now, and
they're market-ready in a strong and receptive industry. I look forward to continuing to serve as lead independent
director going forward."

The Company also announced the strengthening of foods expertise on its Board of Directors with the addition of
seasoned food industry executive, Irene Chang Britt. Britt is a past President of Pepperidge Farm; SVP, Chief
Strategy Officer, Campbell's Soup Company; General Manager, Kraft Foods and VP at Nabisco.

"Companies across the food industry are increasingly focused on delivering truly innovative products that transform
the nutrition profile of the foods we all love without sacrificing their great taste," said Britt. "TerraVia's ingredients
platform is well-positioned to help the food industry get there today, and I look forward to adding my expertise and
voice to the board."

MOVING FORWARD AS TerraVia

"We are moving forward with a strong business foundation and clear vision," said Tyler Painter, Chief Financial and
Operating Officer. "We have invested significant time and capital in the development of our innovation platform and
large-scale manufacturing capability. We enjoy long-standing commitments from partners, led by Bunge and
Unilever, who have helped bring our vision to life. Importantly, we have also learned significant lessons in scale-up
and commercialization, helping to de-risk the inherent challenges in bringing disruptive products to market. These
strengths combined with our refined focus, a proven suite of products and the expanded market knowledge we gain
with our new investors and board member, position us well to execute on our opportunities in food, nutrition and
specialty ingredients."

Solazyme (to be renamed TerraVia), is a next generation food, nutrition and specialty ingredients company that
harnesses the power of algae, the mother of all plants and earth's original superfood.

More Information:

http://www.terravia.com

((Comments on this story may be sent to newsdesk@closeupmedia.com))


Load-Date: March 19,2016


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 202 of 226
                                      Solazyme Bolsters Algae Platform
                                                      Manufacturing Close-Up
                                                    March 16, 2016 Wednesday


Copyright 2016 Close-Up Media, Inc. All Rights Reserved




                                     CLOSE-UP               BUSINESS
                                     MEDIA INC              NEWS + VIEWS

Length: 1506 words

Body


Solazyme reported that it is focusing the Company exclusively on food, nutrition and specialty ingredients,
harnessing the power of its transformational algae platform.

According to a media release, the evolution leverages over a decade of R&D and product development on a suite of
algae-based food, nutrition and specialty ingredients, as well as investment in building manufacturing facilities,
obtaining regulatory approvals, and commercializing initial products. With these foundational elements in place, the
Company is positioned to create value and impact in the growing plant-based food, nutrition and specialty
ingredients sectors. Solazyme will be renamed "TerraVia" to reflect the refined focus and journey to improve the
lives of people and the planet.

"By unlocking the power of algae, the mother of all plants and earth's original superfood, we are bringing much-
needed innovation in food and nutrition," said Jonathan Wolfson, the Company's co-founder and CEO. "Our new
generation of breakthrough ingredients and foods delivers on nutrition, flavor and texture all with an unparalleled
sustainability profile, and these products are already beginning to penetrate a market that is demanding healthier
alternatives. Over more than 13 years we have invested in developing a unique understanding and expertise
around algae. Today the pieces are in place for the Company to fulfill its mission and create substantial value for
customers and shareholders."

TerraVia's portfolio of ingredients and products include:

-Specialty Food Ingredients, including the AlgaVia Whole Algae ingredients (lipid rich powder and protein) and
AlgaWise Algae Oils (cooking and high stability oils).

-Consumer Food Products, where the Company will leverage its unique ingredients to incubate select consumer
brands, including Thrive Culinary Algae Oil.

-Animal Nutrition Ingredients, a new area for the Company, where initial products and partnerships will be
announced soon.

-Specialty Personal Care Ingredients, including AlgaPur Oils, which are marketed and sold alongside food
ingredients and where the Company has major customers including Unilever.

"There are opportunities for our algae-based ingredients across every aisle of the grocery store, driven by
consumer demand for clean labels and an increasing focus on plant-based foods with great taste," said Mark
Brooks, SVP and General Manager of Food Ingredients at Solazyme. "We are enhancing a new generation of foods
that deliver better flavor and nutrition, including healthier fats and enhanced protein, fiber and micronutrients. In


      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 203 of 226
                                         Solazyme Bolsters Algae Platform

addition to products incorporating our ingredients on store shelves today, we are currently in active development
projects with major CPG companies for new products such as salad dressings and gluten-free bakery products that
are healthier and offer the taste and texture that consumers demand."

Prior to joining Solazyme, Brooks was the Global Business Director of Truvia, where he led the business to over
$100 million in global retail sales.

STRATEGIC FINANCING

The Company has entered into a definitive purchase agreement for a strategic financing round of approximately
$28 million in newly issued, no-coupon convertible preferred shares with a conversion price of $2.00 per common
share, which represents an approximately 25 percent premium over the 15-day trading average of Solazyme's
common stock. The investment was funded by an outstanding and accomplished group of leading investors and
entrepreneurs in food, nutrition and innovation. The investor group includes:

-Glen hill Capital (active consumer investor including seed investor in Boulder Brands)

-VMG Partners (premier consumer private equity fund: KIND, Pretzel Crisp, Pirate's Booty, Natural Balance)

-PowerPlant Ventures (founders of Zico Coconut Water and the Veggie Grill)

-Charles Chang, founder and former CEO of Vega (Lyra Growth Partners)

-ARTIS Ventures (investors in food and technology, including Juicero, ChefsFeed and Modern Meadow)

-Simon Equities (investors in food and consumer products, including Plum Organic, Method, Shinola)

-Jack Davis (retired CEO of Ventura Foods, the largest maker of vegetable oil-based products in the U.S.)

-Keith Belling (founder and former CEO of Popchips)

"I was fortunate to be at the forefront of the amazing growth in the coconut category," said Zico Founder, Mark
Rampolla, "and I am excited to have the chance to be a part of the next generation in food and nutrition that
TerraVia and its suite of algae ingredients represents."

MANAGEMENT AND BOARD APPOINTMENTS

Co-founder and longtime CEO, Jonathan S. Wolfson has notified the Board of Directors that as part of this transition
he will shift his focus from daily operations to strategy and special projects including those with a consumer focus.
At his request, a search for a new CEO will begin immediately. Wolfson has been appointed Chairman of the Board
and will remain as CEO while the search is underway. He will assume the full-time role of Executive Chairman
effective upon the placement of the new CEO. Jerry Fiddler will remain on the board and has assumed the role of
lead independent director.

Wolfson said, "We have worked hard for more than a decade building a transformational algae-based food and
specialty ingredients platform. Over the last six months, the key elements that we have been working on have fallen
into place, ranging from regulatory clearances and manufacturing capability to validation of our key ingredients in
cutting-edge consumer brands. As we focus the Company on food, nutrition and specialty ingredients, it is an ideal
time to bring in a leader who has the industry experience and skills to enable TerraVia to deliver on a truly
transformational opportunity. I am excited to be continuing on in a full-time capacity as Executive Chairman once
the new CEO is in place.

"I also want to thank Jerry for his 13 years of tireless service and fantastic vision as Chairman," Wolfson concluded.

Jerry Fiddler noted, "Jonathan leads with creativity, passion, drive and skill. I'm proud of what he has accomplished,
and happy that he is reaffirming his commitment to the Company as Executive Chairman once the new CEO is in



     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 204 of 226
                                           Solazyme Bolsters Algae Platform

place. I am very optimistic about the future of TerraVia -- the products are wonderful, they're in production now, and
they're market-ready in a strong and receptive industry. I look forward to continuing to serve as lead independent
director going forward."

The Company also announced the strengthening of foods expertise on its Board of Directors with the addition of
seasoned food industry executive, Irene Chang Britt. Britt is a past President of Pepperidge Farm; SVP, Chief
Strategy Officer, Campbell's Soup Company; General Manager, Kraft Foods and VP at Nabisco.

"Companies across the food industry are increasingly focused on delivering truly innovative products that transform
the nutrition profile of the foods we all love without sacrificing their great taste," said Britt. "TerraVia's ingredients
platform is well-positioned to help the food industry get there today, and I look forward to adding my expertise and
voice to the board."

SOLAZYME INDUSTRIALS

Over its history Solazyme has invested in, and developed products, technology and market opportunities in
industrial markets including fuels, industrial oils, and the oilfield/Encapso business. Moving forward, these initiatives
will be grouped together as "Solazyme Industrials" and will not be part of TerraVia's refined focus. Solazyme
believes these businesses have tremendous opportunity to develop into large and profitable entities, while
improving the lives of people and the planet. The Company will be pursuing strategic alternatives over the next 12-
18 months to unlock the value created. Solazyme's objective is to identify partners who have the operational
capabilities needed to realize the potential of those businesses.

MOVING FORWARD AS TerraVia

"We are moving forward with a strong business foundation and clear vision," said Tyler Painter, Chief Financial and
Operating Officer. "We have invested significant time and capital in the development of our innovation platform and
large-scale manufacturing capability. We enjoy long-standing commitments from partners, led by Bunge and
Unilever, who have helped bring our vision to life. Importantly, we have also learned significant lessons in scale-up
and commercialization, helping to de-risk the inherent challenges in bringing disruptive products to market. These
strengths combined with our refined focus, a proven suite of products and the expanded market knowledge we gain
with our new investors and board member, position us well to execute on our opportunities in food, nutrition and
specialty ingredients."

Solazyme (to be renamed TerraVia), is a next generation food, nutrition and specialty ingredients company that
harnesses the power of algae, the mother of all plants and earth's original superfood.

More Information:

http://www.terravia.com

((Comments on this story may be sent to newsdesk@closeupmedia.com))


Load-Date: March 16, 2016


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 205 of 226
        Press Release: Solazyme Focuses Its Breakthrough Algae Platform to
                            Redefine the Future of Food
                                                 Dow Jones Institutional News

                                              March 11, 2016 Friday 1:32 PM GMT


Copyright 2016 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2016, Dow Jones & Company, Inc.



  r:;    DOW JONES Nt:                s

Length: 2583 words


Body


Solazyme Focuses Its Breakthrough Algae Platform to Redefine the Future of Food

Company Will Be Changing Name to TerraVia(TM) to Reflect Focus on Food, Nutrition and Specialty Ingredients
         TerraVia's algae-based platform is poised to transform our food system by
         bringing together better nutrition and great taste, along with economic
         and environmental sustainability.

         As the pioneer in algae technology and innovation, the Company now has
         commercial scale food grade manufacturing in operation, breakthrough
         ingredients with regulatory clearance, and validation by established and
         cutting-edge consumer brands. TerraVia is positioned to capitalize on
         healthier eating and lifestyle trends and the accelerating demand for
         plant-based foods and nutrition.

         Leading investors and entrepreneurs in food, nutrition, and innovation
         invest approximately $28 million.

         Jonathan Wolfson, CEO and co-founder, appointed Chairman of the Board of
         Directors. TerraVia to begin a search for new CEO that aligns with the
         Company's refined focus in food. Following appointment of a new CEO,
         Wolfson will remain full time with the Company as Executive Chairman.


         Irene Chang Britt, Former President of Pepperidge Farm and senior
         executive at companies and brands including Campbell Soup Company, Kraft,
         and Nabisco, joins TerraVia's Board of Directors.

      With its refined focus on food, nutrition, and specialty ingredients, the
      Company will pursue strategic alternatives for its industrial businesses
      to maximize value.
SAN FRANCISCO--(BUSINESS WIRE)--March 11, 2016--




        Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 206 of 226
        Press Release: Solazyme Focuses Its Breakthrough Algae Platform to Redefine the Future of Food

Solazyme (NASDAQ:SZYM) announced that it is focusing the Company exclusively on food, nutrition and specialty
ingredients, harnessing the power of its transformational algae innovation platform. The evolution leverages over a
decade of R&D and product development on an innovative suite of algae-based food, nutrition and specialty
ingredients, as well as extensive investment in building manufacturing facilities, obtaining regulatory approvals, and
commercializing initial products. With these foundational elements in place, the Company is positioned to create
value and impact in the rapidly growing plant-based food, nutrition and specialty ingredients sectors. Solazyme will
be renamed "TerraVia(TM)" to reflect the refined focus and journey to improve the lives of people and the planet.

"By unlocking the power of algae, the mother of all plants and earth's original superfood, we are bringing much-
needed innovation in food and nutrition," said Jonathan Wolfson, the Company's co-founder and CEO. "Our new
generation of breakthrough ingredients and foods delivers on nutrition, flavor and texture all with an unparalleled
sustainability profile, and these products are already beginning to penetrate a market that is demanding healthier
alternatives. Over more than 13 years we have invested in developing a unique understanding and expertise
around algae. Today the pieces are in place for the Company to fulfill its mission and create sUbstantial value for
customers and shareholders."

TerraVia PORTFOLIO

TerraVia's proven portfolio of ingredients and products include:
      Specialty Food Ingredients, including the AlgaVia(R) Whole Algae
      ingredients (lipid rich powder and protein) and AlgaWise(TM) Algae Oils
      (cooking and high stability oils). Each of these products has obtained
      key regulatory clearances and have been incorporated into products by
      established food companies such as Hormel and Utz, as well as by leading
      edge, plant-based food companies such as Enjoy Life, So Delicious,
      Soylent and Follow Your Heart during the past six to nine months.

      Consumer Food Products, where the Company will leverage its unique
      ingredients to incubate select consumer brands, including Thrive(R)
      Culinary Algae Oil.

   -- Animal Nutrition Ingredients, a new area for the Company, where initial
      products and partnerships will be announced soon.

      Specialty Personal Care Ingredients, including AlgaPur Oils, which are
      marketed and sold alongside food ingredients and where the Company has
      major customers including Unilever.


"There are opportunities for our algae-based ingredients across every aisle of the grocery store, driven by
consumer demand for clean labels and an increasing focus on plant-based foods with great taste," said Mark
Brooks, SVP and General Manager of Food Ingredients at Solazyme. "We are enhancing a new generation of foods
that deliver better flavor and nutrition, including healthier fats and enhanced protein, fiber and micronutrients. In
addition to products incorporating our ingredients on store shelves today, we are currently in active development
projects with major CPG companies for new products such as salad dressings and gluten-free bakery products that
are healthier and offer the taste and texture that consumers demand."

Prior to joining Solazyme, Brooks was the Global Business Director of Truvia(R), where he led the business to over
$100 million in global retail sales.

STRATEGIC FINANCING

The Company has entered into a definitive purchase agreement for a strategic financing round of approximately
$28 million in newly issued, no-coupon convertible preferred shares with a conversion price of $2.00 per common
share, which represents an approximately 25% premium over the 15-day trading average of Solazyme's common
stock. The investment was funded by an outstanding and accomplished group of leading investors and
entrepreneurs in food, nutrition and innovation. The investor group includes:



     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 207 of 226
        Press Release: Solazyme Focuses Its Breakthrough Algae Platform to Redefine the Future of Food

      Glenhill Capital (active consumer investor including seed investor in
      Boulder Brands)

      VMG Partners (premier consumer private equity fund: KIND, Pretzel Crisp,
      Pirate's Booty, Natural Balance)

      PowerPlant Ventures     (founders of Zico Coconut Water and the Veggie Grill)

      Charles Chang, founder and former CEO of Vega (Lyra Growth Partners)

      ARTIS Ventures (investors in food and technology, including Juicero,
      ChefsFeed and Modern Meadow)

      Simon Equities (investors in food and consumer products, including Plum
      Organic, Method, Shinola)

      Jack Davis (retired CEO of Ventura Foods, the largest maker of vegetable
      oil-based products in the U.S.)

      Keith Belling (founder and former CEO of Popchips)


"I was fortunate to be at the forefront of the amazing growth in the coconut category," said Zico Founder, Mark
Rampolla, "and I am excited to have the chance to be a part of the next generation in food and nutrition that
TerraVia and its suite of algae ingredients represents."

MANAGEMENT AND BOARD APPOINTMENTS

Co-founder and longtime CEO, Jonathan S. Wolfson has notified the Board of Directors that as part of this transition
he will shift his focus from daily operations to strategy and special projects including those with a consumer focus.
At his request, a search for a new CEO will begin immediately. Mr. Wolfson has been appointed Chairman of the
Board and will remain as CEO while the search is underway. He will assume the full-time role of Executive
Chairman effective upon the placement of the new CEO. Jerry Fiddler will remain on the board and has assumed
the role of lead independent director.

Mr. Wolfson said, "We have worked hard for more than a decade building a transformational algae-based food and
specialty ingredients platform. Over the last six months, the key elements that we have been working on have fallen
into place, ranging from regulatory clearances and manufacturing capability to validation of our key ingredients in
cutting-edge consumer brands. As we focus the Company on food, nutrition and specialty ingredients, it is an ideal
time to bring in a leader who has the industry experience and skills to enable TerraVia to deliver on a truly
transformational opportunity. I am excited to be continuing on in a full-time capacity as Executive Chairman once
the new CEO is in place.

"I also want to thank Jerry for his 13 years of tireless service and fantastic vision as Chairman," Wolfson concluded.

Jerry Fiddler noted, "Jonathan leads with creativity, passion, drive and skill. I'm proud of what he has accomplished,
and happy that he is reaffirming his commitment to the Company as Executive Chairman once the new CEO is in
place. I am very optimistic about the future of TerraVia -- the products are wonderful, they're in production now, and
they're market-ready in a strong and receptive industry. I look forward to continuing to serve as lead independent
director going forward."

The Company also announced the strengthening of foods expertise on its Board of Directors with the addition of
seasoned food industry executive, Irene Chang Britt. Britt is a past President of Pepperidge Farm; SVP, Chief
Strategy Officer, Campbell's Soup Company; General Manager, Kraft Foods and VP at Nabisco.

"Companies across the food industry are increasingly focused on delivering truly innovative products that transform
the nutrition profile of the foods we all love without sacrificing their great taste," said Britt. "TerraVia's ingredients




     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 208 of 226
        Press Release: Solazyme Focuses Its Breakthrough Algae Platform to Redefine the Future of Food

platform is well-positioned to help the food industry get there today, and I look forward to adding my expertise and
voice to the board."

SOLAZYME INDUSTRIALS

11 Mar 201608:32 ET Press Release: Solazyme Focuses Its Breakthrough -2-

Over its history Solazyme has invested in, and developed products, technology and market opportunities in
industrial markets including fuels, industrial oils, and the oilfield/Encapso(TM) business. Moving forward, these
initiatives will be grouped together as "Solazyme Industrials" and will not be part of TerraVia's refined focus.
Solazyme believes these businesses have tremendous opportunity to develop into large and profitable entities,
while improving the lives of people and the planet. The Company will be pursuing strategic alternatives over the
next 12-18 months to unlock the value created. Solazyme's objective is to identify partners who have the
operational capabilities needed to realize the potential of those businesses.

MOVING FORWARD AS TerraVia

"We are moving forward with a strong business foundation and clear vision," said Tyler Painter, Chief Financial and
Operating Officer. "We have invested significant time and capital in the development of our innovation platform and
large-scale manufacturing capability. We enjoy long-standing commitments from partners, led by Bunge and
Unilever, who have helped bring our vision to life. Importantly, we have also learned significant lessons in scale-up
and commercialization, helping to de-risk the inherent challenges in bringing disruptive products to market. These
strengths combined with our refined focus, a proven suite of products and the expanded market knowledge we gain
with our new investors and board member, position us well to execute on our opportunities in food, nutrition and
specialty ingredients."

About TerraVia

Solazyme (to be renamed TerraVia(TM)), is a next generation food, nutrition and specialty ingredients company that
harnesses the power of algae, the mother of all plants and earth's original superfood. With a portfolio of
breakthrough ingredients and manufacturing, the Company is well positioned to help meet the growing need of
consumer packaged goods and established and emerging food manufacturers to improve the nutritional profile of
foods without sacrificing taste, and to develop select consumer brands. The Company also manufacturers a range
of specialty personal care ingredients for key strategic partners. Headquartered in South San Francisco, the
Company's mission is to create products that are truly better for people and better for the planet. For additional
information, please visit TerraVia's website at www.terravia.com .

Forward Looking Statements

This press release contains certain forward-looking statements within the meaning of the Private Securities
Litigation Reform Act of 1995 about Solazyme, including statements that involve risks and uncertainties concerning:
the ability of algae-based foods to transform the food system; the attributes of algae-based foods, including as to
economic and environmental sustainability; the future employment status of Jonathan Wolfson with Solazyme; its
ability to find strategic alternatives for its industrials business and the timing and value of those alternatives; the
ability of its business to bring value to customers and shareholders; the attributes of Solazyme's next CEO; its
ability to close its strategic financing; its commercialization and production plans; the ramping up of facilities;
meeting commercialization and technology targets; successful product trials and market acceptance and adoption
of its products; and Solazyme's ability to maintain its relationships with its partners. When used in this press
release, the words "will", "expects", "intends" and other similar expressions and any other statements that are not
historical facts are intended to identify those assertions as forward-looking statements within the meaning of the
Private Securities Litigation Reform Act of 1995. Any such statement may be influenced by a variety of factors,
many of which are beyond the control of Solazyme, that could cause actual outcomes and results to be materially
different from those projected, described, expressed or implied in this press release due to a number of risks and
uncertainties. Potential risks and uncertainties include, among others: Solazyme's limited operating history; its
limited history in commercializing products; implementation risk in deploying new technologies; its limited


     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 209 of 226
        Press Release: Solazyme Focuses Its Breakthrough Algae Platform to Redefine the Future of Food

experience in constructing, ramping up and operating commercial manufacturing facilities; its ability to successfully
develop and commercialize products; its ability to sell its products at a profit; delays related to construction, start-up
and ramp-up of production facilities; its ability to manage costs; its ability to enter into and maintain strategic
collaborations; successful product trials by its customers and market acceptance and adoption of its products by
end-users; its ability to obtain requisite regulatory approvals; and its access, on favorable terms, to any required
financing. Accordingly, no assurances can be given that any of the events anticipated by the forward-looking
statements will transpire or occur, or if any of them do so, what impact they will have on the results of operations or
financial condition of Solazyme.

In addition, please refer to the documents that Solazyme, Inc. files with the Securities and Exchange Commission,
including its Quarterly Reports on Form 10-Q and Annual Report on Form 10-K, as updated from time to time, for a
discussion of these and other risks. You are cautioned not to place undue reliance on forward-looking statements,
which speak only as of the date of this press release. Solazyme is not under any duty to update any of the
information in this press release.

View source version on businesswire.com: http://www.businesswire.com/news/home/20160311005413/en/

     CONTACT:     Solazyme,   Inc.


Corporate Communications:

Genet Garamendi

press@solazyme.com

or

Media

RFIBinder

Atalanta Rafferty, 212-994-7511

atalanta.rafferty@rfbinder.com

or

Investors

JMSC Group

Jeff Majtyka, 646-776-0886

jeff@jmscgroup.com

(END) Dow Jones Newswires

March 11,201608:32 ET (13:32 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.



Load-Date: March 12, 2016


     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 210 of 226
      Press Release: Solazyme Focuses Its Breakthrough Algae Platform to Redefine the Future of Food




End ofDocnment




   Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 211 of 226
 Solazyme Focuses Its Breakthrough Algae Platform to Redefine the Future
 of Food; Company Will Be Changing Name to TerraVia(TM) to Reflect Focus
               on Food, Nutrition and Specialty Ingredients
                                                   Business Wire
                                        March 11, 2016 Friday 1:32 PM GMT

Copyright 2016 Business Wire, Inc.

Distribution: Business Editors; Food Writers; Food/Beverage Writers
Length: 2240 words
Dateline: SAN FRANCISCO

Body


Solazyme (NASDAQ:SlYM) announced that it is focusing the Company exclusively on food, nutrition and specialty
ingredients, harnessing the power of its transformational algae innovation platform. The evolution leverages over a
decade of R&D and product development on an innovative suite of algae-based food, nutrition and specialty
ingredients, as well as extensive investment in building manufacturing facilities, obtaining regulatory approvals, and
commercializing initial products. With these foundational elements in place, the Company is positioned to create
value and impact in the rapidly growing plant-based food, nutrition and specialty ingredients sectors. Solazyme will
be renamed "TerraVia(TM)" to reflect the refined focus and journey to improve the lives of people and the planet.

"By unlocking the power of algae, the mother of all plants and earth's original superfood, we are bringing much-
needed innovation in food and nutrition," said Jonathan Wolfson, the Company's co-founder and CEO. "Our new
generation of breakthrough ingredients and foods delivers on nutrition, flavor and texture all with an unparalleled
sustainability profile, and these products are already beginning to penetrate a market that is demanding healthier
alternatives. Over more than 13 years we have invested in developing a unique understanding and expertise
around algae. Today the pieces are in place for the Company to fulfill its mission and create substantial value for
customers and shareholders."

TerraVia PORTFOLIO

TerraVia's proven portfolio of ingredients and products include:
     • Specialty Food Ingredients, including the AlgaVia® Whole Algae ingredients (lipid rich powder and protein)
         and AlgaWise(TM) Algae Oils (cooking and high stability oils). Each of these products has obtained key
         regulatory clearances and have been incorporated into products by established food companies such as
         Hormel and Utz, as well as by leading edge, plant-based food companies such as Enjoy Life, So Delicious,
         Soylent and Follow Your Heart during the past six to nine months.
     • Consumer Food Products, where the Company will leverage its unique ingredients to incubate select
         consumer brands, including Thrive® Culinary Algae Oil.
     • Animal Nutrition Ingredients, a new area for the Company, where initial products and partnerships will be
          announced soon.
     • Specialty Personal Care Ingredients, including AlgaPur Oils, which are marketed and sold alongside food
         ingredients and where the Company has major customers including Unilever.

"There are opportunities for our algae-based ingredients across every aisle of the grocery store, driven by
consumer demand for clean labels and an increasing focus on plant-based foods with great taste," said Mark


      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 212 of 226
       Solazyme Focuses Its Breakthrough Algae Platform to Redefine the Future of Food; Company Will Be
                     Changing Name to TerraVia(TM) to Reflect Focus on Food, Nutriti. ...

Brooks, SVP and General Manager of Food Ingredients at Solazyme. "We are enhancing a new generation of foods
that deliver better flavor and nutrition, including healthier fats and enhanced protein, fiber and micronutrients. In
addition to products incorporating our ingredients on store shelves today, we are currently in active development
projects with major CPG companies for new products such as salad dressings and gluten-free bakery products that
are healthier and offer the taste and texture that consumers demand."

Prior to joining Solazyme, Brooks was the Global Business Director of Truvia®, where he led the business to over
$100 million in global retail sales.

STRATEGIC FINANCING

The Company has entered into a definitive purchase agreement for a strategic financing round of approximately
$28 million in newly issued, no-coupon convertible preferred shares with a conversion price of $2.00 per common
share, which represents an approximately 25% premium over the 15-day trading average of Solazyme's common
stock. The investment was funded by an outstanding and accomplished group of leading investors and
entrepreneurs in food, nutrition and innovation. The investor group includes:
    • Glenhill Capital (active consumer investor including seed investor in Boulder Brands)
    • VMG Partners (premier consumer private equity fund: KIND, Pretzel Crisp, Pirate's Booty, Natural Balance)
    • PowerPlant Ventures (founders of Zico Coconut Water and the Veggie Grill)
    • Charles Chang, founder and former CEO of Vega (Lyra Growth Partners)
    • ARTIS Ventures (investors in food and technology, including Juicero, ChefsFeed and Modern Meadow)
    • Simon Equities (investors in food and consumer products, including Plum Organic, Method, Shinola)
    • Jack Davis (retired CEO of Ventura Foods, the largest maker of vegetable oil-based products in the U.S.)
    • Keith Belling (founder and former CEO of Popchips)

"I was fortunate to be at the forefront of the amazing growth in the coconut category," said Zico Founder, Mark
Rampolla, "and I am excited to have the chance to be a part of the next generation in food and nutrition that
TerraVia and its suite of algae ingredients represents."

MANAGEMENT AND BOARD APPOINTMENTS

Co-founder and longtime CEO, Jonathan S. Wolfson has notified the Board of Directors that as part of this transition
he will shift his focus from daily operations to strategy and special projects including those with a consumer focus.
At his request, a search for a new CEO will begin immediately. Mr. Wolfson has been appointed Chairman of the
Board and will remain as CEO while the search is underway. He will assume the full-time role of Executive
Chairman effective upon the placement of the new CEO. Jerry Fiddler will remain on the board and has assumed
the role of lead independent director.

Mr. Wolfson said, "We have worked hard for more than a decade building a transformational algae-based food and
specialty ingredients platform. Over the last six months, the key elements that we have been working on have fallen
into place, ranging from regulatory clearances and manufacturing capability to validation of our key ingredients in
cutting-edge consumer brands. As we focus the Company on food, nutrition and specialty ingredients, it is an ideal
time to bring in a leader who has the industry experience and skills to enable TerraVia to deliver on a truly
transformational opportunity. I am excited to be continuing on in a full-time capacity as Executive Chairman once
the new CEO is in place.

"I also want to thank Jerry for his 13 years of tireless service and fantastic vision as Chairman," Wolfson concluded.

Jerry Fiddler noted, "Jonathan leads with creativity, passion, drive and skill. I'm proud of what he has accomplished,
and happy that he is reaffirming his commitment to the Company as Executive Chairman once the new CEO is in



     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 213 of 226
       Solazyme Focuses Its Breakthrough Algae Platform to Redefine the Future of Food; Company Will Be
                     Changing Name to TerraVia(TM) to Reflect Focus on Food, Nutriti. ...

place. I am very optimistic about the future of TerraVia -- the products are wonderful, they're in production now, and
they're market-ready in a strong and receptive industry. I look forward to continuing to serve as lead independent
director going forward."

The Company also announced the strengthening of foods expertise on its Board of Directors with the addition of
seasoned food industry executive, Irene Chang Britt. Britt is a past President of Pepperidge Farm; SVP, Chief
Strategy Officer, Campbell's Soup Company; General Manager, Kraft Foods and VP at Nabisco.

"Companies across the food industry are increasingly focused on delivering truly innovative products that transform
the nutrition profile of the foods we all love without sacrificing their great taste," said Britt. "TerraVia's ingredients
platform is well-positioned to help the food industry get there today, and I look forward to adding my expertise and
voice to the board."

SOLAZYME INDUSTRIALS

Over its history Solazyme has invested in, and developed products, technology and market opportunities in
industrial markets including fuels, industrial oils, and the oilfield/Encapso(TM) business. Moving forward, these
initiatives will be grouped together as "Solazyme Industrials" and will not be part of TerraVia's refined focus.
Solazyme believes these businesses have tremendous opportunity to develop into large and profitable entities,
while improving the lives of people and the planet. The Company will be pursuing strategic alternatives over the
next 12-18 months to unlock the value created. Solazyme's objective is to identify partners who have the
operational capabilities needed to realize the potential of those businesses.

MOVING FORWARD AS TerraVia

"We are moving forward with a strong business foundation and clear vision," said Tyler Painter, Chief Financial and
Operating Officer. "We have invested significant time and capital in the development of our innovation platform and
large-scale manufacturing capability. We enjoy long-standing commitments from partners, led by Bunge and
Unilever, who have helped bring our vision to life. Importantly, we have also learned significant lessons in scale-up
and commercialization, helping to de-risk the inherent challenges in bringing disruptive products to market. These
strengths combined with our refined focus, a proven suite of products and the expanded market knowledge we gain
with our new investors and board member, position us well to execute on our opportunities in food, nutrition and
specialty ingredients."

About TerraVia

Solazyme (to be renamed TerraVia(TM)), is a next generation food, nutrition and specialty ingredients company that
harnesses the power of algae, the mother of all plants and earth's original superfood. With a portfolio of
breakthrough ingredients and manufacturing, the Company is well positioned to help meet the growing need of
consumer packaged goods and established and emerging food manufacturers to improve the nutritional profile of
foods without sacrificing taste, and to develop select consumer brands. The Company also manufacturers a range
of specialty personal care ingredients for key strategic partners. Headquartered in South San Francisco, the
Company's mission is to create products that are truly better for people and better for the planet. For additional
information, please visit TerraVia's website at www.terravia.com .

Forward Looking Statements

This press release contains certain forward-looking statements within the meaning of the Private Securities
Litigation Reform Act of 1995 aboutSolazyme, including statements that involve risks and uncertainties concerning:
the ability of algae-based foods to transform the food system; the attributes of algae-based foods, including as to
economic and environmental sustainability; the future employment status of Jonathan Wolfson with Solazyme; its
ability to find strategic alternatives for its industrials business and the timing and value of those alternatives; the
ability of its business to bring value to customers and shareholders; the attributes of Solazyme's next CEO; its
ability to close its strategic financing; its commercialization and production plans; the ramping up of facilities;



     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 214 of 226
       Solazyme Focuses Its Breakthrough Algae Platform to Redefine the Future of Food; Company Will Be
                     Changing Name to TerraVia(TM) to Reflect Focus on Food, Nutriti. ...

meeting commercialization and technology targets; successful product trials and market acceptance and adoption
of its products; and Solazyme's ability to maintain its relationships with its partners. When used in this press
release, the words "will", "expects", "intends" and other similar expressions and any other statements that are not
historical facts are intended to identify those assertions as forward-looking statements within the meaning of the
Private Securities Litigation Reform Act of 1995. Any such statement may be influenced by a variety of factors,
many of which are beyond the control ofSo lazy me, that could cause actual outcomes and results to be materially
different from those projected, described, expressed or implied in this press release due to a number of risks and
uncertainties. Potential risks and uncertainties include, among others: Solazyme's limited operating history; its
limited history in commercializing products; implementation risk in deploying new technologies; its limited
experience in constructing, ramping up and operating commercial manufacturing facilities; its ability to successfully
develop and commercialize products; its ability to sell its products at a profit; delays related to construction, start-up
and ramp-up of production facilities; its ability to manage costs; its ability to enter into and maintain strategic
collaborations; successful product trials by its customers and market acceptance and adoption of its products by
end-users; its ability to obtain requisite regulatory approvals; and its access, on favorable terms, to any required
financing. Accordingly, no assurances can be given that any of the events anticipated by the forward-looking
statements will transpire or occur, or if any of them do so, what impact they will have on the results of operations or
financial condition ofSo lazy me.

In addition, please refer to the documents thatSolazyme, Inc.files with theSecurities and Exchange Commission,
including its Quarterly Reports on Form 10-Q and Annual Report on Form 10-K, as updated from time to time, for a
discussion of these and other risks. You are cautioned not to place undue reliance on forward-looking statements,
which speak only as of the date of this press release.Solazymeis not under any duty to update any of the
information in this press release.

View source version on businesswire.com: http://www.businesswire.com/news/home/20160311005413/en/


CONTACT: Solazyme, Inc.
Corporate Communications:
Genet Garamendi
press@solazyme.com
or
Media
RFIBinder
Atalanta Rafferty, 212-994-7511
atalanta.rafferty@rfbinder.com
or
Investors
JMSC Group
Jeff Majtyka, 646-776-0886
jeff@jmscgroup.com
http://www.businesswire.com


Load-Date: March 12, 2016


  End uf Document




     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 215 of 226
 Aging beef an age-old process; Dry aging can drastically improve the flavor
                                  of beef
                                              Monterey County Herald (California)
                                                   March 2, 2016 Wednesday


Copyright 2016 The Monterey County Herald All Rights Reserved

Section: B,B; Pg. 16
Length: 591 words

Body


You've heard of aged beef. But what does it mean? Is the steer older? Is the meat processed a special way?

When beef is first cut, it doesn't have much flavor. But as cuts of beef sit in the open air of a butcher's cold locker,
enzymes in the meat break down the muscle fibers to make it significantly more tender. The longer it sits, the more
tender it becomes. This is called dry aging.

It's an expensive process because it takes time - two to four weeks. Because the meat surface becomes dry and
discolored, it must be cut away before the beef can be sold. That can be a lot of waste.

With dry aging, water evaporates from the meat, so each cut can lose about 30 percent of its weight, thereby
increasing the price per pound. Typically, you'll find this kind of beef only in fine steak houses or specialty markets.

Supermarkets also age beef, but they use a wet-aging process. The beef is vacuum-wrapped in plastic and allowed
to sit only a couple of days. No water is lost, so the price per pound remains stable.

There's a huge difference between wet-aged and dry-aged beef. The first type has a watery flavor and a chewy
texture, though it's certainly fine for home use.

The dry-aged meat has a richer, beefier flavor, and it almost melts in your mouth. This is why restaurant steaks
almost always taste better than what you cook at home.

Can you age it at home?

You can easily find instructions about dry-aging beef at home. But I don't know that I'd try it myself. First, your
refrigerator must be really, really clean. If it has any mold, the spores could land on the meat and spoil it.

You also must control for humidity (keep it at about 60 percent), and you must ensure the temperature remains
between 32 and 36 degrees. That means opening the door can destabilize it. You could, however, use a small
dorm-type refrigerator, keep the door closed on the meat for five days, and see how it works out.

But again, you're probably better off buying aged beef from a high-end market or just ordering it at a good steak
house.

Faves from TJ's

What's your favorite Trader Joe's snack? One of mine is the Pound Plus dark chocolate bar. No, I don't eat it all in
one sitting. (I could do it, though.) Rather, I break off a square and let it melt slowly in my mouth. I also use it for
making ganache or for baking.




      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 216 of 226
                    Aging beef an age-old process; Dry aging can drastically improve the flavor of beef

Pop Sugar, an online site, lists its own favorites, and I have to agree with many of them. For instance, the Raisin
Rosemary Crisps are paper-thin slices of crispy fruit bread. They're delightful by themselves or topped with a dollop
of creamy soft cheese. The sweet and savory combination does a little dance on your tongue.

The Dried Montmorency Cherries are another addiction. They're a sour type commonly used in pies, but the dried
version can be chopped and used in cookies or hot cereals. Much better than the sweet cherries, I think.

Powerberries Trek Mix also gets my thumbs-up. The mix of chocolate-covered dried fruit and crunchy nuts is the
right pick-me-up with afternoon coffee. I normally dip my own pretzel crisps in melted chocolate and let them
harden up. But T J's has the perfect packaged version of this salty-sweet-crunchy snack if you prefer to skip doing it
yourself.

I love spice, so the Chili-Spiced Dried Mango is a good wake-up call for my palate. It's sweet and hot at the same
time. Try it with a cold glass of beer or ale - preferably an IPA. Or if you prefer nuts with your beer, TJ's Mesquite-
Spiced Roasted Almonds are a good smoky alternative. Addictive? Of course!

Contact Donna Maurillo at sentinelfood@maurillo.com


Load-Date: March 2, 2016


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 217 of 226
  1/                   BRIEF: Snyder's-Lance takes over Diamond Foods
                                        The Record ( Stockton, California)
                                           March 2, 2016 Wednesday


Copyright 2016 The Record

Distributed by Tribune Content Agency

Section: BUSINESS AND FINANCIAL NEWS
Length: 224 words
Byline: The Record, Stockton, Calif.

Body


March 02--Diamond Foods Inc., the publicly held snack foods company that grew out of the former Diamond Walnut
growers' cooperative, has been acquired by Snyder's-Lance Inc., the nation's second-largest salty snacks
company.

Charlotte, N.C.-based Snyder's acquired all outstanding shares of Diamond Foods in closing Monday. For each
share, Diamond stockholders received 0.775 Snyder's-Lance share and $12.50 in cash.

Snyder's-Lance said it would continue to operate the walnut processing and related snack-foods production plant in
Stockton.

"Snyder's-Lance will continue to utilize existing manufacturing facilities and will begin to leverage capacity and
geographical advantages to improve access and service to our customers and ultimately, consumers," the company
said in a statement.

The merger announced in October combines Snyder's-Lance brands, including Snyder's of Hanover, Cape Cod and
Pretzel Crisps, with Diamond's Kettle Brand potato chips, Pop Secret, Emerald snack nuts and Diamond of
California culinary nuts.

Diamond has been delisted from the Nasdaq exchange. Snyder's-Lance shares, which trade on the Nasdaq under
the ticker symbiol LNCE, closed Tuesday at $33.60, down $2.11, for the day.

_    (c)2016 The Record (Stockton, Calif.) Visit The Record (Stockton, Calif.) at www.recordnet.com Distributed by
Tribune Content Agency, LLC.


Load-Date: April 13, 2016


   End (If Document




      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 218 of 226
                                   *Snyders-Lance 4Q EPS 10c >LNCE
                                                 Dow Jones Institutional News

                                              March 1, 2016 Tuesday 1: 15 AM GMT


Copyright 2016 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2016, Dow Jones & Company, Inc.




Length: 2975 words


Body


29 Feb 2016 20:15 ET Press Release: Snyder's-Lance Announces Full Year 2015 Results

Snyder's-Lance Announces Full Year 2015 Results

PR Newswire

CHARLOTIE, N.C., Feb. 29, 2016

CHARLOTTE, N.C., Feb. 29, 2016/PRNewswire/-- Snyder's-Lance, Inc. (NASDAQ: LNCE) today announced Full
Year, 2015 results. Preliminary unaudited results were previously announced in a press release and conference call
on January 27, 2016. Given that the final results did not vary from this preliminary release, management will not
hold a call to discuss results for full year 2015.

Full Year Financial Summary
       Net revenue for the full year 2015 was $1.66 billion, an increase of 2.2%
       compared to full year 2014 net revenue of $1.62 billion and an increase
       of 4.1% excluding the impact of the additional 53rd week in 2014. The
       additional week in 2014 was $30.4 million in net revenue.

       Net income excluding special items for the full year 2015 was $71.9
       million, or $1.01 per diluted share, as compared to net income excluding
       special items of $65.2 million for the full year 2014, or $0.92 per
       diluted share.

       GAAP net income, which includes special items, for the full year 2015,
       was $50.7 million, or $0.71 per diluted share, as compared to GAAP net
       income of $59.3 million for the full year 2014, or $0.84 per diluted
       share.

       Special items for the full year 2015 included after-tax expenses of $21.3
       million primarily associated with legal fees and accruals for expected
       settlements of certain litigation, impairment charges and
       transaction-related expenses associated with the Diamond Foods



      Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 219 of 226
                                         *Snyders-Lance 40 EPS 10c >LNCE

      acquisition. Special items for the full year 2014 included an after-tax
      gain on the revaluation of our prior equity investment in Late July of
      $9.8 million which was more than offset by after-tax expenses of $15.7
      million primarily associated with impairment charges, restructuring
      charges and professional fees.


Diamond Foods Acquisition and Estimates for 2016

Earlier today, Snyder's-Lance also announced the completion of the acquisition of Diamond Foods, Inc., an industry
leading snack foods company. Given that the transaction closed today, Snyder's-Lance cannot provide
consolidated estimates for 2016 at this time. Snyder's-Lance expects to provide full year 2016 estimates of net
revenue, EPS and capital spending for the combined company during its first quarter 2016 earnings call, anticipated
to be held in early May.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, popcorn, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio,
California, Oregon, Wisconsin and the United Kingdom. Products are sold under the Snyder's of Hanover(R),
Lance(R), Cape Cod(R), Snack Factory(R) Pretzel Crisps(R), Late July(R), Kettle Brand(R), KETTLE(R), Pop
Secret(R), Emerald(R), Diamond of California(R), and other brand names along with a number of third party brands.
Products are distributed internationally through grocery and mass merchandisers, convenience stores, club stores,
food service outlets and other channels. LNCE-E

Cautionary Information about Forward Looking Statements

This press release contains statements which may be forward looking within the meaning of applicable securities
laws. The statements include projections regarding future revenues, earnings and other results which are based
upon the Company's current expectations and assumptions, which are subject to a number of risks and
uncertainties. Factors that could cause actual results to differ include general economic conditions or an economic
turndown; volatility in the price or availability of inputs, including raw materials, packaging, energy and labor; price
competition and industry consolidation; changes in our top retail customer relationships; inability to maintain
profitability in the face of a consolidating retail environment; failure to successfully integrate acquisitions or execute
divestitures; loss of key personnel; failure to execute and accomplish our strategy; concerns with the safety and
quality of certain food products or ingredients; adulterated, misbranded or mislabeled products or product recalls;
disruption of our supply chain; inadequacies in, or security breaches of, our information technology systems;
improper use of social media; changes in consumer preferences and tastes or inability to innovate or market our
products effectively; reliance on distribution through a significant number of independent business owners;
protection of our trademarks and other intellectual property rights; impairment in the carrying value of goodwill or
other intangible assets; new regulations or legislation; interest rate volatility, and the interests of a few individuals
who control a significant portion of our outstanding shares of common stock may conflict with those of other
stockholders, which have been discussed in greater detail in our most recent Form 10-K and other reports filed with
the Securities and Exchange Commission.

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Condensed Consolidated Statements of Income (Unaudited)
For the Quarters and Years Ended January 2, 2016 and January 3,
2015

                        Quarter Ended          Year Ended
(in thousands,          January   January
except per share        2,        3,           January 2,   January 3,
data)                    2016      2015          2016         2015
Net revenue             $405,857 $439,000      $1,656,399   $1,620,920




     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 220 of 226
                                         *Snyders-Lance 4Q EPS 1Dc >LNCE

Cost of sales         259,899   281,833      1,077,110   1,042,458
Gross margin          145,958   157,167      579,289     578,462


Selling, general
 and
 administrative       116,408   124,497      472,236     478,532
Settlements of
certain
litigation                                   5,675
Impairment charges    11,997    5,544        11,997      13,047
(Gain)/loss on sale
 of route
 businesses, net      (545)     329          (1,913)     (1,109)
Gain on the
 revaluation of
 prior equity
 investment                     (16,608)                 (16,608)
Other
 expense/(income),
 net                  1,569     (892)        838         (250)
Income before
 interest and
 income taxes         16, 529   44,297       90,456      104,850

Interest expense,
 net                  2,864     2,857        10,853      13,342
Income before
 income taxes         13,665    41,440       79,603      91,508


Income tax expense    6,652     14,572       28,885      32,291
Income from
 continuing
 operations           7,013     26,868       50,7l8      59,217
(Loss)/income from
 discontinued
 operations, net of
    income tax                  ( 626)                   133,316
Net income            7,013     26,242       50,718      192,533
Net (loss)/income
 attributable to
 noncontrolling
     interests        (30)      ( 90)        33          (58)
Net income
 attributable to
 Snyder's-Lance,
 Inc.                 $7,043    $26,332      $50,685     $192,591


Amounts
attributable to
Snyder's-Lance,
Inc. :
Continuing
 operations           $7,043    $26,958      $50,685     $59,275
Discontinued
 operations                     ( 626)                   133,316
Net income
 attributable to
 Snyder's-Lance,
 Inc.                 $7,043    $26,332      $50,685     $192,591


Basic earnings per
share:



    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 221 of 226
                                       *Snyders-Lance 40 EPS 1Dc >LNCE

Continuing
 operations          $0.10     $0.38        $0.72        $0.84
Discontinued
 operations                    (0.01 )                   1. 90
Total basic
 earnings per
 share               $0.10     $0.37        $0.72        $2.74

Diluted earnings
per share:
continuing
 operations          $0.10     $0.38        $0.71        $0.84
Discontinued
 operations                    (0.01)                    1. 88
Total diluted
 earnings per
 share               $0.10     $0.37        $0.71        $2.72

Cash dividends
 declared per
 share               $0.16     $0.16        $0.64        $0.64

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Consolidated Balance Sheets (Unaudited)
As of January 2, 2016 and January 3, 2015

(in thousands, except share data)              2015          2014
ASSETS
Current assets:
Cash and cash equivalents                      $39,105       $35,373
Restricted cash                                966           966
Accounts receivable, net of allowances of
 $917 and $1,778, respectively                 131,339       126,093
Inventories                                    110,994       116,236
Prepaid income taxes and income taxes
 receivable                                    2,321         4,175
Assets held for sale                           15,678        11,007
Prepaid expenses and other current assets      21,210        22,112
Total current assets                           321,613       315,962

Noncurrent assets:
Fixed assets, net                              401,465       423,612
Goodwill                                       539,119       541,539
Other intangible assets, net                   528,658       545,212
Other noncurrent assets                        27,403        23,874
Total assets                                   $1,818,258    $1,850,199

LIABILITIES AND STOCKHOLDERS' EQUITY
Current liabilities:
Current portion of long-term debt              $8,541        $8,561
Accounts payable                               54,207        57,407
Accrued compensation                           26,196        33,154
Accrued casualty insurance claims              4,262         4,320
Accrued marketing, selling and promotional
 costs                                         18,806        15,889
Other payables and accrued liabilities         32,248        21,595
Total current liabilities                      144,260       140,926

Noncurrent liabilities:
Long-term debt                                 379,855       438,376
Deferred income taxes, net                     157,591       155,404
Accrued casualty insurance claims              11,931        13,755



    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 222 of 226
                                        *Snyders-Lance 40 EPS 10c >LNCE

29 Feb 2016 20:15 ET Press Release: Snyder's-Lance Announces Full Year -2-
Other noncurrent liabilities                        17,034       15,030
Total liabilities                                   710,671      763,491

Commitments and contingencies

Stockholders' equity:
Common stock, $0.83 1/3 par value.
 110,000,000 shares authorized; 70,968,054
 and 70,406,086 shares   outstanding,
 respectively                                       59,138       58,669
Preferred stock, $1.00 par value.
Authorized 5,000,000 shares; no shares
outstanding
Additional paid-in capital                          791,428      776,930
Retained earnings                                   238,314      232,812
Accumulated other comprehensive loss                (630)        (1,007)
Total Snyder's-Lance, Inc. stockholders'
 equity                                             1,088,250    1,067,404
Noncontrolling interests                            19,337       19,304
Total stockholders' equity                          1,107,587    1,086,708
Total liabilities and stockholders' equity          $1,818,258   $1,850,199

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Consolidated Statements of Cash Flows (Unaudited)
For the Fiscal Years Ended January 2, 2016, January 3, 2015 and
December 28, 2013

 (in thousands)                 2015            2014             2013
Operating activities:
Net income                      $      50,718   $      192,533   $      79,084
Adjustments to reconcile net
income to cash from
operating activities:
Depreciation and amortization   70,379          65,164           59,631
Stock-based compensation
  expense                       5,616           6,529            5,944
Loss/(gain) on sale of fixed
  assets, net                   420             1,304            (2,640)
Gain on sale of Private
Brands, excluding
transaction costs                               (229,322)
Gain on the purchase of
additional interest in Late
July                                            (16,608)
Gain on sale of route
  businesses, net               (1,913)         (1,109)          (2,590)
Impairment charges              11,997          13,047           1,900
Derecognition of cumulative
translation adjustment          737
Deferred income taxes           2,433           (19,499)         10,360
Provision for doubtful
  accounts                      1,104           1,600            1,828
Changes in operating assets
and liabilities, excluding
business acquisitions and
disposals:
Accounts receivable             (6,349)         1,368            (5,266)
Inventory                       5,242           (7,131)          4,461
Other current assets            2,463           5,972            (3,083)
Accounts payable                (2,468)         3,135            1,893



    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 223 of 226
                                        *Snyders-Lance 4Q EPS 1Dc >LNCE

Other accrued liabilities       6,970          (149)         (6,960)
Other noncurrent assets         709            3,741         1,830
Other noncurrent liabilities    (1,904 )       (7,550)       (5,656)
Net cash provided by
 operating activities           146,154        13,025        140,736

Investing activities:
Purchases of fixed assets       (51,468)       (72,056)      (74,579)
Purchases of route businesses   (22,568)       (21,359)      (29,692)
Proceeds from sale of fixed
 assets                         1,776          2,122         9,448
Proceeds from sale of route
 businesses                     27,408         22,400        30,745
Proceeds from sale of
 investments                    826                          2,298
Proceeds from sale of
Private Brands                                 430,017
Business acquisitions, net of
 cash acquired                                 (262,323)     (3,131)
Changes in restricted cash                     234
Net cash (used in)/provided
 by investing activities        (44,026)       99,035        (64,911)

Financing activities:
Dividends paid to
 stockholders                   (45,183)       (44,925)      (44,892)
Acquisition of remaining
interest in Patriot Snacks
Real Estate, LLC                               (150)
Debt issuance costs             (5,065)        (1,854 )
Issuances of common stock       7,862          6,816         9,776
Excess tax benefits from
 stock-based compensation       2,326          1,051         1,500
Repurchases of common stock     (836)          (1,331)       (770)
Repayments of long-term debt    (7,500)        (15,374)      (20,508)
Net repayments of existing
 credit facilities              (50,000)       (35,000)      (16,127)
Net cash used in financing
 activities                     (98,396)       (90,767)      (71,021)

Increase in cash and cash
 equivalents                    3,732          21,293        4,804
Cash and cash equivalents at
 beginning of fiscal year       35,373         14,080        9,276
Cash and cash equivalents at
 end of fiscal year             $     39,105   $   35,373    $   14,080

Non-cash financing
activities:
Acquisition of remaining
 interest in Michaud
 Distributors                   $              $             $   10,150

Supplemental information:
Cash paid for income taxes,
 net of refunds of $2,608,
 $381, and $151,
 respectively                   $     23,068   $   160,906   $   39,313
Cash paid for interest          $     11,523   $   13,798    $   15,131

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Reconciliation of Non-GAAP Measures (Unaudited)



    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 224 of 226
                                    *Snyders-Lance 40 EPS 10c >LNCE

For the Years Ended January 2, 2016 and January 3, 2015

                                                             Per
                                                  Net of      Diluted
(in thousands, except per share data)              Tax        Share
Year Ended January 2, 2016
Net income attributable to Snyder's-Lance, Inc.   $50,685    $       0.710

Impairment charges                                7,840      0.110
Severance and relocation charges                  1,011      0.014
Settlements and legal fees associated with
 certain litigation                               4,784      0.067
Professional fees                                 305        0.004
Transaction-related expenses                      6,442      0.090
Self-funded medical insurance claim               546        0.008
Recovery expenses for power outage and flood      328        0.005

Net income attributable to Snyder's-Lance,
 Inc., excluding special items                    $71,941    $       1.008

Year Ended January 3, 2015
Income from continuing operations                 $59,275    $       0.836

Gain on the revaluation of prior equity
 investment                                       (9,799)    (0.l38)
Impairment charges                                8,555      0.121
Restructuring charges                             2,297      0.032
Professional fees                                 2,211      0.031
Self-funded medical insurance claim               564        0.008
Deferred tax revaluation                          2,062      0.029

Income from continuing operations, excluding
 special items                                    $65,165     $      0.919

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Reconciliation of Non-GAAP Net Revenue (Unaudited)
For the Year Ended January 3, 2015

(in thousands, except per share data)                Net Revenue
Year Ended January 3, 2015
Net revenue                                          $   1,620,920
Estimated 53rd week                                  (30,400)

Total net revenue excluding estimated 53rd week      $     1,590,520

Logo - http://photos.prnewswire.com/prnh/20150410/197788LOGO

To view the original version on PR Newswire, visit: http://www.prnewswire.com/news-releases/snyders-Iance-
announces-full-year-20 15-results-300228147 .html

SOURCE Snyder's-Lance, Inc.

/Web site: http://www.snyderslance.com

29 Feb 2016 20:15 ET *Snyders-Lance 40 Rev $405.9M >LNCE

(MORE TO FOLLOW) Dow Jones Newswires (212-416-2800)

February 29,201620:15 ET (01:15 GMT)




    Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 225 of 226
                                 *Snyders-Lance 4Q EPS 10c >LNCE



Notes

PUBLISHER: Dow Jones & Company, Inc.



Load-Date: March 1, 2016


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-10 Filed 10/29/18 Page 226 of 226
